
  Sept. 25, 2020
  
    
      
      
      Title 50
      Wildlife and Fisheries
      Parts 1 to 16
      Revised as of October 1, 2020
      Containing a codification of documents of general applicability and future effect
      As of October 1, 2020
      
        Published by the Office of the Federal Register National Archives and Records Administration as a Special Edition of the Federal Register
      
    
    
      
        
        U.S. GOVERNMENT OFFICIAL EDITION NOTICE
        Legal Status and Use of Seals and Logos
        
          e:\seals\archives.ai
        
        The seal of the National Archives and Records Administration (NARA) authenticates the Code of Federal Regulations (CFR) as the official codification of Federal regulations established under the Federal Register Act. Under the provisions of 44 U.S.C. 1507, the contents of the CFR, a special edition of the Federal Register, shall be judicially noticed. The CFR is prima facie evidence of the original documents published in the Federal Register (44 U.S.C. 1510).
        It is prohibited to use NARA's official seal and the stylized Code of Federal Regulations logo on any republication of this material without the express, written permission of the Archivist of the United States or the Archivist's designee. Any person using NARA's official seals and logos in a manner inconsistent with the provisions of 36 CFR part 1200 is subject to the penalties specified in 18 U.S.C. 506, 701, and 1017.
        Use of ISBN Prefix
        This is the Official U.S. Government edition of this publication and is herein identified to certify its authenticity. Use of the 0-16 ISBN prefix is for U.S. Government Publishing Office Official Editions only. The Superintendent of Documents of the U.S. Government Publishing Office requests that any reprinted edition clearly be labeled as a copy of the authentic work with a new ISBN.
      
      
        
          e:\seals\gpologo2.eps
        
        U . S . G O V E R N M E N T P U B L I S H I N G O F F I C E
      
      
        U.S. Superintendent of Documents • Washington, DC 20402-0001
        http://bookstore.gpo.gov
        Phone: toll-free (866) 512-1800; DC area (202) 512-1800
      
    
    
      
      Table of Contents
      Page
      
        Explanation
        v
      
      
        Title 50:
        
          Chapter I—United States Fish and Wildlife Service, Department of the Interior
          3
        
      
      
        Finding Aids:
        Table of CFR Titles and Chapters
        115
        Alphabetical List of Agencies Appearing in the CFR
        135
        List of CFR Sections Affected
        145
      
    
    
      
      Cite this Code: CFR
      

      To cite the regulations in this volume use title, part and section number. Thus, 50 CFR 1.1 refers to title 50, part 1, section 1.
    
    
      
      Explanation
      The Code of Federal Regulations is a codification of the general and permanent rules published in the Federal Register by the Executive departments and agencies of the Federal Government. The Code is divided into 50 titles which represent broad areas subject to Federal regulation. Each title is divided into chapters which usually bear the name of the issuing agency. Each chapter is further subdivided into parts covering specific regulatory areas.
      Each volume of the Code is revised at least once each calendar year and issued on a quarterly basis approximately as follows:
      
        Title 1 through Title 16 
        as of January 1
        Title 17 through Title 27 
        as of April 1
        Title 28 through Title 41 
        as of July 1
        Title 42 through Title 50 
        as of October 1
      
      The appropriate revision date is printed on the cover of each volume.
      
        LEGAL STATUS
        The contents of the Federal Register are required to be judicially noticed (44 U.S.C. 1507). The Code of Federal Regulations is prima facie evidence of the text of the original documents (44 U.S.C. 1510).
      
      
        HOW TO USE THE CODE OF FEDERAL REGULATIONS
        The Code of Federal Regulations is kept up to date by the individual issues of the Federal Register. These two publications must be used together to determine the latest version of any given rule.
        To determine whether a Code volume has been amended since its revision date (in this case, October 1, 2020), consult the “List of CFR Sections Affected (LSA),” which is issued monthly, and the “Cumulative List of Parts Affected,” which appears in the Reader Aids section of the daily Federal Register. These two lists will identify the Federal Register page number of the latest amendment of any given rule.
      
      
        EFFECTIVE AND EXPIRATION DATES
        Each volume of the Code contains amendments published in the Federal Register since the last revision of that volume of the Code. Source citations for the regulations are referred to by volume number and page number of the Federal Register and date of publication. Publication dates and effective dates are usually not the same and care must be exercised by the user in determining the actual effective date. In instances where the effective date is beyond the cut-off date for the Code a note has been inserted to reflect the future effective date. In those instances where a regulation published in the Federal Register states a date certain for expiration, an appropriate note will be inserted following the text.
      
      
        OMB CONTROL NUMBERS

        The Paperwork Reduction Act of 1980 (Pub. L. 96-511) requires Federal agencies to display an OMB control number with their information collection request. Many agencies have begun publishing numerous OMB control numbers as amendments to existing regulations in the CFR. These OMB numbers are placed as close as possible to the applicable recordkeeping or reporting requirements.
      
      
        PAST PROVISIONS OF THE CODE
        Provisions of the Code that are no longer in force and effect as of the revision date stated on the cover of each volume are not carried. Code users may find the text of provisions in effect on any given date in the past by using the appropriate List of CFR Sections Affected (LSA). For the convenience of the reader, a “List of CFR Sections Affected” is published at the end of each CFR volume. For changes to the Code prior to the LSA listings at the end of the volume, consult previous annual editions of the LSA. For changes to the Code prior to 2001, consult the List of CFR Sections Affected compilations, published for 1949-1963, 1964-1972, 1973-1985, and 1986-2000.
      
      
        “[RESERVED]” TERMINOLOGY
        The term “[Reserved]” is used as a place holder within the Code of Federal Regulations. An agency may add regulatory information at a “[Reserved]” location at any time. Occasionally “[Reserved]” is used editorially to indicate that a portion of the CFR was left vacant and not dropped in error.
      
      
        INCORPORATION BY REFERENCE
        
          What is incorporation by reference? Incorporation by reference was established by statute and allows Federal agencies to meet the requirement to publish regulations in the Federal Register by referring to materials already published elsewhere. For an incorporation to be valid, the Director of the Federal Register must approve it. The legal effect of incorporation by reference is that the material is treated as if it were published in full in the Federal Register (5 U.S.C. 552(a)). This material, like any other properly issued regulation, has the force of law.
        
          What is a proper incorporation by reference? The Director of the Federal Register will approve an incorporation by reference only when the requirements of 1 CFR part 51 are met. Some of the elements on which approval is based are:
        (a) The incorporation will substantially reduce the volume of material published in the Federal Register.
        (b) The matter incorporated is in fact available to the extent necessary to afford fairness and uniformity in the administrative process.
        (c) The incorporating document is drafted and submitted for publication in accordance with 1 CFR part 51.
        
          What if the material incorporated by reference cannot be found? If you have any problem locating or obtaining a copy of material listed as an approved incorporation by reference, please contact the agency that issued the regulation containing that incorporation. If, after contacting the agency, you find the material is not available, please notify the Director of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001, or call 202-741-6010.
      
      
        CFR INDEXES AND TABULAR GUIDES

        A subject index to the Code of Federal Regulations is contained in a separate volume, revised annually as of January 1, entitled CFR Index and Finding Aids. This volume contains the Parallel Table of Authorities and Rules. A list of CFR titles, chapters, subchapters, and parts and an alphabetical list of agencies publishing in the CFR are also included in this volume.

        An index to the text of “Title 3—The President” is carried within that volume.
        
        The Federal Register Index is issued monthly in cumulative form. This index is based on a consolidation of the “Contents” entries in the daily Federal Register.
        A List of CFR Sections Affected (LSA) is published monthly, keyed to the revision dates of the 50 CFR titles.
      
      
        REPUBLICATION OF MATERIAL
        There are no restrictions on the republication of material appearing in the Code of Federal Regulations.
      
      
        INQUIRIES
        For a legal interpretation or explanation of any regulation in this volume, contact the issuing agency. The issuing agency's name appears at the top of odd-numbered pages.

        For inquiries concerning CFR reference assistance, call 202-741-6000 or write to the Director, Office of the Federal Register, National Archives and Records Administration, 8601 Adelphi Road, College Park, MD 20740-6001 or e-mail fedreg.info@nara.gov.
        
      
      
        SALES
        The Government Publishing Office (GPO) processes all sales and distribution of the CFR. For payment by credit card, call toll-free, 866-512-1800, or DC area, 202-512-1800, M-F 8 a.m. to 4 p.m. e.s.t. or fax your order to 202-512-2104, 24 hours a day. For payment by check, write to: US Government Publishing Office - New Orders, P.O. Box 979050, St. Louis, MO 63197-9000.
      
      
        ELECTRONIC SERVICES

        The full text of the Code of Federal Regulations, the LSA (List of CFR Sections Affected), The United States Government Manual, the Federal Register, Public Laws, Public Papers of the Presidents of the United States, Compilation of Presidential Documents and the Privacy Act Compilation are available in electronic format via www.govinfo.gov. For more information, contact the GPO Customer Contact Center, U.S. Government Publishing Office. Phone 202-512-1800, or 866-512-1800 (toll-free). E-mail, ContactCenter@gpo.gov.
        

        The Office of the Federal Register also offers a free service on the National Archives and Records Administration's (NARA) website for public law numbers, Federal Register finding aids, and related information. Connect to NARA's website at www.archives.gov/federal-register.
        

        The e-CFR is a regularly updated, unofficial editorial compilation of CFR material and Federal Register amendments, produced by the Office of the Federal Register and the Government Publishing Office. It is available at www.ecfr.gov.
          
        
        
          Oliver A. Potts,
        
        
          Director,
        
        
          Office of the Federal Register
        
        
          October 1, 2020
        
      
      
         
         
         
      
       
    
    
      
      THIS TITLE
      Title 50—Wildlife and Fisheries is composed of thirteen volumes. The parts in these volumes are arranged in the following order: Parts 1-16; part 17 (17.1 to 17.95(a)), part 17 (17.95(b)), part 17 (17.95(c) to (e)), part 17 (17.95(f) to end of 17.95), part 17 (17.96 to 17.98), part 17 (17.99(a) to (h)), part 17 (17.99(i) to end of part 17), parts 18-199, parts 200-227, parts 228-599, parts 600-659, and part 660 to end. The first nine volumes consist of parts 1-16, part 17 (17.1 to 17.95(a)), part 17 (17.95(b)), part 17 (17.95(c) to (e)), part 17 (17.95(f) to end of 17.95), part 17 (17.96 to 17.98), part 17 (17.99(a) to 17.99(h)), part 17 (17.99(i) to end of part 17), and parts 18-199 and contain the current regulations issued under chapter I—United States Fish and Wildlife Service, Department of the Interior. The tenth volume (parts 200-227) contains the current regulations issued under chapter II—National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce. The eleventh volume (parts 228-599) contains the remaining current regulations issued under chapter II—National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce; and the current regulations issued under chapter III—International Fishing and Related Activities; chapter IV—Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee regulations; and chapter V—Marine Mammal Commission. The twelfth and thirteenth volumes (parts 600-659 and part 660 to end) contain the current regulations issued under chapter VI—Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce. The contents of these volumes represent all current regulations codified under this title of the CFR as of October 1, 2020.
      Alphabetical listings of endangered and threatened wildlife and plants appear in §§ 17.11 and 17.12.
      The OMB control numbers for the National Oceanic and Atmospheric Administration appear in 15 CFR 902.1.
      For this volume, Cheryl E. Sirofchuck was Chief Editor. The Code of Federal Regulations publication program is under the direction of John Hyrum Martinez, assisted by Stephen J. Frattini.
    
  
  
    50 CFR Ch. I (10-1-20 Edition)
    U.S. Fish and Wildlife Serv., Interior
    
      
        
        Title 50—Wildlife and Fisheries
        (This book contains parts 1 to 16)
      
      
        Part
        
          
            chapter i—United States Fish and Wildlife Service, Department of the Interior
          1
        
      
    
    
      
        
          
          CHAPTER I—UNITED STATES FISH AND WILDLIFE SERVICE, DEPARTMENT OF THE INTERIOR
        
        
          SUBCHAPTER A—GENERAL PROVISIONS
        
        Part
        Page
        
          1
          Definitions
          5
          2
          Agency organization and locations
          5
          3
          Nondiscrimination—contracts, permits, and use of facilities
          7
        
        
          SUBCHAPTER B—TAKING, POSSESSION, TRANSPORTATION, SALE, PURCHASE, BARTER, EXPORTATION, AND IMPORTATION OF WILDLIFE AND PLANTS
        
        
          10
          General provisions
          8
          11
          Civil procedures
          31
          12
          Seizure and forfeiture procedures
          36
          13
          General permit procedures
          45
          14
          Importation, exportation, and transportation of wildlife
          58
          15
          Wild Bird Conservation Act
          87
          16
          Injurious wildlife
          100
        
      
      
        
        SUBCHAPTER A—GENERAL PROVISIONS
        
          Pt. 1
          PART 1—DEFINITIONS
          
            Sec.
            1.1
            Meaning of terms.
            1.2
            Authorized representative.
            1.3
            Service.
            1.4
            Director.
            1.5
            Officer in Charge.
            1.6
            Person.
            1.7
            Regional director.
            1.8
            Secretary.
          
          
            Authority:
            5 U.S.C. 301.
          
          
            Source:
            31 FR 16002, Dec. 15, 1966, unless otherwise noted.
          
          
            § 1.1
            Meaning of terms.
            As used in this chapter, unless separately defined, terms shall have the meaning ascribed in this part.
          
          
            § 1.2
            Authorized representative.
            
              Authorized representative means the subordinate official to which a principal official has delegated authority to act on a particular matter or a class of matters. The Director, U.S. Fish and Wildlife Service is frequently the authorized representative of the Secretary of the Interior, as also may be a regional director or an officer in charge of a Service field installation.
          
          
            § 1.3
            Service.
            
              Service means the United States Fish and Wildlife Service, Department of the Interior.
          
          
            § 1.4
            Director.
            
              Director means the Director, U.S. Fish and Wildlife Service or the authorized representative of such official.
            [48 FR 44833, Sept. 30, 1983]
          
          
            § 1.5
            Officer in Charge.
            
              Officer in Charge means any person in charge of a national fish hatchery, national wildlife refuge, research center, or other U.S. Fish and Wildlife Service installation, or the authorized representative of such official.
            [48 FR 44833, Sept. 30, 1983]
          
          
            § 1.6
            Person.
            
              Person means an individual, club, association, partnership, corporation, or private or public body, any one or all, as the context requires.
          
          
            § 1.7
            Regional director.
            
              Regional director means the official in charge of a region of the U.S. Fish and Wildlife Service or the authorized representative of such official.
            [48 FR 44833, Sept. 30, 1983]
          
          
            § 1.8
            Secretary.
            
              Secretary means the Secretary of the Interior or the authorized representative of such official.
            [48 FR 44833, Sept. 30, 1983]
          
        
        
          Pt. 2
          PART 2—AGENCY ORGANIZATION AND LOCATIONS
          
            Sec.
            2.1
            Headquarters.
            2.2
            Regional offices.
          
          
            Authority:
            5 U.S.C. 301.
          
          
            § 2.1
            Headquarters.
            The U.S. Fish and Wildlife Service is composed of a main office in the Washington, DC, area, referred to as “Headquarters”; eight regional offices, which are described in § 2.2; and a variety of field installations, a nationwide network of law enforcement agents, and a number of field study teams for biological and ecological activities. Headquarters includes the Office of the Director, as well as program areas headed by Assistant Directors.
            (a) The address for the Office of the Director is: Office of the Director, U.S. Fish and Wildlife Service, Main Interior, 1849 C Street NW., Room 3331, Washington, DC 20240-0001.

            (b) The address of Headquarters program areas is: U.S. Fish and Wildlife Service Headquarters, MS: [Insert appropriate Mail Stop from table], 5275 Leesburg Pike, Falls Church, VA 22041-3803.
            
            
              
                Headquarters program
                Mail stop
              
              
                Business Management and Operations
                MS: BMO.
              
              
                Budget, Planning and Human Capital, including:
              
              
                • Service's Information Collection Clearance Officer
                MS: BPHC.
              
              
                External Affairs
                MS: EA.
              
              
                Ecological Services, Including:
              
              
                • Division of Environmental Review
                MS: ES.
              
              
                Fish and Aquatic Conservation, including:
              
              
                • Division of Fish and Aquatic Conservation Programs
                MS: FAC.
              
              
                International Affairs, including:
              
              
                • Division of Management Authority
                MS: IA.
              
              
                • Division of Scientific Authority
              
              
                Information Resource and Technology Management
                MS: IRTM.
              
              
                Migratory Birds, including:
              
              
                • Division of Migratory Bird Management
                MS: MB.
              
              
                • Division of Bird Habitat Conservation
              
              
                National Wildlife Refuge System
                MS: NWRS.
              
              
                Office of Diversity and Inclusive Workforce Management
                MS: ODIWM.
              
              
                Office of Law Enforcement
                MS: OLE.
              
              
                Science Applications
                MS: SA.
              
              
                Wildlife and Sport Fish Restoration
                MS: WSFR.
              
            
            [79 FR 43963, July 29, 2014]
          
          
            § 2.2
            Regional offices.
            The U.S. Fish and Wildlife Service has eight regional offices that are responsible for implementing national policies. Each Regional Director has jurisdiction over Service activities performed by field installations in the State(s) encompassed by the region. Field installations include ecological services stations, endangered species stations, fishery assistance offices, national fish hatcheries, national wildlife refuges, research laboratories, and wildlife assistance offices. Unless otherwise stated for a particular matter in the regulations, all persons may secure from the regional offices information or make submittals or requests, as well as obtain forms and instructions as to the scope and contents of papers or reports required of the public. The geographic jurisdictions and addresses of the U.S. Fish and Wildlife regional offices are as follows:
            (a) Pacific Regional Office (Region 1—comprising the States of Hawaii, Idaho, Oregon, and Washington; the Commonwealth of the Northern Mariana Islands; and American Samoa, Guam, and other Pacific possessions), Eastside Federal Complex, 911 NE. 11th Avenue, Portland, Oregon 97232.
            (b) Southwest Regional Office (Region 2—comprising the States of Arizona, New Mexico, Oklahoma, and Texas), 500 Gold Avenue SW., Room 9018 (P.O. Box 1306), Albuquerque, New Mexico 87102.
            (c) Midwest Regional Office (Region 3—comprising the States of Illinois, Indiana, Iowa, Michigan, Minnesota, Missouri, Ohio, and Wisconsin), 5600 American Boulevard West, Suite 990, Bloomington, Minnesota 55437.
            (d) Southeast Regional Office (Region 4—comprising the States of Alabama, Arkansas, Florida, Georgia, Kentucky, Louisiana, Mississippi, North Carolina, South Carolina, and Tennessee; the Commonwealth of Puerto Rico; and the Virgin Islands and Caribbean possessions), 1875 Century Boulevard, Suite 400, Atlanta, Georgia 30345.
            (e) Northeast Regional Office (Region 5—comprising the States of Connecticut, Delaware, Maine, Maryland, Massachusetts, New Hampshire, New Jersey, New York, Pennsylvania, Rhode Island, Vermont, Virginia, and West Virginia; and the District of Columbia), 300 Westgate Center Drive, Hadley, Massachusetts 01035.
            (f) Mountain-Prairie Regional Office (Region 6—comprising the States of Colorado, Kansas, Montana, Nebraska, North Dakota, South Dakota, Utah and Wyoming), 134 Union Boulevard (P.O. Box 25486), Lakewood, Colorado 80228.
            (g) Alaska Regional Office (Region 7—comprising the State of Alaska), 1011 E. Tudor Road, Anchorage, Alaska 99503.

            (h) Pacific Southwest Regional Office (Region 8—comprising the States of California and Nevada), 2800 Cottage Way, Room W-2606, Sacramento, California 95825.
            [78 FR 35151, June 12, 2013, as amended at 79 FR 43963, July 29, 2014]
          
        
        
          Pt. 3
          PART 3—NONDISCRIMINATION—CONTRACTS, PERMITS, AND USE OF FACILITIES
          
            Sec.
            3.1
            Discrimination prohibited.
            3.2
            Federal financial assistance.
            3.3
            Discrimination by contractors and permittees prohibited.
          
          
            Authority:
            5 U.S.C. 301. Interpret or apply sec. 602, 78 Stat. 252; 42 U.S.C. 2000d-1; E.O. 10925, E.O. 11114.
          
          
            Source:
            31 FR 16002, Dec. 15, 1966, unless otherwise noted.
          
          
            § 3.1
            Discrimination prohibited.
            No person shall, on the ground of race, color, creed, or national origin, be excluded from participation in, be denied the benefits of, or be otherwise subjected to any form of discrimination or segregation under any program or activity, or in the use of any facility or accommodation of the Service.
          
          
            § 3.2
            Federal financial assistance.
            The provisions of 43 CFR part 17, which implements title VI of the Civil Rights Act of 1964, are applicable to any program or activity for which Federal financial assistance is provided under any law administered by the Service, including the programs and activities that are federally assisted under the laws listed in Appendix A of 43 CFR part 17.
          
          
            § 3.3
            Discrimination by contractors and permittees prohibited.
            The provisions of part III of Executive Order 10925 (3 CFR, 1959-1963 Comp. p. 448) and the provisions of Executive Order 11114 (3 CFR, 1959-1963 Comp. p. 774), as they may be amended, and the regulations of the President's Council on Equal Opportunity, the President's Committee on Equal Employment Opportunity, contained in 41 CFR part 60, and the Equal Employment Opportunity Commission are applicable to all agreements, or modifications thereof, between the Service and any person for supplies, services or facilities, or for the use of any Government property, services or facilities.
            (a) Any person who provides public accommodations, facilities, services, or privileges upon any land under the control or administration of the Service through a permit, contract, concession contract, or other form of agreement with the Service is prohibited from discriminating by segregation or otherwise against any person because of race, color, creed, or national origin in the furnishing or refusing to furnish such person any accommodation, facility, service, or privilege which is offered to or enjoyed by the general public, and will agree to abide by the prohibitions against discrimination contained in the permit, contract, or agreement.
            (b) Any person who uses, occupies, or possesses any land under the administration or control of the Service through a permit, contract, concession contract, or other form of agreement with the Bureau is prohibited, in conjunction with the acts or activities authorized or permitted by such permit, contract, or agreement, from discriminating against any employee or applicant for employment or maintaining any employment practice which discriminates in any manner because of race, color, creed, or national origin, and will agree to abide by the prohibitions against discrimination contained in the permit, contract, or agreement.
          
        
      
      
        
        SUBCHAPTER B—TAKING, POSSESSION, TRANSPORTATION, SALE, PURCHASE, BARTER, EXPORTATION, AND IMPORTATION OF WILDLIFE AND PLANTS
        
          Pt. 10
          PART 10—GENERAL PROVISIONS
          
            
              Subpart A—Introduction
              Sec.
              10.1
              Purpose of regulations.
              10.2
              Scope of regulations.
              10.3
              Other applicable laws.
              10.4
              When regulations apply.
            
            
              Subpart B—Definitions
              10.11
              Scope of definitions.
              10.12
              Definitions.
              10.13
              List of Migratory Birds.
            
            
              Subpart C—Addresses
              10.21
              Director.
              10.22
              Law enforcement offices.
            
          
          
            Authority:
            16 U.S.C. 668a-d, 703-712, 742a-j-l, 1361-1384, 1401-1407, 1531-1543, 3371-3378; 18 U.S.C. 42; 19 U.S.C. 1202.
          
          
            Source:
            38 FR 22015, Aug. 15, 1973, unless otherwise noted.
          
          
            Subpart A—Introduction
            
              § 10.1
              Purpose of regulations.

              The regulations of this Subchapter B are promulgated to implement the following statutes enforced by the U.S. Fish and Wildlife Service which regulate the taking, possession, transportation, sale, purchase, barter, exportation, and importation of wildlife:
              
              
                Lacey Act, 18 U.S.C. 42.
                Lacey Act Amendments of 1981, 16 U.S.C. 3371-3378.
                Migratory Bird Treaty Act, 16 U.S.C. 703-712.
                Bald and Golden Eagle Protection Act, 16 U.S.C. 668a-668d.
                Endangered Species Act of 1973, 16 U.S.C. 1531-1543.
                Tariff Classification Act of 1962, 19 U.S.C. 1202, [Schedule 1, Part 15D, Headnote 2(d), T.S.U.S.].
                Fish and Wildlife Act of 1956, 16 U.S.C. 742a-742j-l.
                Marine Mammal Protection Act of 1972, 16 U.S.C. 1361-1384, 1401-1407.
              
              [38 FR 22015, Aug. 15, 1973, as amended at 53 FR 6649, Mar. 2, 1988]
            
            
              § 10.2
              Scope of regulations.
              The various parts of this subchapter B are interrelated, and particular note should be taken that the parts must be construed with reference to each other.
            
            
              § 10.3
              Other applicable laws.
              No statute or regulation of any State shall be construed to relieve a person from the restrictions, conditions, and requirements contained in this subchapter B. In addition, nothing in this subchapter B, nor any permit issued under this subchapter B, shall be construed to relieve a person from any other requirements imposed by a statute or regulation of any State or of the United States, including any applicable health, quarantine, agricultural, or customs laws or regulations, or other Service enforced statutes or regulations.
            
            
              § 10.4
              When regulations apply.
              The regulations of this subchapter B shall apply to all matters arising after the effective date of such regulations, with the following exceptions:
              (a) Civil penalty proceedings. Except as otherwise provided in § 11.25, the civil penalty assessment procedures contained in this subchapter B shall apply only to any proceeding instituted by notice of violation dated subsequent to the effective date of these regulations, regardless of when the act or omission which is the basis of a civil penalty proceeding occurred.
              (b) Permits. The regulations in this subchapter B shall apply to any permit application received after the effective date of the appropriate regulations in this subchapter B and, insofar as appropriate, to any permit which is renewed after such effective date.
              [38 FR 22015, Aug. 15, 1973, as amended at 39 FR 1159, Jan. 4, 1974]
            
          
          
            
            Subpart B—Definitions
            
              § 10.11
              Scope of definitions.
              In addition and subject to definitions contained in applicable statutes and subsequent parts or sections of this subchapter B, words or their variants shall have the meanings ascribed in this subpart. Throughout this subchapter B words in the singular form shall include the plural, words in the plural form shall include the singular, and words in the masculine form shall include the feminine.
            
            
              § 10.12
              Definitions.
              
                Aircraft means any contrivance used for flight in the air.
              
                Amphibians means a member of the class, Amphibia, including, but not limited to, frogs, toads, and salamanders; including any part, product, egg, or offspring thereof, or the dead body or parts thereof (excluding fossils), whether or not included in a manufactured product or in a processed food product.
              
                Animal means an organism of the animal kingdom, as distinguished from the plant kingdom; including any part, product, egg, or offspring thereof, or the dead body or parts thereof (excluding fossils), whether or not included in a manufactured product or in a processed food product.
              
                Birds means a member of the class, Aves; including any part, product, egg, or offspring thereof, or the dead body or parts thereof (excluding fossils), whether or not included in a manufactured product or in a processed food product.
              
                Country of exportation means the last country from which the animal was exported before importation into the United States.
              
                Country of origin means the country where the animal was taken from the wild, or the country of natal origin of the animal.
              
                Crustacean means a member of the class, Crustacea, including but not limited to, crayfish, lobsters, shrimps, crabs, barnacles, and some terrestrial forms; including any part, product, egg, or offspring thereof, or the dead body or parts thereof (excluding fossils), whether or not included in a manufactured product or in a processed food product.
              
                Director means the Director of the United States Fish and Wildlife Service, Department of the Interior, or his authorized representative.
              
                Endangered wildlife means any wildlife listed in § 17.11 or § 17.12 of this subchapter.
              
                Fish means a member of any of the following classes:
              (1) Cyclostomata, including, but not limited to, hagfishes and lampreys;
              (2) Elasmobranchii, including but not limited to, sharks, skates, and rays; and
              (3) Pisces, including but not limited to trout, perch, bass, minnows, and catfish; including any part, product, egg, or offspring thereof, or the dead body or parts thereof (excluding fossils), whether or not included in a manufactured product or in a processed food product.
              
                Fish or wildlife means any wild animal, whether alive or dead, including without limitation any wild mammal, bird, reptile, amphibian, fish, mollusk, crustacean, arthropod, coelenterate, or other invertebrate, whether or not bred, hatched, or born in captivity, and including any part, product, egg, or offspring thereof.
              
                Foreign commerce includes, among other things, any transaction (1) between persons within one foreign country, or (2) between persons in two or more foreign countries, or (3) between a person within the United States and a person in one or more foreign countries, or (4) between persons within the United States, where the fish or wildlife in question are moving in any country or countries outside the United States.
              
                Fossil means the remains of an animal of past geological ages which has been preserved in the earth's crust through mineralization of the object.
              
                Import means to land on, bring into, or introduce into, or attempt to land on, bring into, or introduce into any place subject to the jurisdiction of the United States, whether or not such landing, bringing, or introduction constitutes an importation within the meaning of the tariff laws of the United States.
              
              
                Injurious Wildlife means any wildlife for which a permit is required under subpart B of part 16 of this subchapter before being imported into or shipped between the continental United States, the District of Columbia, Hawaii, the Commonwealth of Puerto Rico, or any possession of the United States.
              
                Mammal means a member of the class, Mammalia; including any part, product, egg, or offspring, or the dead body or parts thereof (excluding fossils), whether or not included in a manufactured product or in a processed food product.
              
                Migratory bird means any bird, whatever its origin and whether or not raised in captivity, which belongs to a species listed in § 10.13, or which is a mutation or a hybrid of any such species, including any part, nest, or egg of any such bird, or any product, whether or not manufactured, which consists, or is composed in whole or part, of any such bird or any part, nest, or egg thereof.
              
                Migratory game birds: See § 20.11 of this subchapter.
              
                Mollusk means a member of the phylum, Mollusca, including but not limited to, snails, mussels, clams, oysters, scallops, abalone, squid, and octopuses; including any part, product, egg, or offspring thereof, or the dead body or parts thereof (excluding fossils), whether or not included in a manufactured product or in a processed food product.
              
                Permit means any document designated as a “permit,” “license,” “certificate,” or any other document issued by the Service to authorize, limit, or describe activity and signed by an authorized official of the Service.
              
                Person means any individual, firm, corporation, association, partnership, club, or private body, any one or all, as the context requires.
              
                Plant means any member of the plant kingdom, including seeds, roots and other parts thereof.
              
                Possession means the detention and control, or the manual or ideal custody of anything which may be the subject of property, for one's use and enjoyment, either as owner or as the proprietor of a qualified right in it, and either held personally or by another who exercises it in one's place and name. Possession includes the act or state of possessing and that condition of facts under which one can exercise his power over a corporeal thing at his pleasure to the exclusion of all other persons. Possession includes constructive possession which means not actual but assumed to exist, where one claims to hold by virtue of some title, without having actual custody.
              
                Public as used in referring to museums, zoological parks, and scientific or educational institutions, refers to such as are open to the general public and are either established, maintained, and operated as a governmental service or are privately endowed and organized but not operated for profit.
              
                Reptile means a member of the class, Reptilia, including but not limited to, turtles, snakes, lizards, crocodiles, and alligators; including any part, product, egg, or offspring thereof, or the dead body or parts thereof, whether or not included in a manufactured product or in a processed food product.
              
                Secretary means the Secretary of the Interior or his authorized representative.
              
                Service means the United States Fish and Wildlife Service, Department of the Interior.
              
                Shellfish means an aquatic invertebrate animal having a shell, including, but not limited to, (a) an oyster, clam, or other mollusk; and (b) a lobster or other crustacean; or any part, product, egg, or offspring thereof, or the dead body or parts thereof (excluding fossils), whether or not included in a manufactured product or in a processed food product.
              
                State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, the Virgin Islands, and Guam.
              
                Take means to pursue, hunt, shoot, wound, kill, trap, capture, or collect, or attempt to pursue, hunt, shoot, wound, kill, trap, capture, or collect. (With reference to marine mammals, see Part 18 of this subchapter.)
              
                Transportation means to ship, convey, carry or transport by any means whatever, and deliver or receive for such shipment, conveyance, carriage, or transportation.
              
                United States means the several States of the United States of America, District of Columbia, Commonwealth of Puerto Rico, American Samoa, U.S. Virgin Islands, Guam, Commonwealth of the Northern Mariana Islands, Baker Island, Howland Island, Jarvis Island, Johnston Atoll, Kingman Reef, Midway Atoll, Navassa Island, Palmyra Atoll, and Wake Atoll, and any other territory or possession under the jurisdiction of the United States.
              
                Whoever means the same as person.
              
                Wildlife means the same as fish or wildlife.
              [38 FR 22015, Aug. 15, 1973, as amended at 42 FR 32377, June 24, 1977; 42 FR 59358, Nov. 16, 1977; 45 FR 56673, Aug. 25, 1980; 50 FR 52889, Dec. 26, 1985; 72 FR 48445, Aug. 23, 2007]
            
            
              § 10.13
              List of Migratory Birds.
              (a) Legal authority for this list. The legal authorities for this list are the Migratory Bird Treaty Act (MBTA; 16 U.S.C. 703-712), the Fish and Wildlife Improvement Act of 1978 (16 U.S.C. 742l), and the Fish and Wildlife Act of 1956 (16 U.S.C. 742a-742j). The MBTA implements Conventions between the United States and four neighboring countries for the protection of migratory birds, as follows:
              (1) Canada: Convention between the United States and Great Britain [on behalf of Canada] for the Protection of Migratory Birds, August 16, 1916, 39 Stat. 1702 (T.S. No. 628), as amended;
              (2) Mexico: Convention between the United States and Mexico for the Protection of Migratory Birds and Game Mammals, February 7, 1936, 50 Stat. 1311 (T.S. No. 912), as amended;
              (3) Japan: Convention between the Government of the United States of America and the Government of Japan for the Protection of Migratory Birds and Birds in Danger of Extinction, and Their Environment, March 4, 1972, 25 U.S.T. 3329 (T.I.A.S. No. 7990); and
              (4) Russia: Convention between the United States of America and the Union of Soviet Socialist Republics Concerning the Conservation of Migratory Birds and Their Environment, November 19, 1976, 20 U.S.T. 4647 (T.I.A.S. No. 9073).
              (b) Purpose of this list. The purpose is to inform the public of the species protected by regulations that enforce the terms of the MBTA. These regulations, found in parts 10, 20, and 21 of this chapter, cover most aspects of the taking, possession, transportation, sale, purchase, barter, exportation, and importation of migratory birds.
              (c) What species are protected as migratory birds? Species protected as migratory birds are listed in two formats to suit the varying needs of the user: Alphabetically in paragraph (c)(1) of this section and taxonomically in paragraph (c)(2) of this section. Taxonomy and nomenclature generally follow the 7th edition of the American Ornithologists' Union's (AOU, now recognized as American Ornithological Society (AOS)) Check-list of North American birds (1998, as amended through 2019). For species not treated by the AOS Check-list, we generally follow Clements Checklist of Birds of the World (Clements et al. 2017).
              (1) Alphabetical listing. Species are listed alphabetically by common (English) group names, with the scientific name of each species following the common name.
              
              
                ACCENTOR, Siberian, Prunella montanella
                
                ’AKEKE’E, Loxops caeruleirostris
                
                ’AKEPA, Hawaii, Loxops coccineus
                
                Maui, Loxops ochraceus
                
                O’ahu, Loxops wolstenholmei
                
                ’AKIALOA, Kauai, Akialoa stejnegeri
                
                Maui Nui, Akialoa lanaiensis
                
                O’ahu, Akialoa ellisiana
                
                ’AKIAPOLA’AU, Hemignathus wilsoni
                
                ’AKIKIKI, Oreomystis bairdi
                
                ’AKOHEKOHE, Palmeria dolei
                
                ’ALAUAHIO, Maui, Paroreomyza montana
                
                O’ahu, Paroreomyza maculata
                
                ALBATROSS, Black-browed, Thalassarche melanophris
                
                Black-footed, Phoebastria nigripes
                
                Chatham, Thalassarche eremita
                
                Laysan, Phoebastria immutabilis
                
                Light-mantled, Phoebetria palpebrata
                
                Salvin's, Thalassarche salvini
                
                Short-tailed, Phoebastria albatrus
                
                Wandering, Diomedea exulans
                
                White-capped, Thalassarche cauta
                
                Yellow-nosed, Thalassarche chlororhynchos
                
                ’AMAKIHI, Hawaii, Chlorodrepanis virens
                
                Kauai, Chlorodrepanis stejnegeri
                
                O’ahu, Chlorodrepanis flava
                
                ANHINGA, Anhinga anhinga
                
                ANI, Groove-billed, Crotophaga sulcirostris
                
                Smooth-billed, Crotophaga ani
                
                ’ANIANIAU, Magumma parva
                
                ’APAPANE, Himatione sanguinea
                
                AUKLET, Cassin's, Ptychoramphus aleuticus
                
                Crested, Aethia cristatella
                
                Least, Aethia pusilla
                
                Parakeet, Aethia psittacula
                
                Rhinoceros, Cerorhinca monocerata
                  
                
                Whiskered, Aethia pygmaea
                
                AVOCET, American, Recurvirostra americana
                
                BANANAQUIT, Coereba flaveola
                
                BEAN-GOOSE, Taiga, Anser fabalis
                
                Tundra, Anser serrirostris
                
                BEARDLESS-TYRANNULET, Northern, Camptostoma imberbe
                
                BECARD, Gray-collared, Pachyramphus major
                
                Rose-throated, Pachyramphus aglaiae
                
                BITTERN, American, Botaurus lentiginosus
                
                Black, Ixobrychus flavicollis
                
                Least, Ixobrychus exilis
                
                Schrenck's, Ixobrychus eurhythmus
                
                Yellow, Ixobrychus sinensis
                
                BLACKBIRD, Brewer's, Euphagus cyanocephalus
                
                Red-winged, Agelaius phoeniceus
                
                Rusty, Euphagus carolinus
                
                Tawny-shouldered, Agelaius humeralis
                
                Tricolored, Agelaius tricolor
                
                Yellow-headed, Xanthocephalus xanthocephalus
                
                Yellow-shouldered, Agelaius xanthomus
                
                BLUEBIRD, Eastern, Sialia sialis
                
                Mountain, Sialia currucoides
                
                Western, Sialia mexicana
                
                BLUETAIL, Red-flanked, Tarsiger cyanurus
                
                BLUETHROAT, Cyanecula svecica
                
                BOBOLINK, Dolichonyx oryzivorus
                
                BOOBOOK, Northern, Ninox japonica
                
                BOOBY, Abbott's, Papasula abbotti
                
                Blue-footed, Sula nebouxii
                
                Brown, Sula leucogaster
                
                Masked, Sula dactylatra
                
                Nazca, Sula granti
                
                Red-footed, Sula sula
                
                BRAMBLING, Fringilla montifringilla
                
                BRANT, Branta bernicla
                
                BUFFLEHEAD, Bucephala albeola
                
                BULLFINCH, Eurasian, Pyrrhula pyrrhula
                
                Puerto Rican, Melopyrrha portoricensis
                
                BUNTING, Blue, Cyanocompsa parellina
                
                Gray, Emberiza variabilis
                
                Indigo, Passerina cyanea
                
                Lark, Calamospiza melanocorys
                
                Lazuli, Passerina amoena
                
                Little, Emberiza pusilla
                
                McKay's, Plectrophenax hyperboreus
                
                Painted, Passerina ciris
                
                Pallas's, Emberiza pallasi
                
                Pine, Emberiza leucocephalos
                
                Reed, Emberiza schoeniclus
                
                Rustic, Emberiza rustica
                
                Snow, Plectrophenax nivalis
                
                Varied, Passerina versicolor
                
                Yellow-breasted, Emberiza aureola
                
                Yellow-browed, Emberiza chrysophrys
                
                Yellow-throated, Emberiza elegans
                
                BUSHTIT, Psaltriparus minimus
                
                BUZZARD, Gray-faced, Butastur indicus
                
                CANVASBACK, Aythya valisineria
                
                CARACARA, Crested, Caracara cheriway
                
                CARDINAL, Northern, Cardinalis cardinalis
                
                CARIB, Green-throated, Eulampis holosericeus
                
                Purple-throated, Eulampis jugularis
                
                CATBIRD, Black, Melanoptila glabrirostris
                
                Gray, Dumetella carolinensis
                
                CHAFFINCH, Common, Fringilla coelebs
                
                CHAT, Yellow-breasted, Icteria virens
                
                CHICKADEE, Black-capped, Poecile atricapillus
                
                Boreal, Poecile hudsonicus
                
                Carolina, Poecile carolinensis
                
                Chestnut-backed, Poecile rufescens
                
                Gray-headed, Poecile cinctus
                
                Mexican, Poecile sclateri
                
                Mountain, Poecile gambeli
                
                CHIFFCHAFF, Common, Phylloscopus collybita
                
                CHUCK-WILL'S-WIDOW, Antrostomus carolinensis
                
                CONDOR, California, Gymnogyps californianus
                
                COOT, American, Fulica americana
                
                Eurasian, Fulica atra
                
                Hawaiian, Fulica alai
                
                CORMORANT, Brandt's, Phalacrocorax penicillatus
                
                Double-crested, Phalacrocorax auritus
                
                Great, Phalacrocorax carbo
                
                Little Pied, Phalacrocorax melanoleucos
                
                Neotropic, Phalacrocorax brasilianus
                
                Pelagic, Phalacrocorax pelagicus
                
                Red-faced, Phalacrocorax urile
                
                COWBIRD, Bronzed, Molothrus aeneus
                
                Brown-headed, Molothrus ater
                
                Shiny, Molothrus bonariensis
                
                CRAKE, Corn, Crex crex
                
                Paint-billed, Neocrex erythrops
                
                Spotless, Porzana tabuensis
                
                Yellow-breasted, Hapalocrex flaviventer
                
                CRANE, Common, Grus grus
                
                Sandhill, Antigone canadensis
                
                Whooping, Grus americana
                
                CREEPER, Brown, Certhia americana
                
                Hawaii, Loxops mana
                
                CROSSBILL, Cassia, Loxia sinesciuris
                
                Red, Loxia curvirostra
                
                White-winged, Loxia leucoptera
                
                CROW, American, Corvus brachyrhynchos
                
                Fish, Corvus ossifragus
                
                Hawaiian, Corvus hawaiiensis
                
                Mariana, Corvus kubaryi
                
                Northwestern, Corvus caurinus
                
                Tamaulipas, Corvus imparatus
                
                White-necked, Corvus leucognaphalus
                
                CUCKOO, Black-billed, Coccyzus erythropthalmus
                
                Common, Cuculus canorus
                
                Mangrove, Coccyzus minor
                
                Oriental, Cuculus optatus
                
                Yellow-billed, Coccyzus americanus
                
                CURLEW, Bristle-thighed, Numenius tahitiensis
                
                Eskimo, Numenius borealis
                
                Eurasian, Numenius arquata
                
                Far Eastern, Numenius madagascariensis
                
                Little, Numenius minutus
                
                Long-billed, Numenius americanus
                
                DICKCISSEL, Spiza americana
                
                DIPPER, American, Cinclus mexicanus
                
                DOTTEREL, Eurasian, Charadrius morinellus
                
                DOVE, Common Ground, Columbina passerina
                
                Inca, Columbina inca
                  
                
                Mourning, Zenaida macroura
                
                Ruddy Ground, Columbina talpacoti
                
                White-tipped, Leptotila verreauxi
                
                White-winged, Zenaida asiatica
                
                Zenaida, Zenaida aurita
                
                DOVEKIE, Alle alle
                
                DOWITCHER, Long-billed, Limnodromus scolopaceus
                
                Short-billed, Limnodromus griseus
                
                DUCK, American Black, Anas rubripes
                
                Eastern Spot-billed, Anas zonorhyncha
                
                Falcated, Mareca falcata
                
                Harlequin, Histrionicus histrionicus
                
                Hawaiian, Anas wyvilliana
                
                Laysan, Anas laysanensis
                
                Long-tailed, Clangula hyemalis
                
                Masked, Nomonyx dominicus
                
                Mottled, Anas fulvigula
                
                Muscovy, Cairina moschata
                
                Pacific Black, Anas superciliosa
                
                Ring-necked, Aythya collaris
                
                Ruddy, Oxyura jamaicensis
                
                Tufted, Aythya fuligula
                
                Wood, Aix sponsa
                
                DUNLIN, Calidris alpina
                
                EAGLE, Bald, Haliaeetus leucocephalus
                
                Golden, Aquila chrysaetos
                
                White-tailed, Haliaeetus albicilla
                
                EGRET, Cattle, Bubulcus ibis
                
                Chinese, Egretta eulophotes
                
                Great, Ardea alba
                
                Intermediate, Ardea intermedia
                
                Little, Egretta garzetta
                
                Reddish, Egretta rufescens
                
                Snowy, Egretta thula
                
                EIDER, Common, Somateria mollissima
                
                King, Somateria spectabilis
                
                Spectacled, Somateria fischeri
                
                Steller's, Polysticta stelleri
                
                ELAENIA, Caribbean, Elaenia martinica
                
                Greenish, Myiopagis viridicata
                
                White-crested, Elaenia albiceps
                
                EMERALD, Puerto Rican, Chlorostilbon maugaeus
                
                EUPHONIA, Antillean, Euphonia musica
                
                FALCON, Amur, Falco amurensis
                
                Aplomado, Falco femoralis
                
                Peregrine, Falco peregrinus
                
                Prairie, Falco mexicanus
                
                Red-footed, Falco vespertinus
                
                FIELDFARE, Turdus pilaris
                
                FINCH, Cassin's, Haemorhous cassinii
                
                House, Haemorhous mexicanus
                
                Laysan, Telespiza cantans
                
                Nihoa, Telespiza ultima
                
                Purple, Haemorhous purpureus
                
                FLAMINGO, American, Phoenicopterus ruber
                
                FLICKER, Gilded, Colaptes chrysoides
                
                Northern, Colaptes auratus
                
                FLYCATCHER, Acadian, Empidonax virescens
                
                Alder, Empidonax alnorum
                
                Ash-throated, Myiarchus cinerascens
                
                Asian Brown, Muscicapa dauurica
                
                Brown-crested, Myiarchus tyrannulus
                
                Buff-breasted, Empidonax fulvifrons
                
                Cordilleran, Empidonax occidentalis
                
                Crowned Slaty, Empidonomus aurantioatrocristatus
                
                Dark-sided, Muscicapa sibirica
                
                Dusky, Empidonax oberholseri
                
                Dusky-capped, Myiarchus tuberculifer
                
                Fork-tailed, Tyrannus savana
                
                Gray, Empidonax wrightii
                
                Gray-streaked, Muscicapa griseisticta
                
                Great Crested, Myiarchus crinitus
                
                Hammond's, Empidonax hammondii
                
                La Sagra's, Myiarchus sagrae
                
                Least, Empidonax minimus
                
                Mugimaki, Ficedula mugimaki
                
                Narcissus, Ficedula narcissina
                
                Nutting's, Myiarchus nuttingi
                
                Olive-sided, Contopus cooperi
                
                Pacific-slope, Empidonax difficilis
                
                Pine, Empidonax affinis
                
                Piratic, Legatus leucophaius
                
                Puerto Rican, Myiarchus antillarum
                
                Scissor-tailed, Tyrannus forficatus
                
                Social, Myiozetetes similis
                
                Spotted, Muscicapa striata
                
                Sulphur-bellied, Myiodynastes luteiventris
                
                Taiga, Ficedula albicilla
                
                Tufted, Mitrephanes phaeocercus
                
                Variegated, Empidonomus varius
                
                Vermilion, Pyrocephalus rubinus
                
                Willow, Empidonax traillii
                
                Yellow-bellied, Empidonax flaviventris
                
                FOREST-FALCON, Collared, Micrastur semitorquatus
                
                FRIGATEBIRD, Great, Fregata minor
                
                Lesser, Fregata ariel
                
                Magnificent, Fregata magnificens
                
                FRUIT-DOVE, Crimson-crowned, Ptilinopus porphyraceus
                
                Many-colored, Ptilinopus perousii
                
                Mariana, Ptilinopus roseicapilla
                
                FULMAR, Northern, Fulmarus glacialis
                
                GADWALL, Mareca strepera
                
                GALLINULE, Azure, Porphyrio flavirostris
                
                Common, Gallinula galeata
                
                Purple, Porphyrio martinicus
                
                GANNET, Northern, Morus bassanus
                
                GARGANEY, Spatula querquedula
                
                GNATCATCHER, Black-capped, Polioptila nigriceps
                
                Black-tailed, Polioptila melanura
                
                Blue-Gray, Polioptila caerulea
                
                California, Polioptila californica
                
                GODWIT, Bar-tailed, Limosa lapponica
                
                Black-tailed, Limosa limosa
                
                Hudsonian, Limosa haemastica
                
                Marbled, Limosa fedoa
                
                GOLDENEYE, Barrow's, Bucephala islandica
                
                Common, Bucephala clangula
                
                GOLDEN-PLOVER, American, Pluvialis dominica
                
                European, Pluvialis apricaria
                
                Pacific, Pluvialis fulva
                
                GOLDFINCH, American, Spinus tristis
                
                Lawrence's, Spinus lawrencei
                
                Lesser, Spinus psaltria
                
                GOOSE, Barnacle, Branta leucopsis
                
                Cackling, Branta hutchinsii
                
                Canada, Branta canadensis
                
                Emperor, Anser canagicus
                
                Greater White-fronted, Anser albifrons
                  
                
                Hawaiian, Branta sandvicensis
                
                Lesser White-fronted, Anser erythropus
                
                Pink-footed, Anser brachyrhynchus
                
                Ross's, Anser rossii
                
                Snow, Anser caerulescens
                
                GOSHAWK, Northern, Accipiter gentilis
                
                GRACKLE, Boat-tailed, Quiscalus major
                
                Common, Quiscalus quiscula
                
                Greater Antillean, Quiscalus niger
                
                Great-tailed, Quiscalus mexicanus
                
                GRASSHOPPER-WARBLER, Middendorff's, Locustella ochotensis
                
                GRASSQUIT, Black-faced, Melanospiza bicolor
                
                Yellow-faced, Tiaris olivaceus
                
                GREBE, Clark's, Aechmophorus clarkii
                
                Eared, Podiceps nigricollis
                
                Horned, Podiceps auritus
                
                Least, Tachybaptus dominicus
                
                Pied-billed, Podilymbus podiceps
                
                Red-necked, Podiceps grisegena
                
                Western, Aechmophorus occidentalis
                
                GREENFINCH, Oriental, Chloris sinica
                
                GREENSHANK, Common, Tringa nebularia
                
                Nordmann's, Tringa guttifer
                
                GROSBEAK, Black-headed, Pheucticus melanocephalus
                
                Blue, Passerina caerulea
                
                Crimson-collared, Rhodothraupis celaeno
                
                Evening, Coccothraustes vespertinus
                
                Pine, Pinicola enucleator
                
                Rose-breasted, Pheucticus ludovicianus
                
                Yellow, Pheucticus chrysopeplus
                
                GROUND-DOVE, Shy, Alopecoenas stairi
                
                White-throated, Alopecoenas xanthonurus
                
                GUILLEMOT, Black, Cepphus grylle
                
                Pigeon, Cepphus columba
                
                GULL, Belcher's, Larus belcheri
                
                Black-headed, Chroicocephalus ridibundus
                
                Black-tailed, Larus crassirostris
                
                Bonaparte's, Chroicocephalus philadelphia
                
                California, Larus californicus
                
                Franklin's, Leucophaeus pipixcan
                
                Glaucous, Larus hyperboreus
                
                Glaucous-winged, Larus glaucescens
                
                Gray-hooded, Chroicocephalus cirrocephalus
                
                Great Black-backed, Larus marinus
                
                Heermann's, Larus heermanni
                
                Herring, Larus argentatus
                
                Iceland, Larus glaucoides
                
                Ivory, Pagophila eburnea
                
                Kelp, Larus dominicanus
                
                Laughing, Leucophaeus atricilla
                
                Lesser Black-backed, Larus fuscus
                
                Little, Hydrocoloeus minutus
                
                Mew, Larus canus
                
                Ring-billed, Larus delawarensis
                
                Ross's, Rhodostethia rosea
                
                Sabine's, Xema sabini
                
                Slaty-backed, Larus schistisagus
                
                Swallow-tailed, Creagrus furcatus
                
                Western, Larus occidentalis
                
                Yellow-footed, Larus livens
                
                Yellow-legged, Larus michahellis
                
                GYRFALCON, Falco rusticolus
                
                HARRIER, Northern, Circus hudsonius
                
                HAWFINCH, Coccothraustes coccothraustes
                
                HAWK, Broad-winged, Buteo platypterus
                
                Common Black, Buteogallus anthracinus
                
                Cooper's, Accipiter cooperii
                
                Crane, Geranospiza caerulescens
                
                Ferruginous, Buteo regalis
                
                Gray, Buteo plagiatus
                
                Great Black, Buteogallus urubitinga
                
                Harris's, Parabuteo unicinctus
                
                Hawaiian, Buteo solitarius
                
                Red-shouldered, Buteo lineatus
                
                Red-tailed, Buteo jamaicensis
                
                Roadside, Rupornis magnirostris
                
                Rough-legged, Buteo lagopus
                
                Sharp-shinned, Accipiter striatus
                
                Short-tailed, Buteo brachyurus
                
                Swainson's, Buteo swainsoni
                
                White-tailed, Geranoaetus albicaudatus
                
                Zone-tailed, Buteo albonotatus
                
                HAWK-CUCKOO, Hodgson's, Hierococcyx nisicolor
                
                HERON, Gray, Ardea cinerea
                
                Great Blue, Ardea herodias
                
                Green, Butorides virescens
                
                Little Blue, Egretta caerulea
                
                Tricolored, Egretta tricolor
                
                HOBBY, Eurasian, Falco subbuteo
                
                HONEYCREEPER, Laysan, Himatione fraithii
                
                Red-legged, Cyanerpes cyaneus
                
                HOOPOE, Eurasian, Upupa epops
                
                HOUSE-MARTIN, Common, Delichon urbicum
                
                HUMMINGBIRD, Allen's, Selasphorus sasin
                
                Anna's, Calypte anna
                
                Antillean Crested, Orthorhyncus cristatus
                
                Berylline, Amazilia beryllina
                
                Black-chinned, Archilochus alexandri
                
                Broad-billed, Cynanthus latirostris
                
                Broad-tailed, Selasphorus platycercus
                
                Buff-bellied, Amazilia yucatanensis
                
                Bumblebee, Atthis heloisa
                
                Calliope, Selasphorus calliope
                
                Cinnamon, Amazilia rutila
                
                Costa's, Calypte costae
                
                Lucifer, Calothorax lucifer
                
                Rivoli's, Eugenes fulgens
                
                Ruby-throated, Archilochus colubris
                
                Rufous, Selasphorus rufus
                
                Vervain, Mellisuga minima
                
                Violet-crowned, Amazilia violiceps
                
                White-eared, Hylocharis leucotis
                
                Xantus's, Hylocharis xantusii
                
                IBIS, Glossy, Plegadis falcinellus
                
                Scarlet, Eudocimus ruber
                
                White, Eudocimus albus
                
                White-faced, Plegadis chihi
                
                ’I’IWI, Drepanis coccinea
                
                IMPERIAL-PIGEON, Pacific, Ducula pacifica
                
                JABIRU, Jabiru mycteria
                
                JACANA, Northern, Jacana spinosa
                
                JACKDAW, Eurasian, Corvus monedula
                
                JAEGER, Long-tailed, Stercorarius longicaudus
                
                Parasitic, Stercorarius parasiticus
                
                Pomarine, Stercorarius pomarinus
                
                JAY, Blue, Cyanocitta cristata
                
                Brown, Psilorhinus morio
                
                Canada, Perisoreus canadensis
                
                Green, Cyanocorax yncas
                  
                
                Mexican, Aphelocoma wollweberi
                
                Pinyon, Gymnorhinus cyanocephalus
                
                Steller's, Cyanocitta stelleri
                
                JUNCO, Dark-eyed, Junco hyemalis
                
                Yellow-eyed, Junco phaeonotus
                
                KĀKĀWAHIE, Paroreomyza flammea
                
                KĀMA`O, Myadestes myadestinus
                
                KESTREL, American, Falco sparverius
                
                Eurasian, Falco tinnunculus
                
                KILLDEER, Charadrius vociferus
                
                KINGBIRD, Cassin's, Tyrannus vociferans
                
                Couch's, Tyrannus couchii
                
                Eastern, Tyrannus tyrannus
                
                Gray, Tyrannus dominicensis
                
                Loggerhead, Tyrannus caudifasciatus
                
                Thick-billed, Tyrannus crassirostris
                
                Tropical, Tyrannus melancholicus
                
                Western, Tyrannus verticalis
                
                KINGFISHER, Amazon, Chloroceryle amazona
                
                Belted, Megaceryle alcyon
                
                Common, Alcedo atthis
                
                Green, Chloroceryle americana
                
                Guam, Todiramphus cinnamominus
                
                Mariana, Todiramphus albicilla
                
                Pacific, Todiramphus sacer
                
                Ringed, Megaceryle torquata
                
                KINGLET, Golden-crowned, Regulus satrapa
                
                Ruby-crowned, Regulus calendula
                
                KISKADEE, Great, Pitangus sulphuratus
                
                KITE, Black, Milvus migrans
                
                Double-toothed, Harpagus bidentatus
                
                Hook-billed, Chondrohierax uncinatus
                
                Mississippi, Ictinia mississippiensis
                
                Snail, Rostrhamus sociabilis
                
                Swallow-tailed, Elanoides forficatus
                
                White-tailed, Elanus leucurus
                
                KITTIWAKE, Black-legged, Rissa tridactyla
                
                Red-legged, Rissa brevirostris
                
                KNOT, Great, Calidris tenuirostris
                
                Red, Calidris canutus
                
                KOEL, Long-tailed, Urodynamis taitensis
                
                LAPWING, Northern, Vanellus vanellus
                
                LARK, Horned, Eremophila alpestris
                
                LIMPKIN, Aramus guarauna
                
                LIZARD-CUCKOO, Puerto Rican, Coccyzus vieilloti
                
                LONGSPUR, Chestnut-collared, Calcarius ornatus
                
                Lapland, Calcarius lapponicus
                
                McCown's, Rhynchophanes mccownii
                
                Smith's, Calcarius pictus
                
                LOON, Arctic, Gavia arctica
                
                Common, Gavia immer
                
                Pacific, Gavia pacifica
                
                Red-throated, Gavia stellata
                
                Yellow-billed, Gavia adamsii
                
                MAGPIE, Black-billed, Pica hudsonia
                
                Yellow-billed, Pica nuttalli
                
                MALLARD, Anas platyrhynchos
                
                MANGO, Antillean, Anthracothorax dominicus
                
                Green, Anthracothorax viridis
                
                Green-breasted, Anthracothorax prevostii
                
                MARSH-HARRIER, Eastern, Circus spilonotus
                
                MARTIN, Brown-chested, Progne tapera
                
                Caribbean, Progne dominicensis
                
                Cuban, Progne cryptoleuca
                
                Gray-breasted, Progne chalybea
                
                Purple, Progne subis
                
                Southern, Progne elegans
                
                MEADOWLARK, Eastern, Sturnella magna
                
                Western, Sturnella neglecta
                
                MERGANSER, Common, Mergus merganser
                
                Hooded, Lophodytes cucullatus
                
                Red-breasted, Mergus serrator
                
                MERLIN, Falco columbarius
                
                MILLERBIRD, Acrocephalus familiaris
                
                MOCKINGBIRD, Bahama, Mimus gundlachii
                
                Blue, Melanotis caerulescens
                
                Northern, Mimus polyglottos
                
                MOORHEN, Common, Gallinula chloropus
                
                MOUNTAIN-GEM, Amethyst-throated, Lampornis amethystinus
                
                Blue-throated, Lampornis clemenciae
                
                MURRE, Common, Uria aalge
                
                Thick-billed, Uria lomvia
                
                MURRELET, Ancient, Synthliboramphus antiquus
                
                Craveri's, Synthliboramphus craveri
                
                Guadalupe, Synthliboramphus hypoleucus
                
                Kittlitz's, Brachyramphus brevirostris
                
                Long-billed, Brachyramphus perdix
                
                Marbled, Brachyramphus marmoratus
                
                Scripps's, Synthliboramphus scrippsi
                
                NEEDLETAIL, White-throated, Hirundapus caudacutus
                
                NIGHTHAWK, Antillean, Chordeiles gundlachii
                
                Common, Chordeiles minor
                
                Lesser, Chordeiles acutipennis
                
                NIGHT-HERON, Black-crowned, Nycticorax nycticorax
                
                Japanese, Gorsachius goisagi
                
                Malayan, Gorsachius melanolophus
                
                Rufous, Nycticorax caledonicus
                
                Yellow-crowned, Nyctanassa violacea
                
                NIGHTINGALE-THRUSH, Black-headed, Catharus mexicanus
                
                Orange-billed, Catharus aurantiirostris
                
                NIGHTJAR, Buff-collared, Antrostomus ridgwayi
                
                Gray, Caprimulgus jotaka
                
                Puerto Rican, Antrostomus noctitherus
                
                White-tailed, Hydropsalis cayennensis
                
                NODDY, Black, Anous minutus
                
                Blue-gray, Anous ceruleus
                
                Brown, Anous stolidus
                
                NUKUPU’U, Kauai, Hemignathus hanapepe
                
                Maui, Hemignathus affinis
                
                O’ahu, Hemignathus lucidus
                
                NUTCRACKER, Clark's, Nucifraga columbiana
                
                NUTHATCH, Brown-headed, Sitta pusilla
                
                Pygmy, Sitta pygmaea
                
                Red-breasted, Sitta canadensis
                
                White-breasted, Sitta carolinensis
                
                OLOMA’O, Myadestes lanaiensis
                
                ’ŌMA’O, Myadestes obscurus
                
                ORIOLE, Altamira, Icterus gularis
                
                Audubon's, Icterus graduacauda
                
                Baltimore, Icterus galbula
                
                Black-backed, Icterus abeillei
                
                Black-vented, Icterus wagleri
                
                Bullock's, Icterus bullockii
                
                Hooded, Icterus cucullatus
                  
                
                Orchard, Icterus spurius
                
                Puerto Rican, Icterus portoricensis
                
                Scott's, Icterus parisorum
                
                Streak-backed, Icterus pustulatus
                
                OSPREY, Pandion haliaetus
                
                ’Ō ’Ū, Psittirostra psittacea
                
                OVENBIRD, Seiurus aurocapilla
                
                OWL, Barn, Tyto alba
                
                Barred, Strix varia
                
                Boreal, Aegolius funereus
                
                Burrowing, Athene cunicularia
                
                Elf, Micrathene whitneyi
                
                Flammulated, Psiloscops flammeolus
                
                Great Gray, Strix nebulosa
                
                Great Horned, Bubo virginianus
                
                Long-eared, Asio otus
                
                Mottled, Ciccaba virgata
                
                Northern Hawk, Surnia ulula
                
                Northern Saw-whet, Aegolius acadicus
                
                Short-eared, Asio flammeus
                
                Snowy, Bubo scandiacus
                
                Spotted, Strix occidentalis
                
                Stygian, Asio stygius
                
                OYSTERCATCHER, American, Haematopus palliatus
                
                Black, Haematopus bachmani
                
                Eurasian, Haematopus ostralegus
                
                PALILA, Loxioides bailleui
                
                PALM-SWIFT, Antillean, Tachornis phoenicobia
                
                PARROTBILL, Maui, Pseudonestor xanthophrys
                
                PARULA, Northern, Setophaga americana
                
                Tropical, Setophaga pitiayumi
                
                PAURAQUE, Common, Nyctidromus albicollis
                
                PELICAN, American White, Pelecanus erythrorhynchos
                
                Brown, Pelecanus occidentalis
                
                PETREL, Bermuda, Pterodroma cahow
                
                Black-capped, Pterodroma hasitata
                
                Black-winged, Pterodroma nigripennis
                
                Bonin, Pterodroma hypoleuca
                
                Bulwer's, Bulweria bulwerii
                
                Cook's, Pterodroma cookii
                
                Fea's, Pterodroma feae
                
                Gould's, Pterodroma leucoptera
                
                Gray-faced, Pterodroma gouldi
                
                Hawaiian, Pterodroma sandwichensis
                
                Herald, Pterodroma heraldica
                
                Jouanin's, Bulweria fallax
                
                Juan Fernandez, Pterodroma externa
                
                Kermadec, Pterodroma neglecta
                
                Mottled, Pterodroma inexpectata
                
                Murphy's, Pterodroma ultima
                
                Parkinson's, Procellaria parkinsoni
                
                Phoenix, Pterodroma alba
                
                Providence, Pterodroma solandri
                
                Stejneger's, Pterodroma longirostris
                
                Tahiti, Pseudobulweria rostrata
                
                Trindade, Pterodroma arminjoniana
                
                White-chinned, Procellaria aequinoctialis
                
                White-necked, Pterodroma cervicalis
                
                Zino's, Pterodroma madeira
                
                PEWEE, Cuban, Contopus caribaeus
                
                Greater, Contopus pertinax
                
                Hispaniolan, Contopus hispaniolensis
                
                Lesser Antillean, Contopus latirostris
                
                PHAINOPEPLA, Phainopepla nitens
                
                PHALAROPE, Red, Phalaropus fulicarius
                
                Red-necked, Phalaropus lobatus
                
                Wilson's, Phalaropus tricolor
                
                PHOEBE, Black, Sayornis nigricans
                
                Eastern, Sayornis phoebe
                
                Say's, Sayornis saya
                
                PIGEON, Band-tailed, Patagioenas fasciata
                
                Plain, Patagioenas inornata
                
                Red-billed, Patagioenas flavirostris
                
                Scaly-naped, Patagioenas squamosa
                
                White-crowned, Patagioenas leucocephala
                
                PINTAIL, Northern, Anas acuta
                
                White-cheeked, Anas bahamensis
                
                PIPIT, American, Anthus rubescens
                
                Olive-backed, Anthus hodgsoni
                
                Pechora, Anthus gustavi
                
                Red-throated, Anthus cervinus
                
                Sprague's, Anthus spragueii
                
                Tree, Anthus trivialis
                
                PLOVER, Black-bellied, Pluvialis squatarola
                
                Collared, Charadrius collaris
                
                Common Ringed, Charadrius hiaticula
                
                Kentish, Charadrius alexandrinus
                
                Little Ringed, Charadrius dubius
                
                Mountain, Charadrius montanus
                
                Piping, Charadrius melodus
                
                Semipalmated, Charadrius semipalmatus
                
                Snowy, Charadrius nivosus
                
                Wilson's, Charadrius wilsonia
                
                POCHARD, Baer's, Aythya baeri
                
                Common, Aythya ferina
                
                POND-HERON, Chinese, Ardeola bacchus
                
                POORWILL, Common, Phalaenoptilus nuttallii
                
                PO’OULI, Melamprosops phaeosoma
                
                PUAIOHI, Myadestes palmeri
                
                PUFFIN, Atlantic, Fratercula arctica
                
                Horned, Fratercula corniculata
                
                Tufted, Fratercula cirrhata
                
                PYGMY-OWL, Ferruginous, Glaucidium brasilianum
                
                Northern, Glaucidium gnoma
                
                PYRRHULOXIA, Cardinalis sinuatus
                
                QUAIL-DOVE, Bridled, Geotrygon mystacea
                
                Key West, Geotrygon chrysia
                
                Ruddy, Geotrygon montana
                
                QUETZAL, Eared, Euptilotis neoxenus
                
                RAIL, Black, Laterallus jamaicensis
                
                Buff-banded, Gallirallus philippensis
                
                Clapper, Rallus crepitans
                
                Guam, Gallirallus owstoni
                
                King, Rallus elegans
                
                Ridgway's, Rallus obsoletus
                
                Spotted, Pardirallus maculatus
                
                Virginia, Rallus limicola
                
                Yellow, Coturnicops noveboracensis
                
                RAVEN, Chihuahuan, Corvus cryptoleucus
                
                Common, Corvus corax
                
                RAZORBILL, Alca torda
                
                REDHEAD, Aythya americana
                
                REDPOLL, Common, Acanthis flammea
                
                Hoary, Acanthis hornemanni
                
                REDSHANK, Common, Tringa totanus
                
                Spotted, Tringa erythropus
                
                REDSTART, American, Setophaga ruticilla
                
                Common, Phoenicurus phoenicurus
                  
                
                Painted, Myioborus pictus
                
                Slate-throated, Myioborus miniatus
                
                REDWING, Turdus iliacus
                
                REEF-HERON, Pacific, Egretta sacra
                
                Western, Egretta gularis
                
                ROADRUNNER, Greater, Geococcyx californianus
                
                ROBIN, American, Turdus migratorius
                
                European, Erithacus rubecula
                
                Rufous-backed, Turdus rufopalliatus
                
                Rufous-tailed, Larvivora sibilans
                
                Siberian Blue, Larvivora cyane
                
                ROCK-THRUSH, Blue, Monticola solitarius
                
                ROSEFINCH, Common, Carpodacus erythrinus
                
                Pallas's, Carpodacus roseus
                
                ROSY-FINCH, Asian, Leucosticte arctoa
                
                Black, Leucosticte atrata
                
                Brown-capped, Leucosticte australis
                
                Gray-crowned, Leucosticte tephrocotis
                
                RUBYTHROAT, Siberian, Calliope calliope
                
                RUFF, Calidris pugnax
                
                SANDERLING, Calidris alba
                
                SANDPIPER, Baird's, Calidris bairdii
                
                Broad-billed, Calidris falcinellus
                
                Buff-breasted, Calidris subruficollis
                
                Common, Actitis hypoleucos
                
                Curlew, Calidris ferruginea
                
                Green, Tringa ochropus
                
                Least, Calidris minutilla
                
                Marsh, Tringa stagnatilis
                
                Pectoral, Calidris melanotos
                
                Purple, Calidris maritima
                
                Rock, Calidris ptilocnemis
                
                Semipalmated, Calidris pusilla
                
                Sharp-tailed, Calidris acuminata
                
                Solitary, Tringa solitaria
                
                Spoon-billed, Calidris pygmea
                
                Spotted, Actitis macularius
                
                Stilt, Calidris himantopus
                
                Terek, Xenus cinereus
                
                Upland, Bartramia longicauda
                
                Western, Calidris mauri
                
                White-rumped, Calidris fuscicollis
                
                Wood, Tringa glareola
                
                SAND-PLOVER, Greater, Charadrius leschenaultii
                
                Lesser, Charadrius mongolus
                
                SAPSUCKER, Red-breasted, Sphyrapicus ruber
                
                Red-naped, Sphyrapicus nuchalis
                
                Williamson's, Sphyrapicus thyroideus
                
                Yellow-bellied, Sphyrapicus varius
                
                SCAUP, Greater, Aythya marila
                
                Lesser, Aythya affinis
                
                SCOPS-OWL, Oriental, Otus sunia
                
                SCOTER, Black, Melanitta americana
                
                Common, Melanitta nigra
                
                Stejneger's, Melanitta stejnegeri
                
                Surf, Melanitta perspicillata
                
                White-winged, Melanitta deglandi
                
                SCREECH-OWL, Eastern, Megascops asio
                
                Puerto Rican, Megascops nudipes
                
                Western, Megascops kennicottii
                
                Whiskered, Megascops trichopsis
                
                SCRUB-JAY, California, Aphelocoma californica
                
                Florida, Aphelocoma coerulescens
                
                Island, Aphelocoma insularis
                
                Woodhouse's, Aphelocoma woodhouseii
                
                SEA-EAGLE, Steller's, Haliaeetus pelagicus
                
                SEEDEATER, Morelet's, Sporophila morelleti
                
                SHEARWATER, Audubon's, Puffinus lherminieri
                
                Barolo, Puffinus baroli
                
                Black-vented, Puffinus opisthomelas
                
                Bryan's, Puffinus bryani
                
                Buller's, Ardenna bulleri
                
                Cape Verde, Calonectris edwardsii
                
                Christmas, Puffinus nativitatis
                
                Cory's, Calonectris diomedea
                
                Flesh-footed, Ardenna carneipes
                
                Great, Ardenna gravis
                
                Manx, Puffinus puffinus
                
                Newell's, Puffinus newelli
                
                Pink-footed, Ardenna creatopus
                
                Short-tailed, Ardenna tenuirostris
                
                Sooty, Ardenna grisea
                
                Streaked, Calonectris leucomelas
                
                Wedge-tailed, Ardenna pacifica
                
                SHOVELER, Northern, Spatula clypeata
                
                SHRIKE, Brown, Lanius cristatus
                
                Loggerhead, Lanius ludovicianus
                
                Northern, Lanius borealis
                
                SILKY-FLYCATCHER, Gray, Ptiliogonys cinereus
                
                SISKIN, Eurasian, Spinus spinus
                
                Pine, Spinus pinus
                
                SKIMMER, Black, Rynchops niger
                
                SKUA, Great, Stercorarius skua
                
                South Polar, Stercorarius maccormicki
                
                SKYLARK, Eurasian, Alauda arvensis
                
                SMEW, Mergellus albellus
                
                SNIPE, Common, Gallinago gallinago
                
                Jack, Lymnocryptes minimus
                
                Pin-tailed, Gallinago stenura
                
                Solitary, Gallinago solitaria
                
                Swinhoe's, Gallinago megala
                
                Wilson's, Gallinago delicata
                
                SOLITAIRE, Brown-backed, Myadestes occidentalis
                
                Townsend's, Myadestes townsendi
                
                SORA, Porzana carolina
                
                SPARROW, American Tree, Spizelloides arborea
                
                Bachman's, Peucaea aestivalis
                
                Baird's, Centronyx bairdii
                
                Bell's, Artemisiospiza belli
                
                Black-chinned, Spizella atrogularis
                
                Black-throated, Amphispiza bilineata
                
                Botteri's, Peucaea botterii
                
                Brewer's, Spizella breweri
                
                Cassin's, Peucaea cassinii
                
                Chipping, Spizella passerina
                
                Clay-colored, Spizella pallida
                
                Field, Spizella pusilla
                
                Five-striped, Amphispiza quinquestriata
                
                Fox, Passerella iliaca
                
                Golden-crowned, Zonotrichia atricapilla
                
                Grasshopper, Ammodramus savannarum
                
                Harris's, Zonotrichia querula
                
                Henslow's, Centronyx henslowii
                
                Lark, Chondestes grammacus
                
                LeConte's, Ammospiza leconteii
                  
                
                Lincoln's, Melospiza lincolnii
                
                Nelson's, Ammospiza nelsoni
                
                Olive, Arremonops rufivirgatus
                
                Rufous-crowned, Aimophila ruficeps
                
                Rufous-winged, Peucaea carpalis
                
                Sagebrush, Artemisiospiza nevadensis
                
                Saltmarsh, Ammospiza caudacuta
                
                Savannah, Passerculus sandwichensis
                
                Seaside, Ammospiza maritima
                
                Song, Melospiza melodia
                
                Swamp, Melospiza georgiana
                
                Vesper, Pooecetes gramineus
                
                White-crowned, Zonotrichia leucophrys
                
                White-throated, Zonotrichia albicollis
                
                Worthen's, Spizella wortheni
                
                SPARROWHAWK, Chinese, Accipiter soloensis
                
                Japanese, Accipiter gularis
                
                SPINDALIS, Puerto Rican, Spindalis portoricensis
                
                Western, Spindalis zena
                
                SPOONBILL, Roseate, Platalea ajaja
                
                STARLING, Chestnut-cheeked, Agropsar philippensis
                
                White-cheeked, Spodiopsar cineraceus
                
                STARTHROAT, Plain-capped, Heliomaster constantii
                
                STILT, Black-necked, Himantopus mexicanus
                
                Black-winged, Himantopus himantopus
                
                STINT, Little, Calidris minuta
                
                Long-toed, Calidris subminuta
                
                Red-necked, Calidris ruficollis
                
                Temminck's, Calidris temminckii
                
                STONECHAT, Saxicola torquatus
                
                STORK, Wood, Mycteria americana
                
                STORM-PETREL, Ashy, Hydrobates homochroa
                
                Band-rumped, Hydrobates castro
                
                Black, Hydrobates melania
                
                Black-bellied, Fregetta tropica
                
                European, Hydrobates pelagicus
                
                Fork-tailed, Hydrobates furcatus
                
                Leach's, Hydrobates leucorhous
                
                Least, Hydrobates microsoma
                
                Matsudaira's, Oceanodroma matsudairae
                
                Polynesian, Nesofregetta fuliginosa
                
                Ringed, Hydrobates hornbyi
                
                Swinhoe's, Hydrobates monorhis
                
                Townsend's, Hydrobates socorroensis
                
                Tristram's, Hydrobates tristrami
                
                Wedge-rumped, Hydrobates tethys
                
                White-bellied, Fregetta grallaria
                
                White-faced, Pelagodroma marina
                
                Wilson's, Oceanites oceanicus
                
                SURFBIRD, Calidris virgata
                
                SWALLOW, Bahama, Tachycineta cyaneoviridis
                
                Bank, Riparia riparia
                
                Barn, Hirundo rustica
                
                Cave, Petrochelidon fulva
                
                Cliff, Petrochelidon pyrrhonota
                
                Mangrove, Tachycineta albilinea
                
                Northern Rough-winged, Stelgidopteryx serripennis
                
                Tree, Tachycineta bicolor
                
                Violet-green, Tachycineta thalassina
                
                SWAMPHEN, Purple, Porphyrio porphyrio
                
                SWAN, Trumpeter, Cygnus buccinator
                
                Tundra, Cygnus columbianus
                
                Whooper, Cygnus cygnus
                
                SWIFT, Alpine, Apus melba
                
                Black, Cypseloides niger
                
                Chimney, Chaetura pelagica
                
                Common, Apus apus
                
                Fork-tailed, Apus pacificus
                
                Short-tailed, Chaetura brachyura
                
                Vaux's, Chaetura vauxi
                
                White-collared, Streptoprocne zonaris
                
                White-throated, Aeronautes saxatalis
                
                SWIFTLET, Mariana, Aerodramus bartschi
                
                White-rumped, Aerodramus spodiopygius
                
                TANAGER, Flame-colored, Piranga bidentata
                
                Hepatic, Piranga flava
                
                Puerto Rican, Nesospingus speculiferus
                
                Scarlet, Piranga olivacea
                
                Summer, Piranga rubra
                
                Western, Piranga ludoviciana
                
                TATTLER, Gray-tailed, Tringa brevipes
                
                Wandering, Tringa incana
                
                TEAL, Baikal, Sibirionetta formosa
                
                Blue-winged, Spatula discors
                
                Cinnamon, Spatula cyanoptera
                
                Green-winged, Anas crecca
                
                TERN, Aleutian, Onychoprion aleuticus
                
                Arctic, Sterna paradisaea
                
                Black, Chlidonias niger
                
                Black-naped, Sterna sumatrana
                
                Bridled, Onychoprion anaethetus
                
                Caspian, Hydroprogne caspia
                
                Common, Sterna hirundo
                
                Elegant, Thalasseus elegans
                
                Forster's, Sterna forsteri
                
                Gray-backed, Onychoprion lunatus
                
                Great Crested, Thalasseus bergii
                
                Gull-billed, Gelochelidon nilotica
                
                Large-billed, Phaetusa simplex
                
                Least, Sternula antillarum
                
                Little, Sternula albifrons
                
                Roseate, Sterna dougallii
                
                Royal, Thalasseus maximus
                
                Sandwich, Thalasseus sandvicensis
                
                Sooty, Onychoprion fuscatus
                
                Whiskered, Chlidonias hybrida
                
                White, Gygis alba
                
                White-winged, Chlidonias leucopterus
                
                THRASHER, Bendire's, Toxostoma bendirei
                
                Brown, Toxostoma rufum
                
                California, Toxostoma redivivum
                
                Crissal, Toxostoma crissale
                
                Curve-billed, Toxostoma curvirostre
                
                LeConte's, Toxostoma lecontei
                
                Long-billed, Toxostoma longirostre
                
                Pearly-eyed, Margarops fuscatus
                
                Sage, Oreoscoptes montanus
                
                THRUSH, Aztec, Ridgwayia pinicola
                
                Bicknell's, Catharus bicknelli
                
                Clay-colored, Turdus grayi
                
                Dusky, Turdus naumanni
                
                Eyebrowed, Turdus obscurus
                
                Gray-cheeked, Catharus minimus
                
                Hermit, Catharus guttatus
                
                Red-legged, Turdus plumbeus
                
                Swainson's, Catharus ustulatus
                
                Varied, Ixoreus naevius
                
                White-throated, Turdus assimilis
                  
                
                Wood, Hylocichla mustelina
                
                TIGER-HERON, Bare-throated, Tigrisoma mexicanum
                
                TITMOUSE, Black-crested, Baeolophus atricristatus
                
                Bridled, Baeolophus wollweberi
                
                Juniper, Baeolophus ridgwayi
                
                Oak, Baeolophus inornatus
                
                Tufted, Baeolophus bicolor
                
                TITYRA, Masked, Tityra semifasciata
                
                TOWHEE, Abert's, Melozone aberti
                
                California, Melozone crissalis
                
                Canyon, Melozone fusca
                
                Eastern, Pipilo erythrophthalmus
                
                Green-tailed, Pipilo chlorurus
                
                Spotted, Pipilo maculatus
                
                TROGON, Elegant, Trogon elegans
                
                TROPICBIRD, Red-billed, Phaethon aethereus
                
                Red-tailed, Phaethon rubricauda
                
                White-tailed, Phaethon lepturus
                
                TURNSTONE, Black, Arenaria melanocephala
                
                Ruddy, Arenaria interpres
                
                TURTLE-DOVE, Oriental, Streptopelia orientalis
                
                VEERY, Catharus fuscescens
                
                VERDIN, Auriparus flaviceps
                
                VIOLETEAR, Mexican, Colibri thalassinus
                
                VIREO, Bell's, Vireo bellii
                
                Black-capped, Vireo atricapilla
                
                Black-whiskered, Vireo altiloquus
                
                Blue-headed, Vireo solitarius
                
                Cassin's, Vireo cassinii
                
                Cuban, Vireo gundlachii
                
                Gray, Vireo vicinior
                
                Hutton's, Vireo huttoni
                
                Philadelphia, Vireo philadelphicus
                
                Plumbeous, Vireo plumbeus
                
                Puerto Rican, Vireo latimeri
                
                Red-eyed, Vireo olivaceus
                
                Thick-billed, Vireo crassirostris
                
                Warbling, Vireo gilvus
                
                White-eyed, Vireo griseus
                
                Yellow-green, Vireo flavoviridis
                
                Yellow-throated, Vireo flavifrons
                
                Yucatan, Vireo magister
                
                VULTURE, Black, Coragyps atratus
                
                Turkey, Cathartes aura
                
                WAGTAIL, Citrine, Motacilla citreola
                
                Eastern Yellow, Motacilla tschutschensis
                
                Gray, Motacilla cinerea
                
                White, Motacilla alba
                
                WARBLER, Adelaide's, Setophaga adelaidae
                
                Aguiguan Reed, Acrocephalus nijoi
                
                Arctic, Phylloscopus borealis
                
                Bachman's, Vermivora bachmanii
                
                Bay-breasted, Setophaga castanea
                
                Black-and-white, Mniotilta varia
                
                Blackburnian, Setophaga fusca
                
                Blackpoll, Setophaga striata
                
                Black-throated Blue, Setophaga caerulescens
                
                Black-throated Gray, Setophaga nigrescens
                
                Black-throated Green, Setophaga virens
                
                Blue-winged, Vermivora cyanoptera
                
                Blyth's Reed, Acrocephalus dumetorum
                
                Canada, Cardellina canadensis
                
                Cape May, Setophaga tigrina
                
                Cerulean, Setophaga cerulea
                
                Chestnut-sided, Setophaga pensylvanica
                
                Colima, Leiothlypis crissalis
                
                Connecticut, Oporornis agilis
                
                Crescent-chested, Oreothlypis superciliosa
                
                Dusky, Phylloscopus fuscatus
                
                Elfin-woods, Setophaga angelae
                
                Fan-tailed, Basileuterus lachrymosus
                
                Golden-cheeked, Setophaga chrysoparia
                
                Golden-crowned, Basileuterus culicivorus
                
                Golden-winged, Vermivora chrysoptera
                
                Grace's, Setophaga graciae
                
                Hermit, Setophaga occidentalis
                
                Hooded, Setophaga citrina
                
                Kamchatka Leaf, Phylloscopus examinandus
                
                Kentucky, Geothlypis formosa
                
                Kirtland's, Setophaga kirtlandii
                
                Lanceolated, Locustella lanceolata
                
                Lucy's, Leiothlypis luciae
                
                MacGillivray's, Geothlypis tolmiei
                
                Magnolia, Setophaga magnolia
                
                Mourning, Geothlypis philadelphia
                
                Nashville, Leiothlypis ruficapilla
                
                Nightingale Reed, Acrocephalus luscinius
                
                Olive, Peucedramus taeniatus
                
                Orange-crowned, Leiothlypis celata
                
                Pagan Reed, Acrocephalus yamashinae
                
                Pallas's Leaf, Phylloscopus proregulus
                
                Palm, Setophaga palmarum
                
                Pine, Setophaga pinus
                
                Prairie, Setophaga discolor
                
                Prothonotary, Protonotaria citrea
                
                Red-faced, Cardellina rubrifrons
                
                River, Locustella fluviatilis
                
                Rufous-capped, Basileuterus rufifrons
                
                Saipan Reed, Acrocephalus hiwae
                
                Sedge, Acrocephalus schoenobaenus
                
                Swainson's, Limnothlypis swainsonii
                
                Tennessee, Leiothlypis peregrina
                
                Thick-billed, Arundinax aedon
                
                Townsend's, Setophaga townsendi
                
                Virginia's, Leiothlypis virginiae
                
                Willow, Phylloscopus trochilus
                
                Wilson's, Cardellina pusilla
                
                Wood, Phylloscopus sibilatrix
                
                Worm-eating, Helmitheros vermivorum
                
                Yellow, Setophaga petechia
                
                Yellow-browed, Phylloscopus inornatus
                
                Yellow-rumped, Setophaga coronata
                
                Yellow-throated, Setophaga dominica
                
                WATERTHRUSH, Louisiana, Parkesia motacilla
                
                Northern, Parkesia noveboracensis
                
                WAXWING, Bohemian, Bombycilla garrulus
                
                Cedar, Bombycilla cedrorum
                
                WHEATEAR, Northern, Oenanthe oenanthe
                
                Pied, Oenanthe pleschanka
                
                WHIMBREL, Numenius phaeopus
                
                WHIP-POOR-WILL, Eastern, Antrostomus vociferus
                
                Mexican, Antrostomus arizonae
                
                WHISTLING-DUCK, Black-bellied, Dendrocygna autumnalis
                
                Fulvous, Dendrocygna bicolor
                
                West Indian, Dendrocygna arborea
                
                WHITETHROAT, Lesser, Sylvia curruca
                
                WIGEON, American, Mareca americana
                  
                
                Eurasian, Mareca penelope
                
                WILLET, Tringa semipalmata
                
                WOODCOCK, American, Scolopax minor
                
                Eurasian, Scolopax rusticola
                
                WOODPECKER, Acorn, Melanerpes formicivorus
                
                American Three-toed, Picoides dorsalis
                
                Arizona, Dryobates arizonae
                
                Black-backed, Picoides arcticus
                
                Downy, Dryobates pubescens
                
                Gila, Melanerpes uropygialis
                
                Golden-fronted, Melanerpes aurifrons
                
                Great Spotted, Dendrocopos major
                
                Hairy, Dryobates villosus
                
                Ivory-billed, Campephilus principalis
                
                Ladder-backed, Dryobates scalaris
                
                Lewis's, Melanerpes lewis
                
                Nuttall's, Dryobates nuttallii
                
                Pileated, Dryocopus pileatus
                
                Puerto Rican, Melanerpes portoricensis
                
                Red-bellied, Melanerpes carolinus
                
                Red-cockaded, Dryobates borealis
                
                Red-headed, Melanerpes erythrocephalus
                
                White-headed, Dryobates albolarvatus
                
                WOOD-PEWEE, Eastern, Contopus virens
                
                Western, Contopus sordidulus
                
                WOOD-RAIL, Rufous-necked, Aramides axillaris
                
                WOODSTAR, Bahama, Nesophlox evelynae
                
                WREN, Bewick's, Thryomanes bewickii
                
                Cactus, Campylorhynchus brunneicapillus
                
                Canyon, Catherpes mexicanus
                
                Carolina, Thryothorus ludovicianus
                
                House, Troglodytes aedon
                
                Marsh, Cistothorus palustris
                
                Pacific, Troglodytes pacificus
                
                Rock, Salpinctes obsoletus
                
                Sedge, Cistothorus platensis
                
                Sinaloa, Thryophilus sinaloa
                
                Winter, Troglodytes hiemalis
                
                WRENTIT, Chamaea fasciata
                
                WRYNECK, Eurasian, Jynx torquilla
                
                YELLOWLEGS, Greater, Tringa melanoleuca
                
                Lesser, Tringa flavipes
                
                YELLOWTHROAT, Common, Geothlypis trichas
                
                Gray-crowned, Geothlypis poliocephala
                
              
              
              (2) Taxonomic listing. Species are listed in phylogenetic sequence by scientific name, with the common (English) name following the scientific name. To help clarify species relationships, we also list the higher-level taxonomic categories of Order, Family, and Subfamily.
              
              
                Order ANSERIFORMES
                Family ANATIDAE
                Subfamily DENDROCYGNINAE
                
                  Dendrocygna autumnalis, Black-bellied Whistling-Duck
                
                  Dendrocygna arborea, West Indian Whistling-Duck
                
                  Dendrocygna bicolor, Fulvous Whistling-Duck
                Subfamily ANSERINAE
                
                  Anser canagicus, Emperor Goose
                
                  Anser caerulescens, Snow Goose
                
                  Anser rossii, Ross's Goose
                
                  Anser albifrons, Greater White-fronted Goose
                
                  Anser erythropus, Lesser White-fronted Goose
                
                  Anser fabalis, Taiga Bean-Goose
                
                  Anser serrirostris, Tundra Bean-Goose
                
                  Anser brachyrhynchus, Pink-footed Goose
                
                  Branta bernicla, Brant
                
                  Branta leucopsis, Barnacle Goose
                
                  Branta hutchinsii, Cackling Goose
                
                  Branta canadensis, Canada Goose
                
                  Branta sandvicensis, Hawaiian Goose
                
                  Cygnus buccinator, Trumpeter Swan
                
                  Cygnus columbianus, Tundra Swan
                
                  Cygnus cygnus, Whooper Swan
                Subfamily ANATINAE
                
                  Cairina moschata, Muscovy Duck
                
                  Aix sponsa, Wood Duck
                
                  Sibirionetta formosa, Baikal Teal
                
                  Spatula querquedula, Garganey
                
                  Spatula discors, Blue-winged Teal
                
                  Spatula cyanoptera, Cinnamon Teal
                
                  Spatula clypeata, Northern Shoveler
                
                  Mareca strepera, Gadwall
                
                  Mareca falcata, Falcated Duck
                
                  Mareca penelope, Eurasian Wigeon
                
                  Mareca americana, American Wigeon
                
                  Anas laysanensis, Laysan Duck
                
                  Anas wyvilliana, Hawaiian Duck
                
                  Anas zonorhyncha, Eastern Spot-billed Duck
                
                  Anas platyrhynchos, Mallard
                
                  Anas rubripes, American Black Duck
                
                  Anas fulvigula, Mottled Duck
                
                  Anas superciliosa, Pacific Black Duck
                
                  Anas bahamensis, White-cheeked Pintail
                
                  Anas acuta, Northern Pintail
                
                  Anas crecca, Green-winged Teal
                
                  Aythya valisineria, Canvasback
                
                  Aythya americana, Redhead
                
                  Aythya ferina, Common Pochard
                
                  Aythya baeri, Baer's Pochard
                
                  Aythya collaris, Ring-necked Duck
                
                  Aythya fuligula, Tufted Duck
                
                  Aythya marila, Greater Scaup
                
                  Aythya affinis, Lesser Scaup
                
                  Polysticta stelleri, Steller's Eider
                
                  Somateria fischeri, Spectacled Eider
                
                  Somateria spectabilis, King Eider
                
                  Somateria mollissima, Common Eider
                
                  Histrionicus histrionicus, Harlequin Duck
                
                  Melanitta perspicillata, Surf Scoter
                
                  Melanitta deglandi, White-winged Scoter
                
                  Melanitta stejnegeri, Stejneger's Scoter
                
                  Melanitta nigra, Common Scoter
                
                  Melanitta americana, Black Scoter
                
                  Clangula hyemalis, Long-tailed Duck
                
                  Bucephala albeola, Bufflehead
                
                  Bucephala clangula, Common Goldeneye
                
                  Bucephala islandica, Barrow's Goldeneye
                
                  Mergellus albellus, Smew
                
                  Lophodytes cucullatus, Hooded Merganser
                
                  Mergus merganser, Common Merganser
                
                  Mergus serrator, Red-breasted Merganser
                
                
                  Nomonyx dominicus, Masked Duck
                
                  Oxyura jamaicensis, Ruddy Duck
                Order PHOENICOPTERIFORMES
                Family PHOENICOPTERIDAE
                
                  Phoenicopterus ruber, American Flamingo
                Order PODICIPEDIFORMES
                Family PODICIPEDIDAE
                
                  Tachybaptus dominicus, Least Grebe
                
                  Podilymbus podiceps, Pied-billed Grebe
                
                  Podiceps auritus, Horned Grebe
                
                  Podiceps grisegena, Red-necked Grebe
                
                  Podiceps nigricollis, Eared Grebe
                
                  Aechmophorus occidentalis, Western Grebe
                
                  Aechmophorus clarkii, Clark's Grebe
                Order COLUMBIFORMES
                Family COLUMBIDAE
                
                  Patagioenas squamosa, Scaly-naped Pigeon
                
                  Patagioenas leucocephala, White-crowned Pigeon
                
                  Patagioenas flavirostris, Red-billed Pigeon
                
                  Patagioenas inornata, Plain Pigeon
                
                  Patagioenas fasciata, Band-tailed Pigeon
                
                  Streptopelia orientalis, Oriental Turtle-Dove
                
                  Alopecoenas xanthonurus, White-throated Ground-Dove
                
                  Alopecoenas stairi, Shy Ground-Dove
                
                  Columbina inca, Inca Dove
                
                  Columbina passerina, Common Ground Dove
                
                  Columbina talpacoti, Ruddy Ground Dove
                
                  Geotrygon montana, Ruddy Quail-Dove
                
                  Geotrygon chrysia, Key West Quail-Dove
                
                  Geotrygon mystacea, Bridled Quail-Dove
                
                  Leptotila verreauxi, White-tipped Dove
                
                  Zenaida asiatica, White-winged Dove
                
                  Zenaida aurita, Zenaida Dove
                
                  Zenaida macroura, Mourning Dove
                
                  Ptilinopus perousii, Many-colored Fruit-Dove
                
                  Ptilinopus porphyraceus, Crimson-crowned Fruit-Dove
                
                  Ptilinopus roseicapilla, Mariana Fruit-Dove
                
                  Ducula pacifica, Pacific Imperial-Pigeon
                Order CUCULIFORMES
                Family CUCULIDAE
                Subfamily CROTOPHAGINAE
                
                  Crotophaga ani, Smooth-billed Ani
                
                  Crotophaga sulcirostris, Groove-billed Ani
                Subfamily NEOMORPHINAE
                
                  Geococcyx californianus, Greater Roadrunner
                Subfamily CUCULINAE
                
                  Urodynamis taitensis, Long-tailed Koel
                
                  Hierococcyx nisicolor, Hodgson's Hawk-Cuckoo
                
                  Cuculus canorus, Common Cuckoo
                
                  Cuculus optatus, Oriental Cuckoo
                
                  Coccyzus americanus, Yellow-billed Cuckoo
                
                  Coccyzus minor, Mangrove Cuckoo
                
                  Coccyzus erythropthalmus, Black-billed Cuckoo
                
                  Coccyzus vieilloti, Puerto Rican Lizard-Cuckoo
                Order CAPRIMULGIFORMES
                Family CAPRIMULGIDAE
                Subfamily CHORDEILINAE
                
                  Chordeiles acutipennis, Lesser Nighthawk
                
                  Chordeiles minor, Common Nighthawk
                
                  Chordeiles gundlachii, Antillean Nighthawk
                Subfamily CAPRIMULGINAE
                
                  Nyctidromus albicollis, Common Pauraque
                
                  Phalaenoptilus nuttallii, Common Poorwill
                
                  Antrostomus carolinensis, Chuck-will's-widow
                
                  Antrostomus ridgwayi, Buff-collared Nightjar
                
                  Antrostomus vociferus, Eastern Whip-poor-will
                
                  Antrostomus arizonae, Mexican Whip-poor-will
                
                  Antrostomus noctitherus, Puerto Rican Nightjar
                
                  Hydropsalis cayennensis, White-tailed Nightjar
                
                  Caprimulgus jotaka, Gray Nightjar
                Order APODIFORMES
                Family APODIDAE
                Subfamily CYPSELOIDINAE
                
                  Cypseloides niger, Black Swift
                
                  Streptoprocne zonaris, White-collared Swift
                Subfamily CHAETURINAE
                
                  Chaetura pelagica, Chimney Swift
                
                  Chaetura vauxi, Vaux's Swift
                
                  Chaetura brachyura, Short-tailed Swift
                
                  Hirundapus caudacutus, White-throated Needletail
                
                  Aerodramus spodiopygius, White-rumped Swiftlet
                
                  Aerodramus bartschi, Mariana Swiftlet
                Subfamily APODINAE
                
                  Apus apus, Common Swift
                
                  Apus pacificus, Fork-tailed Swift
                
                  Apus melba, Alpine Swift
                
                  Aeronautes saxatalis, White-throated Swift
                
                  Tachornis phoenicobia, Antillean Palm-Swift
                Family TROCHILIDAE
                Subfamily TROCHILINAE
                
                  Colibri thalassinus, Mexican Violetear
                
                  Anthracothorax prevostii, Green-breasted Mango
                
                  Anthracothorax dominicus, Antillean Mango
                
                  Anthracothorax viridis, Green Mango
                
                  Eulampis jugularis, Purple-throated Carib
                
                  Eulampis holosericeus, Green-throated Carib
                
                  Eugenes fulgens, Rivoli's Hummingbird
                
                  Heliomaster constantii, Plain-capped Starthroat
                
                  Lampornis amethystinus, Amethyst-throated Mountain-gem
                
                  Lampornis clemenciae, Blue-throated Mountain-gem
                
                  Calothorax lucifer, Lucifer Hummingbird
                
                  Archilochus colubris, Ruby-throated Hummingbird
                
                  Archilochus alexandri, Black-chinned Hummingbird
                
                  Mellisuga minima, Vervain Hummingbird
                
                  Nesophlox evelynae, Bahama Woodstar
                
                  Calypte anna, Anna's Hummingbird
                
                  Calypte costae, Costa's Hummingbird
                
                  Atthis heloisa, Bumblebee Hummingbird
                
                  Selasphorus platycercus, Broad-tailed Hummingbird
                
                  Selasphorus rufus, Rufous Hummingbird
                
                
                  Selasphorus sasin, Allen's Hummingbird
                
                  Selasphorus calliope, Calliope Hummingbird
                
                  Chlorostilbon maugaeus, Puerto Rican Emerald
                
                  Cynanthus latirostris, Broad-billed Hummingbird
                
                  Orthorhyncus cristatus, Antillean Crested Hummingbird
                
                  Amazilia beryllina, Berylline Hummingbird
                
                  Amazilia yucatanensis, Buff-bellied Hummingbird
                
                  Amazilia rutila, Cinnamon Hummingbird
                
                  Amazilia violiceps, Violet-crowned Hummingbird
                
                  Hylocharis leucotis, White-eared Hummingbird
                
                  Hylocharis xantusii, Xantus's Hummingbird
                Order GRUIFORMES
                Family RALLIDAE
                
                  Coturnicops noveboracensis, Yellow Rail
                
                  Laterallus jamaicensis, Black Rail
                
                  Gallirallus philippensis, Buff-banded Rail
                
                  Gallirallus owstoni, Guam Rail
                
                  Crex crex, Corn Crake
                
                  Rallus obsoletus, Ridgway's Rail
                
                  Rallus crepitans, Clapper Rail
                
                  Rallus elegans, King Rail
                
                  Rallus limicola, Virginia Rail
                
                  Aramides axillaris, Rufous-necked Wood-Rail
                
                  Porzana carolina, Sora
                
                  Porzana tabuensis, Spotless Crake
                
                  Hapalocrex flaviventer, Yellow-breasted Crake
                
                  Neocrex erythrops, Paint-billed Crake
                
                  Pardirallus maculatus, Spotted Rail
                
                  Porphyrio martinicus, Purple Gallinule
                
                  Porphyrio flavirostris, Azure Gallinule
                
                  Porphyrio porphyrio, Purple Swamphen
                
                  Gallinula galeata, Common Gallinule
                
                  Gallinula chloropus, Common Moorhen
                
                  Fulica atra, Eurasian Coot
                
                  Fulica alai, Hawaiian Coot
                
                  Fulica americana, American Coot
                Family ARAMIDAE
                
                  Aramus guarauna, Limpkin
                Family GRUIDAE
                Subfamily GRUINAE
                
                  Antigone canadensis, Sandhill Crane
                
                  Grus grus, Common Crane
                
                  Grus americana, Whooping Crane
                Order CHARADRIIFORMES
                Family RECURVIROSTRIDAE
                
                  Himantopus himantopus, Black-winged Stilt
                
                  Himantopus mexicanus, Black-necked Stilt
                
                  Recurvirostra americana, American Avocet
                Family HAEMATOPODIDAE
                
                  Haematopus ostralegus, Eurasian Oystercatcher
                
                  Haematopus palliatus, American Oystercatcher
                
                  Haematopus bachmani, Black Oystercatcher
                Family CHARADRIIDAE
                Subfamily VANELLINAE
                
                  Vanellus vanellus, Northern Lapwing
                Subfamily CHARADRIINAE
                
                  Pluvialis squatarola, Black-bellied Plover
                
                  Pluvialis apricaria, European Golden-Plover
                
                  Pluvialis dominica, American Golden-Plover
                
                  Pluvialis fulva, Pacific Golden-Plover
                
                  Charadrius morinellus, Eurasian Dotterel
                
                  Charadrius vociferus, Killdeer
                
                  Charadrius hiaticula, Common Ringed Plover
                
                  Charadrius semipalmatus, Semipalmated Plover
                
                  Charadrius melodus, Piping Plover
                
                  Charadrius dubius, Little Ringed Plover
                
                  Charadrius mongolus, Lesser Sand-Plover
                
                  Charadrius leschenaultii, Greater Sand-Plover
                
                  Charadrius wilsonia, Wilson's Plover
                
                  Charadrius collaris, Collared Plover
                
                  Charadrius montanus, Mountain Plover
                
                  Charadrius alexandrinus, Kentish Plover
                
                  Charadrius nivosus, Snowy Plover
                Family JACANIDAE
                
                  Jacana spinosa, Northern Jacana
                Family SCOLOPACIDAE
                Subfamily NUMENIINAE
                
                  Bartramia longicauda, Upland Sandpiper
                
                  Numenius tahitiensis, Bristle-thighed Curlew
                
                  Numenius phaeopus, Whimbrel
                
                  Numenius minutus, Little Curlew
                
                  Numenius borealis, Eskimo Curlew
                
                  Numenius americanus, Long-billed Curlew
                
                  Numenius madagascariensis, Far Eastern Curlew
                
                  Numenius arquata, Eurasian Curlew
                Subfamily LIMOSINAE
                
                  Limosa lapponica, Bar-tailed Godwit
                
                  Limosa limosa, Black-tailed Godwit
                
                  Limosa haemastica, Hudsonian Godwit
                
                  Limosa fedoa, Marbled Godwit
                Subfamily ARENARIINAE
                
                  Arenaria interpres, Ruddy Turnstone
                
                  Arenaria melanocephala, Black Turnstone
                
                  Calidris tenuirostris, Great Knot
                
                  Calidris canutus, Red Knot
                
                  Calidris virgata, Surfbird
                
                  Calidris pugnax, Ruff
                
                  Calidris falcinellus, Broad-billed Sandpiper
                
                  Calidris acuminata, Sharp-tailed Sandpiper
                
                  Calidris himantopus, Stilt Sandpiper
                
                  Calidris ferruginea, Curlew Sandpiper
                
                  Calidris temminckii, Temminck's Stint
                
                  Calidris subminuta, Long-toed Stint
                
                  Calidris pygmea, Spoon-billed Sandpiper
                
                  Calidris ruficollis, Red-necked Stint
                
                  Calidris alba, Sanderling
                
                  Calidris alpina, Dunlin
                
                  Calidris ptilocnemis, Rock Sandpiper
                
                  Calidris maritima, Purple Sandpiper
                
                  Calidris bairdii, Baird's Sandpiper
                
                  Calidris minuta, Little Stint
                
                  Calidris minutilla, Least Sandpiper
                
                  Calidris fuscicollis, White-rumped Sandpiper
                
                  Calidris subruficollis, Buff-breasted Sandpiper
                
                  Calidris melanotos, Pectoral Sandpiper
                
                  Calidris pusilla, Semipalmated Sandpiper
                
                  Calidris mauri, Western Sandpiper
                Subfamily SCOLOPACINAE
                
                
                  Limnodromus griseus, Short-billed Dowitcher
                
                  Limnodromus scolopaceus, Long-billed Dowitcher
                
                  Lymnocryptes minimus, Jack Snipe
                
                  Scolopax rusticola, Eurasian Woodcock
                
                  Scolopax minor, American Woodcock
                
                  Gallinago solitaria, Solitary Snipe
                
                  Gallinago stenura, Pin-tailed Snipe
                
                  Gallinago megala, Swinhoe's Snipe
                
                  Gallinago gallinago, Common Snipe
                
                  Gallinago delicata, Wilson's Snipe
                Subfamily TRINGINAE
                
                  Xenus cinereus, Terek Sandpiper
                
                  Actitis hypoleucos, Common Sandpiper
                
                  Actitis macularius, Spotted Sandpiper
                
                  Tringa ochropus, Green Sandpiper
                
                  Tringa solitaria, Solitary Sandpiper
                
                  Tringa brevipes, Gray-tailed Tattler
                
                  Tringa incana, Wandering Tattler
                
                  Tringa flavipes, Lesser Yellowlegs
                
                  Tringa semipalmata, Willet
                
                  Tringa erythropus, Spotted Redshank
                
                  Tringa nebularia, Common Greenshank
                
                  Tringa guttifer, Nordmann's Greenshank
                
                  Tringa melanoleuca, Greater Yellowlegs
                
                  Tringa totanus, Common Redshank
                
                  Tringa glareola, Wood Sandpiper
                
                  Tringa stagnatilis, Marsh Sandpiper
                
                  Phalaropus tricolor, Wilson's Phalarope
                
                  Phalaropus lobatus, Red-necked Phalarope
                
                  Phalaropus fulicarius, Red Phalarope
                Family STERCORARIIDAE
                
                  Stercorarius skua, Great Skua
                
                  Stercorarius maccormicki, South Polar Skua
                
                  Stercorarius pomarinus, Pomarine Jaeger
                
                  Stercorarius parasiticus, Parasitic Jaeger
                
                  Stercorarius longicaudus, Long-tailed Jaeger
                Family ALCIDAE
                
                  Alle alle, Dovekie
                
                  Uria aalge, Common Murre
                
                  Uria lomvia, Thick-billed Murre
                
                  Alca torda, Razorbill
                
                  Cepphus grylle, Black Guillemot
                
                  Cepphus columba, Pigeon Guillemot
                
                  Brachyramphus perdix, Long-billed Murrelet
                
                  Brachyramphus marmoratus, Marbled Murrelet
                
                  Brachyramphus brevirostris, Kittlitz's Murrelet
                
                  Synthliboramphus scrippsi, Scripps's Murrelet
                
                  Synthliboramphus hypoleucus, Guadalupe Murrelet
                
                  Synthliboramphus craveri, Craveri's Murrelet
                
                  Synthliboramphus antiquus, Ancient Murrelet
                
                  Ptychoramphus aleuticus, Cassin's Auklet
                
                  Aethia psittacula, Parakeet Auklet
                
                  Aethia pusilla, Least Auklet
                
                  Aethia pygmaea, Whiskered Auklet
                
                  Aethia cristatella, Crested Auklet
                
                  Cerorhinca monocerata, Rhinoceros Auklet
                
                  Fratercula arctica, Atlantic Puffin
                
                  Fratercula corniculata, Horned Puffin
                
                  Fratercula cirrhata, Tufted Puffin
                Family LARIDAE
                Subfamily LARINAE
                
                  Creagrus furcatus, Swallow-tailed Gull
                
                  Rissa tridactyla, Black-legged Kittiwake
                
                  Rissa brevirostris, Red-legged Kittiwake
                
                  Pagophila eburnea, Ivory Gull
                
                  Xema sabini, Sabine's Gull
                
                  Chroicocephalus philadelphia, Bonaparte's Gull
                
                  Chroicocephalus cirrocephalus, Gray-hooded Gull
                
                  Chroicocephalus ridibundus, Black-headed Gull
                
                  Hydrocoloeus minutus, Little Gull
                
                  Rhodostethia rosea, Ross's Gull
                
                  Leucophaeus atricilla, Laughing Gull
                
                  Leucophaeus pipixcan, Franklin's Gull
                
                  Larus belcheri, Belcher's Gull
                
                  Larus crassirostris, Black-tailed Gull
                
                  Larus heermanni, Heermann's Gull
                
                  Larus canus, Mew Gull
                
                  Larus delawarensis, Ring-billed Gull
                
                  Larus occidentalis, Western Gull
                
                  Larus livens, Yellow-footed Gull
                
                  Larus californicus, California Gull
                
                  Larus argentatus, Herring Gull
                
                  Larus michahellis, Yellow-legged Gull
                
                  Larus glaucoides, Iceland Gull
                
                  Larus fuscus, Lesser Black-backed Gull
                
                  Larus schistisagus, Slaty-backed Gull
                
                  Larus glaucescens, Glaucous-winged Gull
                
                  Larus hyperboreus, Glaucous Gull
                
                  Larus marinus, Great Black-backed Gull
                
                  Larus dominicanus, Kelp Gull
                Subfamily STERNINAE
                
                  Anous stolidus, Brown Noddy
                
                  Anous minutus, Black Noddy
                
                  Anous ceruleus, Blue-gray Noddy
                
                  Gygis alba, White Tern
                
                  Onychoprion fuscatus, Sooty Tern
                
                  Onychoprion lunatus, Gray-backed Tern
                
                  Onychoprion anaethetus, Bridled Tern
                
                  Onychoprion aleuticus, Aleutian Tern
                
                  Sternula albifrons, Little Tern
                
                  Sternula antillarum, Least Tern
                
                  Phaetusa simplex, Large-billed Tern
                
                  Gelochelidon nilotica, Gull-billed Tern
                
                  Hydroprogne caspia, Caspian Tern
                
                  Chlidonias niger, Black Tern
                
                  Chlidonias leucopterus, White-winged Tern
                
                  Chlidonias hybrida, Whiskered Tern
                
                  Sterna dougallii, Roseate Tern
                
                  Sterna sumatrana, Black-naped Tern
                
                  Sterna hirundo, Common Tern
                
                  Sterna paradisaea, Arctic Tern
                
                  Sterna forsteri, Forster's Tern
                
                  Thalasseus maximus, Royal Tern
                
                  Thalasseus bergii, Great Crested Tern
                
                  Thalasseus sandvicensis, Sandwich Tern
                
                  Thalasseus elegans, Elegant Tern
                Subfamily RYNCHOPINAE
                
                  Rynchops niger, Black Skimmer
                Order PHAETHONTIFORMES
                Family PHAETHONTIDAE
                
                  Phaethon lepturus, White-tailed Tropicbird
                
                  Phaethon aethereus, Red-billed Tropicbird
                
                
                  Phaethon rubricauda, Red-tailed Tropicbird
                Order GAVIIFORMES
                Family GAVIIDAE
                
                  Gavia stellata, Red-throated Loon
                
                  Gavia arctica, Arctic Loon
                
                  Gavia pacifica, Pacific Loon
                
                  Gavia immer, Common Loon
                
                  Gavia adamsii, Yellow-billed Loon
                Order PROCELLARIIFORMES
                Family DIOMEDEIDAE
                
                  Thalassarche chlororhynchos, Yellow-nosed Albatross
                
                  Thalassarche cauta, White-capped Albatross
                
                  Thalassarche eremita, Chatham Albatross
                
                  Thalassarche salvini, Salvin's Albatross
                
                  Thalassarche melanophris, Black-browed Albatross
                
                  Phoebetria palpebrata, Light-mantled Albatross
                
                  Diomedea exulans, Wandering Albatross
                
                  Phoebastria immutabilis, Laysan Albatross
                
                  Phoebastria nigripes, Black-footed Albatross
                
                  Phoebastria albatrus, Short-tailed Albatross
                Family OCEANITIDAE
                
                  Oceanites oceanicus, Wilson's Storm-Petrel
                
                  Pelagodroma marina, White-faced Storm-Petrel
                
                  Fregetta tropica, Black-bellied Storm-Petrel
                Family HYDROBATIDAE
                
                  Hydrobates pelagicus, European Storm-Petrel
                
                  Fregetta grallaria, White-bellied Storm-Petrel
                
                  Nesofregetta fuliginosa, Polynesian Storm-Petrel
                
                  Hydrobates furcatus, Fork-tailed Storm-Petrel
                
                  Hydrobates hornbyi, Ringed Storm-Petrel
                
                  Hydrobates monorhis, Swinhoe's Storm-Petrel
                
                  Hydrobates leucorhous, Leach's Storm-Petrel
                
                  Hydrobates socorroensis, Townsend's Storm-Petrel
                
                  Hydrobates homochroa, Ashy Storm-Petrel
                
                  Hydrobates castro, Band-rumped Storm-Petrel
                
                  Hydrobates tethys, Wedge-rumped Storm-Petrel
                
                  Oceanodroma matsudairae, Matsudaira's Storm-Petrel
                
                  Hydrobates melania, Black Storm-Petrel
                
                  Hydrobates tristrami, Tristram's Storm-Petrel
                
                  Hydrobates microsoma, Least Storm-Petrel
                Family PROCELLARIIDAE
                
                  Fulmarus glacialis, Northern Fulmar
                
                  Pterodroma gouldi, Gray-faced Petrel
                
                  Pterodroma solandri, Providence Petrel
                
                  Pterodroma neglecta, Kermadec Petrel
                
                  Pterodroma arminjoniana, Trindade Petrel
                
                  Pterodroma heraldica, Herald Petrel
                
                  Pterodroma ultima, Murphy's Petrel
                
                  Pterodroma inexpectata, Mottled Petrel
                
                  Pterodroma cahow, Bermuda Petrel
                
                  Pterodroma hasitata, Black-capped Petrel
                
                  Pterodroma externa, Juan Fernandez Petrel
                
                  Pterodroma sandwichensis, Hawaiian Petrel
                
                  Pterodroma cervicalis, White-necked Petrel
                
                  Pterodroma hypoleuca, Bonin Petrel
                
                  Pterodroma nigripennis, Black-winged Petrel
                
                  Pterodroma feae, Fea's Petrel
                
                  Pterodroma madeira, Zino's Petrel
                
                  Pterodroma cookii, Cook's Petrel
                
                  Pterodroma longirostris, Stejneger's Petrel
                
                  Pterodroma alba, Phoenix Petrel
                
                  Pterodroma leucoptera, Gould's Petrel
                
                  Pseudobulweria rostrata, Tahiti Petrel
                
                  Bulweria bulwerii, Bulwer's Petrel
                
                  Bulweria fallax, Jouanin's Petrel
                
                  Procellaria aequinoctialis, White-chinned Petrel
                
                  Procellaria parkinsoni, Parkinson's Petrel
                
                  Calonectris leucomelas, Streaked Shearwater
                
                  Calonectris diomedea, Cory's Shearwater
                
                  Calonectris edwardsii, Cape Verde Shearwater
                
                  Ardenna pacifica, Wedge-tailed Shearwater
                
                  Ardenna bulleri, Buller's Shearwater
                
                  Ardenna tenuirostris, Short-tailed Shearwater
                
                  Ardenna grisea, Sooty Shearwater
                
                  Ardenna gravis, Great Shearwater
                
                  Ardenna creatopus, Pink-footed Shearwater
                
                  Ardenna carneipes, Flesh-footed Shearwater
                
                  Puffinus nativitatis, Christmas Shearwater
                
                  Puffinus puffinus, Manx Shearwater
                
                  Puffinus newelli, Newell's Shearwater
                
                  Puffinus bryani, Bryan's Shearwater
                
                  Puffinus opisthomelas, Black-vented Shearwater
                
                  Puffinus lherminieri, Audubon's Shearwater
                
                  Puffinus baroli, Barolo Shearwater
                Order CICONIIFORMES
                Family CICONIIDAE
                
                  Jabiru mycteria, Jabiru
                
                  Mycteria americana, Wood Stork
                Order SULIFORMES
                Family FREGATIDAE
                
                  Fregata ariel, Lesser Frigatebird
                
                  Fregata magnificens, Magnificent Frigatebird
                
                  Fregata minor, Great Frigatebird
                Family SULIDAE
                
                  Sula dactylatra, Masked Booby
                
                  Sula granti, Nazca Booby
                
                  Sula nebouxii, Blue-footed Booby
                
                  Sula leucogaster, Brown Booby
                
                  Sula sula, Red-footed Booby
                
                  Papasula abbotti, Abbott's Booby
                
                  Morus bassanus, Northern Gannet
                Family PHALACROCORACIDAE
                
                  Phalacrocorax melanoleucos, Little Pied Cormorant
                
                  Phalacrocorax penicillatus, Brandt's Cormorant
                
                  Phalacrocorax brasilianus, Neotropic Cormorant
                
                  Phalacrocorax auritus, Double-crested Cormorant
                
                  Phalacrocorax carbo, Great Cormorant
                
                
                  Phalacrocorax urile, Red-faced Cormorant
                
                  Phalacrocorax pelagicus, Pelagic Cormorant
                Family ANHINGIDAE
                
                  Anhinga anhinga, Anhinga
                Order PELECANIFORMES
                Family PELECANIDAE
                
                  Pelecanus erythrorhynchos, American White Pelican
                
                  Pelecanus occidentalis, Brown Pelican
                Family ARDEIDAE
                
                  Botaurus lentiginosus, American Bittern
                
                  Ixobrychus sinensis, Yellow Bittern
                
                  Ixobrychus exilis, Least Bittern
                
                  Ixobrychus eurhythmus, Schrenck's Bittern
                
                  Ixobrychus flavicollis, Black Bittern
                
                  Tigrisoma mexicanum, Bare-throated Tiger-Heron
                
                  Ardea herodias, Great Blue Heron
                
                  Ardea cinerea, Gray Heron
                
                  Ardea alba, Great Egret
                
                  Ardea intermedia, Intermediate Egret
                
                  Egretta eulophotes, Chinese Egret
                
                  Egretta garzetta, Little Egret
                
                  Egretta sacra, Pacific Reef-Heron
                
                  Egretta gularis, Western Reef-Heron
                
                  Egretta thula, Snowy Egret
                
                  Egretta caerulea, Little Blue Heron
                
                  Egretta tricolor, Tricolored Heron
                
                  Egretta rufescens, Reddish Egret
                
                  Bubulcus ibis, Cattle Egret
                
                  Ardeola bacchus, Chinese Pond-Heron
                
                  Butorides virescens, Green Heron
                
                  Nycticorax nycticorax, Black-crowned Night-Heron
                
                  Nycticorax caledonicus, Rufous Night-Heron
                
                  Nyctanassa violacea, Yellow-crowned Night-Heron
                
                  Gorsachius goisagi, Japanese Night-Heron
                
                  Gorsachius melanolophus, Malayan Night-Heron
                Family THRESKIORNITHIDAE
                Subfamily THRESKIORNITHINAE
                
                  Eudocimus albus, White Ibis
                
                  Eudocimus ruber, Scarlet Ibis
                
                  Plegadis falcinellus, Glossy Ibis
                
                  Plegadis chihi, White-faced Ibis
                Subfamily PLATALEINAE
                
                  Platalea ajaja, Roseate Spoonbill
                Order CARTHARTIFORMES
                Family CATHARTIDAE
                
                  Coragyps atratus, Black Vulture
                
                  Cathartes aura, Turkey Vulture
                
                  Gymnogyps californianus, California Condor
                Order ACCIPITRIFORMES
                Family PANDIONIDAE
                
                  Pandion haliaetus, Osprey
                Family ACCIPITRIDAE
                Subfamily ELANINAE
                
                  Elanus leucurus, White-tailed Kite
                Subfamily GYPAETINAE
                
                  Chondrohierax uncinatus, Hook-billed Kite
                
                  Elanoides forficatus, Swallow-tailed Kite
                Subfamily ACCIPITRINAE
                
                  Aquila chrysaetos, Golden Eagle
                
                  Harpagus bidentatus, Double-toothed Kite
                
                  Circus spilonotus, Eastern Marsh-Harrier
                
                  Circus hudsonius, Northern Harrier
                
                  Accipiter soloensis, Chinese Sparrowhawk
                
                  Accipiter gularis, Japanese Sparrowhawk
                
                  Accipiter striatus, Sharp-shinned Hawk
                
                  Accipiter cooperii, Cooper's Hawk
                
                  Accipiter gentilis, Northern Goshawk
                
                  Milvus migrans, Black Kite
                
                  Haliaeetus leucocephalus, Bald Eagle
                
                  Haliaeetus albicilla, White-tailed Eagle
                
                  Haliaeetus pelagicus, Steller's Sea-Eagle
                
                  Ictinia mississippiensis, Mississippi Kite
                
                  Butastur indicus, Gray-faced Buzzard
                
                  Geranospiza caerulescens, Crane Hawk
                
                  Rostrhamus sociabilis, Snail Kite
                
                  Buteogallus anthracinus, Common Black Hawk
                
                  Buteogallus urubitinga, Great Black Hawk
                
                  Rupornis magnirostris, Roadside Hawk
                
                  Parabuteo unicinctus, Harris's Hawk
                
                  Geranoaetus albicaudatus, White-tailed Hawk
                
                  Buteo plagiatus, Gray Hawk
                
                  Buteo lineatus, Red-shouldered Hawk
                
                  Buteo platypterus, Broad-winged Hawk
                
                  Buteo solitarius, Hawaiian Hawk
                
                  Buteo brachyurus, Short-tailed Hawk
                
                  Buteo swainsoni, Swainson's Hawk
                
                  Buteo albonotatus, Zone-tailed Hawk
                
                  Buteo jamaicensis, Red-tailed Hawk
                
                  Buteo lagopus, Rough-legged Hawk
                
                  Buteo regalis, Ferruginous Hawk
                Order STRIGIFORMES
                Family TYTONIDAE
                
                  Tyto alba, Barn Owl
                Family STRIGIDAE
                
                  Otus sunia, Oriental Scops-Owl
                
                  Psiloscops flammeolus, Flammulated Owl
                
                  Megascops kennicottii, Western Screech-Owl
                
                  Megascops asio, Eastern Screech-Owl
                
                  Megascops trichopsis, Whiskered Screech-Owl
                
                  Megascops nudipes, Puerto Rican Screech-Owl
                
                  Bubo virginianus, Great Horned Owl
                
                  Bubo scandiacus, Snowy Owl
                
                  Surnia ulula, Northern Hawk Owl
                
                  Glaucidium gnoma, Northern Pygmy-Owl
                
                  Glaucidium brasilianum, Ferruginous Pygmy-Owl
                
                  Micrathene whitneyi, Elf Owl
                
                  Athene cunicularia, Burrowing Owl
                
                  Ciccaba virgata, Mottled Owl
                
                  Strix occidentalis, Spotted Owl
                
                  Strix varia, Barred Owl
                
                  Strix nebulosa, Great Gray Owl
                
                  Asio otus, Long-eared Owl
                
                  Asio stygius, Stygian Owl
                
                  Asio flammeus, Short-eared Owl
                
                  Aegolius funereus, Boreal Owl
                
                  Aegolius acadicus, Northern Saw-whet Owl
                
                  Ninox japonica, Northern Boobook
                Order TROGONIFORMES
                Family TROGONIDAE
                Subfamily TROGONINAE
                
                  Trogon elegans, Elegant Trogon
                
                  Euptilotis neoxenus, Eared Quetzal
                Order UPUPIFORMES
                Family UPUPIDAE
                
                
                  Upupa epops, Eurasian Hoopoe
                Order CORACIIFORMES
                Family ALCEDINIDAE
                Subfamily ALCEDININAE
                
                  Alcedo atthis, Common Kingfisher
                Subfamily HALCYONINAE
                
                  Todiramphus sacer, Pacific Kingfisher
                
                  Todiramphus cinnamominus, Guam Kingfisher
                
                  Todiramphus albicilla, Mariana Kingfisher
                Subfamily CERYLINAE
                
                  Megaceryle torquata, Ringed Kingfisher
                
                  Megaceryle alcyon, Belted Kingfisher
                
                  Chloroceryle amazona, Amazon Kingfisher
                
                  Chloroceryle americana, Green Kingfisher
                Order PICIFORMES
                Family PICIDAE
                Subfamily JYNGINAE
                
                  Jynx torquilla, Eurasian Wryneck
                Subfamily PICINAE
                
                  Melanerpes lewis, Lewis's Woodpecker
                
                  Melanerpes portoricensis, Puerto Rican Woodpecker
                
                  Melanerpes erythrocephalus, Red-headed Woodpecker
                
                  Melanerpes formicivorus, Acorn Woodpecker
                
                  Melanerpes uropygialis, Gila Woodpecker
                
                  Melanerpes aurifrons, Golden-fronted Woodpecker
                
                  Melanerpes carolinus, Red-bellied Woodpecker
                
                  Sphyrapicus thyroideus, Williamson's Sapsucker
                
                  Sphyrapicus varius, Yellow-bellied Sapsucker
                
                  Sphyrapicus nuchalis, Red-naped Sapsucker
                
                  Sphyrapicus ruber, Red-breasted Sapsucker
                
                  Picoides dorsalis, American Three-toed Woodpecker
                
                  Picoides arcticus, Black-backed Woodpecker
                
                  Dendrocopos major, Great Spotted Woodpecker
                
                  Dryobates pubescens, Downy Woodpecker
                
                  Dryobates nuttallii, Nuttall's Woodpecker
                
                  Dryobates scalaris, Ladder-backed Woodpecker
                
                  Dryobates borealis, Red-cockaded Woodpecker
                
                  Dryobates villosus, Hairy Woodpecker
                
                  Dryobates albolarvatus, White-headed Woodpecker
                
                  Dryobates arizonae, Arizona Woodpecker
                
                  Colaptes auratus, Northern Flicker
                
                  Colaptes chrysoides, Gilded Flicker
                
                  Dryocopus pileatus, Pileated Woodpecker
                
                  Campephilus principalis, Ivory-billed Woodpecker
                Order FALCONIFORMES
                Family FALCONIDAE
                Subfamily HERPETOTHERINAE
                
                  Micrastur semitorquatus, Collared Forest-Falcon
                Subfamily FALCONINAE
                
                  Caracara cheriway, Crested Caracara
                
                  Falco tinnunculus, Eurasian Kestrel
                
                  Falco sparverius, American Kestrel
                
                  Falco vespertinus, Red-footed Falcon
                
                  Falco amurensis, Amur Falcon
                
                  Falco columbarius, Merlin
                
                  Falco subbuteo, Eurasian Hobby
                
                  Falco femoralis, Aplomado Falcon
                
                  Falco rusticolus, Gyrfalcon
                
                  Falco peregrinus, Peregrine Falcon
                
                  Falco mexicanus, Prairie Falcon
                Order PASSERIFORMES
                Family TITYRIDAE
                
                  Tityra semifasciata, Masked Tityra
                
                  Pachyramphus major, Gray-collared Becard
                
                  Pachyramphus aglaiae, Rose-throated Becard
                Family TYRANNIDAE
                Subfamily ELAENIINAE
                
                  Camptostoma imberbe, Northern Beardless-Tyrannulet
                
                  Myiopagis viridicata, Greenish Elaenia
                
                  Elaenia martinica, Caribbean Elaenia
                
                  Elaenia albiceps, White-crested Elaenia
                Subfamily FLUVICOLINAE
                
                  Mitrephanes phaeocercus, Tufted Flycatcher
                
                  Contopus cooperi, Olive-sided Flycatcher
                
                  Contopus pertinax, Greater Pewee
                
                  Contopus sordidulus, Western Wood-Pewee
                
                  Contopus virens, Eastern Wood-Pewee
                
                  Contopus caribaeus, Cuban Pewee
                
                  Contopus hispaniolensis, Hispaniolan Pewee
                
                  Contopus latirostris, Lesser Antillean Pewee
                
                  Empidonax flaviventris, Yellow-bellied Flycatcher
                
                  Empidonax virescens, Acadian Flycatcher
                
                  Empidonax alnorum, Alder Flycatcher
                
                  Empidonax traillii, Willow Flycatcher
                
                  Empidonax minimus, Least Flycatcher
                
                  Empidonax hammondii, Hammond's Flycatcher
                
                  Empidonax wrightii, Gray Flycatcher
                
                  Empidonax oberholseri, Dusky Flycatcher
                
                  Empidonax affinis, Pine Flycatcher
                
                  Empidonax difficilis, Pacific-slope Flycatcher
                
                  Empidonax occidentalis, Cordilleran Flycatcher
                
                  Empidonax fulvifrons, Buff-breasted Flycatcher
                
                  Sayornis nigricans, Black Phoebe
                
                  Sayornis phoebe, Eastern Phoebe
                
                  Sayornis saya, Say's Phoebe
                
                  Pyrocephalus rubinus, Vermilion Flycatcher
                Subfamily TYRANNINAE
                
                  Myiarchus tuberculifer, Dusky-capped Flycatcher
                
                  Myiarchus cinerascens, Ash-throated Flycatcher
                
                  Myiarchus nuttingi, Nutting's Flycatcher
                
                  Myiarchus crinitus, Great Crested Flycatcher
                
                  Myiarchus tyrannulus, Brown-crested Flycatcher
                
                  Myiarchus sagrae, La Sagra's Flycatcher
                
                  Myiarchus antillarum, Puerto Rican Flycatcher
                
                  Pitangus sulphuratus, Great Kiskadee
                
                  Myiozetetes similis, Social Flycatcher
                
                  Myiodynastes luteiventris, Sulphur-bellied Flycatcher
                
                
                  Legatus leucophaius, Piratic Flycatcher
                
                  Empidonomus varius, Variegated Flycatcher
                
                  Empidonomus aurantioatrocristatus, Crowned Slaty Flycatcher
                
                  Tyrannus melancholicus, Tropical Kingbird
                
                  Tyrannus couchii, Couch's Kingbird
                
                  Tyrannus vociferans, Cassin's Kingbird
                
                  Tyrannus crassirostris, Thick-billed Kingbird
                
                  Tyrannus verticalis, Western Kingbird
                
                  Tyrannus tyrannus, Eastern Kingbird
                
                  Tyrannus dominicensis, Gray Kingbird
                
                  Tyrannus caudifasciatus, Loggerhead Kingbird
                
                  Tyrannus forficatus, Scissor-tailed Flycatcher
                
                  Tyrannus savana, Fork-tailed Flycatcher
                Family LANIIDAE
                
                  Lanius cristatus, Brown Shrike
                
                  Lanius ludovicianus, Loggerhead Shrike
                
                  Lanius borealis, Northern Shrike
                Family VIREONIDAE
                
                  Vireo atricapilla, Black-capped Vireo
                
                  Vireo griseus, White-eyed Vireo
                
                  Vireo crassirostris, Thick-billed Vireo
                
                  Vireo latimeri, Puerto Rican Vireo
                
                  Vireo gundlachii, Cuban Vireo
                
                  Vireo bellii, Bell's Vireo
                
                  Vireo vicinior, Gray Vireo
                
                  Vireo huttoni, Hutton's Vireo
                
                  Vireo flavifrons, Yellow-throated Vireo
                
                  Vireo cassinii, Cassin's Vireo
                
                  Vireo solitarius, Blue-headed Vireo
                
                  Vireo plumbeus, Plumbeous Vireo
                
                  Vireo philadelphicus, Philadelphia Vireo
                
                  Vireo gilvus, Warbling Vireo
                
                  Vireo olivaceus, Red-eyed Vireo
                
                  Vireo flavoviridis, Yellow-green Vireo
                
                  Vireo altiloquus, Black-whiskered Vireo
                
                  Vireo magister, Yucatan Vireo
                Family CORVIDAE
                
                  Perisoreus canadensis, Canada Jay
                
                  Psilorhinus morio, Brown Jay
                
                  Cyanocorax yncas, Green Jay
                
                  Gymnorhinus cyanocephalus, Pinyon Jay
                
                  Cyanocitta stelleri, Steller's Jay
                
                  Cyanocitta cristata, Blue Jay
                
                  Aphelocoma coerulescens, Florida Scrub-Jay
                
                  Aphelocoma insularis, Island Scrub-Jay
                
                  Aphelocoma californica, California Scrub-Jay
                
                  Aphelocoma woodhouseii, Woodhouse's Scrub-Jay
                
                  Aphelocoma wollweberi, Mexican Jay
                
                  Nucifraga columbiana, Clark's Nutcracker
                
                  Pica hudsonia, Black-billed Magpie
                
                  Pica nuttalli, Yellow-billed Magpie
                
                  Corvus monedula, Eurasian Jackdaw
                
                  Corvus kubaryi, Mariana Crow
                
                  Corvus brachyrhynchos, American Crow
                
                  Corvus caurinus, Northwestern Crow
                
                  Corvus leucognaphalus, White-necked Crow
                
                  Corvus imparatus, Tamaulipas Crow
                
                  Corvus ossifragus, Fish Crow
                
                  Corvus hawaiiensis, Hawaiian Crow
                
                  Corvus cryptoleucus, Chihuahuan Raven
                
                  Corvus corax, Common Raven
                Family ALAUDIDAE
                
                  Alauda arvensis, Eurasian Skylark
                
                  Eremophila alpestris, Horned Lark
                Family HIRUNDINIDAE
                Subfamily HIRUNDININAE
                
                  Riparia riparia, Bank Swallow
                
                  Tachycineta bicolor, Tree Swallow
                
                  Tachycineta cyaneoviridis, Bahama Swallow
                
                  Tachycineta thalassina, Violet-green Swallow
                
                  Tachycineta albilinea, Mangrove Swallow
                
                  Stelgidopteryx serripennis, Northern Rough-winged Swallow
                
                  Progne tapera, Brown-chested Martin
                
                  Progne dominicensis, Caribbean Martin
                
                  Progne subis, Purple Martin
                
                  Progne cryptoleuca, Cuban Martin
                
                  Progne chalybea, Gray-breasted Martin
                
                  Progne elegans, Southern Martin
                
                  Hirundo rustica, Barn Swallow
                
                  Delichon urbicum, Common House-Martin
                
                  Petrochelidon pyrrhonota, Cliff Swallow
                
                  Petrochelidon fulva, Cave Swallow
                Family PARIDAE
                
                  Poecile carolinensis, Carolina Chickadee
                
                  Poecile atricapillus, Black-capped Chickadee
                
                  Poecile gambeli, Mountain Chickadee
                
                  Poecile sclateri, Mexican Chickadee
                
                  Poecile rufescens, Chestnut-backed Chickadee
                
                  Poecile hudsonicus, Boreal Chickadee
                
                  Poecile cinctus, Gray-headed Chickadee
                
                  Baeolophus wollweberi, Bridled Titmouse
                
                  Baeolophus inornatus, Oak Titmouse
                
                  Baeolophus ridgwayi, Juniper Titmouse
                
                  Baeolophus bicolor, Tufted Titmouse
                
                  Baeolophus atricristatus, Black-crested Titmouse
                Family REMIZIDAE
                
                  Auriparus flaviceps, Verdin
                Family AEGITHALIDAE
                
                  Psaltriparus minimus, Bushtit
                Family SITTIDAE
                Subfamily SITTINAE
                
                  Sitta canadensis, Red-breasted Nuthatch
                
                  Sitta carolinensis, White-breasted Nuthatch
                
                  Sitta pygmaea, Pygmy Nuthatch
                
                  Sitta pusilla, Brown-headed Nuthatch
                Family CERTHIIDAE
                Subfamily CERTHIINAE
                
                  Certhia americana, Brown Creeper
                Family TROGLODYTIDAE
                
                  Salpinctes obsoletus, Rock Wren
                
                  Catherpes mexicanus, Canyon Wren
                
                  Troglodytes aedon, House Wren
                
                  Troglodytes pacificus, Pacific Wren
                
                  Troglodytes hiemalis, Winter Wren
                
                  Cistothorus platensis, Sedge Wren
                
                  Cistothorus palustris, Marsh Wren
                
                  Thryothorus ludovicianus, Carolina Wren
                
                  Thryomanes bewickii, Bewick's Wren
                
                  Campylorhynchus brunneicapillus, Cactus Wren
                
                  Thryophilus sinaloa, Sinaloa Wren
                Family POLIOPTILIDAE
                
                  Polioptila caerulea, Blue-Gray Gnatcatcher
                
                
                  Polioptila californica, California Gnatcatcher
                
                  Polioptila melanura, Black-tailed Gnatcatcher
                
                  Polioptila nigriceps, Black-capped Gnatcatcher
                Family CINCLIDAE
                
                  Cinclus mexicanus, American Dipper
                Family REGULIDAE
                
                  Regulus satrapa, Golden-crowned Kinglet
                
                  Regulus calendula, Ruby-crowned Kinglet
                Family PHYLLOSCOPIDAE
                
                  Phylloscopus trochilus, Willow Warbler
                
                  Phylloscopus collybita, Common Chiffchaff
                
                  Phylloscopus sibilatrix, Wood Warbler
                
                  Phylloscopus fuscatus, Dusky Warbler
                
                  Phylloscopus proregulus, Pallas's Leaf Warbler
                
                  Phylloscopus inornatus, Yellow-browed Warbler
                
                  Phylloscopus borealis, Arctic Warbler
                
                  Phylloscopus examinandus, Kamchatka Leaf Warbler
                Family SYLVIIDAE
                
                  Sylvia curruca, Lesser Whitethroat
                
                  Chamaea fasciata, Wrentit
                Family ACROCEPHALIDAE
                
                  Arundinax aedon, Thick-billed Warbler
                
                  Acrocephalus luscinius, Nightingale Reed Warbler
                
                  Acrocephalus hiwae, Saipan Reed Warbler
                
                  Acrocephalus nijoi, Aguiguan Reed Warbler
                
                  Acrocephalus yamashinae, Pagan Reed Warbler
                
                  Acrocephalus familiaris, Millerbird
                
                  Acrocephalus schoenobaenus, Sedge Warbler
                
                  Acrocephalus dumetorum, Blyth's Reed Warbler
                Family LOCUSTELLIDAE
                
                  Locustella ochotensis, Middendorff's Grasshopper-Warbler
                
                  Locustella fluviatilis, River Warbler
                
                  Locustella lanceolata, Lanceolated Warbler
                Family MUSCICAPIDAE
                
                  Muscicapa griseisticta, Gray-streaked Flycatcher
                
                  Muscicapa dauurica, Asian Brown Flycatcher
                
                  Muscicapa striata, Spotted Flycatcher
                
                  Muscicapa sibirica, Dark-sided Flycatcher
                
                  Erithacus rubecula, European Robin
                
                  Larvivora cyane, Siberian Blue Robin
                
                  Larvivora sibilans, Rufous-tailed Robin
                
                  Cyanecula svecica, Bluethroat
                
                  Calliope calliope, Siberian Rubythroat
                
                  Tarsiger cyanurus, Red-flanked Bluetail
                
                  Ficedula narcissina, Narcissus Flycatcher
                
                  Ficedula mugimaki, Mugimaki Flycatcher
                
                  Ficedula albicilla, Taiga Flycatcher
                
                  Phoenicurus phoenicurus, Common Redstart
                
                  Saxicola torquatus, Stonechat
                
                  Oenanthe oenanthe, Northern Wheatear
                
                  Oenanthe pleschanka, Pied Wheatear
                Family TURDIDAE
                
                  Monticola solitarius, Blue Rock-Thrush
                
                  Sialia sialis, Eastern Bluebird
                
                  Sialia mexicana, Western Bluebird
                
                  Sialia currucoides, Mountain Bluebird
                
                  Myadestes townsendi, Townsend's Solitaire
                
                  Myadestes occidentalis, Brown-backed Solitaire
                
                  Myadestes myadestinus, Kāma’o
                
                  Myadestes lanaiensis, Olomao
                
                  Myadestes obscurus, Ōma’o
                
                  Myadestes palmeri, Puaiohi
                
                  Catharus aurantiirostris, Orange-billed Nightingale-Thrush
                
                  Catharus mexicanus, Black-headed Nightingale-Thrush
                
                  Catharus fuscescens, Veery
                
                  Catharus minimus, Gray-cheeked Thrush
                
                  Catharus bicknelli, Bicknell's Thrush
                
                  Catharus ustulatus, Swainson's Thrush
                
                  Catharus guttatus, Hermit Thrush
                
                  Hylocichla mustelina, Wood Thrush
                
                  Turdus obscurus, Eyebrowed Thrush
                
                  Turdus naumanni, Dusky Thrush
                
                  Turdus pilaris, Fieldfare
                
                  Turdus iliacus, Redwing
                
                  Turdus grayi, Clay-colored Thrush
                
                  Turdus assimilis, White-throated Thrush
                
                  Turdus rufopalliatus, Rufous-backed Robin
                
                  Turdus migratorius, American Robin
                
                  Turdus plumbeus, Red-legged Thrush
                
                  Ixoreus naevius, Varied Thrush
                
                  Ridgwayia pinicola, Aztec Thrush
                Family MIMIDAE
                
                  Melanotis caerulescens, Blue Mockingbird
                
                  Melanoptila glabrirostris, Black Catbird
                
                  Dumetella carolinensis, Gray Catbird
                
                  Margarops fuscatus, Pearly-eyed Thrasher
                
                  Toxostoma curvirostre, Curve-billed Thrasher
                
                  Toxostoma rufum, Brown Thrasher
                
                  Toxostoma longirostre, Long-billed Thrasher
                
                  Toxostoma bendirei, Bendire's Thrasher
                
                  Toxostoma redivivum, California Thrasher
                
                  Toxostoma lecontei, LeConte's Thrasher
                
                  Toxostoma crissale, Crissal Thrasher
                
                  Oreoscoptes montanus, Sage Thrasher
                
                  Mimus gundlachii, Bahama Mockingbird
                
                  Mimus polyglottos, Northern Mockingbird
                Family STURNIDAE
                
                  Agropsar philippensis, Chestnut-cheeked Starling
                
                  Spodiopsar cineraceus, White-cheeked Starling
                Family BOMBYCILLIDAE
                
                  Bombycilla garrulus, Bohemian Waxwing
                
                  Bombycilla cedrorum, Cedar Waxwing
                Family PTILIOGONATIDAE
                
                  Ptiliogonys cinereus, Gray Silky-flycatcher
                
                  Phainopepla nitens, Phainopepla
                Family PEUCEDRAMIDAE
                
                  Peucedramus taeniatus, Olive Warbler
                Family PRUNELLIDAE
                
                  Prunella montanella, Siberian Accentor
                Family MOTACILLIDAE
                
                  Motacilla tschutschensis, Eastern Yellow Wagtail
                
                  Motacilla citreola, Citrine Wagtail
                
                  Motacilla cinerea, Gray Wagtail
                
                  Motacilla alba, White Wagtail
                
                  Anthus trivialis, Tree Pipit
                
                
                  Anthus hodgsoni, Olive-backed Pipit
                
                  Anthus gustavi, Pechora Pipit
                
                  Anthus cervinus, Red-throated Pipit
                
                  Anthus rubescens, American Pipit
                
                  Anthus spragueii, Sprague's Pipit
                Family FRINGILLIDAE
                Subfamily FRINGILLINAE
                
                  Fringilla coelebs, Common Chaffinch
                
                  Fringilla montifringilla, Brambling
                Subfamily EUPHONIINAE
                
                  Euphonia musica, Antillean Euphonia
                Subfamily CARDUELINAE
                
                  Coccothraustes vespertinus, Evening Grosbeak
                
                  Coccothraustes coccothraustes, Hawfinch
                
                  Carpodacus erythrinus, Common Rosefinch
                
                  Carpodacus roseus, Pallas's Rosefinch
                
                  Melamprosops phaeosoma, Po’ouli
                
                  Oreomystis bairdi, ’Akikiki
                
                  Paroreomyza maculata, O’ahu ’Alauahio
                
                  Paroreomyza flammea,Kākāwahie
                
                  Paroreomyza montana, Maui ’Alauahio
                
                  Loxioides bailleui, Palila
                
                  Telespiza cantans, Laysan Finch
                
                  Telespiza ultima, Nihoa Finch
                
                  Palmeria dolei, ’Akohekohe
                
                  Himatione fraithii, Laysan Honeycreeper
                
                  Himatione sanguinea, ’Apapane
                
                  Drepanis coccinea, ’I’iwi
                
                  Psittirostra psittacea, ’Ō ’ū
                
                  Pseudonestor xanthophrys, Maui Parrotbill
                
                  Hemignathus hanapepe, Kauai Nukupu’u
                
                  Hemignathus lucidus, O ’ahu Nukupu’u
                
                  Hemignathus affinis, Maui Nukupu’u
                
                  Hemignathus wilsoni, ’Akiapola’au
                
                  Akialoa stejnegeri, Kauai ’Akialoa
                
                  Akialoa ellisiana, O’ahu  ’Akialoa
                
                  Akialoa lanaiensis, Maui Nui ’Akialoa
                
                  Magumma parva, ’Anianiau
                
                  Chlorodrepanis virens, Hawaii’Amakihi
                
                  Chlorodrepanis flava, O’ahu ’Amakihi
                
                  Chlorodrepanis stejnegeri, Kauai ’Amakihi
                
                  Loxops mana, Hawaii Creeper
                
                  Loxops caeruleirostris, ’Akeke’e
                
                  Loxops wolstenholmei, O’ahu ’Akepa
                
                  Loxops ochraceus, Maui ’Akepa
                
                  Loxops coccineus, Hawaii ’Akepa
                
                  Pinicola enucleator, Pine Grosbeak
                
                  Pyrrhula pyrrhula, Eurasian Bullfinch
                
                  Leucosticte arctoa, Asian Rosy-Finch
                
                  Leucosticte tephrocotis, Gray-crowned Rosy-Finch
                
                  Leucosticte atrata, Black Rosy-Finch
                
                  Leucosticte australis, Brown-capped Rosy-Finch
                
                  Haemorhous mexicanus, House Finch
                
                  Haemorhous purpureus, Purple Finch
                
                  Haemorhous cassinii, Cassin's Finch
                
                  Chloris sinica, Oriental Greenfinch
                
                  Acanthis flammea, Common Redpoll
                
                  Acanthis hornemanni, Hoary Redpoll
                
                  Loxia curvirostra, Red Crossbill
                
                  Loxia sinesciuris, Cassia Crossbill
                
                  Loxia leucoptera, White-winged Crossbill
                
                  Spinus spinus, Eurasian Siskin
                
                  Spinus pinus, Pine Siskin
                
                  Spinus psaltria, Lesser Goldfinch
                
                  Spinus lawrencei, Lawrence's Goldfinch
                
                  Spinus tristis, American Goldfinch
                Family CALCARIIDAE
                
                  Calcarius lapponicus, Lapland Longspur
                
                  Calcarius ornatus, Chestnut-collared Longspur
                
                  Calcarius pictus, Smith's Longspur
                
                  Rhynchophanes mccownii, McCown's Longspur
                
                  Plectrophenax nivalis, Snow Bunting
                
                  Plectrophenax hyperboreus, McKay's Bunting
                Family EMBERIZIDAE
                
                  Emberiza leucocephalos, Pine Bunting
                
                  Emberiza chrysophrys, Yellow-browed Bunting
                
                  Emberiza pusilla, Little Bunting
                
                  Emberiza rustica, Rustic Bunting
                
                  Emberiza elegans, Yellow-throated Bunting
                
                  Emberiza aureola, Yellow-breasted Bunting
                
                  Emberiza variabilis, Gray Bunting
                
                  Emberiza pallasi, Pallas's Bunting
                
                  Emberiza schoeniclus, Reed Bunting
                Family PASSERELLIDAE
                
                  Peucaea carpalis, Rufous-winged Sparrow
                
                  Peucaea botterii, Botteri's Sparrow
                
                  Peucaea cassinii, Cassin's Sparrow
                
                  Peucaea aestivalis, Bachman's Sparrow
                
                  Ammodramus savannarum, Grasshopper Sparrow
                
                  Arremonops rufivirgatus, Olive Sparrow
                
                  Amphispiza quinquestriata, Five-striped Sparrow
                
                  Amphispiza bilineata, Black-throated Sparrow
                
                  Chondestes grammacus, Lark Sparrow
                
                  Calamospiza melanocorys, Lark Bunting
                
                  Spizella passerina, Chipping Sparrow
                
                  Spizella pallida, Clay-colored Sparrow
                
                  Spizella atrogularis, Black-chinned Sparrow
                
                  Spizella pusilla, Field Sparrow
                
                  Spizella breweri, Brewer's Sparrow
                
                  Spizella wortheni, Worthen's Sparrow
                
                  Passerella iliaca, Fox Sparrow
                
                  Spizelloides arborea, American Tree Sparrow
                
                  Junco hyemalis, Dark-eyed Junco
                
                  Junco phaeonotus, Yellow-eyed Junco
                
                  Zonotrichia leucophrys, White-crowned Sparrow
                
                  Zonotrichia atricapilla, Golden-crowned Sparrow
                
                  Zonotrichia querula, Harris's Sparrow
                
                  Zonotrichia albicollis, White-throated Sparrow
                
                  Artemisiospiza nevadensis, Sagebrush Sparrow
                
                  Artemisiospiza belli, Bell's Sparrow
                
                  Pooecetes gramineus, Vesper Sparrow
                
                  Ammospiza leconteii, LeConte's Sparrow
                
                  Ammospiza maritima, Seaside Sparrow
                
                  Ammospiza nelsoni, Nelson's Sparrow
                
                  Ammospiza caudacuta, Saltmarsh Sparrow
                
                  Centronyx bairdii, Baird's Sparrow
                
                  Centronyx henslowii, Henslow's Sparrow
                
                  Passerculus sandwichensis, Savannah Sparrow
                
                
                  Melospiza melodia, Song Sparrow
                
                  Melospiza lincolnii, Lincoln's Sparrow
                
                  Melospiza georgiana, Swamp Sparrow
                
                  Melozone fusca, Canyon Towhee
                
                  Melozone aberti, Abert's Towhee
                
                  Melozone crissalis, California Towhee
                
                  Aimophila ruficeps, Rufous-crowned Sparrow
                
                  Pipilo chlorurus, Green-tailed Towhee
                
                  Pipilo maculatus, Spotted Towhee
                
                  Pipilo erythrophthalmus, Eastern Towhee
                Family NESOSPINGIDAE
                
                  Nesospingus speculiferus, Puerto Rican Tanager
                Family SPINDALIDAE
                
                  Spindalis zena, Western Spindalis
                
                  Spindalis portoricensis, Puerto Rican Spindalis
                Family ICTERIIDAE
                
                  Icteria virens, Yellow-breasted Chat
                Family ICTERIDAE
                Subfamily XANTHOCEPHALINAE
                
                  Xanthocephalus xanthocephalus, Yellow-headed Blackbird
                Subfamily DOLICHONYCHINAE
                
                  Dolichonyx oryzivorus, Bobolink
                Subfamily STURNELLINAE
                
                  Sturnella magna, Eastern Meadowlark
                
                  Sturnella neglecta, Western Meadowlark
                Subfamily ICTERINAE
                
                  Icterus portoricensis, Puerto Rican Oriole
                
                  Icterus wagleri, Black-vented Oriole
                
                  Icterus spurius, Orchard Oriole
                
                  Icterus cucullatus, Hooded Oriole
                
                  Icterus pustulatus, Streak-backed Oriole
                
                  Icterus bullockii, Bullock's Oriole
                
                  Icterus gularis, Altamira Oriole
                
                  Icterus graduacauda, Audubon's Oriole
                
                  Icterus galbula, Baltimore Oriole
                
                  Icterus abeillei, Black-backed Oriole
                
                  Icterus parisorum, Scott's Oriole
                Subfamily AGELAIINAE
                
                  Agelaius phoeniceus, Red-winged Blackbird
                
                  Agelaius tricolor, Tricolored Blackbird
                
                  Agelaius humeralis, Tawny-shouldered Blackbird
                
                  Agelaius xanthomus, Yellow-shouldered Blackbird
                
                  Molothrus bonariensis, Shiny Cowbird
                
                  Molothrus aeneus, Bronzed Cowbird
                
                  Molothrus ater, Brown-headed Cowbird
                
                  Euphagus carolinus, Rusty Blackbird
                
                  Euphagus cyanocephalus, Brewer's Blackbird
                
                  Quiscalus quiscula, Common Grackle
                
                  Quiscalus major, Boat-tailed Grackle
                
                  Quiscalus mexicanus, Great-tailed Grackle
                
                  Quiscalus niger, Greater Antillean Grackle
                Family PARULIDAE
                
                  Seiurus aurocapilla, Ovenbird
                
                  Helmitheros vermivorum, Worm-eating Warbler
                
                  Parkesia motacilla, Louisiana Waterthrush
                
                  Parkesia noveboracensis, Northern Waterthrush
                
                  Vermivora bachmanii, Bachman's Warbler
                
                  Vermivora chrysoptera, Golden-winged Warbler
                
                  Vermivora cyanoptera, Blue-winged Warbler
                
                  Mniotilta varia, Black-and-white Warbler
                
                  Protonotaria citrea, Prothonotary Warbler
                
                  Limnothlypis swainsonii, Swainson's Warbler
                
                  Oreothlypis superciliosa, Crescent-chested Warbler
                
                  Leiothlypis peregrina, Tennessee Warbler
                
                  Leiothlypis celata, Orange-crowned Warbler
                
                  Leiothlypis crissalis, Colima Warbler
                
                  Leiothlypis luciae, Lucy's Warbler
                
                  Leiothlypis ruficapilla, Nashville Warbler
                
                  Leiothlypis virginiae, Virginia's Warbler
                
                  Oporornis agilis, Connecticut Warbler
                
                  Geothlypis poliocephala, Gray-crowned Yellowthroat
                
                  Geothlypis tolmiei, MacGillivray's Warbler
                
                  Geothlypis philadelphia, Mourning Warbler
                
                  Geothlypis formosa, Kentucky Warbler
                
                  Geothlypis trichas, Common Yellowthroat
                
                  Setophaga angelae, Elfin-woods Warbler
                
                  Setophaga citrina, Hooded Warbler
                
                  Setophaga ruticilla, American Redstart
                
                  Setophaga kirtlandii, Kirtland's Warbler
                
                  Setophaga tigrina, Cape May Warbler
                
                  Setophaga cerulea, Cerulean Warbler
                
                  Setophaga americana, Northern Parula
                
                  Setophaga pitiayumi, Tropical Parula
                
                  Setophaga magnolia, Magnolia Warbler
                
                  Setophaga castanea, Bay-breasted Warbler
                
                  Setophaga fusca, Blackburnian Warbler
                
                  Setophaga petechia, Yellow Warbler
                
                  Setophaga pensylvanica, Chestnut-sided Warbler
                
                  Setophaga striata, Blackpoll Warbler
                
                  Setophaga caerulescens, Black-throated Blue Warbler
                
                  Setophaga palmarum, Palm Warbler
                
                  Setophaga pinus, Pine Warbler
                
                  Setophaga coronata, Yellow-rumped Warbler
                
                  Setophaga dominica, Yellow-throated Warbler
                
                  Setophaga discolor, Prairie Warbler
                
                  Setophaga adelaidae, Adelaide's Warbler
                
                  Setophaga graciae, Grace's Warbler
                
                  Setophaga nigrescens, Black-throated Gray Warbler
                
                  Setophaga townsendi, Townsend's Warbler
                
                  Setophaga occidentalis, Hermit Warbler
                
                  Setophaga chrysoparia, Golden-cheeked Warbler
                
                  Setophaga virens, Black-throated Green Warbler
                
                  Basileuterus lachrymosus, Fan-tailed Warbler
                
                  Basileuterus rufifrons, Rufous-capped Warbler
                
                  Basileuterus culicivorus, Golden-crowned Warbler
                
                  Cardellina canadensis, Canada Warbler
                
                  Cardellina pusilla, Wilson's Warbler
                
                  Cardellina rubrifrons, Red-faced Warbler
                
                  Myioborus pictus, Painted Redstart
                
                
                  Myioborus miniatus, Slate-throated Redstart
                Family CARDINALIDAE
                
                  Piranga flava, Hepatic Tanager
                
                  Piranga rubra, Summer Tanager
                
                  Piranga olivacea, Scarlet Tanager
                
                  Piranga ludoviciana, Western Tanager
                
                  Piranga bidentata, Flame-colored Tanager
                
                  Rhodothraupis celaeno, Crimson-collared Grosbeak
                
                  Cardinalis cardinalis, Northern Cardinal
                
                  Cardinalis sinuatus, Pyrrhuloxia
                
                  Pheucticus chrysopeplus, Yellow Grosbeak
                
                  Pheucticus ludovicianus, Rose-breasted Grosbeak
                
                  Pheucticus melanocephalus, Black-headed Grosbeak
                
                  Cyanocompsa parellina, Blue Bunting
                
                  Passerina caerulea, Blue Grosbeak
                
                  Passerina amoena, Lazuli Bunting
                
                  Passerina cyanea, Indigo Bunting
                
                  Passerina versicolor, Varied Bunting
                
                  Passerina ciris, Painted Bunting
                
                  Spiza americana, Dickcissel
                Family THRAUPIDAE
                Subfamily DACNINAE
                
                  Cyanerpes cyaneus, Red-legged Honeycreeper
                Subfamily COEREBINAE
                
                  Coereba flaveola, Bananaquit
                
                  Tiaris olivaceus, Yellow-faced Grassquit
                
                  Melanospiza bicolor, Black-faced Grassquit
                
                  Melopyrrha portoricensis, Puerto Rican Bullfinch
                Subfamily SPOROPHILINAE
                
                  Sporophila morelleti, Morelet's Seedeater
              
              [78 FR 65850, Nov. 1, 2013, as amended at 85 FR 21290, Apr. 16, 2020]
            
          
          
            Subpart C—Addresses
            
              § 10.21
              Director.
              (a) Mail forwarded to the Director for law enforcement purposes should be addressed to Chief, Office of Law Enforcement, at the address provided at 50 CFR 2.1(b).
              (b) Mail sent to the Director regarding permits for the Convention on International Trade in Endangered Species of Wild Fauna and Fauna (CITES), injurious wildlife, Wild Bird Conservation Act species, international movement of all ESA-listed endangered or threatened species, and scientific research on, exhibition of, or interstate commerce in nonnative ESA-listed endangered and threatened species should be addressed to: Director, U.S. Fish and Wildlife Service, (Attention: Division of Management Authority), at the address provided for the Division of Management Authority at 50 CFR 2.1(b). Address mail for the following permits to the Regional Director. In the address include one of the following: for import/export licenses and exception to designated port permits (Attention: Import/export license); for native endangered and threatened species (Attention: Endangered/threatened species permit); and for migratory birds and eagles (Attention: Migratory bird permit office). You can find addresses for regional offices at 50 CFR 2.2.
              [55 FR 48851, Nov. 23, 1990, as amended at 63 FR 52633, Oct. 1, 1998; 80 FR 26467, May 8, 2015]
            
            
              § 10.22
              Law enforcement offices.
              (a) Service law enforcement offices are located in Service regional offices. Regional office addresses are provided at 50 CFR 2.2. Mail should be addressed to “Special Agent in Charge, Office of Law Enforcement, U.S. Fish and Wildlife Service” at the appropriate regional office address. Telephone numbers for Service law enforcement offices follow:
              
                
                  Region
                  Law enforcementoffice telephone
                    number
                  
                
                
                  1
                  503-231-6125
                
                
                  2
                  505-248-7889
                
                
                  3
                  612-713-5320
                
                
                  4
                  404-679-7057
                
                
                  5
                  413-253-8274
                
                
                  6
                  303-236-7540
                
                
                  7
                  907-786-3311
                
                
                  8
                  916-414-6660
                
              
              (b) Any resident or official of a foreign country may contact the Service's Headquarters Office of Law Enforcement at the address provided at 50 CFR 2.1(b) or by telephone at 703-358-1949.
              [78 FR 35151, June 12, 2013, as amended at 79 FR 43964, July 29, 2014]
            
          
        
        
          Pt. 11
          PART 11—CIVIL PROCEDURES
          
            
              Subpart A—Introduction
              Sec.
              11.1
              Purpose of regulations.
              11.2
              Scope of regulations.
              11.3
              Filing of documents.
            
            
              Subpart B—Assessment Procedure
              11.11
              Notice of violation.
              11.12
              Petition for relief.
              11.13
              Decision by the Director.
              
              11.14
              Notice of assessment.
              11.15
              Request for a hearing.
              11.16
              Final administrative decision.
              11.17
              Payment of final assessment.
            
            
              Subpart C—Hearing and Appeal Procedures
              11.21
              Commencement of hearing procedures.
              11.22
              Appearance and practice.
              11.23
              Hearings.
              11.24
              Final administrative action.
              11.25
              Appeal.
              11.26
              Reporting service.
            
            
              Subpart D—Civil Monetary Penalty Inflation Adjustments
              11.31
              Definitions.
              11.32
              Purpose and scope.
              11.33
              Adjustments to penalties.
              11.34
              Subsequent adjustments.
            
          
          
            Authority:
            16 U.S.C. 470aa-470mm, 470aaa-470aaa-11, 668-668d, 1361-1384, 1401-1407, 1531-1544, 3371-3378, 4201-4245, 4901-4916, 5201-5207, 5301-5306; 18 U.S.C. 42-43; 25 U.S.C. 3001-3013; and Sec. 107, Pub. L. 114-74, 129 Stat. 599, unless otherwise noted.
          
          
            Source:
            39 FR 1159, Jan. 4, 1974, unless otherwise noted.
          
          
            Editorial Note:
            Nomenclature changes to part 11 appear at 67 FR 38208, June 3, 2002.
          
          
            Subpart A—Introduction
            
              § 11.1
              Purpose of regulations.
              The regulations contained in this part provide uniform rules and procedures for the assessment of civil penalties in connection with violations of certain laws and regulations enforced by the Service.
            
            
              § 11.2
              Scope of regulations.
              The regulations contained in this part apply only to actions arising under the following laws and regulations issued thereunder:
              (a) Lacey Act, 18 U.S.C. 42-43;
              (b) Lacey Act Amendments of 1981, 16 U.S.C. 3371 et seq.;
              
              (c) Bald and Golden Eagle Protection Act, 16 U.S.C. 668-668d;
              (d) Endangered Species Act of 1973, 16 U.S.C. 1531 et seq.;
              

              (e) Marine Mammal Protection Act of 1972, 16 U.S.C. 1361 et seq.;
              

              (f) African Elephant Conservation Act, 16 U.S.C. 4201 et seq.;
              

              (g) Rhinoceros and Tiger Conservation Act, 16 U.S.C. 5301 et seq.;
              

              (h) Archaeological Resources Protection Act, 16 U.S.C. 470aa et seq.;
              

              (i) Paleontological Resources Protection Act, 16 U.S.C. 470aaa et seq.;
              

              (j) The Native American Graves Protection and Repatriation Act, 25 U.S.C. 3001 et seq.;
              

              (k) Recreational Hunting Safety Act of 1994, 16 U.S.C. 5201 et seq.; and
              (l) Wild Bird Conservation Act, 16 U.S.C. 4901 et seq.
              
              [81 FR 41865, June 28, 2016]
            
            
              § 11.3
              Filing of documents.
              (a) Whenever a document or other paper is required to be filed under this part within a certain time, such document or paper will be considered filed as of the date of the postmark if mailed, or the date actually delivered to the office where filing is required. The time periods set forth in this part shall begin to run as of the day following the date of the document or other paper.
              (b) If an oral or written application is made to the Director up to 10 calendar days after the expiration of a time period established in this part for the required filing of documents or other papers, the Director may permit a late filing within a fixed period where reasonable grounds are found for an inability or failure to file within the time period required. All such extensions shall be in writing. Except as provided in this subsection, no other requests for an extension of time may be granted.
            
          
          
            Subpart B—Assessment Procedure
            
              § 11.11
              Notice of violation.

              (a) A notice of violation (hereinafter “notice”), shall be issued by the Director and served personally or by registered or certified mail, return receipt requested, upon the person believed to be subject to a civil penalty (the respondent). The notice shall contain: (1) A concise statement of the facts believed to show a violation, (2) a specific reference to the provisions of the statute or regulation allegedly violated, and (3) the amount of penalty proposed to be assessed. The notice may also contain an initial proposal for compromise or settlement of the case. The notice shall also advise the respondent of his right to file a petition for relief pursuant to § 11.12, or to await the Director's notice of assessment.
              (b) The respondent shall have 45 days from the date of the notice of violation in which to respond. During this time he may:
              (1) Undertake informal discussions with the Director;
              (2) Accept the proposed penalty, or the compromise, if any, offered in the notice;
              (3) File a petition for relief; or
              (4) Take no action, and await the Director's decision, pursuant to § 11.13.
              (c) Acceptance of the proposed penalty or the compromise shall be deemed to be a waiver of the notice ef assessment required by § 11.14, and of the opportunity for a hearing. Any counter offer of settlement shall be deemed a rejection of the proposed offer of compromise.
            
            
              § 11.12
              Petition for relief.
              If the respondent so chooses he may ask that no penalty be assessed or that the amount be reduced, and he may admit or contest the legal sufficiency of the charge and the Director's allegations of facts, by filing a petition for relief (hereinafter “petition”) with the Director at the address specified in the notice within 45 days of the date thereof. The petition shall be in writing and signed by the respondent. If the respondent is a corporation, the petition must be signed by an officer authorized to sign such documents. It must set forth in full the legal or other reasons for the relief.
            
            
              § 11.13
              Decision by the Director.
              Upon expiration of the period required or granted for filing of a petition for relief, the Director shall proceed to make an assessment of a civil penalty, taking into consideration information available to him and such showing as may have been made by the respondent, either pursuant to § 11.11 or § 11.12, or upon further request of the Director.
            
            
              § 11.14
              Notice of assessment.
              The Director shall notify the respondent by a written notice of assessment, by personal service or by registered or certified mail, return receipt requested, of his decision pursuant to § 11.13. He shall set forth therein the facts and conclusions upon which he decided that the violation did occur and appropriateness of the penalty assessed.
            
            
              § 11.15
              Request for a hearing.
              Except where a right to request a hearing is deemed to have been waived as provided in § 11.11, the respondent may, within 45 calendar days from the date of the notice of assessment referred to in § 11.14, file a dated, written request for a hearing with the Departmental Cases Hearings Division, Office of Hearings and Appeals, U.S. Department of the Interior, 351 South West Temple, Suite 6.300, Salt Lake City, Utah 84101.
              [81 FR 41865, June 28, 2016]
            
            
              § 11.16
              Final administrative decision.
              (a) Where no request for a hearing is filed as provided in § 11.15 the Director's assessment shall become effective and shall constitute the final administrative decision of the Secretary on the 45th calendar day from the date of the notice of assessment.
              (b) If a request for a hearing is timely filed in accordance with § 11.15, the date of the final administrative decision in the matter shall be as provided in subpart C of this part.
            
            
              § 11.17
              Payment of final assessment.
              When a final administrative decision becomes effective in accordance with this part 11, the respondent shall have 20 calendar days from the date of the final administrative decision within which to make full payment of the penalty assessed. Payment will be timely only if received in Office of the Director during normal business hours, on or before the 20th day. Upon a failure to pay the penalty, the Solicitor of the Department may request the Attorney General to institute a civil action in the U.S. District Court to collect the penalty.
            
          
          
            
            Subpart C—Hearing and Appeal Procedures
            
              § 11.21
              Commencement of hearing procedures.
              Proceedings under this subpart are commenced upon the timely filing with the Hearings Division of a request for a hearing, as provided in § 11.15 of subpart B. Upon receipt of a request for a hearing, the Hearings Division will assign an administrative law judge to the case. Notice of assignment will be given promptly to the parties, and thereafter, all pleadings, papers, and other documents in the proceeding shall be filed directly with the administrative law judge, with copies served on the opposing party.
            
            
              § 11.22
              Appearance and practice.
              (a) Subject to the provisions of 43 CFR 1.3, the respondent may appear in person, by representative, or by counsel, and may participate fully in these proceedings.
              (b) Department counsel designated by the Solicitor of the Department shall represent the Director in these proceedings. Upon notice to the Director of the assignment of an administrative law judge to the case, said counsel shall enter his appearance on behalf of the Director and shall file all petitions and correspondence exchanged by the Director and the respondent pursuant to subpart B of this part, which shall become part of the hearing record. Thereinafter, service upon the Director in these proceedings shall be made to his counsel.
            
            
              § 11.23
              Hearings.
              (a) The administrative law judge shall have all powers accorded by law and necessary to preside over the parties and the proceedings and to make decisions in accordance with 5 U.S.C. 554-557. Failure to appear at the time set for hearing shall be deemed a waiver of the right to a hearing and consent to the making of a decision on the record made at the hearing. Copies of the transcript may be inspected or copied.
              (b) The transcript of testimony, the exhibits, and all papers, documents, and requests filed in the proceedings, shall constitute the record for decision. The judge will render a written decision upon the record, which shall set forth his findings of fact and conclusions of law, and the reasons and basis therefor, and an assessment of a penalty, if any.
            
            
              § 11.24
              Final administrative action.
              Unless a notice of request for an appeal is filed in accordance with § 11.25 of this subpart C, the administrative law judge's decision shall constitute the final administrative determination of the Secretary in the matter and shall become effective 30 calendar days from the date of the decision.
            
            
              § 11.25
              Appeal.
              (a) Either the respondent or the Director may seek an appeal from the decision of an administrative law judge rendered subsequent to January 1, 1974, by the filing of a “Notice of Request for Appeal” with the Director, Office of Hearings and Appeals, U.S. Department of the Interior, 351 South West Temple, Suite 6.300, Salt Lake City, Utah 84101, within 30 calendar days of the date of the administrative law judge's decision. Such notice shall be accompanied by proof of service on the administrative law judge and the opposing party.
              (b) Upon receipt of such a request, the Director, Office of Hearings and Appeals, shall appoint an ad hoc appeals board to determine whether an appeal should be granted, and to hear and decide an appeal. To the extent they are not inconsistent herewith, the provisions of subpart G of the Department Hearings and Appeals Procedures in 43 CFR part 4 shall apply to appeal proceedings under this subpart. The determination of the board to grant or deny an appeal, as well as its decision on the merits of an appeal, shall be in writing and become effective as the final administrative determination of the Secretary in the proceeding on the date it is rendered, unless otherwise specified therein.
              [39 FR 1159, Jan. 4, 1974, as amended at 81 FR 41865, June 28, 2016]
            
            
              § 11.26
              Reporting service.

              Copies of decisions in civil penalty proceedings instituted under statutes referred to in subpart A of this part and rendered subsequent to June 3, 1970, may be obtained by letter of request addressed to the Director, Office of Hearings and Appeals, U.S. Department of the Interior, 351 South West Temple, Suite 6.300, Salt Lake City, Utah 84101. Fees for this service shall be as established by the Director of that Office.
              [81 FR 41865, June 28, 2016]
            
          
          
            Subpart D—Civil Monetary Penalty Inflation Adjustments
            
              Source:
              81 FR 41865, June 28, 2016, unless otherwise noted.
            
            
              § 11.31
              Definitions.
              (a) Civil monetary penalty means any penalty, fine, or other sanction that:
              (1)(i) Is for a specific monetary amount as provided by Federal law; or
              (ii) Has a maximum amount provided for by Federal law;
              (2) Is assessed or enforced by an agency pursuant to Federal law; and
              (3) Is assessed or enforced pursuant to an administrative proceeding or a civil action in the Federal courts.
              (b) Inflation Adjustment Act means the Federal Civil Penalties Inflation Adjustment Act Improvements Act of 2015 (Pub. L. 114-74, November 2, 2015, 129 Stat. 584, 28 U.S.C. 2461 note).
            
            
              § 11.32
              Purpose and scope.
              The purpose of this part is to make the inflation adjustment, described in and required by the Inflation Adjustment Act, of each civil monetary penalty provided by law within the jurisdiction of the U.S. Fish and Wildlife Service.
            
            
              § 11.33
              Adjustments to penalties.
              The civil monetary penalties provided by law within the jurisdiction of the U.S. Fish and Wildlife Service are adjusted as follows:
              
                
                  Law
                  Citation
                  Type of violation
                  Maximum civilmonetary penalty
                  
                
                
                  (a) African Elephant Conservation Act
                  16 U.S.C. 4224(b)
                  Any violation
                  $10,705
                
                
                  (b) Bald and Golden Eagle Protection Act
                  16 U.S.C. 668(b)
                  Any violation
                  13,525
                
                
                  (c) Endangered Species Act of 1973
                  16 U.S.C. 1540(a)(1)
                  (1) Knowing violation of section 1538
                  53,524
                
                
                   
                  
                  (2) Other knowing violation
                  25,691
                
                
                   
                  
                  (3) Any other violation
                  1,352
                
                
                  (d) Lacey Act Amendments of 1981
                  16 U.S.C. 3373(a)
                  (1) Violations referred to in 16 U.S.C. 3373(a)(1)
                  27,051
                
                
                   
                  
                  (2) Violations referred to in 16 U.S.C. 3373(a)(2)
                  676
                
                
                  (e) Marine Mammal Protection Act of 1972
                  16 U.S.C. 1375
                  Any violation
                  27,051
                
                
                  (f) Recreational Hunting Safety Act of 1994
                  16 U.S.C. 5202(b)
                  (1) Violation involving use of force or violence or threatened use of force or violence
                  17,213
                
                
                   
                  
                  (2) Any other violation
                  8,606
                
                
                  (g) Rhinoceros and Tiger Conservation Act of 1998
                  16 U.S.C. 5305a(b)(2)
                  Any violation
                  18,830
                
                
                  (h) Wild Bird Conservation Act
                  16 U.S.C. 4912(a)(1)
                  (1) Violation of section 4910(a)(1), section 4910(a)(2), or any permit issued under section 4911
                  45,371
                
                
                   
                  
                  (2) Violation of section 4910(a)(3)
                  21,777
                
                
                   
                  
                  (3) Any other violation
                  908
                
              
              [81 FR 41865, June 28, 2016, as amended at 82 FR 6308, Jan. 19, 2017; 83 FR 5951, Feb. 12, 2018; 84 FR 15526, Apr. 16, 2019; 85 FR 10311, Feb. 24, 2020]
            
            
              § 11.34
              Subsequent adjustments.

              The Secretary of the Interior or his or her designee will, every year after August 1, 2016, make the inflation adjustment described in and required by the Inflation Adjustment Act of each civil monetary penalty provided by law and within the jurisdiction of the U.S. Fish and Wildlife Service. Each annual adjustment will be reflected in the table in § 11.33.
            
          
        
        
          Pt. 12
          PART 12—SEIZURE AND FORFEITURE PROCEDURES
          
            
              Subpart A—General Provisions
              Sec.
              12.1
              Purpose of regulations.
              12.2
              Scope of regulations.
              12.3
              Definitions.
              12.4
              Filing of documents.
              12.5
              Seizure by other agencies.
              12.6
              Bonded release.
            
            
              Subpart B—Preliminary Requirements
              12.11
              Notification of seizure.
              12.12
              Appraisement.
            
            
              Subpart C—Forfeiture Proceedings
              12.21
              Criminal prosecutions.
              12.22
              Civil actions to obtain forfeiture.
              12.23
              Administrative forfeiture proceedings.
              12.24
              Petition for remission of forfeiture.
              12.25
              Transfers in settlement of civil penalty claims.
            
            
              Subpart D—Disposal of Forfeited or Abandoned Property
              12.30
              Purpose.
              12.31
              Accountability.
              12.32
              Effect of prior illegality.
              12.33
              Disposal.
              12.34
              Return to the wild.
              12.35
              Use by the Service or transfer to another government agency for official use.
              12.36
              Donation or loan.
              12.37
              Sale.
              12.38
              Destruction.
              12.39
              Information on property available for disposal.
            
            
              Subpart E—Restoration of Proceeds and Recovery of Storage Costs
              12.41
              Petition for restoration of proceeds.
              12.42
              Recovery of certain storage costs.
            
            
              Subpart F—Return of Property
              12.51
              Return procedure.
            
          
          
            Authority:

            Act of September 6, 1966, 5 U.S.C. 301; Bald and Golden Eagles Protection Act, 16, U.S.C. 668-668b; National Wildlife Refuge System Administration Act, 16 U.S.C. 668dd(e)-(f); Migratory Bird Treaty Act, 16 U.S.C. 704, 706-707, 712; Migratory Bird Hunting and Conservation Stamp Act, 16 U.S.C. 718f-718g; Fish and Wildlife Act of 1956 [Airborne Hunting Amendments], 16 U.S.C. 742j-l(d)-(f); Black Bass Act, 16 U.S.C. 852d-853; Marine Mammal Protection Act of 1972, 16 U.S.C. 1375-1377, 1382; Endangered Species Act of 1973, 16 U.S.C. 1540; Lacey Act, 18 U.S.C. 43, 44; Lacey Act Amendments of 1981, 95 Stat. 1073-1080, 16 U.S.C. 3371 et seq.; Tariff Act of 1930, 19 U.S.C. 1602-1624; Fish and Wildlife Improvement Act of 1978, 16 U.S.C. 742l; Exotic Organisms, E.O. 11987, 42 FR 26949; American Indian Religious Freedom Act, 42 U.S.C. 1996.
          
          
            Source:
            45 FR 17864, Mar. 19, 1980, unless otherwise noted.
          
          
            Subpart A—General Provisions
            
              § 12.1
              Purpose of regulations.
              The regulations of this part establish procedures relating to property seized or subject to forfeiture under various laws enforced by the Service.
            
            
              § 12.2
              Scope of regulations.
              Except as hereinafter provided, the regulations of this part apply to all property seized or subject to forfeiture under any of the following laws:
              (a) The Eagle Protection Act, 16 U.S.C. 668 et seq.;
              

              (b) The National Wildlife Refuge System Administration Act, 16 U.S.C. 668dd et seq.;
              
              (c) The Migratory Bird Treaty Act, 16 U.S.C. 703 et seq.;
              

              (d) The Migratory Bird Hunting Stamp Act, 16 U.S.C. 718 et seq.;
              
              (e) The Airborne Hunting Act, 16 U.S.C. 742j-1;
              (f) The Black Bass Act, 16 U.S.C. 851 et seq.;
              
              (g) The Marine Mammal Protection Act, 16 U.S.C. 1361 et seq.;
              
              (h) The Endangered Species Act, 16 U.S.C. 1531 et seq.; and
              (i) The Lacey Act, 18 U.S.C. 43-44.
              (j) The Lacey Act Amendments of 1981, 16 U.S.C. 3371 et seq.
              
              [45 FR 17864, Mar. 19, 1980; 45 FR 31725, May 14, 1980, as amended at 47 FR 56860, Dec. 21, 1982]
            
            
              § 12.3
              Definitions.
              (a) As used in this part:
              (1) Attorney General means the Attorney General of the United States or an authorized representative;
              (2) Disposal includes, but is not limited to, remission, return to the wild, use by the Service or transfer to another government agency for official use, donation or loan, sale, or destruction.
              (3) Domestic value means the price at which the seized property or similar property is freely offered for sale at the time and place of appraisement, in the same quantity or quantities as seized, and in the oridinary course of trade. If there is no market for the seized property at the place of appraisement, such value in the principal market nearest to the place of appraisement shall be reported.
              (4) Solicitor means the Solicitor of the Department of the Interior or an authorized representative.
              (b) The definitions of paragraph (a) of this section are in addition to, and not in lieu of, those contained in §§ 1.1 through 1.8 and 10.12 of this title.
              [45 FR 17864, Mar. 19, 1980, as amended at 47 FR 17525, Apr. 23, 1982]
            
            
              § 12.4
              Filing of documents.
              (a) Whenever any document is required by this part to be filed or served within a certain period of time, such document will be considered filed or served as of the date of receipt by the party with or upon whom filing or service is required. The time periods established by this part shall begin to run on the day following the date of filing or service.
              (b) If an oral or written application is made before the expiration of a time period established by this part, an extension of such period for a fixed number of days may be granted where there are reasonable grounds for the failure to file or serve the document within the period required. Any such extension shall be in writing. Except as provided in this paragraph, no other requests for an extension shall be granted.
            
            
              § 12.5
              Seizure by other agencies.
              Any authorized employee or officer of any other Federal agency who has seized any wildlife or other property under any of the laws listed in § 12.2 will, if so requested, deliver such seizure to the appropriate Special Agent in Charge designated in § 10.22 of this title, or to an authorized designee, who shall either hold such seized wildlife or other property or arrange for its proper handling and care.
            
            
              § 12.6
              Bonded release.

              (a) Subject to the conditions set forth in paragraphs (b) and (c) of this section, and to such additional conditions as may be appropriate, the Service, in its discretion, may accept an appearance bond or other security (including, but not limited to, payment of the value as determined under § 12.12) in place of any property seized under the Endangered Species Act, 16 U.S.C. 1531 et seq.; Marine Mammal Protection Act, 16 U.S.C. 1361 et seq.; Lacey Act, 18 U.S.C. 43; Lacey Act Amendments of 1981, 16 U.S.C. 3371 et seq.; Airborne Hunting Act, 16 U.S.C. 742j-1; or Eagle Protection Act, 16 U.S.C. 668 et seq.
              
              (b) Property may be released under this section only to the owner or consignee.
              (c) Property may be released under this section only if possession thereof will not violate or frustrate the purpose or policy of any applicable law or regulation.
              [45 FR 17864, Mar. 19, 1980; 45 FR 31725, May 14, 1980, as amended at 47 FR 56860, Dec. 21, 1982]
            
          
          
            Subpart B—Preliminary Requirements
            
              § 12.11
              Notification of seizure.
              Except where the owner or consignee is personally notified or seizure is made pursuant to a search warrant, the Service shall, as soon as practicable following the seizure or other receipt of seized wildlife or other property, mail a notification of seizure by registered or certified mail, return receipt requested, to the owner or consignee, if known or easily ascertainable. Such notification shall describe the seized wildlife or other property, and shall state the time, place, and reason for the seizure.
            
            
              § 12.12
              Appraisement.

              The Service shall determine the value of any cargo, of a vessel or other conveyance employed in unlawful taking, seized under the Marine Mammal Protection Act, 16 U.S.C. 1361 et seq., and the value of any property seized under the Endangered Species Act, 16 U.S.C. 1531 et seq.; Eagle Protection Act, 16 U.S.C. 668 et seq.; Airborne Hunting Act, 16 U.S.C. 742j-1, et seq.; or the Lacey Act Amendments of 1981, 16 U.S.C. 3371 et seq. If the seized property may lawfully be sold in the United States, its domestic value shall be determined in accordance with § 12.3. If the seized property may not lawfully be sold in the United States, its value shall be determined by other reasonable means.
              [47 FR 56860, Dec. 21, 1982]
            
          
          
            Subpart C—Forfeiture Proceedings
            
              § 12.21
              Criminal prosecutions.

              If property is subject to criminal forfeiture, such forfeiture will be obtained in accordance with the Federal Rules of Criminal Procedure.
              
            
            
              § 12.22
              Civil actions to obtain forfeiture.

              The Solicitor may request the Attorney General to file a civil action to obtain forfeiture of any property subject to forfeiture under the Airborne Hunting Act, 16 U.S.C. 742j-1; Lacey Act, 18 U.S.C. 43-44; Lacey Act Amendments of 1981, 16 U.S.C. 3371 et seq.; Black Bass Act, 16 U.S.C. 851 et seq.; Marine Mammal Protection Act, 16 U.S.C. 1361 et seq.; Migratory Bird Treaty Act, 16 U.S.C. 703 et seq.; Migratory Bird Hunting Stamp Act, 16 U.S.C. 718 et seq.; Eagle Protection Act, 16 U.S.C. 668 et seq.; or Endangered Species Act, 16 U.S.C. 1531 et seq. Before any such action is filed against property subject to forfeiture under the Lacey Act, 18 U.S.C. 43, or against property, other than the cargo of a vessel or other conveyance employed in unlawful taking, subject to forfeiture under the Marine Mammal Protection Act, 16 U.S.C. 1361 et seq., a civil penalty must first be assessed in accordance with the statute and applicable regulations, and no such action may be filed more than 30 days after the conclusion of civil penalty assessment proceedings.
              [47 FR 56860, Dec. 21, 1982]
            
            
              § 12.23
              Administrative forfeiture proceedings.
              (a) When authorized. Whenever any property subject to forfeiture under the Eagle Protection Act, 16 U.S.C. 668 et seq., or Airborne Hunting Act, 16 U.S.C. 742j-1, or any wildlife or plant subject to forfeiture under the Endangered Species Act, 16 U.S.C. 1531 et seq., or any fish, wildlife or plant subject to forfeiture under the Lacey Act Amendments of 1981, 16 U.S.C. 3371 et seq., is determined under § 12.12 to have a value not greater than $100,000, the Solicitor may obtain forfeiture of such property in accordance with this section.
              (b) Procedure—(1) Notice of proposed forfeiture. As soon as practicable following seizure, the Solicitor shall issue a notice of proposed forfeiture.
              (A) Publication. The notice shall be published once a week for at least three successive weeks in a newspaper of general circulation in the locality where the property was seized. If the value of the seized property as determined under § 12.12 does not exceed $1000, the notice may be published by posting, instead of newspaper publication, for at least three successive weeks in a conspicuous place accessible to the public at the Service's enforcement office, the U.S. District Court or the U.S. Customhouse nearest the place of seizure. In cases of posting, the date of initial posting shall be indicated on the notice. In addition to newspaper publication or posting, a reasonable effort shall be made to serve the notice personally or by registered or certified mail, return receipt requested, on each person whose whereabouts and interest in the seized property are known or easily ascertainable.
              (B) Contents. The notice shall be in substantially the same form as a complaint for forfeiture filed in United States District Court. The notice shall describe the property, including, in the case of motor vehicles, the license, registration, motor, and serial numbers. The notice shall state the time and place of seizure, as well as the reason therefor, and shall specify the value of the property as determined under § 12.12. The notice shall contain a specific reference to the provisions of the laws or regulations allegedly violated and under which the property is subject to forfeiture. The notice shall state that any person desiring to claim the property must file a claim and a bond in accordance with paragraph (b)(2) of this section, and shall state that if a proper claim and bond are not received by the proper office within the time prescribed by such paragraph, the property will be declared forfeited to the United States and disposed of according to law. The notice shall also advise interested persons of their right to file a petition for remission of forfeiture in accordance with § 12.24.
              (2) Filing a claim and bond. Upon issuance of the notice of proposed forfeiture, any person claiming the seized property may file with the Solicitor's office indicated in the notice a claim to the property and a bond in the penal sum of $5,000, or ten per centum of the value of the claimed property, whichever is lower, but not less than $250. Any claim and bond must be received in such office within 30 days after the date of first publication or posting of the notice of proposed forfeiture. The claim shall state the claimant's interest in the property. The bond filed with the claim shall be on a United States Customs Form 4615 or on a similar form provided by the Department. There shall be endorsed on the bond a list or schedule in substantially the following form which shall be signed by the claimant in the presence of the witnesses to the bond, and attested by the witnesses:
              
              
                List or schedule containing a particular description of seized article, claim for which is covered by the within bond, to wit:
                
                
                The foregoing list is correct.
                
                Claimant __________
                Attest: __________
              
              
              The claim and bond referred to in this paragraph shall not entitle the claimant or any other person to possession of the property.
              (3) Transmittal to Attorney General. As soon as practicable after timely receipt by the proper office of a proper claim and bond in accordance with paragraph (b)(2) of this section, the Solicitor shall transmit such claim and bond to the Attorney General for institution of forfeiture proceedings in U.S. District Court.
              (4) Motion for stay. Upon issuance of the notice of proposed forfeiture, any person claiming the seized property may file with the Solicitor's regional or field office indicated in the notice a motion to stay administrative forfeiture proceedings. Any motion for stay must be filed within 30 days after the date of first publication or posting of the notice of the proposed forfeiture. Each motion must contain:
              (i) The claimant's verified statement showing that he or she holds absolute, fee simple title to the seized property, free and clear of all liens, encumbrances, security interests, or other third-party interests, contingent or vested; and (ii) the claimant's offer to pay in advance all reasonable costs anticipated to be incurred in the storage, care, and maintenance of the seized property for which administrative forfeiture is sought. Where a stay of administrative forfeiture proceedings would not injure or impair the rights of any third parties and where the claimant has agreed to pay in advance anticipated, reasonable storage costs associated with the granting of a stay, the Regional or Field Solicitor as appropriate may, in his discretion, grant the motion for stay and specify reasonable and prudent conditions therefor, including but not limited to the duration of the stay, a description of the factors which would automatically terminate the stay, and any requirement for a bond (including amount) to secure the payment of storage and other maintenance costs. If a motion for stay is denied, or if a stay is terminated for any reason, the claimant must file, if he or she has not already done so, a claim and bond in accordance with paragraph (b)(2) of this section not later than 30 days after receipt of the Solicitor's Office denial or termination order. Failure to file the claim and bond within 30 days will result in summary foreiture under paragraph (c) of this section.
              (c) Summary forfeiture. If a proper claim and bond are not received by the proper office within 30 days as specified in paragraph (b)(2) of this section, the Solicitor shall declare the property forfeited. The declaration of forfeiture shall be in writing, and shall be sent by registered or certified mail, return receipt requested, to the Service and to each person whose whereabouts and prior interest in the seized property are known or easily ascertainable. The declaration shall be in substantially the same form as a default judgment of forfeiture entered in United States District Court. The declaration shall describe the property and state the time, place, and reason for its seizure. The declaration shall identify the notice of proposed forfeiture, describing the dates and manner of publication of the notice and any efforts made to serve the notice personally or by mail. The declaration shall state that in response to the notice a proper claim and bond were not timely received by the proper office from any claimant, and that therefore all potential claimants are deemed to admit the truth of the allegations of the notice. The declaration shall conclude with an order of condemnation and forfeiture of the property to the United States for disposition according to law.
              [45 FR 17864, Mar. 19, 1980, as amended at 46 FR 44759, Sept. 8, 1981; 47 FR 56860, Dec. 21, 1982; 50 FR 6350, Feb. 15, 1985]
            
            
              § 12.24
              Petition for remission of forfeiture.

              (a) Any person who has an interest in cargo, of a vessel or other conveyance employed in unlawful taking, subject to forfeiture under the Marine Mammal Protection Act, 16 U.S.C. 1361 et seq., or any person who has an interest in any property subject to forfeiture under the Endangered Species Act, 16 U.S.C. 1531 et seq.; Eagle Protection Act, 16 U.S.C. 668 et seq.; Airborne Hunting Act, 16 U.S.C. 742j-1; or the Lacey Act Amendments of 1981, 16 U.S.C. 3371 et seq., or any person who has incurred or is alleged to have incurred a forfeiture of any such property, may file with the Solicitor or, when forfeiture proceedings have been brought in U.S. District Court, the Attorney General, a petition for remission of forfeiture.
              (b) A petition filed with the Solicitor need not be in any particular form, but it must be received before disposition of the property and must contain the following:
              (1) A description of the property;
              (2) The time and place of seizure;
              (3) Evidence of the petitioner's interest in the property, including contracts, bills of sale, invoices, security interests, certificates of title, and other satisfactory evidence; and
              (4) A statement of all facts and circumstances relied upon by the petitioner to justify remission of the forfeiture.
              (c) The petition shall be signed by the petitioner or the petitioner's attorney at law. If the petitioner is a corporation, the petition must be signed by an authorized officer, supervisory employee, or attorney at law, and the corporate seal shall be properly affixed to the signature.
              (d) A false statement in the petition may subject the petitioner to prosecution under title 18, U.S. Code, section 1001.
              (e) Upon receiving the petition, the Solicitor shall decide whether or not to grant relief. In making a decision, the Solicitor shall consider the information submitted by the petitioner, as well as any other available information relating to the matter.
              (f) If the Solicitor finds the existence of such mitigating circumstances as to justify remission or mitigation of the forfeiture or alleged forfeiture, the Solicitor may remit or mitigate the same upon such terms and conditions as may be reasonable and just or may order discontinuance of any proceeding under § 12.23
              (g) If the Solicitor decides that relief should not be granted, the Solicitor shall so notify the petitioner in writing, stating in the notification the reasons for denying relief. The petitioner may then file a supplemental petition, but no supplemental petition shall be considered unless it is received within 60 days from the date of the Solicitor's notification denying the original petition.
              [45 FR 17864, Mar. 19, 1980, as amended at 47 FR 56861, Dec. 21, 1982]
            
            
              § 12.25
              Transfers in settlement of civil penalty claims.

              In the discretion of the Solicitor, an owner of wildlife or plants who may be liable for civil penalty under the Endangered Species Act, 16 U.S.C. 1531 et
                seq.; Lacey Act, 18 U.S.C. 43; Lacey Act Amendments of 1981, 16 U.S.C. 3371 et seq.; Eagle Protection Act, 16 U.S.C. 668 et seq.; or Marine Mammal Protection Act, 16 U.S.C. 1361 et seq., may be given an opportunity to completely or partially settle the civil penalty claim by transferring to the United States all right, title, and interest in any wildlife or plants that are subject to forfeiture. Such transfer may be accomplished by the owner's execution and return of a U.S. Customs Form 4607 or a similar compromise transfer of property instrument provided by the Department.
              [47 FR 56861, Dec. 21, 1982]
            
          
          
            Subpart D—Disposal of Forfeited or Abandoned Property
            
              Source:
              47 FR 17525, Apr. 23, 1982, unless otherwise noted.
            
            
              § 12.30
              Purpose.
              Upon forfeiture or abandonment of any property to the United States under this part the Director shall dispose of such property under the provisions of this subpart D.
            
            
              § 12.31
              Accountability.
              All property forfeited or abandoned under this part must be accounted for in official records. These records must include the following information:
              (a) A description of the item.
              (b) The date and place of the item's seizure (if any) and forfeiture or abandonment.
              (c) The investigative case file number with which the item was associated.
              (d) The name of any person known to have or to have had an interest in the item.
              (e) The date, place, and manner of the item's initial disposal.
              (f) Name of the official responsible for the initial disposal.
              (g) Domestic value of the property.
            
            
              § 12.32
              Effect of prior illegality.
              The effect of any prior illegality on a subsequent holder of any wildlife or plant disposed of or subject to disposal is terminated upon forfeiture or abandonment, but the prohibitions, restrictions, conditions, or requirements which apply to a particular species of wildlife or plant under the laws or regulations of the United States or any State, including any applicable conservation, health, quarantine, agricultural, or Customs laws or regulations remain in effect as to the conduct of such holder.
            
            
              § 12.33
              Disposal.
              (a) The Director shall dispose of any wildlife or plant forfeited or abandoned under the authority of this part, subject to the restrictions provided in this subpart, by one of the following means, unless the item is the subject of a petition for remission of forfeiture under § 12.24 of this part, or disposed of by court order:
              (1) Return to the wild;
              (2) Use by the Service or transfer to another government agency for official use;
              (3) Donation or loan;
              (4) Sale; or
              (5) Destruction.
              In the exercise of the disposal authority, the Director ordinarily must dispose of any wildlife or plant in the order in which the disposal methods appear in this paragraph (a) of this section.
              (b) The Director shall dispose of any other property forfeited or abandoned under the authority of this part (including vehicles, vessels, aircraft, cargo, guns, nets, traps, and other equipment), except wildlife or plants, in accordance with current Federal Property Management Regulations (41 CFR chapter 101) and Interior Property Management Regulations (41 CFR chapter 114), unless the item is the subject of a petition for remission of forfeiture under § 12.24 of this part, or disposed of by court order.
              (c) The Director shall dispose of property according to the following schedule, unless the property is the subject of a petition for remission of forfeiture under § 12.24 of this part:

              (1) Any live wildlife or plant and any wildlife or plant that the Director determines is liable to perish, deteriorate, decay, waste, or greatly decrease in value by keeping, or that the expense of keeping is disproportionate to its value may be disposed of immediately after forfeiture or abandonment; and
              
              (2) All other property may be disposed of no sooner than 60 days after forfeiture or abandonment.
              (d) If the property is the subject of a petition for remission of forfeiture under § 12.24 of this part, the Director may not dispose of the property until the Solicitor or Attorney General makes a final decision not to grant relief.
            
            
              § 12.34
              Return to the wild.
              (a) Any live member of a native species of wildlife which is capable of surviving may be released to the wild in suitable habitat within the historical range of the species in the United States with the permission of the landowner, unless release poses an imminent danger to public health or safety.
              (b) Any live member of a native species of plant which is capable of surviving may be transplanted in suitable habitat on Federal or other protected lands within the historical range of the species in the United States with the permission of the landowner.
              (c) Any live member of an exotic species of wildlife (including injurious wildlife) or plant may not be returned to the wild in the U.S., but may be returned to one of the following countries for return to suitable habitat in accordance with the provisions of § 12.35 of this part if it is capable of surviving:
              (1) The country of export (if known) after consultation with and at the expense of the country of export, or
              (2) A country within the historic range of the species which is party to the Convention on International Trade in Endangered Species of Wild Fauna and Flora (TIAS 8249) after consultation with and at the expense of such country.
            
            
              § 12.35
              Use by the Service or transfer to another government agency for official use.
              (a) Wildlife and plants may be used by the Service or transferred to another government agency (including foreign agencies) for official use including, but not limited to, one or more of the following purposes:
              (1) Training government officials to perform their official duties;
              (2) Identifying protected wildlife or plants, including forensic identification or research;
              (3) Educating the public concerning the conservation of wildlife or plants;
              (4) Conducting law enforcement operations in performance of official duties;
              (5) Enhancing the propagation or survival of a species or other scientific purposes;
              (6) Presenting as evidence in a legal proceeding involving the wildlife or plant; or
              (7) Returning to the wild in accordance with § 12.34 of this part.
              (b) Each transfer and the terms of the transfer must be documented.
              (c) The agency receiving the wildlife or plants may be required to bear all costs of care, storage, and transportation in connection with the transfer from the date of seizure to the date of delivery.
            
            
              § 12.36
              Donation or loan.
              (a) Except as otherwise provided in this section, wildlife and plants may be donated or loaned for scientific, educational, or public display purposes to any person who demonstrates the ability to provide adequate care and security for the item.
              (b) Any donation or loan may be made only after execution of a transfer document between the Director and the donee/borrower, which is subject to the following conditions:
              (1) The purpose for which the wildlife or plants are to be used must be stated on the transfer document;
              (2) Any attempt by the donee/borrower to use the donation or loan for any other purpose except that stated on the transfer document entitles the Director to immediate repossession of the wildlife or plants;
              (3) The donee/borrower must pay all costs associated with the transfer, including the costs of care, storage, transportation, and return to the Service (if applicable);
              (4) The donee/borrower may be required to account periodically for the donation or loan;

              (5) The donee/borrower is not relieved from the prohibitions, restrictions, conditions, or requirements which may apply to a particular species of wildlife or plant imposed by the laws or regulations of the United States or any State, including any applicable health, quarantine, agricultural, or Customs laws or regulations.
              (6) Any attempt by a donee to retransfer the donation during the time period specified in the transfer document within which the donee may not retransfer the donation without the prior authorization of the Director entitles the Director to immediate repossession of the wildlife or plants;
              (7) Any attempt by a borrower to retransfer the loan without the prior authorization of the Director entitles the Director to immediate repossession of the wildlife or plants;
              (8) Subject to applicable limitations of law, duly authorized Service officers at all reasonable times shall, upon notice, be afforded access to the place where the donation or loan is kept and an opportunity to inspect it;
              (9) Any donation is subject to conditions specified in the transfer document, the violation of which causes the property to revert to the United States;
              (10) Any loan is for an indefinite period of time unless a date on which the loan must be returned to the Service is stated on the transfer document; and
              (11) Any loan remains the property of the United States, and the Director may demand its return at any time.
              (c) Wildlife and plants may be donated to individual American Indians for the practice of traditional American Indian religions. Any donation of the parts of bald or golden eagles to American Indians may only be made to individuals authorized by permit issued in accordance with § 22.22 of this title to possess such items.
              (d) Edible wildlife, fit for human consumption, may be donated to a non-profit, tax-exempt charitable organization for use as food, but not for barter or sale.
              (e) Wildlife and plants may be loaned to government agencies (including foreign agencies) for official use. Each transfer and the terms of the transfer must be documented.
            
            
              § 12.37
              Sale.
              (a) Wildlife and plants may be sold or offered for sale, except any species which at the time it is to be sold or offered for sale falls into one of the following categories:
              (1) Listed in § 10.13 of this title as a migratory bird protected by the Migratory Bird Treaty Act (16 U.S.C. 703-712);
              (2) Protected under the Eagle Protection Act (16 U.S.C. 668-668d);
              (3) Listed in § 23.33 of this title as “Appendix I” under the Convention on International Trade in Endangered Species of Wild Fauna and Flora;
              (4) Listed in § 17.11 of this title as “endangered” or “threatened” under the Endangered Species Act of 1973 (16 U.S.C. 1533), unless the item or species may be lawfully traded in interstate commerce; and
              (5) Protected under the Marine Mammal Protection Act (16 U.S.C. 1361-1407), unless the item or species may be lawfully traded in interstate commerce.
              (b) Wildlife and plants must be sold in accordance with current Federal Property Management Regulations (41 CFR chapter 101) and Interior Property Management Regulations (41 CFR chapter 114) or U.S. Customs laws and regulations, except the Director may sell any wildlife or plant immediately for its fair market value if the Director determines that it is liable to perish, deteriorate, decay, waste, or greatly decrease in value by keeping, or that the expense of keeping it is disproportionate to its value.
              (c) Wildlife or plants which may not be possessed lawfully by purchasers under the laws of the State where held may be moved to a State where possession is lawful and may be sold.
              (d) Wildlife or plants purchased at sale are subject to the prohibitions, restrictions, conditions, or requirements which apply to a particular species of wildlife or plant imposed by the laws or regulations of the United States or any State, including any applicable conservation, health, quarantine, agricultural, or Customs laws or regulations, except as provided by § 12.32 of this part.
              (e) The Director may use the proceeds of sale to reimburse the Service for any costs which by law the Service is authorized to recover or to pay any rewards which by law may be paid from sums the Service receives.
            
            
              
              § 12.38
              Destruction.
              (a) Wildlife and plants not otherwise disposed of must be destroyed.
              (b) When destroyed, the fact, manner, and date of destruction and the type and quantity destroyed must be certified by the official actually destroying the items.
            
            
              § 12.39
              Information on property available for disposal.
              Persons interested in obtaining information on property which is available for disposal should contact the appropriate Special Agent in Charge listed in § 10.22 of this title.
            
          
          
            Subpart E—Restoration of Proceeds and Recovery of Storage Costs
            
              § 12.41
              Petition for restoration of proceeds.

              (a) Any person claiming any property or interest therein which has been forfeited under the Endangered Species Act, 16 U.S.C. 1531 et seq.; Eagle Protection Act, 16 U.S.C. 668 et seq.; Airborne Hunting Act, 16 U.S.C. 742j-1; or the Lacey Act Amendments of 1981, 16 U.S.C. 3371 et seq., and sold according to law, or any person claiming cargo or an interest therein, of a vessel or other conveyance employed in unlawful taking which has been forfeited under the Marine Mammal Protection Act, 16 U.S.C. 1361 et seq., and sold according to law, may file with the Solicitor or, where forfeiture proceedings have been brought in U.S. District Court, the Attorney General, a petition for restoration of proceeds.
              (b) A petition filed with the Solicitor need not be in any particular form, but it must be received within three months after the date of sale of the property and must contain the following:
              (1) A description of the property;
              (2) The time and place of seizure;
              (3) Evidence of the petitioner's interest in the property, including contracts, bills of sale, invoices, security interests, certificates of title, and other satisfactory evidence;
              (4) A request for restoration of the proceeds or such part thereof as is claimed by the petitioner; and
              (5) A statement of all facts and circumstances relied upon by the petitioner to justify restoration of the proceeds, including proof that the petitioner did not know of the seizure before the declaration or order of forfeiture and was in such circumstances as prevented the petitioner from knowing of the same.
              (c) The petition shall be signed by the petitioner or the petitioner's attorney at law. If the petitioner is a corporation, the petition must be signed by an authorized officer, supervisory employee, or attorney at law, and the corporate seal shall be properly affixed to the signature.
              (d) A false statement in the petition may subject the petitioner to prosecution under title 18, U.S. Code, section 1001.
              (e) Upon receiving the petition, the Solicitor shall decide whether or not to grant relief. In making a decision, the Solicitor shall consider the information submitted by the petitioner, as well as any other available information relating to the matter.
              (f) If the Solicitor finds the existence of such mitigating circumstances as to justify restoration of the proceeds or any part thereof and that the petitioner did not know of the seizure before the declaration or order of forfeiture and was in such circumstances as prevented the petitioner from knowing of the same, the Solicitor may order the proceeds or any part thereof restored to the petitioner, after deducting from such proceeds the costs of seizure, storage, forfeiture and disposition, the duties, if any, accruing on the seized property, and any sum due on a lien for freight, charges, or contribution in general average, notice of which has been filed with the Solicitor according to law.

              (g) If the Solicitor decides that relief should not be granted, the Solicitor shall so notify the petitioner in writing, stating in the notification the reasons for denying relief. The petitioner may then file a supplemental petition, but no supplemental petition shall be considered unless it is received within 60 days from the date of the Solicitor's notification denying the original petition.
              [45 FR 17864, Mar. 19, 1980, as amended at 47 FR 56861, Dec. 21, 1982]
            
            
              § 12.42
              Recovery of certain storage costs.

              If any wildlife, plant, or evidentiary item is seized and forfeited under the Endangered Species Act, 16 U.S.C. 1531 et seq., any person whose act or omission was the basis for the seizure may be charged a reasonable fee for expenses to the United States connected with the transfer, board, handling, or storage of such property. If any fish, wildlife or plant is seized in connection with a violation of the Lacey Act Amendments of 1981, 16 U.S.C. 3371, et seq., any person convicted thereof, or assessed a civil penalty therefor, may be assessed a reasonable fee for expenses of the United States connected with the storage, care and maintenance of such property. Within a reasonable time after forfeiture, the Service shall send to such person by registered or certified mail, return receipt requested, a bill for such fee. The bill shall contain an itemized statement of the applicable costs, together with instructions on the time and manner of payment. Payment shall be made in accordance with the bill. The recipient of any assessment of costs under this section who has an objection to the reasonableness of the costs described in the bill may, within 30 days of the date on which he received the bill, file written objections with the Regional Director of the Fish and Wildlife Service for the Region in which the seizure occurred. Upon receipt of the written objections, the appropriate Regional Director will promptly review them and within 30 days mail his final decision to the party who filed objections. In all cases, the Regional Director's decision shall constitute final administrative action on the matter.
              [47 FR 56861, Dec. 21, 1982]
            
          
          
            Subpart F—Return of Property
            
              § 12.51
              Return procedure.
              If, at the conclusion of the appropriate proceedings, seized property is to be returned to the owner or consignee, the Solicitor or Service shall issue a letter or other document authorizing its return. This letter or other document shall be delivered personally or sent by registered or certified mail, return receipt requested, and shall identify the owner or consignee, the seized property, and, if appropriate, the bailee of the seized property. It shall also provide that upon presentation of the letter or other document and proper identification, and the signing of a receipt provided by the Service, the seized property is authorized to be released, provided it is properly marked in accordance with applicable State or Federal requirements.
            
          
        
        
          Pt. 13
          PART 13—GENERAL PERMIT PROCEDURES
          
            
              Subpart A—Introduction
              Sec.
              13.1
              General.
              13.2
              Purpose of regulations.
              13.3
              Scope of regulations.
              13.4
              Emergency variation from requirements.
              13.5
              Information collection requirements.
            
            
              Subpart B—Application for Permits
              13.11
              Application procedures.
              13.12
              General information requirements on applications for permits.
            
            
              Subpart C—Permit Administration
              13.21
              Issuance of permits.
              13.22
              Renewal of permits.
              13.23
              Amendment of permits.
              13.24
              Right of succession by certain persons.
              13.25
              Transfer of permits and scope of permit authorization.
              13.26
              Discontinuance of permit activity.
              13.27
              Permit suspension.
              13.28
              Permit revocation.
              13.29
              Review procedures.
            
            
              Subpart D—Conditions
              13.41
              Humane conditions.
              13.42
              Permits are specific.
              13.43
              Alteration of permits.
              13.44
              Display of permit.
              13.45
              Filing of reports.
              13.46
              Maintenance of records.
              13.47
              Inspection requirement.
              13.48
              Compliance with conditions of permit.
              13.49
              Surrender of permit.
              13.50
              Acceptance of liability.
            
          
          
            Authority:

            16 U.S.C. 668a, 704, 712, 742j-l, 1374(g), 1382, 1538(d), 1539, 1540(f), 3374, 4901-4916; 18 U.S.C. 42; 19 U.S.C. 1202; 31 U.S.C. 9701.
          
          
            Source:
            39 FR 1161, Jan. 4, 1974, unless otherwise noted.
          
          
            Subpart A—Introduction
            
              § 13.1
              General.
              (a) A person must obtain a valid permit before commencing an activity for which a permit is required by this subchapter, except as provided in § 23.53 of this subchapter for retrospective permits for certain CITES shipments under very specific situations.
              (b) A person must apply for such a permit under the general permit procedures of this part and any other regulations in this subchapter that apply to the proposed activity.
              (1) The requirements of all applicable parts of this subchapter must be met.
              (2) A person may submit one application that includes the information required in each part of this subchapter, and a single permit will be issued if appropriate.
              [72 FR 48445, Aug. 23, 2007]
            
            
              § 13.2
              Purpose of regulations.
              The regulations contained in this part provide uniform rules, conditions, and procedures for the application for and the issuance, denial, suspension, revocation, and general administration of all permits issued pursuant to this subchapter B.
              [54 FR 38147, Sept. 14, 1989]
            
            
              § 13.3
              Scope of regulations.
              The provisions in this part are in addition to, and are not in lieu of, other permit regulations of this subchapter and apply to all permits issued thereunder, including “Importation, Exportation and Transportation of Wildlife” (part 14), “Wild Bird Conservation Act” (part 15), “Injurious Wildlife” (part 16), “Endangered and Threatened Wildlife and Plants” (part 17), “Marine Mammals” (part 18), “Migratory Bird Permits” (part 21), “Eagle Permits” (part 22), and “ Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES)” (part 23). As used in this part 13, the term “permit” will refer to a license, permit, certificate, letter of authorization, or other document as the context may require, and to all such documents issued by the Service or other authorized U.S. or foreign government agencies.
              [70 FR 18317, Apr. 11, 2005, as amended at 79 FR 30417, May 27, 2014]
            
            
              § 13.4
              Emergency variation from requirements.
              The Director may approve variations from the requirements of this part when he finds that an emergency exists and that the proposed variations will not hinder effective administration of this subchapter B, and will not be unlawful.
            
            
              § 13.5
              Information collection requirements.
              (a) The Office of Management and Budget approved the information collection requirements contained in this part 13 under 44 U.S.C. and assigned OMB Control Number 1018-0092. The Service may not conduct or sponsor, and you are not required to respond, to a collection of information unless it displays a currently valid OMB control number. We are collecting this information to provide information necessary to evaluate permit applications. We will use this information to review permit applications and make decisions, according to criteria established in various Federal wildlife conservation statutes and regulations, on the issuance, suspension, revocation, or denial permits. You must respond to obtain or retain a permit.
              (b) We estimate the public reporting burden for these reporting requirements to vary from 15 minutes to 4 hours per response, with an average of 0.803 hours per response, including time for reviewing instructions, gathering and maintaining data, and completing and reviewing the forms. Direct comments regarding the burden estimate or any other aspect of these reporting requirements to the Service Information Collection Control Officer, MS-222 ARLSQ, U.S. Fish and Wildlife Service, Washington, DC 20240, or the Office of Management and Budget, Paperwork Reduction Project (1018-0092), Washington, DC 20603.
              [63 FR 52634, Oct. 1, 1998]
            
          
          
            
            Subpart B—Application for Permits
            
              § 13.11
              Application procedures.
              The Service may not issue a permit for any activity authorized by this subchapter B unless you have filed an application under the following procedures:
              (a) Forms. Applications must be submitted in writing on a Federal Fish and Wildlife License/Permit Application (Form 3-200) or as otherwise specifically directed by the Service.
              (b) Forwarding instructions. Applications for permits in the following categories should be forwarded to the issuing office indicated below.
              (1) You may obtain applications for migratory bird banding permits (50 CFR 21.22) by writing to: Bird Banding Laboratory, USGS Patuxent Wildlife Research Center, 12100 Beech Forest Road, Laurel, Maryland 20708-4037. Submit completed permit applications to the same address.

              (2) You may obtain applications for designated port exception permits and import/export licenses (50 CFR 14) by writing to the Special Agent in Charge (SAC) of the Region in which you reside (see 50 CFR 2.2 or the Service Web site, http://www.fws.gov, for addresses and boundaries of the Regions). Submit completed permit applications to the same address.

              (3) You may obtain applications for Wild Bird Conservation Act permits (50 CFR part 15); injurious wildlife permits (50 CFR part 16); captive-bred wildlife registrations (50 CFR part 17); permits authorizing import, export, or foreign commerce of endangered and threatened species, and interstate commerce of nonnative endangered or threatened species (50 CFR part 17); marine mammal permits (50 CFR part 18); and permits and certificates for import, export, and re-export of species listed under the Convention on International Trade in Endangered Species of Wild Fauna and Flora (CITES) (50 CFR part 23) from the Service's permits Web page at http://www.fws.gov/permits/ or from the Division of Management Authority at the address provided at 50 CFR 2.1(b). Submit completed permit applications to the same street address.

              (4) You may obtain Endangered Species Act permit applications (50 CFR 17) for activities involving native endangered and threatened species, including incidental take, scientific purposes, enhancement of propagation or survival (i.e., recovery), and enhancement of survival by writing to the Regional Director (Attention: Endangered Species Permits) of the Region where the activity is to take place (see 50 CFR 2.2 or the Service Web site, http://www.fws.gov, for addresses and boundaries of the Regions). Submit completed applications to the same address (the Regional office covering the area where the activity will take place). Permit applications for interstate commerce for native endangered and threatened species should be obtained by writing to the Regional Director (Attention: Endangered Species Permits) of the Region that has the lead for the particular species, rather than the Region where the activity will take place. You can obtain information on the lead Region via the Service's Endangered Species Program Web page (http://endangered.fws.gov/wildlife.html) by entering the common or scientific name of the listed species in the Regulatory Profile query box. Send interstate commerce permit applications for native listed species to the same Regional Office that has the lead for that species. Endangered Species Act permit applications for the import or export of native endangered and threatened species may be obtained from the Division of Management Authority in accordance with paragraph (b)(3) of this section.

              (5) You may obtain applications for bald and golden eagle permits (50 CFR part 22) and migratory bird permits (50 CFR part 21), except for banding and marking permits, from, and you may submit completed applications to, the “Migratory Bird Permit Program Office” in the Region in which you reside. For addresses of the regional offices, see 50 CFR 2.2, or go to: http://www.fws.gov/migratorybirds/mbpermits/Addresses.html.
              
              (c) Time notice. The Service will process all applications as quickly as possible. However, we cannot guarantee final action within the time limit you request. You should ensure that applications for permits for marine mammals and/or endangered and threatened species are postmarked at least 90 calendar days prior to the requested effective date. The time we require for processing of endangered and threatened species incidental take permits will vary according to the project scope and significance of effects. Submit applications for all other permits to the issuing/reviewing office and ensure they are postmarked at least 60 calendar days prior to the requested effective date. Our processing time may be increased by the procedural requirements of the National Environmental Policy Act (NEPA), the requirement to publish a notice in the Federal Register requesting a 30-day public comment period when we receive certain types of permit applications, and/or the time required for extensive consultation within the Service, with other Federal agencies, and/or State or foreign governments. When applicable, we may require permit applicants to provide additional information on the proposal and on its environmental effects as may be necessary to satisfy the procedural requirements of NEPA.
              (d) Fees. (1) Unless otherwise exempted under this paragraph (d), you must pay the required permit processing fee at the time that you apply for issuance or amendment of a permit. You must pay in U.S. dollars. If you submit a check or money order, it must be made payable to the “U.S. Fish and Wildlife Service.” The Service will not refund any application fee under any circumstances if we have processed the application. However, we may return the application fee if you withdraw the application before we have significantly processed it.
              (2) If regulations in this subchapter require more than one type of permit for an activity and the permits are issued by the same office, the issuing office may issue one consolidated permit authorizing the activity in accordance with § 13.1. You may submit a single application in such cases, provided that the single application contains all the information required by the separate applications for each permitted activity. Where more than one permitted activity is consolidated into one permit, the issuing office will charge the highest single fee for the activity permitted.
              (3) Circumstances under which we will not charge a permit application fee are as follows:
              (i) We will not charge a permit application fee to any Federal, tribal, State, or local government agency or to any individual or institution acting on behalf of such agency. Except as otherwise authorized or waived, if you fail to submit evidence of such status with your application, we will require the submission of all processing fees prior to the acceptance of the application for processing.
              (ii) As noted in paragraph (d)(4) of this section.
              (iii) We may waive the fee on a case-by-case basis for extraordinary extenuating circumstances provided that the issuing permit office and a Regional or Assistant Director approves the waiver.
              (4) User fees. The following table identifies specific fees for each permit application or amendment to a current permit. If no fee is identified under the Amendment Fee column, this particular permit either cannot be amended and a new application, and application fee, would need to be submitted or no fee will be charged for amending the permit (please contact the issuing office for further information).
              
                
                  Type of permit
                  CFRCitation
                  
                  Permitapplication
                    fee
                  
                  Administrationfee1
                    
                  
                  Amendmentfee
                  
                
                
                  
                    Migratory Bird Treaty Act
                  
                
                
                  Migratory Bird Import/Export
                  50 CFR part 21
                  75
                
                
                  Migratory Bird Banding or Marking
                  50 CFR part 21
                  No fee
                
                
                  Migratory Bird Scientific Collecting
                  50 CFR part 21
                  100
                  
                  50
                
                
                  Migratory Bird Taxidermy
                  50 CFR part 21
                  100
                
                
                  Waterfowl Sale and Disposal
                  50 CFR part 21
                  75
                
                
                  Special Canada Goose
                  50 CFR part 21
                  No fee
                
                
                  Migratory Bird Special Purpose/Education
                  50 CFR part 21
                  75
                
                
                  Migratory Bird Special Purpose/Salvage
                  50 CFR part 21
                  75
                
                
                  
                  Migratory Bird Special Purpose/Game Bird Propagation
                  50 CFR part 21
                  75
                
                
                  Migratory Bird Special Purpose/Miscellaneous
                  50 CFR part 21
                  100
                
                
                  Raptor Propagation
                  50 CFR part 21
                  100
                
                
                  Migratory Bird Rehabilitation
                  50 CFR part 21
                  50
                
                
                  Migratory Bird Depredation
                  50 CFR part 21
                  100
                  
                  50
                
                
                  Migratory Bird Depredation/Homeowner
                  50 CFR part 21
                  50
                
                
                  
                    Bald and Golden Eagle Protection Act
                  
                
                
                  Eagle Scientific Collecting
                  50 CFR part 22
                  100
                  
                  50
                
                
                  Eagle Exhibition
                  50 CFR part 22
                  75
                
                
                  Eagle—Native American Religion
                  50 CFR part 22
                  No fee
                
                
                  Eagle Take permits—Depredation and Protection of Health and Safety
                  50 CFR part 22
                  100
                
                
                  Golden Eagle Nest Take
                  50 CFR part 22
                  100
                  
                  50
                
                
                  Eagle Transport—Scientific or Exhibition
                  50 CFR part 22
                  75
                
                
                  Eagle Transport—Native American Religious Purposes
                  50 CFR part 22
                  No fee
                
                
                  Eagle Incidental Take—Up to 5 years, Commercial
                  50 CFR part 22
                  2,500
                  
                  500
                
                
                  Eagle Incidental Take—Non-commercial
                  50 CFR part 22
                  500
                  
                  150
                
                
                  Eagle Incidental Take—5-30 years
                  50 CFR part 22
                  36,000
                  
                    1 8,000
                
                
                  Eagle Incidental Take—Transfer of a permit
                  50 CFR part 22
                  1,000
                
                
                  Eagle Nest Take—Single nest, Commercial
                  50 CFR part 22
                  2,500
                  
                  500
                
                
                  Eagle Nest Take—Single nest, Non-commercial
                  50 CFR part 22
                  500
                  
                  150
                
                
                  Eagle Nest Take—Multiple nests
                  50 CFR part 22
                  5,000
                  
                  500
                
                
                  Eagle Take—Exempted under ESA
                  50 CFR part 22
                  No fee
                
                
                  
                    Endangered Species Act/CITES/Lacey Act
                  
                
                
                  ESA Recovery
                  50 CFR part 17
                  100
                  
                  50
                
                
                  ESA Interstate Commerce
                  50 CFR part 17
                  100
                  
                  50
                
                
                  ESA Enhancement of Survival (Safe Harbor Agreement)
                  50 CFR part 17
                  50
                  
                  25
                
                
                  ESA Enhancement of Survival (Candidate Conservation Agreement with Assurances)
                  50 CFR part 17
                  50
                  
                  25
                
                
                  ESA Incidental Take (Habitat Conservation Plan)
                  50 CFR part 17
                  100
                  
                  50
                
                
                  ESA and CITES Import/Export and Foreign Commerce
                  50 CFR part 17
                  100
                  
                  50
                
                
                  ESA and CITES Museum Exchange
                  50 CFR part 17
                  100
                  
                  50
                
                
                  ESA Captive-bred Wildlife Registration
                  50 CFR part 17
                  200
                  
                  100
                
                
                  —Renewal of Captive-bred Wildlife Registration
                  50 CFR part 17
                  100
                
                
                  CITES Import (including trophies under ESA and MMPA)
                  50 CFR parts 17, 18, 23
                  100
                  
                  50
                
                
                  CITES Export
                  50 CFR part 23
                  100
                  
                  50
                
                
                  CITES Pre-Convention
                  50 CFR part 23
                  75
                  
                  40
                
                
                  CITES Certificate of Origin
                  50 CFR part 23
                  75
                  
                  40
                
                
                  CITES Re-export
                  50 CFR part 23
                  75
                  
                  40
                
                
                  CITES Personal Effects and Pet Export/Re-export
                  50 CFR part 23
                  50
                
                
                  CITES Appendix II Export (native furbearers and alligators—excluding live animals)
                  50 CFR part 23
                  100
                  
                  50
                
                
                  CITES Master File (includes files for artificial propagation, biomedical, etc., and covers import, export, and re-export documents)
                  50 CFR part 23
                  200
                  
                  100
                
                
                  —Renewal of CITES Master File
                  50 CFR part 23
                  100
                
                
                  —Single-use permits issued on Master File
                  50 CFR part 23
                  5 2
                  
                
                
                  CITES Annual Program File
                  50 CFR part 23
                  50
                
                
                  —Single-use permits issued under Annual Program
                  50 CFR part 23
                  5 2
                  
                
                
                  CITES replacement documents (lost, stolen, or damaged documents)
                  50 CFR part 23
                  50
                  
                  50
                
                
                  CITES Passport for Traveling Exhibitions and Pets
                  50 CFR part 23
                  75 3
                  
                
                
                  CITES/ESA Passport for Traveling Exhibitions
                  50 CFR part 23
                  100 3
                  
                
                
                  CITES Introduction from the Sea
                  50 CFR part 23
                  100
                  
                  50
                
                
                  CITES Participation in the Plant Rescue Center Program
                  50 CFR part 23
                  No fee
                
                
                  CITES Registration of Commercial Breeding Operations for Appendix-I Wildlife
                  50 CFR part 23
                  100
                
                
                  CITES Request for Approval of an Export Program for a State or Tribe (American Ginseng, Certain Furbearers, and American Alligator)
                  50 CFR part 23
                  No fee
                
                
                  Import/Export License
                  50 CFR part 14
                  100
                  
                  50
                
                
                  Designated Port Exception
                  50 CFR part 14
                  100
                  
                  50
                
                
                  Injurious Wildlife Permit
                  50 CFR part 16
                  100
                  
                  50
                
                
                  
                  —Transport Authorization for Injurious Wildlife
                  50 CFR part 16
                  25
                
                
                  
                    Wild Bird Conservation Act (WBCA)
                  
                
                
                  Personal Pet Import
                  50 CFR part 15
                  50
                
                
                  WBCA Scientific Research, Zoological Breeding or Display, Cooperative Breeding
                  50 CFR part 15
                  100
                  
                  50
                
                
                  WBCA Approval of Cooperative Breeding Program
                  50 CFR part 15
                  200
                  
                  100
                
                
                  —Renewal of a WBCA Cooperative Breeding Program
                  50 CFR part 15
                  50
                
                
                  WBCA Approval of a Foreign Breeding Facility
                  50 CFR part 15
                  250 4
                  
                
                
                  
                    Marine Mammal Protection Act
                  
                
                
                  Marine Mammal Public Display
                  50 CFR part 18
                  300
                  
                  150
                
                
                  Marine Mammal Scientific Research/Enhancement/Registered Agent or Tannery
                  50 CFR part 18
                  150
                  
                  75
                
                
                  —Renewal of Marine Mammal Scientific Research/Enhancement/Registered Agent or Tannery
                  50 CFR part 18
                  75
                  
                
                
                  1 An additional Administration Fee of $8,000 will be assessed every 5 years for permits with durations longer than 5 years for permit review.
                
                  2 Each.
                
                  3 Per animal.
                
                  4 Per species.
              
              (5) We will charge a fee for substantive amendments made to permits within the time period that the permit is still valid. The fee is generally half the original fee assessed at the time that the permit is processed; see paragraph (d)(4) of this section for the exact amount. Substantive amendments are those that pertain to the purpose and conditions of the permit and are not purely administrative. Administrative changes, such as updating name and address information, are required under 13.23(c), and we will not charge a fee for such amendments.
              (6) Except as specifically noted in paragraph (d)(4) of this section, a permit renewal is an issuance of a new permit, and applicants for permit renewal must pay the appropriate fee listed in paragraph (d)(4) of this section.
              (e) Abandoned or incomplete applications. If we receive an incomplete or improperly executed application, or if you do not submit the proper fees, the issuing office will notify you of the deficiency. If you fail to supply the correct information to complete the application or to pay the required fees within 45 calendar days of the date of notification, we will consider the application abandoned. We will not refund any fees for an abandoned application.
              [70 FR 18317, Apr. 11, 2005, as amended at 72 FR 48445, Aug. 23, 2007; 73 FR 29083, May 20, 2008; 73 FR 42281, July 21, 2008; 74 FR 46875, Sept. 11, 2009; 78 FR 35152, June 12, 2013; 78 FR 73723, Dec. 9, 2013; 79 FR 30417, May 27, 2014; 79 FR 43964, July 29, 2014; 81 FR 8002, Feb. 17, 2016; 82 FR 41177, Aug. 30, 2017]
            
            
              § 13.12
              General information requirements on applications for permits.
              (a) General information required for all applications. All applications must contain the following information:
              (1) Applicant's full name and address (street address, city, county, state, and zip code; and mailing address if different from street address); home and work telephone numbers; and, if available, a fax number and e-mail address, and:
              (i) If the applicant resides or is located outside the United States, an address in the United States, and, if conducting commercial activities, the name and address of his or her agent that is located in the United States; and

              (ii) If the applicant is an individual, the date of birth, social security number, if available, occupation, and any business, agency, organizational, or institutional affiliation associated with the wildlife or plants to be covered by the license or permit; or
              
              (iii) If the applicant is a business, corporation, public agency, or institution, the tax identification number; description of the type of business, corporation, agency, or institution; and the name and title of the person responsible for the permit (such as president, principal officer, or director);
              (2) Location where the requested permitted activity is to occur or be conducted;
              (3) Reference to the part(s) and section(s) of this subchapter B as listed in paragraph (b) of this section under which the application is made for a permit or permits, together with any additional justification, including supporting documentation as required by the referenced part(s) and section(s);
              (4) If the requested permitted activity involves the import or re-export of wildlife or plants from or to any foreign country, and the country of origin, or the country of export or re-export restricts the taking, possession, transportation, exportation, or sale of wildlife or plants, documentation as indicated in § 14.52(c) of this subchapter B;
              (5) Certification in the following language:
              
              
                I hereby certify that I have read and am familiar with the regulations contained in title 50, part 13, of the Code of Federal Regulations and the other applicable parts in subchapter B of chapter I of title 50, Code of Federal Regulations, and I further certify that the information submitted in this application for a permit is complete and accurate to the best of my knowledge and belief. I understand that any false statement herein may subject me to suspension or revocation of this permit and to the criminal penalties of 18 U.S.C. 1001.
              
              
              (6) Desired effective date of permit except where issuance date is fixed by the part under which the permit is issued;
              (7) Date;
              (8) Signature of the applicant; and
              (9) Such other information as the Director determines relevant to the processing of the application, including, but not limited to, information on the environmental effects of the activity consistent with 40 CFR 1506.5 and Departmental procedures at 516 DM 6, Appendix 1.3A.
              (b) Additional information required on permit applications. As stated in paragraph (a)(3) of this section, certain additional information is required on all permit applications. For CITES permit applications, see part 23 of this subchapter. Additional information required on applications for other types of permits may be found by referring to the sections of this subchapter cited in the following table:
              
                
                  Type of permit
                  Section
                
                
                  Importation at nondesignated ports:
                
                
                  Scientific
                  14.31
                
                
                  Deterioration prevention
                  14.32
                
                
                  Economic hardship
                  14.33
                
                
                  Marking of package or container:
                
                
                  Symbol marking
                  14.83
                
                
                  Import/export license
                  14.93
                
                
                  Feather import quota: Importation or entry
                  15.21
                
                
                  Injurious wildlife: Importation or shipment
                  16.22
                
                
                  Endangered wildlife and plant permits:
                
                
                  Similarity of appearance
                  17.52
                
                
                  Scientific, enhancement of propagation or survival, incidental taking for wildlife
                  17.22
                
                
                  Scientific, propagation, or survival for plants
                  17.62
                
                
                  Economic hardship for wildlife
                  17.23
                
                
                  Economic hardship for plants
                  17.63
                
                
                  Threatened wildlife and plant permits:
                
                
                  Similarity of appearance
                  17.52
                
                
                  General for wildlife
                  17.32
                
                
                  General for plants
                  17.72
                
                
                  Marine mammals permits:
                
                
                  Scientific research
                  18.31
                
                
                  Public display
                  18.31
                
                
                  Migratory bird permits:
                
                
                  Banding or marking
                  21.22
                
                
                  Scientific collecting
                  21.23
                
                
                  Taxidermist
                  21.24
                
                
                  Waterfowl sale and disposal
                  21.25
                
                
                  Special aviculturist
                  21.26
                
                
                  Special purpose
                  21.27
                
                
                  Falconry
                  21.28
                
                
                  Raptor propagation permit
                  21.30
                
                
                  Depredation control
                  21.41
                
                
                  Eagle permits:
                
                
                  Scientific or exhibition
                  22.21
                
                
                  Indian religious use
                  22.22
                
                
                  Depredation and protection of health and safety
                  22.23
                
                
                  Falconry purposes
                  22.24
                
                
                  Take of golden eagle nests
                  22.25
                
                
                  Eagle take—Associated with but not the purpose of an activity
                  22.26
                
                
                  Eagle nest take
                  22.27
                
                
                  Eagle take—Exempted under ESA
                  22.28 
                
              
              [39 FR 1161, Jan. 4, 1974, as amended at 42 FR 10465, Feb. 22, 1977; 42 FR 32377, June 24, 1977; 44 FR 54006, Sept. 17, 1979; 44 FR 59083, Oct. 12, 1979; 45 FR 56673, Aug. 25, 1980; 45 FR 78154, Nov. 25, 1980; 46 FR 42680, Aug. 24, 1981; 48 FR 31607, July 8, 1983; 48 FR 57300, Dec. 29, 1983; 50 FR 39687, Sept. 30, 1985; 50 FR 45408, Oct. 31, 1985; 54 FR 38147, Sept. 14, 1989; 70 FR 18319, Apr. 11, 2005; 72 FR 48446, Aug. 23, 2007; 73 FR 29083, May 20, 2008; 74 FR 46876, Sept. 11, 2009; 79 FR 30417, May 27, 2014]
            
          
          
            
            Subpart C—Permit Administration
            
              § 13.21
              Issuance of permits.
              (a) No permit may be issued prior to the receipt of a written application therefor, unless a written variation from the requirements, as authorized by § 13.4, is inserted into the official file of the Bureau. An oral or written representation of an employee or agent of the United States Government, or an action of such employee or agent, shall not be construed as a permit unless it meets the requirements of a permit as defined in 50 CFR 10.12.
              (b) Upon receipt of a properly executed application for a permit, the Director shall issue the appropriate permit unless:
              (1) The applicant has been assessed a civil penalty or convicted of any criminal provision of any statute or regulation relating to the activity for which the application is filed, if such assessment or conviction evidences a lack of responsibility.
              (2) The applicant has failed to disclose material information required, or has made false statements as to any material fact, in connection with his application;
              (3) The applicant has failed to demonstrate a valid justification for the permit and a showing of responsibility;
              (4) The authorization requested potentially threatens a wildlife or plant population, or
              (5) The Director finds through further inquiry or investigation, or otherwise, that the applicant is not qualified.
              (c) Disqualifying factors. Any one of the following will disqualify a person from receiving permits issued under this part.
              (1) A conviction, or entry of a plea of guilty or nolo contendere, for a felony violation of the Lacey Act, the Migratory Bird Treaty Act, or the Bald and Golden Eagle Protection Act disqualifies any such person from receiving or exercising the privileges of a permit, unless such disqualification has been expressly waived by the Director in response to a written petition.
              (2) The revocation of a permit for reasons found in § 13.28 (a)(1) or (a)(2) disqualifies any such person from receiving or exercising the privileges of a similar permit for a period of five years from the date of the final agency decision on such revocation.
              (3) The failure to pay any required fees or assessed costs and penalties, whether or not reduced to judgement disqualifies such person from receiving or exercising the privileges of a permit as long as such moneys are owed to the United States. This requirement shall not apply to any civil penalty presently subject to administrative or judicial appeal; provided that the pendency of a collection action brought by the United States or its assignees shall not constitute an appeal within the meaning of this subsection.
              (4) The failure to submit timely, accurate, or valid reports as required may disqualify such person from receiving or exercising the privileges of a permit as long as the deficiency exists.
              (d) Use of supplemental information. The issuing officer, in making a determination under this subsection, may use any information available that is relevant to the issue. This may include any prior conviction, or entry of a plea of guilty or nolo contendere, or assessment of civil or criminal penalty for a violation of any Federal or State law or regulation governing the permitted activity. It may also include any prior permit revocations or suspensions, or any reports of State or local officials. The issuing officer shall consider all relevant facts or information available, and may make independent inquiry or investigation to verify information or substantiate qualifications asserted by the applicant.
              (e) Conditions of issuance and acceptance—(1) Conditions of issuance and acceptance. Any permit automatically incorporates within its terms the conditions and requirements of subpart D of this part and of any part(s) or section(s) specifically authorizing or governing the activity for which the permit is issued, as well as any other conditions deemed appropriate and included on the face of the permit at the discretion of the Director.

              (2) Any person accepting and holding a permit under this subchapter B acknowledges the necessity for close regulation and monitoring of the permitted activity by the Government. By accepting such permit, the permittee consents to and shall allow entry by agents or employees of the Service upon premises where the permitted activity is conducted at any reasonable hour. Service agents or employees may enter such premises to inspect the location; any books, records, or permits required to be kept by this subchapter B; and any wildlife or plants kept under authority of the permit.
              (f) Term of permit. Unless otherwise modified, a permit is valid during the period specified on the face of the permit. Such period shall include the effective date and the date of expiration.
              (g) Denial. The issuing officer may deny a permit to any applicant who fails to meet the issuance criteria set forth in this section or in the part(s) or section(s) specifically governing the activity for which the permit is requested.
              [39 FR 1161, Jan. 4, 1974, as amended at 42 FR 32377, June 24, 1977; 47 FR 30785, July 15, 1982; 54 FR 38148, Sept. 14, 1989; 70 FR 18319, Apr. 11, 2005]
            
            
              § 13.22
              Renewal of permits.
              (a) Application for renewal. Applicants for renewal of a permit must submit a written application at least 30 days prior to the expiration date of the permit. Applicants must certify in the form required by § 13.12(a)(5) that all statements and information in the original application remain current and correct, unless previously changed or corrected. If such information is no longer current or correct, the applicant must provide corrected information.
              (b) Renewal criteria. The Service shall issue a renewal of a permit if the applicant meets the criteria for issuance in § 13.21(b) and is not disqualified under § 13.21(c).
              (c) Continuation of permitted activity. Any person holding a valid, renewable permit may continue the activities authorized by the expired permit until the Service acts on the application for renewal if all of the following conditions are met:
              (1) The permit is currently in force and not suspended or revoked;
              (2) The person has complied with this section; and
              (3) The permit is not a CITES document that was issued under part 23 of this subchapter (because the CITES document is void upon expiration).
              (d) Denial. The issuing officer may deny renewal of a permit to any applicant who fails to meet the issuance criteria set forth in § 13.21 of this part, or in the part(s) or section(s) specifically governing the activity for which the renewal is requested.
              [54 FR 38148, Sept. 14, 1989, as amended at 72 FR 48446, Aug. 23, 2007]
            
            
              § 13.23
              Amendment of permits.
              (a) Permittee's request. Where circumstances have changed so that a permittee desires to have any condition of his permit modified, such permittee must submit a full written justification and supporting information in conformity with this part and the part under which the permit was issued.
              (b) The Service reserves the right to amend any permit for just cause at any time during its term, upon written finding of necessity, provided that any such amendment of a permit issued under § 17.22(b) through (d) or § 17.32(b) through (d) of this subchapter shall be consistent with the requirements of § 17.22(b)(5), (c)(5) and (d)(5) or § 17.32(b)(5), (c)(5) and (d)(5) of this subchapter, respectively.
              (c) Change of name or address. A permittee is not required to obtain a new permit if there is a change in the legal individual or business name, or in the mailing address of the permittee. A permittee is required to notify the issuing office within 10 calendar days of such change. This provision does not authorize any change in location of the conduct of the permitted activity when approval of the location is a qualifying condition of the permit.
              [54 FR 38148, Sept. 14, 1989, as amended at 64 FR 32711, June 17, 1999]
            
            
              § 13.24
              Right of succession by certain persons.
              (a) Certain persons other than the permittee are authorized to carry on a permitted activity for the remainder of the term of a current permit, provided they comply with the provisions of paragraph (b) of this section. Such persons are the following:

              (1) The surviving spouse, child, executor, administrator, or other legal representative of a deceased permittee; or
              (2) A receiver or trustee in bankruptcy or a court designated assignee for the benefit of creditors.
              (b) In order to qualify for the authorization provided in this section, the person or persons desiring to continue the activity shall furnish the permit to the issuing officer for endorsement within 90 days from the date the successor begins to carry on the activity.
              (c) In the case of permits issued under § 17.22(b) through (d) or § 17.32(b) through (d) or permits issued under § 22.26 of this subchapter B, the successor's authorization under the permit is also subject to our determination that:
              (1) The successor meets all of the qualifications under this part for holding a permit;
              (2) The successor has provided adequate written assurances that it will provide sufficient funding for any applicable conservation measures, conservation plan, or Agreement and will implement the relevant terms and conditions of the permit, including any outstanding minimization and mitigation requirements; and
              (3) The successor has provided such other information as we determine is relevant to the processing of the request.
              [64 FR 32711, June 17, 1999, as amended at 78 FR 73725, Dec. 9, 2013]
            
            
              § 13.25
              Transfer of permits and scope of permit authorization.
              (a) Except as otherwise provided for in this section, permits issued under this part are not transferable or assignable.
              (b) Permits issued under § 17.22(b) through (d) or § 17.32(b) through (d) or permits issued under § 22.26 of this subchapter B may be transferred in whole or in part through a joint submission by the permittee and the proposed transferee, or in the case of a deceased permittee, the deceased permittee's legal representative and the proposed transferee, provided we determine that:
              (1) The proposed transferee meets all of the qualifications under this part for holding a permit;
              (2) The proposed transferee has provided adequate written assurances of sufficient funding for the conservation measures, conservation plan, or Agreement, and will implement the relevant terms and conditions of the permit, including any outstanding minimization and mitigation requirements; and
              (3) The proposed transferee has provided other information that we determine is relevant to the processing of the submission.
              (c) In the case of the transfer of lands subject to an agreement and permit issued under § 17.22(c) or (d) or § 17.32 (c) or (d) of this subchapter B, the Service will transfer the permit to the new owner if the new owner agrees in writing to become a party to the original agreement and permit.
              (d) Except as otherwise stated on the face of the permit, any person who is under the direct control of the permittee, or who is employed by or under contract to the permittee for purposes authorized by the permit, may carry out the activity authorized by the permit.
              (e) In the case of permits issued under § 17.22(b)-(d) or § 17.32(b)-(d) of this subchapter to a State or local governmental entity, a person is under the direct control of the permittee where:
              (1) The person is under the jurisdiction of the permittee and the permit provides that such person(s) may carry out the authorized activity; or
              (2) The person has been issued a permit by the governmental entity or has executed a written instrument with the governmental entity, pursuant to the terms of the implementing agreement.
              (f) In the case of permits issued under § 22.26 of this subchapter B to a Federal, State, tribal, or local governmental entity, a person is under the direct control of the permittee if the person is under the jurisdiction of the permittee, provided the permittee has the regulatory authority to require the person to comply with the terms and conditions of the permit and the permit provides that such person(s) may carry out the authorized activity.
              [64 FR 32711, June 17, 1999, as amended at 64 FR 52676, Sept. 30, 1999; 69 FR 24092, May 3, 2004; 78 FR 73725, Dec. 9, 2013]
            
            
              § 13.26
              Discontinuance of permit activity.

              When a permittee, or any successor to a permittee as provided for by § 13.24, discontinues activities authorized by a permit, the permittee shall within 30 calendar days of the discontinuance return the permit to the issuing office together with a written statement surrendering the permit for cancellation. The permit shall be deemed void and cancelled upon its receipt by the issuing office. No refund of any fees paid for issuance of the permit or for any other fees or costs associated with a permitted activity shall be made when a permit is surrendered for cancellation for any reason prior to the expiration date stated on the face of the permit.
              [54 FR 38149, Sept. 14, 1989]
            
            
              § 13.27
              Permit suspension.
              (a) Criteria for suspension. The privileges of exercising some or all of the permit authority may be suspended at any time if the permittee is not in compliance with the conditions of the permit, or with any applicable laws or regulations governing the conduct of the permitted activity. The issuing officer may also suspend all or part of the privileges authorized by a permit if the permittee fails to pay any fees, penalties or costs owed to the Government. Such suspension shall remain in effect until the issuing officer determines that the permittee has corrected the deficiencies.
              (b) Procedure for suspension. (1) When the issuing officer believes there are valid grounds for suspending a permit the permittee shall be notified in writing of the proposed suspension by certified or registered mail. This notice shall identify the permit to be suspended, the reason(s) for such suspension, the actions necessary to correct the deficiencies, and inform the permittee of the right to object to the proposed suspension. The issuing officer may amend any notice of suspension at any time.
              (2) Upon receipt of a notice of proposed suspension the permittee may file a written objection to the proposed action. Such objection must be in writing, must be filed within 45 calendar days of the date of the notice of proposal, must state the reasons why the permittee objects to the proposed suspension, and may include supporting documentation.
              (3) A decision on the suspension shall be made within 45 days after the end of the objection period. The issuing officer shall notify the permittee in writing of the Service's decision and the reasons therefore. The issuing officer shall also provide the applicant with the information concerning the right to request reconsideration of the decision under § 13.29 of this part and the procedures for requesting reconsideration.
              [54 FR 38149, Sept. 14, 1989]
            
            
              § 13.28
              Permit revocation.
              (a) Criteria for revocation. A permit may be revoked for any of the following reasons:
              (1) The permittee willfully violates any Federal or State statute or regulation, or any Indian tribal law or regulation, or any law or regulation of any foreign country, which involves a violation of the conditions of the permit or of the laws or regulations governing the permitted activity; or
              (2) The permittee fails within 60 days to correct deficiencies that were the cause of a permit suspension; or
              (3) The permittee becomes disqualified under § 13.21(c) of this part; or
              (4) A change occurs in the statute or regulation authorizing the permit that prohibits the continuation of a permit issued by the Service; or
              (5) Except for permits issued under § 17.22(b) through (d) or § 17.32(b) through (d) of this subchapter, the population(s) of the wildlife or plant that is the subject of the permit declines to the extent that continuation of the permitted activity would be detrimental to maintenance or recovery of the affected population.
              (b) Procedure for revocation. (1) When the issuing officer believes there are valid grounds for revoking a permit, the permittee shall be notified in writing of the proposed revocation by certified or registered mail. This notice shall identify the permit to be revoked, the reason(s) for such revocation, the proposed disposition of the wildlife, if any, and inform the permittee of the right to object to the proposed revocation. The issuing officer may amend any notice of revocation at any time.

              (2) Upon receipt of a notice of proposed revocation the permittee may file a written objection to the proposed action. Such objection must be in writing, must be filed within 45 calendar days of the date of the notice of proposal, must state the reasons why the permittee objects to the proposed revocation, and may include supporting documentation.
              (3) A decision on the revocation shall be made within 45 days after the end of the objection period. The issuing officer shall notify the permittee in writing of the Service's decision and the reasons therefore, together with the information concerning the right to request and the procedures for requesting reconsideration.
              (4) Unless a permittee files a timely request for reconsideration, any wildlife held under authority of a permit that is revoked must be disposed of in accordance with instructions of the issuing officer. If a permittee files a timely request for reconsideration of a proposed revocation, such permittee may retain possession of any wildlife held under authority of the permit until final disposition of the appeal process.
              [54 FR 38149, Sept. 14, 1989, as amended at 64 FR 32711, June 17, 1999]
            
            
              § 13.29
              Review procedures.
              (a) Request for reconsideration. Any person may request reconsideration of an action under this part if that person is one of the following:
              (1) An applicant for a permit who has received written notice of denial;
              (2) An applicant for renewal who has received written notice that a renewal is denied;
              (3) A permittee who has a permit amended, suspended, or revoked, except for those actions which are required by changes in statutes or regulations, or are emergency changes of limited applicability for which an expiration date is set within 90 days of the permit change; or
              (4) A permittee who has a permit issued or renewed but has not been granted authority by the permit to perform all activities requested in the application, except when the activity requested is one for which there is no lawful authority to issue a permit.
              (b) Method of requesting reconsideration. Any person requesting reconsideration of an action under this part must comply with the following criteria:
              (1) Any request for reconsideration must be in writing, signed by the person requesting reconsideration or by the legal representative of that person, and must be submitted to the issuing officer.
              (2) The request for reconsideration must be received by the issuing officer within 45 calendar days of the date of notification of the decision for which reconsideration is being requested.
              (3) The request for reconsideration shall state the decision for which reconsideration is being requested and shall state the reason(s) for the reconsideration, including presenting any new information or facts pertinent to the issue(s) raised by the request for reconsideration.
              (4) The request for reconsideration shall contain a certification in substantially the same form as that provided by § 13.12(a)(5). If a request for reconsideration does not contain such certification, but is otherwise timely and appropriate, it shall be held and the person submitting the request shall be given written notice of the need to submit the certification within 15 calendar days. Failure to submit certification shall result in the request being rejected as insufficient in form and content.
              (c) Inquiry by the Service. The Service may institute a separate inquiry into the matter under consideration.
              (d) Determination of grant or denial of a request for reconsideration. The issuing officer shall notify the permittee of the Service's decision within 45 days of the receipt of the request for reconsideration. This notification shall be in writing, shall state the reasons for the decision, and shall contain a description of the evidence which was relied upon by the issuing officer. The notification shall also provide information concerning the right to appeal, the official to whom an appeal may be addressed, and the procedures for making an appeal.
              (e) Appeal. A person who has received an adverse decision following submission of a request for reconsideration may submit a written appeal to the Regional Director for the region in which the issuing office is located, or to the Director for offices which report directly to the Director. An appeal must be submitted within 45 days of the date of the notification of the decision on the request for reconsideration. The appeal shall state the reason(s) and issue(s) upon which the appeal is based and may contain any additional evidence or arguments to support the appeal.
              (f) Decision on appeal. (1) Before a decision is made concerning the appeal the appellant may present oral arguments before the Regional Director or the Director, as appropriate, if such official judges oral arguments are necessary to clarify issues raised in the written record.
              (2) The Service shall notify the appellant in writing of its decision within 45 calendar days of receipt of the appeal, unless extended for good cause and the appellant notified of the extension.
              (3) The decision of the Regional Director or the Director shall constitute the final administrative decision of the Department of the Interior.
              [54 FR 38149, Sept. 14, 1989]
            
          
          
            Subpart D—Conditions
            
              § 13.41
              Humane conditions.
              Any live wildlife possessed under a permit must be maintained under humane and healthful conditions.
              [54 FR 38150, Sept. 14, 1989]
            
            
              § 13.42
              Permits are specific.
              The authorizations on the face of a permit that set forth specific times, dates, places, methods of taking or carrying out the permitted activities, numbers and kinds of wildlife or plants, location of activity, and associated activities that must be carried out; describe certain circumscribed transactions; or otherwise allow a specifically limited matter, are to be strictly interpreted and will not be interpreted to permit similar or related matters outside the scope of strict construction.
              [70 FR 18320, Apr. 11, 2005]
            
            
              § 13.43
              Alteration of permits.
              Permits shall not be altered, erased, or mutilated, and any permit which has been altered, erased, or mutilated shall immediately become invalid. Unless specifically permitted on the face thereof, no permit shall be copied, nor shall any copy of a permit issued pursuant to this subchapter B be displayed, offered for inspection, or otherwise used for any official purpose for which the permit was issued.
            
            
              § 13.44
              Display of permit.
              Any permit issued under this part shall be displayed for inspection upon request to the Director or his agent, or to any other person relying upon its existence.
            
            
              § 13.45
              Filing of reports.
              Permittees may be required to file reports of the activities conducted under the permit. Any such reports shall be filed not later than March 31 for the preceding calendar year ending December 31, or any portion thereof, during which a permit was in force, unless the regulations of this subchapter B or the provisions of the permit set forth other reporting requirements.
            
            
              § 13.46
              Maintenance of records.

              From the date of issuance of the permit, the permittee shall maintain complete and accurate records of any taking, possession, transportation, sale, purchase, barter, exportation, or importation of plants obtained from the wild (excluding seeds) or wildlife pursuant to such permit. Such records shall be kept current and shall include names and addresses of persons with whom any plant obtained from the wild (excluding seeds) or wildlife has been purchased, sold, bartered, or otherwise transferred, and the date of such transaction, and such other information as may be required or appropriate. Such records shall be legibly written or reproducible in English and shall be maintained for five years from the date of expiration of the permit. Permittees who reside or are located in the United States and permittees conducting commercial activities in the United States who reside or are located outside the United States must maintain records at a location in the United States where the records are available for inspection.
              [39 FR 1161, Jan. 4, 1974, as amended at 42 FR 32377, June 24, 1977; 54 FR 38150, Sept. 14, 1989; 72 FR 48446, Aug. 23, 2007]
            
            
              § 13.47
              Inspection requirement.
              Any person holding a permit under this subchapter B shall allow the Director's agent to enter his premises at any reasonable hour to inspect any wildlife or plant held or to inspect, audit, or copy any permits, books, or records required to be kept by regulations of this subchapter B.
              [39 FR 1161, Jan. 4, 1974, as amended at 42 FR 32377, June 24, 1977]
            
            
              § 13.48
              Compliance with conditions of permit.
              Any person holding a permit under subchapter B and any person acting under authority of such permit must comply with all conditions of the permit and with all appllicable laws and regulations governing the permitted activity.
              [54 FR 38150, Sept. 14, 1989]
            
            
              § 13.49
              Surrender of permit.
              Any person holding a permit under subchapter B shall surrender such permit to the issuing officer upon notification that the permit has been suspended or revoked by the Service, and all appeal procedures have been exhausted.
              [54 FR 38150, Sept. 14, 1989]
            
            
              § 13.50
              Acceptance of liability.
              Except as otherwise limited in the case of permits described in § 13.25(d), any person holding a permit under this subchapter B assumes all liability and responsibility for the conduct of any activity conducted under the authority of such permit.
              [64 FR 32711, June 17, 1999]
            
          
        
        
          Pt. 14
          PART 14—IMPORTATION, EXPORTATION, AND TRANSPORTATION OF WILDLIFE
          
            
              Subpart A—Introduction
              Sec.
              14.1
              Purpose of regulations.
              14.2
              Scope of regulations.
              14.3
              Information collection requirements.
              14.4
              What terms do I have to understand?
            
            
              Subpart B—Importation and Exportation at Designated Ports
              14.11
              General restrictions.
              14.12
              Designated ports.
              14.13
              Emergency diversion.
              14.14
              In-transit shipments.
              14.15
              Personal baggage and household effects.
              14.16
              Border ports.
              14.17
              Personally owned pet birds.
              14.18
              Marine mammals.
              14.19
              Special ports.
              14.20
              Exceptions by permit.
              14.21
              Shellfish and fishery products.
              14.22
              Certain antique articles.
              14.23
              Live farm-raised fish and farm-raised fish eggs.
              14.24
              Scientific specimens.
            
            
              Subpart C—Designated Port Exception Permits
              14.31
              Permits to import or export wildlife at nondesignated port for scientific purposes.
              14.32
              Permits to import or export wildlife at nondesignated port to minimize deterioration or loss.
              14.33
              Permits to import or export wildlife at nondesignated port to alleviate undue economic hardship.
            
            
              Subpart D [Reserved]
            
            
              Subpart E—Inspection and Clearance of Wildlife
              14.51
              Inspection of wildlife.
              14.52
              Clearance of imported wildlife.
              14.53
              Detention and refusal of clearance.
              14.54
              Unavailability of Service officers.
              14.55
              Exceptions to clearance requirements.
            
            
              Subpart F—Wildlife Declarations
              14.61
              Import declaration requirements.
              14.62
              Exceptions to import declaration requirements.
              14.63
              Export declaration requirements.
              14.64
              Exceptions to export declaration requirements.
            
            
              Subpart G [Reserved]
            
            
              
              Subpart H—Marking of Containers or Packages
              14.81
              Marking requirement.
              14.82
              Alternatives and exceptions to the marking requirement.
            
            
              Subpart I—Import/Export Licenses and Inspection Fees
              14.91
              When do I need an import/export license?
              14.92
              What are the exemptions to the import/export license requirement?
              14.93
              How do I apply for an import/export license?
              14.94
              What fees apply to me?
            
            
              Subpart J—Standards for the Humane and Healthful Transport of Wild Mammals and Birds to the United States
              14.101
              Purposes.
              14.102
              Definitions.
              14.103
              Prohibitions.
              14.104
              Translations.
              14.105
              Consignment to carrier.
              14.106
              Primary enclosures.
              14.107
              Conveyance.
              14.108
              Food and water.
              14.109
              Care in transit.
              14.110
              Terminal facilities.
              14.111
              Handling.
              14.112
              Other applicable provisions.
              
                Specifications for Nonhuman Primates
                14.121
                Primary enclosures.
                14.122
                Food and water.
                14.123
                Care in transit.
              
              
                Specifications for Marine Mammals (Cetaceans, Sirenians, Sea Otters, Pinnipeds, and Polar Bears)
                14.131
                Primary enclosures.
                14.132
                Food and water.
                14.133
                Care in transit.
              
              
                Specifications for Elephants and Ungulates
                14.141
                Consignment to carrier.
                14.142
                Primary enclosures.
              
              
                Specifications for Sloths, Bats, and Flying Lemurs (Cynocephalidae)
                14.151
                Primary enclosures.
              
              
                Specifications for Other Terrestrial Mammals
                14.161
                Primary enclosures.
              
              
                Specifications for Birds
                14.171
                Consignment to carrier.
                14.172
                Primary enclosures.
              
            
            
              Subpart K—Captive Wildlife Safety Act
              14.250
              What is the purpose of these regulations?
              14.251
              What other regulations may apply?
              14.252
              What definitions do I need to know?
              14.253
              What are the restrictions contained in these regulations?
              14.254
              What are the requirements contained in these regulations?
              14.255
              Are there any exemptions to the restrictions contained in these regulations?
            
          
          
            Authority:
            16 U.S.C. 668, 704, 712, 1382, 1538(d)-(f), 1540(f), 3371-3378, 4223-4244, and 4901-4916; 18 U.S.C. 42; 31 U.S.C. 9701; Pub. L. 115-334, 132 Stat. 4490.
          
          
            Source:
            45 FR 56673, Aug. 25, 1980, unless otherwise noted.
          
          
            Subpart A—Introduction
            
              § 14.1
              Purpose of regulations.
              The regulations contained in this part provide uniform rules and procedures for the importation, exportation, and transportation of wildlife.
            
            
              § 14.2
              Scope of regulations.
              The provisions in this part are in addition to, and do not supersede other regulations of this subchapter B which may require a permit or prescribe additional restrictions or conditions for the importation, exportation, and transportation of wildlife.
            
            
              § 14.3
              Information collection requirements.
              The Office of Management and Budget (OMB) has approved the information collection requirements contained in this part 14 under 44 U.S.C. 3507 and assigned OMB Control Numbers 1018-0012, 1018-0092, and 1018-0129. The Service may not conduct or sponsor and you are not required to respond to a collection of information unless it displays a currently valid OMB control number. You can direct comments regarding these information collection requirements to the Service's Information Collection Clearance Officer at the address provided at 50 CFR 2.1(b).
              [72 FR 45946, Aug. 16, 2007, as amended at 79 FR 43964, July 29, 2014]
            
            
              
              § 14.4
              What terms do I have to understand?
              In addition to definitions contained in part 10 of this subchapter, in this part:
              
                Accompanying personal baggage means all hand-carried items and all checked baggage of a person entering into or departing from the United States.
              
                Accredited scientist means any individual associated with, employed by, or under contract to and accredited by an accredited scientific institution for the purpose of conducting biological or medical research, and whose research activities are approved and sponsored by the scientific institution granting accreditation.
              
                Accredited scientific institutions means any public museum, public zoological park, accredited institution of higher education, accredited member of the American Zoo and Aquarium Association, accredited member of the American Association of Systematic Collections, or any State or Federal government agency that conducts biological or medical research.
              
                Commercial means related to the offering for sale or resale, purchase, trade, barter, or the actual or intended transfer in the pursuit of gain or profit, of any item of wildlife and includes the use of any wildlife article as an exhibit for the purpose of soliciting sales, without regard to quantity or weight. There is a presumption that eight or more similar unused items are for commercial use. The Service or the importer/exporter/owner may rebut this presumption based upon the particular facts and circumstances of each case.
              
                Domesticated animals includes, but is not limited to, the following domesticated animals that are exempted from the requirements of this subchapter B (except for species obtained from wild populations).
              
                Mammals: Alpaca—Lama alpaca; Camel—Camelus dromedarius; Camel (Boghdi)—Camelus bactrianus; Cat (domestic)—Felis domesticus; Cattle—Bos taurus; Dog (domestic)—Canis familiaris; European rabbit—Ortyctolagus cuniculus; Ferret (domestic)—Mustela putorius; Goat—Capra hircus; Horse—Equus caballus; Llama—Lama glama; Pig—Sus scrofa; Sheep—Ovis aries; Water buffalo—Bubalus bubalus; White lab mice—Mus musculus; White lab rate—Rattus norvegicus.
              
              
                Fish (For export purposes only): Carp (koi)—Cyprinus carpio; Goldfish—Carassius auratus.
              
              
                Birds: Chicken—Gallus domesticus; Ducks & geese—domesticated varieties; Guinea fowl—Numida meleagris; Peafowl—Pavo cristatus; Pigeons (domesticated)—Columba livia domestrica; Turkey—Meleagris gallopavo; Domesticated or Barnyard Mallards include: Pekin; Aylesbury; Bouen; Cayuga; Gray Call; White Call; East Indian; Crested; Swedish; Buff Orpington; Indian Runner; Campbell; Duclair; Merchtem; Termonde; Magpie; Chinese; Khaki Campbell.
              
                Insects: Crickets, mealworms, honeybees (not to include Africanized varieties), and similar insects that are routinely farm raised.
              
                Other Invertebrates: Earthworms and similar invertebrates that are routinely farm raised.
              
                Export means to depart from, to send from, to ship from, or to carry out of, or attempt to depart from, to send from, to ship from, or to carry out of, or to consign to a carrier in any place subject to the jurisdiction of the United States with an intended destination of any place not subject to the jurisdiction of the United States, whether or not such departure, sending, or carrying, or shipping constitutes an exportation within the meaning of the Custom laws of the United States. When a passenger leaving the jurisdiction of the United States enters the designated international area of embarkation of an airport, all accompanying personal hand-carried items and checked baggage will be regarded as exports.
              
                Import means to land on, bring into, or introduce into, or attempt to land on, bring into, or introduce into any place subject to the jurisdiction of the United States, whether or not such landing, bringing, or introduction constitutes an importation within the meaning of the tariff laws of the United States.
              
                We means Fish and Wildlife Service or Service.
              
              
                You means licensee, or importer/exporter of record.
              [61 FR 31868, June 21, 1996, as amended at 64 FR 23025, Apr. 29, 1999]
            
          
          
            Subpart B—Importation and Exportation at Designated Ports
            
              § 14.11
              General restrictions.
              Except as otherwise provided in this part, no person may import or export any wildlife at any place other than a Customs port of entry designated in § 14.12.
              [45 FR 56673, Aug. 25, 1980; 45 FR 64953, Oct. 1, 1980]
            
            
              § 14.12
              Designated ports.
              The following ports of entry are designated for the importation and exportation of wildlife and wildlife products and are referred to hereafter as “designated ports”:
              (a) Anchorage, Alaska.
              (b) Atlanta, Georgia.
              (c) Baltimore, Maryland.
              (d) Boston, Massachusetts.
              (e) Chicago, Illinois.
              (f) Dallas/Fort Worth, Texas.
              (g) Honolulu, Hawaii.
              (h) Houston, Texas.
              (i) Los Angeles, California.
              (j) Louisville, Kentucky.
              (k) Memphis, Tennessee.
              (l) Miami, Florida.
              (m) New Orleans, Louisiana.
              (n) New York, New York.
              (o) Portland, Oregon.
              (p) San Francisco, California.
              (q) Seattle, Washington.
              [69 FR 70382, Dec. 6, 2004]
            
            
              § 14.13
              Emergency diversion.
              Wildlife which has been imported into the United States at any port or place other than a designated port solely as a result of a diversion due to an aircraft or vessel emergency must proceed as an in-transit shipment under Customs bond to a designated port, or to any port where a permit or other provision of this part provides for lawful importation.
            
            
              § 14.14
              In-transit shipments.
              (a) Wildlife destined for a point within the United States may be imported into the United States at any port if such wildlife proceeds as an in-transit shipment under Customs bond to a designated port, or to any port where a permit or other provision of this part provides for lawful importation.
              (b) Wildlife moving in-transit through the United States from one foreign country to another foreign country is exempt from the designated port requirements of this part, if such wildlife is not unloaded within the United States.
            
            
              § 14.15
              Personal baggage and household effects.
              (a) Any person may import into or export from the United States at any Customs port wildlife products or manufactured articles that are not intended for commercial use and are used as clothing or contained in accompanying personal baggage. However, this exception to the designated port requirement does not apply to any raw or dressed fur; raw, salted, or crusted hide or skin; game trophy; or to wildlife requiring a permit pursuant to part 16, 17, 18, 21, or 23 of this subchapter B.
              (b) Wildlife products or manufactured articles, including mounted game trophies or tanned hides, which are not intended for sale and are part of a shipment of the household effects of persons moving their residence to or from the United States may be imported or exported at any Customs port of entry. However, this exception to the designated port requirement does not apply to any raw fur; raw, salted, or crusted hide or skin; or to wildlife requiring a permit pursuant to part 16, 17, 18, 21, or 23 of this subchapter B.
              [45 FR 56673, Aug. 25, 1980, as amended at 61 FR 31868, June 21, 1996]
            
            
              § 14.16
              Border ports.
              (a) Except for wildlife requiring a permit pursuant to part 16, 17, 18, 21, or 23 of this subchapter B, wildlife whose country of origin is Canada or the United States may be imported or exported at any of the following Customs ports of entry:
              (1) Alaska—Alcan;
              (2) Idaho—Eastport;
              (3) Maine—Calais, Houlton, Jackman;
              (4) Massachusetts—Boston;

              (5) Michigan—Detroit, Port Huron, Sault Sainte Marie;
              
              (6) Minnesota—Grand Portage, International Falls, Minneapolis-St. Paul;
              (7) Montana—Raymond, Sweetgrass;
              (8) New York—Buffalo-Niagara Falls, Champlain;
              (9) North Dakota—Dunseith, Pembina, Portal;
              (10) Ohio—Cleveland;
              (11) Vermont—Derby Line, Highgate Springs; and
              (12) Washington—Blaine, Sumas.
              (b) Except for wildlife requiring a permit pursuant to part 16, 17, 18, 21, or 23 of this subchapter B, wildlife whose country of origin is Mexico or the United States may be imported or exported at any of the following Customs ports of entry:
              (1) Arizona—Lukeville, Nogales;
              (2) California—Calexico, San Diego-San Ysidro; and
              (3) Texas—Brownsville, El Paso, Laredo.
              (c) Except for wildlife requiring a permit pursuant to part 16, 17, 18, or 21 of this subchapter B, wildlife lawfully taken by U.S. residents in the United States, Canada, or Mexico and imported or exported for noncommercial purposes, may be imported or exported at any Customs port of entry.
            
            
              § 14.17
              Personally owned pet birds.
              Any person may import a personally owned pet bird at any port designated under, and in accordance with, 9 CFR part 92.
            
            
              § 14.18
              Marine mammals.
              Any person subject to the jurisdiction of the United States who has lawfully taken a marine mammal on the high seas and who is authorized to import such marine mammal in accordance with the Marine Mammal Protection Act of 1972 and implementing regulations (50 CFR parts 18 and 216) may import such marine mammal at any port or place.
            
            
              § 14.19
              Special ports.
              (a) Except for wildlife requiring a permit pursuant to part 16, 17, 18, 21, or 23 of this subchapter B, wildlife which is imported for final destination in Alaska, Puerto Rico, or the Virgin Islands, may be imported through those Customs ports of entry named hereafter for the respective State or Territory of final destination:
              (1) Alaska—Alcan, Anchorage, Fairbanks, Juneau;
              (2) Puerto Rico—San Juan; and
              (3) Virgin Islands—San Juan, Puerto Rico.
              (b) Except for wildlife requiring a permit pursuant to part 16, 17, 18, 21, or 23 of this subchapter B, wildlife which originates in Alaska, Puerto Rico, or the Virgin Islands, may be exported through the following Customs ports for the respective State or Territory:
              (1) Alaska—Alcan, Anchorage, Fairbanks, Juneau;
              (2) Puerto Rico—San Juan; and
              (3) Virgin Islands—San Juan, Puerto Rico.
              (c) Except for wildlife requiring a permit pursuant to part 16, 17, 18, 21, or 23 of this subchapter B, wildlife which has a final destination of Guam or which originates in Guam may be imported or exported, as appropriate, through the port of Agana, Guam.
            
            
              § 14.20
              Exceptions by permit.
              Wildlife may be imported into or exported from the United States at any Customs port of entry designated in the terms of a valid permit issued pursuant to subpart C of this part.
            
            
              § 14.21
              Shellfish and fishery products.
              (a)(1) General. Except for wildlife requiring a permit pursuant to part 17 or 23 of this subchapter, shellfish and fishery products imported or exported for purposes of human or animal consumption or taken in waters under the jurisdiction of the United States or on the high seas for recreational purposes may enter or exit at any Customs port.
              (2) Except for wildlife requiring a permit pursuant to part 17 or part 23 of this subchapter, live aquatic invertebrates of the Class Pelecypoda (commonly known as oysters, clams, mussels, and scallops) and the eggs, larvae, or juvenile forms thereof may be exported for purposes of propagation, or research related to propagation, at any Customs port.
              (b) Pearls. Except for wildlife requiring a permit pursuant to part 17 or 23 of this subchapter, pearls imported or exported for commercial purposes may enter or exit the United States at any Customs port of entry. For the purposes of this part, all references to the term shellfish and fishery products will include pearls.
              [61 FR 31868, June 21, 1996]
            
            
              § 14.22
              Certain antique articles.
              Any person may import at any Customs Service port designated for such purpose, any article (other than scrimshaw, defined in 16 U.S.C 1539(f)(1)(B) and 50 CFR 217.12 as any art form that involves the etching or engraving of designs upon, or the carving of figures, patterns, or designs from, any bone or tooth of any marine mammal of the order Cetacea) that is at least 100 years old, is composed in whole or in part of any endangered or threatened species listed under § 17.11 or § 17.12 of this subchapter, and has not been repaired or modified with any part of any endangered or threatened species on or after December 28, 1973.
              [61 FR 31868, June 21, 1996]
            
            
              § 14.23
              Live farm-raised fish and farm-raised fish eggs.
              Live farm-raised fish and farm-raised fish eggs meet the definition of “bred in captivity” as stated in 50 CFR 17.3. Except for wildlife requiring a permit pursuant to parts 17 or 23 of this subchapter, live farm-raised fish and farm-raised fish eggs may be exported from any U.S. Customs port.
              [59 FR 41714, Aug. 15, 1994]
            
            
              § 14.24
              Scientific specimens.

              Except for wildlife requiring a permit pursuant to parts 16, 17, 18, 21, 22 or 23 of this subchapter, dead, preserved, dried, or embedded scientific specimens or parts thereof, imported or exported by accredited scientists or accredited scientific institutions for taxonomic or systematic research purposes may enter or exit through any U.S. Customs port, or may be shipped through the international mail system. Provided, that this exception will not apply to any specimens or parts thereof taken as a result of sport hunting.
              [61 FR 31869, June 21, 1996]
            
          
          
            Subpart C—Designated Port Exception Permits
            
              § 14.31
              Permits to import or export wildlife at nondesignated port for scientific purposes.
              (a) General. The Director may, upon receipt of an application submitted in accordance with the provisions of this section and §§ 13.11 and 13.12 of this subchapter, and in accordance with the issuance criteria of this section, issue a permit authorizing importation or exportation of wildlife for scientific purposes at one or more named Customs port(s) of entry not otherwise authorized by subpart B. Such permits may authorize a single importation or exportation, a series of importations or exportations, or importation or exportation during a specified period of time.
              (b) Application procedure. Applications for permits to import or export wildlife at a nondesignated port for scientific purposes must be submitted to the Director. Each application must contain the general information and certification required by § 13.12(a) of this subchapter, plus the following additional information:
              (1) The scientific purpose or uses of the wildlife to be imported or exported;
              (2) The number and kinds of wildlife described by scientific and common names to be imported or exported where such number and kinds can be determined;
              (3) The country or place in which the wildlife was removed from the wild (if known), or where born in captivity;
              (4) The port(s) of entry where importation or exportation is requested, and the reasons why importation or exportation should be allowed at the requested port(s) of entry rather than at a designated port; and
              (5) A statement as to whether the exception is being requested for a single shipment, a series of shipments, or shipments over a specified period of time and the date(s) involved.
              (c) Additional permit conditions. In addition to the general conditions set forth in part 13 of this subchapter B, permits to import or export wildlife at a nondesignated port issued under this section are subject to the following condition: Permittee shall file such reports as specified on the permit, if any.
              (d) Issuance criteria. The Director shall consider the following in determining whether to issue a permit under this section:
              (1) Benefit to a bona fide scientific research project, other scientific purpose, or facilitation of the exchange of preserved museum specimens;
              (2) The kind of wildlife involved and its place of origin;
              (3) The reasons why the exception is requested; and
              (4) Availability of a Service officer.
              (e) Duration of permits. Any permit issued under this section expires on the date designated on the face of the permit. In no case will the permit be valid for more than 2 years from the date of issuance.
            
            
              § 14.32
              Permits to import or export wildlife at nondesignated port to minimize deterioration or loss.
              (a) General. The Director may, upon receipt of an application submitted in accordance with the provisions of this section and §§ 13.11 and 13.12 of this subchapter, and in accordance with the issuance criteria of this section, issue a permit authorizing importation or exportation of wildlife, in order to minimize deterioration or loss, at one or more named Customs port(s) of entry not otherwise authorized by subpart B. Such permits may authorize a single importation or exportation, a series of importations or exportations, or importation or exportation during a specified period of time.
              (b) Application procedure. Applications for permits to import or export wildlife at a nondesignated port to minimize deterioration or loss must be submitted to the Director. Each application must contain the general information and certification required in § 13.12(a) of this subchapter, plus the following additional information:
              (1) The number and kinds of wildlife described by scientific and common names to be imported or exported where such number and kinds can be determined;
              (2) The country or place in which the wildlife was removed from the wild (if known), or where born in captivity;
              (3) The port(s) of entry where importation or exportation is requested, and the reasons why importation or exportation should be allowed at the requested port(s) of entry rather than at a designated port (information must be included to show that an importation or exportation at a designated port would result in a substantial deterioration or loss of the wildlife); and
              (4) A statement as to whether the exception is being requested for a single shipment, a series of shipments, or shipments over a specified period of time and the date(s) involved.
              (c) Additional permit conditions. In addition to the general conditions set forth in part 13 of this subchapter B, permits to import or export wildlife at a nondesignated port issued under this section are to be subject to the following conditions:
              (1) Permittee shall file such reports as may be specified on the permit, if any; and
              (2) Permittee must pay fees in accordance with § 14.94.
              (d) Issuance criteria. The Director shall consider the following in determining whether to issue a permit under this section:
              (1) Likelihood of a substantial deterioration or loss of the wildlife involved;
              (2) The kind of wildlife involved and its place of origin; and
              (3) Availability of a Service officer.
              (e) Duration of permits. Any permit issued under this section expires on the date designated on the face of the permit. In no case will the permit be valid more than 2 years from the date of issuance.
              [45 FR 56673, Aug. 25, 1980; 45 FR 64953, Oct. 1, 1980, as amended at 61 FR 31869, June 21, 1996]
            
            
              § 14.33
              Permits to import or export wildlife at nondesignated port to alleviate undue economic hardship.
              (a) General. The Director may, upon receipt of an application submitted in accordance with the provisions of this section and §§ 13.11 and 13.12 of this subchapter, and in accordance with the issuance criteria of this section, issue a permit authorizing importation or exportation of wildlife in order to alleviate undue economic hardship at one or more named Customs port(s) of entry not otherwise authorized by subpart B. Such permits may authorize a single importation or exportation, a series of importations or exportations, or importation or exportation during a specified period of time.
              (b) Application procedure. Applications for permits to import or export wildlife at a nondesignated port to alleviate undue economic hardship must be submitted to the Director. Each application must contain the general information and certification required in § 13.12(a) of this subchapter, plus the following additional information:
              (1) The number and kinds of wildlife described by scientific and common names to be imported or exported, where such number and kinds can be determined, and a description of the form in which it is to be imported, such as “live,” “frozen,” “raw hides,” or a full description of any manufactured product;
              (2) The country or place in which the wildlife was removed from the wild (if known), or where born in captivity;
              (3) The name and address of the supplier or consignee;
              (4) The port(s) of entry where importation or exportation is requested, and the reasons why importation or exportation should be allowed at the requested port(s) of entry rather than at a designated port (information must be included to show the monetary difference between the cost of importation or exportation at the port requested and the lowest cost of importation or exportation at the port through which importation or exportation is authorized by subpart B without a permit); and
              (5) A statement as to whether the exception is being requested for a single shipment, a series of shipments, or shipments over a specified period of time and the date(s) involved.
              (c) Additional permit conditions. In addition to the general conditions set forth in part 13 of this subchapter B, permits to import or export wildlife at a nondesignated port issued under this section are subject to the following conditions:
              (1) Permittee shall file such reports as specified on the permit, if any; and
              (2) Permittee must pay fees in accordance with § 14.94.
              (d) Issuance criteria. The Director shall consider the following in determining whether to issue a permit under this section:
              (1) The difference between the cost of importing or exporting the wildlife at the port requested and the lowest cost of importing or exporting such wildlife at a port authorized by these regulations without a permit;
              (2) The severity of the economic hardship that likely would result should the permit not be issued;
              (3) The kind of wildlife involved, including its form and place of origin; and
              (4) Availability of a Service officer.
              (e) Duration of permits. Any permit issued under this section expires on the date designated on the face of the permit. In no case will the permit be valid for more than 2 years from the date of issuance.
              [45 FR 56673, Aug. 25, 1980; 45 FR 64953, Oct. 1, 1980, as amended at 61 FR 31869, June 21, 1996]
            
          
          
            Subpart D [Reserved]
          
          
            Subpart E—Inspection and Clearance of Wildlife
            
              § 14.51
              Inspection of wildlife.
              Subject to applicable limitations of law, Service officers and Customs officers may detain for inspection and inspect any package, crate, or other container, including its contents, and all accompanying documents, upon importation or exportation. The Director may charge reasonable fees, including salary, overtime, transportation and per diem of Service officers, for wildlife import or export inspections specially requested by the importer or exporter at times other than regular work hours or locations other than usual for such inspections at the port.
              [45 FR 56673, Aug. 25, 1980; 45 FR 64953, Oct. 1, 1980, as amended at 50 FR 52889, Dec. 26, 1985]
            
            
              § 14.52
              Clearance of imported wildlife.

              (a) Except as otherwise provided by this subpart, a Service officer must clear all wildlife imported into the United States prior to release from detention by Customs officers. A Service officer must clear all wildlife to be exported from the United States prior to the physical loading of the merchandise on a vehicle or aircraft, or the containerization or palletizing of such merchandise for export, unless a Service officer expressly authorizes otherwise. Such clearance does not constitute a certification of the legality of an importation or exportation under the laws or regulations of the United States.
              (b) An importer/exporter or his/her agent may obtain clearance by a Service officer only at designated ports (§ 14.12), at border ports (§ 14.16), at special ports (§ 14.19), or at a port where importation or exportation is authorized by a permit issued under subpart C of this part. An importer/exporter must return forthwith any wildlife released without a Service officer's clearance or clearance by Customs for the Service under authority of § 14.54 to a port where clearance may be obtained pursuant to this subpart.
              (c) To obtain clearance, the importer, exporter, or the importer's or exporter's agent will make available to a Service officer or a Customs officer acting under § 14.54:
              (1) All shipping documents (including bills of lading, waybills and packing lists or invoices);
              (2) All permits, licenses or other documents required by the laws or regulations of the United States;
              (3) All permits or other documents required by the laws or regulations of any foreign country;
              (4) The wildlife being imported or exported; and
              (5) Any documents and permits required by the country of export or re-export for the wildlife.
              [45 FR 56673, Aug. 25, 1980; 45 FR 64953, Oct. 1, 1980, as amended at 50 FR 52889, Dec. 26, 1985; 61 FR 31869, June 21, 1996]
            
            
              § 14.53
              Detention and refusal of clearance.
              (a) Detention. Any Service officer, or Customs officer acting under § 14.54, may detain imported or exported wildlife and any associated property. As soon as practicable following the importation or exportation and decision to detain, the Service will mail a notice of detention by registered or certified mail, return receipt requested, to the importer or consignee, or exporter, if known or easily ascertainable. Such notice must describe the detained wildlife or other property, indicate the reason for the detention, describe the general nature of the tests or inquiries to be conducted, and indicate that if the releasability of the wildlife has not been determined within 30 days after the date of the notice, or a longer period if specifically stated, that the Service will deem the wildlife to be seized and will issue no further notification of seizure.
              (b) Refusal of clearance. Any Service officer may refuse clearance of imported or exported wildlife and any Customs officer acting under § 14.54 may refuse clearance of imported wildlife when there are responsible grounds to believe that:
              (1) A Federal law or regulation has been violated;
              (2) The correct identity and country of origin of the wildlife has not been established (in such cases, the burden is upon the owner, importer, exporter, consignor, or consignee to establish such identity by scientific name to the species level or, if any subspecies is protected by the laws of this country or the country of origin to the subspecies level);
              (3) Any permit, license, or other documentation required for clearance of such wildlife is not available, is not currently valid, has been suspended or revoked, or is not authentic;
              (4) The importer, exporter, or the importer's or exporter's agent has filed an incorrect or incomplete declaration for importation or exportation as provided in § 14.61 or § 14.63; or
              (5) The importer, exporter, or the importer's or exporter's agent has not paid any fee or portion of balance due for inspection fees required by § 14.93 or § 14.94, or penalties assessed against the importer or exporter under 50 CFR part 11. This paragraph does not apply to penalty assessments on appeal in accordance with the provisions of part 11.
              [61 FR 31869, June 21, 1996]
            
            
              
              § 14.54
              Unavailability of Service officers.
              (a) Designated ports. All wildlife arriving at a designated port must be cleared by a Service officer prior to Customs clearance and release. When importers or their agents expect live or perishable shipments of wildlife or wildlife products or request inspection at the time of arrival, they must notify the Service at least 48 hours prior to the estimated time of arrival. However, where a Service officer is not available within a reasonable time, Customs Officers may clear live or perishable wildlife subject to post-clearance inspection and investigation by the Service.
              (b) Border and special ports. Wildlife lawfully imported at Canadian or Mexican border ports under § 14.16, or into Alaska, Puerto Rico, or the Virgin Islands, under § 14.19, may, if a Service officer is not available within a reasonable time, be cleared by Customs officers, subject to post-clearance inspection and investigation by the Service.
              (c) Permit imports. Wildlife imported at a nondesignated port in accordance with the terms of a valid permit issued under subpart C of this part, may, if a Service officer is not available within a reasonable time, be cleared by Customs officers, subject to post-clearance inspection and investigation by the Service.
              (d) Personal baggage and household effects. Wildlife lawfully imported at any port of entry under § 14.15, may, if a Service officer is not available within a reasonable time, be cleared by Customs officers, subject to post-clearance inspection and investigation by the Service.
              (e) Personally owned pet birds. Personally owned pet birds lawfully imported at a port of entry under § 14.17, may, if a Service officer is not available within a reasonable time, be cleared by Customs officers, subject to post-clearance inspection and investigation by the Service.
              (f) Exports. Exporters or their agents must notify the Service and make the shipment available for inspection at least 48 hours prior to the estimated time of exportation of any wildlife.
              [45 FR 56673, Aug. 25, 1980, as amended at 61 FR 31869, June 21, 1996]
            
            
              § 14.55
              Exceptions to clearance requirements.
              Except for wildlife requiring a permit pursuant to part 17 or 23 of this subchapter B, clearance is not required for the importation of the following wildlife:
              (a) Shellfish and fishery products imported for purposes of human or animal consumption or taken in waters under the jurisdiction of the United States or on the high seas for recreational purposes;
              (b) Marine mammals lawfully taken on the high seas by United States residents and imported directly into the United States; and
              (c) Certain antique articles as specified in § 14.22 which have been released from custody by Customs officers under 19 U.S.C. 1499.

              (d) Dead, preserved, dried, or embedded scientific specimens or parts thereof, imported or exported by accredited scientists or accredited scientific institutions for taxonomic or systematic research purposes. Except: That this exception will not apply to any specimens or parts thereof taken as a result of sport hunting.
              [45 FR 56673, Aug. 25, 1980, as amended at 61 FR 31869, June 21, 1996]
            
          
          
            Subpart F—Wildlife Declarations
            
              § 14.61
              Import declaration requirements.

              Except as otherwise provided by the regulations of this subpart, importers or their agents must file with the Service a completed Declaration for Importation or Exportation of Fish or Wildlife (Form 3-177), signed by the importer or the importer's agent, upon the importation of any wildlife at the place where Service clearance under § 14.52 is requested. However, wildlife may be transshipped under bond to a different port for release from custody by Customs Service officers under 19 U.S.C. 1499. For certain antique articles as specified in § 14.22, importers or their agents must file a Form 3-177 with the District Director of Customs at the port of entry prior to release from Customs custody. Importers or their agents must furnish all applicable information requested on the Form 3-177 and the importer, or the importer's agent, must certify that the information furnished is true and complete to the best of his/her knowledge and belief.
              [61 FR 49980, Sept. 24, 1996]
            
            
              § 14.62
              Exceptions to import declaration requirements.
              (a) Except for wildlife requiring a permit pursuant to part 17 or 23 of this subchapter B, an importer or his/her agent does not have to file a Declaration for Importation or Exportation of Fish or Wildlife (Form 3-177) for importation of shellfish and fishery products imported for purposes of human or animal consumption, or taken in waters under the jurisdiction of the United States or on the high seas for recreational purposes;
              (b) Except for wildlife requiring a permit pursuant to part 16, 17, 18, 21, or 23 of this subchapter B, a Declaration for Importation or Exportation of Fish or Wildlife (Form 3-177) does not have to be filed for importation of the following:
              (1) Fish taken for recreational purposes in Canada or Mexico;
              (2) Wildlife products or manufactured articles that are not intended for commercial use and are used as clothing or contained in accompanying personal baggage, except that an importer or his/her agent must file a Form 3-177 for raw or dressed furs; for raw, salted, or crusted hides or skins; and for game or game trophies; and
              (3) Wildlife products or manufactured articles that are not intended for commercial use and are a part of a shipment of the household effects of persons moving their residence to the United States, except that an importer or his/her agent must file a declaration for raw or dressed furs and for raw, salted, or crusted hides or skins.
              (c) General declarations for certain specimens. Notwithstanding the provisions of 14.61 and except for wildlife included in paragraph (d) of this section, an importer or his/her agent may describe in general terms on a Declaration for the Importation or Exportation of Fish or Wildlife (Form 3-177) scientific specimens imported for scientific institutions for taxonomic, systematic research, or faunal survey purposes. An importer or his/her agent must file an amended Form 3-177 within 180 days after filing of the general declaration with the Service. The declaration must identify specimens to the most accurate taxonomic classification reasonably practicable using the best available taxonomic information. The Director may grant extensions of the 180-day period.

              (d) Except for wildlife requiring a permit pursuant to part 16, 17, 18, 21, 22 or 23 of this subchapter, an importer or his/her agent does not have to file a Declaration for the Importation or Exportation of Fish or Wildlife (Form 3-177) at the time of importation for shipments of dead, preserved, dried, or embedded scientific specimens or parts thereof, imported by accredited scientists or accredited scientific institutions for taxonomic or systematic research purposes. An importer or his/her agent must file a Form 3-177 within 180 days of importation with the appropriate Assistant Regional Director—Law Enforcement in the Region where the importation occurs. The declaration must identify the specimens to the most accurate taxonomic classification reasonably practicable using the best available taxonomic information, and must declare the country of origin. Except: That this exception will not apply to any specimens or parts thereof taken as a result of sport hunting.
              [45 FR 56673, Aug. 25, 1980; 45 FR 64953, Oct. 1, 1980, as amended at 61 FR 31870, June 21, 1996]
            
            
              § 14.63
              Export declaration requirements.
              Except as otherwise provided by the regulations of this subpart, a completed Declaration for Importation or Exportation of Fish or Wildlife (Form 3-177) signed by the exporter, or the exporter's agent, shall be filed with the Service prior to the export of any wildlife at the port of exportation as authorized in subpart B of this part. All applicable information requested on the Form 3-177 shall be furnished, and the exporter or the exporter's agent shall certify that the information furnished is true and complete to the best of his/her knowledge and belief.
            
            
              
              § 14.64
              Exceptions to export declaration requirements.
              (a) Except for wildlife requiring a permit pursuant to part 17 or 23 of this subchapter B, an exporter or his/her agent does not have to file a Declaration for Importation or Exportation of Fish or Wildlife (Form 3-177) for the exportation of shellfish and fishery products exported for purposes of human or animal consumption or taken in waters under the jurisdiction of the United States or on the high seas for recreational purposes, and does not have to file for the exportation of live aquatic invertebrates of the Class Pelecypoda (commonly known as oysters, claims, mussels, and scallops) and the eggs, larvae, or juvenile forms thereof exported for purposes of propagation, or research related to propagation.
              (b) Except for wildlife requiring a permit pursuant to part 16, 17, 18, 21, or 23 of this subchapter B, a Declaration for the Importation or Exportation of Fish or Wildlife (Form 3-177) does not have to be filed for the exportation of the following:
              (1) Wildlife that is not intended for commercial use where the value of such wildlife is under $250;
              (2) Wildlife products or manufactured articles, including game trophies, that are not intended for commercial use and are used as clothing or contained in accompanying personal baggage or are part of a shipment of the household effects of persons moving their residence from the United States; and

              (3) Shipments of dead, preserved, dried, or embedded scientific specimens or parts thereof, exported by accredited scientists or accredited scientific institutions for taxonomic or systematic research purposes. An exporter or his/her agent must file a Form 3-177 within 180 days of exportation with the appropriate Assistant Regional Director—Law Enforcement in the Region where the exportation occurs. The declaration must identify the specimens to the most accurate taxonomic classification reasonably practicable using the best available taxonomic information, and must declare the country of origin. Except: That this exception will not apply to any specimens or parts thereof taken as a result of sport hunting.
              (c) Except for wildlife requiring a period pursuant to parts 17 or 23 of this subchapter, a Declaration for the Importation or Exportation of Fish or Wildlife (Form 3-177) does not have to be filed for the exportation of live farm-raised fish and farm-raised fish eggs as defined in § 14.23.
              [45 FR 56673, Aug. 25, 1980, as amended at 59 FR 41714, Aug. 15, 1994; 61 FR 31870, June 21, 1996]
            
          
          
            Subpart G [Reserved]
          
          
            Subpart H—Marking of Containers or Packages
            
              Source:
              52 FR 45341, Nov. 27, 1987, unless otherwise noted.
            
            
              § 14.81
              Marking requirement.
              Except as otherwise provided in this subpart, no person may import, export, or transport in interstate commerce any container or package containing any fish or wildlife (including shellfish and fishery products) unless he/she marks each container or package conspicuously on the outside with both the name and address of the shipper and consignee. An accurate and legible list of its contents by species scientific name and the number of each species and whether or not the listed species are venomous must accompany the entire shipment.
              [61 FR 31870, June 21, 1996]
            
            
              § 14.82
              Alternatives and exceptions to the marking requirement.
              (a) The requirements of § 14.81 may be met by complying with one of the following alternatives to the marking requirement:
              (1)(i) Conspicuously marking the outside of each container or package containing fish or wildlife with the word “fish” or “wildlife” as appropriate for its contents, or with the common name of its contents by species, and

              (ii) Including an invoice, packing list, bill of lading, or similar document to accompany the shipment which accurately states the name and address of the shipper and consignee, states the total number of packages or containers in the shipment, and for each species in the shipment specifies:
              
              (A) The common name that identifies the species (examples include: Chinook (or king) salmon; bluefin tuna; and whitetail deer) and whether or not the listed species is venomous; and
              (B) The number of that species (or other appropriate measure of quantity such as gross or net weight).
              The invoice, packing list, bill of lading, or equivalent document must be securely attached to the outside of one container or package in the shipment or otherwise physically accompany the shipment in a manner which makes it readily accessible for inspection; or
              (2) Affixing the shipper's wildlife import/export license number preceded by the three letters “FWS” on the outside of each container or package containing fish or wildlife, if the shipper has valid wildlife import/export license issued under authority of 50 CFR part 14. For each shipment marked in accordance with this paragraph, the records maintained under § 14.93(c) must include a copy of the invoice, packing list, bill of lading, or other similar document that accurately states the information required by paragraph (a)(1)(ii) of this section.

              (3) In the case of subcontainers or packages within a larger packing container, only the outermost container must be marked in accordance with this section. Except, that for live fish or wildlife that are packed in subcontainers within a larger packing container, if the subcontainers are numbered or labeled, the packing list, invoice, bill or lading, or other similar document, must reflect that number or label. However, each subcontainer containing a venomous species must be clearly marked as venomous.
              (4) A conveyance (truck, plane, boat, etc.) is not considered a container for purposes of requiring specific marking of the conveyance itself, provided that:
              (i) The fish or wildlife within the conveyance is carried loosely or is readily identifiable, and is accompanied by the document required by paragraph (a)(1)(ii) of this section, or
              (ii) The fish or wildlife is otherwise packaged and marked in accordance with this subpart.
              (b) The requirements of § 14.81 do not apply to containers or packages containing—
              (1) Fox, nutria, rabbit, mink, chinchilla, marten, fisher, muskrat, and karakul that have been bred and born in captivity, or their products, if a signed statement certifying that the animals were bred and born in captivity accompanies the shipping documents;

              (2) Fish or shellfish contained in retail consumer packages labeled pursuant to the Food, Drug and Cosmetic Act, 21 U.S.C. 301 et seq.; or
              (3) Fish or shellfish that are landed by, and offloaded from, a fishing vessel (whether or not the catch has been carried by the fishing vessel interstate), as long as the fish or shellfish remain at the place where first offloaded.
              (Approved by the Office of Management and Budget under control number 1018-0022)
              [52 FR 45341, Nov. 27, 1987, as amended at 61 FR 31871, June 21, 1996]
            
          
          
            Subpart I—Import/Export Licenses and Inspection Fees
            
              Source:
              73 FR 74628, Dec. 9, 2008, unless otherwise noted.
            
            
              § 14.91
              When do I need an import/export license?
              (a) The Endangered Species Act (16 U.S.C. 1538(d)(1)) makes it unlawful for any person to engage in business as an importer or exporter of certain fish or wildlife without first having obtained permission from the Secretary. For the purposes of this subchapter, engage in business means to import or export wildlife for commercial purposes.
              (b) Except as provided in § 14.92, if you engage in the business of importing or exporting wildlife for commercial purposes (see § 14.4), you must obtain an import/export license prior to importing or exporting your wildlife shipment.
              (c) The following table includes some examples of when an import/export license is required:
              
                
                  If I import into the United States or export from the United States
                  . . . do I need an import/exportlicense?
                  
                
                
                  (1) Wildlife in the form of products such as garments, bags, shoes, boots, jewelry, rugs, trophies, or curios for commercial purposes
                  Yes.
                
                
                  (2) Wildlife in the form of hides, furs, or skins for commercial purposes
                  Yes.
                
                
                  
                  (3) Wildlife in the form of food for commercial purposes
                  Yes.
                
                
                  (4) As an animal dealer, animal broker, pet dealer, or pet or laboratory supplier
                  Yes.
                
                
                  (5) As an individual owner of a personally owned live wildlife pet for personal use
                  No.
                
                
                  (6) As a collector or hobbyist for personal use
                  No.
                
                
                  (7) As a collector or hobbyist for commercial purposes, including sale, trade or barter
                  Yes.
                
                
                  (8) As a laboratory researcher or biomedical supplier for commercial purposes
                  Yes.
                
                
                  (9) As a customs broker or freight forwarder engaged in business as a dispatcher, handler, consolidator, or transporter of wildlife or if I file documents with the Service on behalf of others
                  No.
                
                
                  (10) As a common carrier engaged in business as a transporter of wildlife
                  No.
                
                
                  (11) As a taxidermist, outfitter, or guide importing or exporting my own hunting trophies for commercial purposes
                  Yes.
                
                
                  (12) As a taxidermist, outfitter, or guide transporting or shipping hunting trophies for clients or customers
                  No.
                
                
                  (13) As a U.S. taxidermist receiving a U.S. client's personal hunting trophies after import clearance for processing
                  No.
                
                
                  (14) As a U.S. taxidermist importing wildlife from or exporting wildlife to foreign owners who are requesting my services
                  Yes.
                
                
                  (15) As a foreign owner of wildlife exporting my personal hunting trophies from the United States to my home
                  No.
                
                
                  (16) As a circus for exhibition or resale purposes
                  Yes.
                
                
                  (17) As a Federal, State, municipal, or tribal agency
                  No.
                
                
                  (18) As a public museum, or public scientific or educational institution for noncommercial research or educational purposes
                  No.
                
              
            
            
              § 14.92
              What are the exemptions to the import/export license requirement?
              (a) Certain wildlife. Any person may engage in business as an importer or exporter of the following types of wildlife without obtaining an import/export license:
              (1) Shellfish (see § 10.12 of this chapter) and nonliving fishery products that do not require a permit under parts 16, 17, or 23 of this subchapter, and are imported or exported for purposes of human or animal consumption or taken in waters under the jurisdiction of the United States or on the high seas for recreational purposes;
              (2) Live farm-raised fish and farm-raised fish eggs of species that do not require a permit under parts 16, 17, or 23 of this subchapter, that meet the definition of “bred-in-captivity” as stated in § 17.3 of this subchapter and that are for export only; and
              (3) Live aquatic invertebrates of the Class Pelecypoda, commonly known as oysters, clams, mussels, and scallops, and their eggs, larvae, or juvenile forms, that do not require a permit under parts 16, 17, or 23 of this subchapter, and are exported only for the purposes of propagation or research related to propagation; and
              (4) Pearls that do not require a permit under parts 16, 17, or 23 of this subchapter.

              (5)(i) Except as provided in paragraphs (a)(5)(ii) and (iii) of this section, green sea urchins, Strongylocentrotus droebachiensis, including any products of that species, that:
              (A) Do not require a permit under part 16, 17, or 23 of this subchapter;
              (B) Are taken in waters under the jurisdiction of the United States or are imported into the United States for processing pursuant to the licensing requirements of § 14.91; and
              (C) Are exported for purposes of human or animal consumption.
              (ii) The exemption in paragraph (a)(5)(i) of this section does not apply to any person who has been convicted of one or more violations of a Federal law relating to the importation, transportation, or exportation of wildlife during the previous 5 years.

              (iii) The exemption in paragraph (a)(5)(i) of this section does not apply in any State that does not annually provide “conservation and management” data, as defined in section 3 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802), to the applicable Marine Fisheries Commission, or, if the State does provide the “conservation and management” data, and the applicable Marine Fisheries Commission determines, in consultation with the primary research agency of such Commission, after notice and an opportunity to comment, that the data fails to prove that the State agency or official is engaged in conservation and management of the green sea urchin.
              
              (b) Certain persons. (1) The following persons may import or export wildlife without obtaining an import/export license, provided that these persons keep records that will fully and correctly describe each importation or exportation of wildlife made by them and the subsequent disposition made by them with respect to the wildlife.
              (i) Public museums, or other public, scientific, or educational institutions, importing or exporting wildlife for noncommercial research or educational purposes; and
              (ii) Federal, State, tribal, or municipal agencies.
              (2) Subject to applicable limitations of law, duly authorized Service officers at all reasonable times will, upon notice, be given access to these persons' places of business, an opportunity to examine their inventory of imported wildlife or the wildlife to be exported, the records described in paragraph (1) of this section, and an opportunity to copy those records.
              [73 FR 74628, Dec. 9, 2008, as amended at 84 FR 29808, June 25, 2019]
            
            
              § 14.93
              How do I apply for an import/export license?
              (a) Application form. You must submit a completed FWS Form 3-200-3, including the certification found on the form and in § 13.12(a) of this subchapter, to the appropriate regional Special Agent in Charge under the provisions of this subpart and part 13 of this subchapter.
              (b) Import/export license conditions. In addition to the general permit conditions in part 13 of this subchapter, you must comply with the following conditions:
              (1) You must comply with all requirements of this part, all other applicable parts of this subchapter, and any specific conditions or authorizations described on the face of, or on an annex to, the import/export license;
              (2) You must pay all applicable license and inspection fees as required in § 14.94;
              (3) You are responsible for providing current contact information to us, including a mailing address where you will receive all official notices the Service sends;
              (4) You must keep, in a U.S. location, the following records that completely and correctly describe each import or export of wildlife that you made under the import/export license and, if applicable, any subsequent disposition that you made of the wildlife, for a period of 5 years:
              (i) A general description of the wildlife, such as “live,” “raw hides,” “fur garments,” “leather goods,” “footwear,” or “jewelry”;
              (ii) The quantity of the wildlife, in numbers, weight, or other appropriate measure;
              (iii) The common and scientific names of the wildlife;
              (iv) The country of origin of the wildlife, if known, as defined in § 10.12 of this subchapter;
              (v) The date and place the wildlife was imported or exported;
              (vi) The date of the subsequent disposition, if applicable, of the wildlife and the manner of the subsequent disposition, whether by sale, barter, consignment, loan, delivery, destruction, or other means;
              (vii) The name, address, telephone, and e-mail address, if known, of the person or business who received the wildlife;
              (viii) Copies of all permits required by the laws and regulations of the United States; and
              (ix) Copies of all permits required by the laws of any country of export, re-export, or origin of the wildlife.
              (5) You must, upon notice, provide authorized Service officers with access to your place(s) of business at all reasonable times and give us an opportunity to examine your inventory of imported wildlife or the wildlife to be exported, the records required to be kept by paragraph (b)(4) of this section, and an opportunity to copy these records subject to applicable limitations of the law;
              (6) You must submit a report containing the information you must keep in paragraph (b)(4) of this section within 30 days of receiving a written request from us; and

              (7) An import/export license gives you general permission to engage in business as an importer or exporter of wildlife. An import/export license is in addition to, and does not supersede, any other license, permit, or requirement established by Federal, State, or tribal law for the import or export of wildlife.
              (c) Duration of import/export license. Any import/export license issued under this section expires on the date shown on the face of the import/export license. In no case will the import/export license be valid for more than 1 year after the date of issuance.
              (d) Issuance, denial, suspension, revocation, or renewal of import/export license. We may deny, suspend, revoke, restrict, or deny renewal of an import/export license to any person named as the holder, or a principal officer or agent of the holder, under any of the criteria described in part 13 of this chapter or under the following criteria:
              (1) Failure to pay fees, penalties, or costs required by this part;
              (2) You repeatedly fail to notify our Service officers at the appropriate port at least 48 hours prior to the estimated time of arrival of a live or perishable wildlife shipment under § 14.54(a) or at least 48 hours prior to the estimated time of exportation of any wildlife under § 14.54(f);
              (3) You repeatedly import or export certain types of wildlife without meeting the requirements of this part or other applicable parts of this subchapter.
            
            
              § 14.94
              What fees apply to me?
              (a) Import/export license application fees. You must pay the application and amendment fees, as defined in § 13.11(d)(4), for any required import/export license processed under § 14.93 and part 13 of this subchapter.
              (b) Designated port exception permit application fees. You must pay the application and amendment fees, as defined in § 13.11(d)(4), for any required designated port exception permit processed under subpart C of this part.
              (c) Designated port base inspection fees. Except as provided in paragraph (k) of this section, an import/export license holder must pay a base inspection fee, as defined in § 14.94(h)(1), for each wildlife shipment imported or exported at a designated port or a port acting as a designated port. You can find a list of designated ports in § 14.12 and the criteria that allow certain ports to act as designated ports in §§ 14.16-14.19, § 14.22, and § 14.24 of this part.
              (d) Staffed nondesignated port base inspection fees. You must pay a nondesignated port base inspection fee, as defined in § 14.94(h)(2), for each wildlife shipment imported or exported at a staffed nondesignated port, using a designated port exception permit issued under subpart C of this part. This fee is in place of, not in addition to, the designated port base fee.
              (e) Nonstaffed, nondesignated port base inspection fees. You must pay a nondesignated port base inspection fee, as defined in § 14.94(h)(3), for each wildlife shipment imported or exported at a nonstaffed, nondesignated port using a designated port exception permit issued under subpart C of this part. You must also pay all travel, transportation, and per diem costs associated with inspection of the shipment. These fees are in place of, not in addition to, the designated port base fee. The Service will prorate charges for travel, transportation, and per diem costs if multiple importers or exporters require inspection at the same time at the same location. All applicable base and premium fees apply to each shipment.
              (f) Premium inspection fees. You must pay a premium inspection fee in addition to any base inspection fees required in paragraphs (c), (d), and (e) of this section, as defined in § 14.94(h)(4), for the following types of shipments:
              (1) Except as provided in paragraph (k) of this section, any shipment containing live or protected species, as defined in § 14.94(h)(4), imported or exported by an import/export license holder at a designated port or a port acting as a designated port. You can find a list of designated ports in § 14.12 and the criteria that allow certain ports to act as designated ports in §§ 14.16-14.19, § 14.22, and § 14.24;
              (2) Any shipment containing live or protected species, as defined in § 14.94(h)(4), imported or exported via air, ocean, rail, or truck cargo, by persons not requiring an import/export license under § 14.91, at a designated port or a port acting as a designated port. You can find a list of designated ports in § 14.12 and the criteria that allow certain ports to act as designated ports in §§ 14.16-14.19, § 14.22, and § 14.24;

              (3) Any shipment containing live or protected species, as defined in § 14.94(h)(4), imported or exported at a nondesignated port using a designated port exception permit issued under subpart C of this part.
              (4) You must pay two premium inspection fees in addition to any base inspection fees required in paragraphs (c), (d), and (e) of this section, as defined in § 14.94(h)(4), if your wildlife shipment contains live and protected species.
              (g) Overtime fees. You must pay fees for any inspections, including travel time, that begin before normal working hours, that extend beyond normal working hours, or are on a Federal holiday, Saturday, or Sunday.
              (1) Overtime fees are in addition to any base inspection fees or premium inspection fees required for each shipment. We will charge these fees regardless of whether or not you have an import/export license.
              (2) Our ability to perform inspections during overtime hours will depend upon the availability of Service personnel. If we cannot perform an inspection during normal working hours, we may give you the option of requesting an overtime inspection.
              (3) The overtime fee is calculated using a 2-hour minimum plus any actual time in excess of the minimum. It incorporates the actual time to conduct an inspection and the travel time to and from the inspection location.
              (4) The Service will charge any overtime, including travel time, in excess of the minimum in quarter-hour increments of the hourly rate. The Service will round up an inspection time of 10 minutes or more beyond a quarter-hour increment to the next quarter-hour and will disregard any time over a quarter-hour increment that is less than 10 minutes.
              (5) The Service will charge only one overtime fee when multiple shipments are consigned to or are to be exported by the same importer or exporter and we inspect all at the same time at one location. The overtime fee will consist of one 2-hour minimum or the actual time for inspection of all the applicable shipments, whichever is greater. All applicable base and premium fees will apply to each shipment.
              (6) We will charge 1 hour of time at 11/2 times the hourly labor rate for inspections beginning less than 1 hour before normal working hours.
              (7) We will charge a minimum of 2 hours of time at an hourly rate of 11/2 times the average hourly labor rate for inspections outside normal working hours, except for inspections performed on a Federal holiday.
              (8) We will charge a minimum of 2 hours of time at an hourly rate of 2 times the average hourly labor rate for inspections performed on a Federal holiday.
              (h) Fee schedule.
              
              
                
                  Inspection fee schedule
                  Fee cost per shipment per year
                  2008
                  2009
                  2010
                  2011
                  2012 andbeyond
                  
                
                
                  (1) Designated port base inspection fee (see § 14.94 (c))
                  $85
                  $87
                  $89
                  $91
                  $93.
                
                
                  (2) Staffed nondesignated port base inspection fee (see § 14.94(d))
                  $133
                  $136
                  $139
                  $142
                  $145.
                
                
                  (3) Nonstaffed nondesignated port base inspection fee (see § 14.94(e))
                  $133
                  $136
                  $139
                  $142
                  $145.
                
                
                  (4) Premium inspection fee at any port (see § 14.94 (f)):
                
                
                  (i) Protected species. Any species that requires a permit under parts 15, 16, 17, 18, 21, 22, or 23 of this chapter;
                  $19
                  $37
                  $56
                  $74
                  $93.
                
                
                  (ii) Live species. Any live wildlife, including live viable eggs and live pupae
                  $19
                  $37
                  $56
                  $74
                  $93.
                
                
                  (5) Overtime inspection fee (see § 14.94(g)):
                
                
                  (i) Inspections beginning less than 1 hour before normal work hours
                  $48
                  $49
                  $51
                  $52
                  $53.
                
                
                  
                  (ii) Inspections after normal work hours, including Saturday and Sunday. (2 hour minimum charge plus fee for additional time)
                  $96 min. + $48/hr
                  $98 min. + $49/hr
                  $101 min. + $51/hr
                  $103 min. + $52/hr
                  $105 min. + $53/hr.
                
                
                  (iii) Inspections on Federal holidays. (2 hour minimum charge plus fee for additional time)
                  $128 min. + $64/hr
                  $131 min.+ $65/hr
                  $133 min. + $67/hr
                  $136 min. + $68/hr
                  $139 min. + $70/hr.
                
              
              (i) The Service will not refund any fee or any portion of any license or inspection fee or excuse payment of any fee because importation, exportation, or clearance of a wildlife shipment is refused for any reason.
              (j) All base inspection fees, premium inspection fees, and overtime fees will apply regardless of whether or not a physical inspection of your wildlife shipment is performed, and no fees will be prorated except as provided in paragraphs (e) and (g)(5) of this section.
              (k) Exemptions to inspection fees—(1) Certain North American-origin wild mammal furs or skins. Wildlife shipments that meet all of the following criteria are exempt from the designated port base inspection fee (however, these shipments are not exempt from the designated port overtime fees or the import/export license application fee):
              (i) The wildlife is a raw fur; raw, salted, or crusted hide or skin; or a separate fur or skin part, lawfully taken from the wild in the United States, Canada, or Mexico that does not require permits under parts 17, 18, or 23 of this chapter; and
              (ii) You, as the importer or exporter, or a member of your immediate family, such as your spouse, parents, siblings, and children, took the wildlife from the wild and are shipping the wildlife between the United States and Canada or Mexico; and
              (iii) You have not previously bought or sold the wildlife described in paragraph (k)(1)(i) of this section, and the shipment does not exceed 100 raw furs; raw, salted, or crusted hides or skins; or fur or skin parts; and
              (iv) You certify on Form 3-177, Declaration for Importation or Exportation of Fish or Wildlife, that your shipment meets all the criteria in this section.
              (2) You do not have to pay base inspection fees, premium inspection fees, or overtime fees if you are importing or exporting wildlife that is exempt from import/export license requirements as defined in § 14.92(a) or you are importing or exporting wildlife as a government agency as defined in § 14.92(b)(1)(ii).
              (3) You do not have to pay base inspection fees, premium inspection fees, or overtime fees if you are importing or exporting wildlife that meets the criteria for “domesticated animals” as defined in § 14.4.
              (4) Fee exemption program for low-risk importations and exportations—(i) Program criteria. Businesses that require an import/export license under § 14.93 may be exempt from the designated port base inspection fee as set forth in this paragraph (k)(4)(i). To participate in this program, you, the U.S. importer or exporter, must continue to pay the overtime fees, the nondesignated port base fees, or the import/export license and nondesignated port application fees, and your business must meet all of the following conditions:
              (A) Each shipment does not contain live wildlife.
              (B) Each shipment does not contain wildlife that requires a permit or certificate under parts 15, 17, 18, 20, 21, 22, or 23 of this chapter or is listed under part 16 of this chapter.
              (C) Each shipment contains 25 or fewer wildlife parts and products containing wildlife.
              (D) Each wildlife shipment is valued at $5,000 or less.

              (E) Your business has not been assessed a civil penalty, issued a violation notice, or convicted of any misdemeanor or felony violations involving the import or export of wildlife.
              
              (F) Your business has had two or fewer wildlife shipments that were refused clearance in the 5 years prior to the receipt of your request by the Service.
              (G) Your business has not previously participated in the program and been removed for failure to meet the criteria.
              (ii) Program participation. To participate in the fee exemption program for low-risk importations and exportations, you must use the Service's electronic declaration filing system (eDecs) and take the following actions:
              (A) You must certify that you will exclusively import and export wildlife shipments that meet all the criteria in paragraph (k)(4)(i) of this section and renew this certification annually. Upon completion of the certification and review of the criteria by the Service, eDecs will notify you if you have been approved to participate in the program.
              (B) You must continue to meet the criteria in paragraph (k)(4)(i) of this section while participating in the program. If you fail to meet the criteria after approval, you will be removed from the program and must pay all applicable fees.
              (C) If approved to participate in the program you must file FWS Form 3-177 and all required accompanying documents electronically using eDecs for each shipment and meet all other requirements of this part.
              [73 FR 74628, Dec. 9, 2008, as amended at 77 FR 65326, Oct. 26, 2012]
            
          
          
            Subpart J—Standards for the Humane and Healthful Transport of Wild Mammals and Birds to the United States
            
              Source:
              57 FR 27108, June 17, 1992, unless otherwise noted.
            
            
              § 14.101
              Purposes.
              The purpose of this subpart is to prescribe requirements necessary to ensure that live wild mammals and birds shipped to the United States arrive alive, healthy, and uninjured, and that transportation of such animals occurs under humane and healthful conditions. These regulations implement section 9(d) of the Lacey Act Amendments of 1981.
            
            
              § 14.102
              Definitions.
              In addition to the definitions contained in part 10 of subchapter B of this chapter, in this subpart—
              
                Ambient air temperature means the temperature of the air surrounding a primary enclosure containing a wild mammal or bird.
              
                Auxiliary ventilation means cooling or air circulation provided by such means as vents, fans, blowers, or air conditioning.
              
                Carrier means any person operating an airline, railroad, motor carrier, shipping line, or other enterprise engaged in the business of transporting any wild mammal or bird for any purpose including exhibition and for any person, including itself.
              
                Communicable disease means any contagious, infectious, or transmissible disease of wild mammals or birds.
              
                Conveyance means any vehicle, vessel, or aircraft employed to transport an animal between its origin and destination.
              
                Do not tip means do not excessively rock or otherwise move from a vertical to a slanting position, knock over, or upset.
              
                Handle means feed, manipulate, crate, shift, transfer, immobilize, restrain, treat, or otherwise control the movement or activities of any wild mammal or bird.
              
                Holding area means a designated area at or within a terminal facility that has been specially prepared to provide shelter and other requirements of wild mammals or birds being transported to the United States and in which such mammals or birds are maintained prior to, during, or following such shipment.
              
                Kept clean means maintained free from dirt, trash, refuse, excreta, remains from other cargo, and impurities of any type.
              
                Marine mammal means an individual of a species of the orders Cetacea, Pinnipedia, or Sirenia, or a polar bear (Ursus maritimus) or sea otter (Enhydra lutris).
              
                Noncompatible means not capable of existing together in harmony.
              
              
                Nonhuman primate means any nonhuman member of the order Primates.
              
                Normal rigors of transportation means the stress that a wild animal can be expected to experience as a result of exposure to unaccustomed surroundings, unfamiliar confinement, caging, unfamiliar sounds, motion, and other conditions commonly encountered during transport.
              
                Primary enclosure means any structure used to restrict a mammal or bird to a limited amount of space, such as a cage, room, pen, run, stall, pool, or hutch.
              
                Professionally accepted standards means a level of practice established as acceptable by a body of qualified persons of the veterinary medical profession.
              
                Psychological trauma means an episode of exposure to stressful conditions resulting in significant behavioral abnormality including, but not limited to, manifestations of unaccustomed aggressiveness, self-mutilation, or refusal of food or water.
              
                Raptor means a live migratory bird of the order Falconiformes or the order Strigiformes.
              
                Sanitize means to make physically clean and, as far as possible, free of toxic or infectious agents injurious to the health of wild mammals or birds.
              
                Scheduled departure time means the time listed on a timetable of departures and arrivals or, in the absence of a timetable, the time of departure agreed to by a carrier and shipper.
              
                Shipper means any person, other than a carrier, involved in the transport of wild animals to the United States regardless of the purpose of such transport; e.g., exporter, importer, or agent.
              
                Terrestrial mammals means mammals other than marine mammals.
              
                Transport means to move, convey, carry, or ship by any means, or to deliver or receive for the purpose of movement, carriage, or shipment, by air, land, or sea.
              
                Transporting device means any vehicle or device used to transport an animal between a conveyance and a terminal facility, in and around a terminal facility of a carrier, or within a conveyance.
              
                Unweaned means a bird or mammal incapable of feeding itself independently.
              
                Wild means the same as fish or wildlife, as defined in § 10.12 of this chapter.
            
            
              § 14.103
              Prohibitions.
              Unless the requirements of this subpart are fully satisfied and all other legal requirements are met, it is unlawful for any person to transport to the United States, cause to be transported to the United States, or allow to be transported to the United States any live wild mammal or bird. It shall be unlawful for any person to import, to transport, or to cause or permit to be transported to the United States any wild mammal or bird under inhumane or unhealthful conditions or in violation of this subpart J.
            
            
              § 14.104
              Translations.
              Any certificate or document required by this subpart to accompany a mammal or bird transported to the United States and written in a foreign language must be accompanied by an accurate English translation.
            
            
              § 14.105
              Consignment to carrier.
              (a) No carrier shall accept any live wild mammal or bird for transport to the United States that has not been examined within 10 days prior to commencement of transport to the United States by a veterinarian certified as qualified by the national government of the initial country from which the mammal or bird is being exported. If the national government of such country does not certify veterinarians, then the veterinarian must be certified or licensed by a local government authority designated by the national government as authorized to certify veterinarians.

              (b)(1) A certificate of veterinary medical inspection, signed by the examining veterinarian, stating that the animal has been examined, is healthy, appears to be free of any communicable disease, and is able to withstand the normal rigors of transport must accompany the mammal or bird; the certificate should include the veterinarian's license number, certification number, or equivalent. A mammal in the last third of its pregnancy, if this is detectable using professionally accepted standards, shall not be accepted for transport to the United States except for medical treatment and unless the examining veterinarian certifies in writing that the animal has been examined, the state of pregnancy has been evaluated, and that, despite the medical condition requiring treatment, the animal is physically able to withstand the normal rigors of transportation to the United States.
              (2) A nursing mother with young, an unweaned mammal unaccompanied by its mother, or an unweaned bird shall be transported only if the primary purpose is for needed medical treatment and upon certification in writing by the examining veterinarian that the treatment is necessary and the animal is able to withstand the normal rigors of transport. Such an unweaned mammal or bird shall not be transported to the United States for medical treatment unless it is accompanied at all times by and completely accessible to a veterinary attendant.
              (c) A sick or injured wild mammal or bird shall be permitted transport to the United States only if the primary purpose of such transport is for needed medical treatment and upon certification in writing by the examining veterinarian that the treatment is necessary and the animal is able to withstand the normal rigors of travel in its present condition. A sick or injured animal shall be accompanied at all times throughout the transport process by a veterinary attendant qualified to care for and treat it, with continuous access to the animal. This individual shall be in possession of or have ready access to all medications to be administered during the transport.
              (d) No carrier shall accept any wild mammal or bird for transport to the United States presented by the shipper less than 2 hours or more than 6 hours prior to the scheduled departure of the conveyance on which it is to be transported. The carrier shall notify the crew of the presence of live animal shipments.
            
            
              § 14.106
              Primary enclosures.
              No carrier shall accept for transport to the United States any live wild mammal or bird in a primary enclosure that does not conform to the following requirements:

              (a) The Container Requirements of the Live Animal Regulations (LAR), 20th edition, October 1, 1993, published by the International Air Transport Association (IATA) shall be complied with by all parties transporting wild mammals or birds to the United States. The incorporation by reference of the LAR was approved by the Director of the Federal Register in accordance with 5 U.S.C. 552(a) and 1 CFR part 51. Copies may be obtained from IATA, 2000 Peel St., Montreal, Quebec, Canada H3A 2R4. Copies may be inspected at the U.S. Fish and Wildlife Service Headquarters (see 50 CFR 2.1(b) for address) or at the National Archives and Records Administration (NARA). For information on the availability of this material at NARA, call 202-741-6030, or go to: http://www.archives.gov/federal_register/code_of_federal_regulations/ibr_locations.html.
              
              (b) A primary enclosure shall be constructed so that—
              (1) The strength of the enclosure is sufficient to contain the mammal or bird and to withstand the normal effects of transport;
              (2) The interior of the enclosure is free from any protrusion that could be injurious to the mammal or bird within;
              (3) No part of the animal can extend or protrude outside of the primary enclosure which may result in injury to the contained animal, to nearby persons or animals, or to handlers of the primary enclosure;
              (4) Access to the primary enclosure is closed and secured with an animal-proof device designed to prevent accidental opening and release of the mammal or bird;
              (5) The opening of the enclosure is easily accessible for either emergency removal or inspection of the mammal or bird by authorized personnel without the risk of escape of the mammal or bird;
              (6) The enclosure has sufficient openings to ensure adequate circulation of air at all times.

              (7) The material of which the primary enclosure is constructed is not treated with any paint, preservative, or other chemical that is injurious or otherwise harmful to the health or well-being of mammals and birds.
              (c) Unless the enclosure is permanently affixed in the conveyance or has an open top for certain large mammals, spacer bars allowing circulation of air around the enclosure shall be fitted to the exterior of its top, sides, and base. Spacer bars on an enclosure need extend no more than 6 inches (15 centimeters) from the surface of the enclosure. Within this 6 inch limit, the spacers on an enclosure containing one animal shall extend a distance equal to at least 10 percent of the longer dimension of the surface to which they are attached, and the spacers on an enclosure containing more than one animal shall extend a distance equal to at least 20 percent of the longer dimension of the surface to which they are attached. Hand-holds may serve as spacer bars for the sides of the enclosure to which they are attached. A primary enclosure constructed with one or more slanted or curved walls containing ventilation openings need not be fitted with spacer bars on such walls.
              (d) An enclosure that is not permanently affixed within the conveyance shall have adequate hand-holds or other devices for lifting by hand or to facilitate lifting and carrying by machine. Such hand-holds or other devices shall be made an integral part of the enclosure, shall enable it to be lifted without excessive tipping, and shall be designed so that the person handling the enclosure will not come in contact with the animals contained therein.
              (e) An enclosure shall have a solid, leak-proof bottom or removable, leak-proof collection tray under a slatted or wire mesh floor. The slatted or wire mesh floor shall be designed and constructed so that the spaces between the slats or the holes in the mesh cannot trap the limbs of animals contained within the enclosure. An enclosure for mammals shall contain unused absorbent litter on the solid bottom or in the leak-proof tray in sufficient quantity to absorb and cover excreta. This litter shall be safe and nontoxic and shall not resemble food normally consumed by the mammals. An enclosure used to transport marine mammals in water, in a waterproof enclosure, a sling, or on foam is exempt from the requirement to contain litter. An enclosure used to transport birds shall not contain litter, unless it is specified in writing by the examining veterinarian as medically necessary.
              (f) If an enclosure has been previously used to transport or store wild mammals or birds, it shall have been cleaned and sanitized in a manner that will destroy pathogenic agents and pests injurious to the health of mammals and birds before the enclosure can be re-used.
              (g) An enclosure that is not permanently affixed in the conveyance shall be clearly marked in English on the outside of the top and one or more sides of the enclosure, in letters not less than 2.5 centimeters (1 inch) in height, “Live Animals” or “Wild Animals”, “Do Not Tip,” “Only Authorized Personnel May Open Container,” and other appropriate or required instructions. All enclosure sides shall also be conspicuously marked on the outside with arrows to indicate the correct upright position of the enclosure. These arrows should extend up the sides of the enclosure so that the point of the arrow is visible and clearly indicates the top of the enclosure.
              (h) Food and water instructions as specified in § 14.108, information regarding what constitutes obvious signs of stress in the species being transported, and information about any drugs or medication to be administered by the accompanying veterinary attendant shall be securely attached to each enclosure. Copies of shipping documents accompanying the shipment shall also be securely attached to the primary enclosure. Original documents shall be carried in the carrier's pouch or manifest container or by the shipper's attendant accompanying the wild mammal or bird.

              (i) Any food and water troughs shall be securely attached to the interior of the enclosure in such a manner that the troughs can be filled from outside the enclosure. Any opening providing access to a trough shall be capable of being securely closed with an animal-proof device. A water trough in an enclosure containing birds shall contain a foam or sponge insert, a perforated wooden block, or other suitable device to prevent spillage or drowning.
              (j) When a primary enclosure is permanently affixed within a conveyance so that its front opening is the only source of ventilation, the opening shall face the outside of the conveyance or an unobstructed aisle or passageway within the conveyance. Such an aisle or passageway shall be at least 12 inches (30 centimeters) wide. The opening in the primary enclosure shall occupy at least 90 percent of the total surface area of the front wall of the enclosure and be covered with bars or wire mesh.
              [57 FR 27108, June 17, 1992, as amended at 59 FR 36719, July 19, 1994; 69 FR 18803, Apr. 9, 2004; 79 FR 43964, July 29, 2014]
            
            
              § 14.107
              Conveyance.
              (a) The animal cargo space of a conveyance used to transport wild mammals or birds to the United States shall be designed, constructed, and maintained so as to ensure the humane and healthful transport of the animals.
              (b) The cargo space shall be constructed and maintained so as to prevent the harmful ingress of engine exhaust fumes and gases produced by the conveyance.
              (c) No wild mammal or bird shall be placed in a cargo space of a conveyance that does not provide sufficient air for it to breathe normally. Primary enclosures shall be positioned in a cargo space in such a manner that each animal has access to sufficient air for normal breathing.
              (d) The interior of an animal cargo space shall be kept clean of disease-causing agents.
              (e) A wild mammal or bird shall not be transported in a cargo space that contains any material, substance, or device that may reasonably be expected to result in inhumane conditions or be injurious to the animal's health unless all reasonable precautions are taken to prevent such conditions or injury.
            
            
              § 14.108
              Food and water.
              (a) No carrier shall accept any wild mammal or bird for transport to the United States unless written instructions from the shipper concerning the animal's food and water requirements are securely affixed to the outside of its primary enclosure. Such instructions shall be consistent with professionally accepted standards of care and include specifically the quantity of water required, the amount and type of food required, and the frequency of feeding and watering necessary to ensure that the animal is transported humanely and healthfully.
              (b) A mammal or bird requiring drinking water shall have uncontaminated water suitable for drinking made available to it at all times prior to commencement of transport to the United States, during intermediate stopovers, and upon arrival in the United States, or as directed by the shipper's written instructions.
              (c) A mammal or bird that obtains moisture from fruits or other food shall be provided such food prior to commencement of transport to the United States, during stopovers, and upon arrival in the United States, or as directed by the shipper's written instructions.
              (d) During a stopover or while still in the custody of the carrier after arrival in the United States, a mammal or bird in transit shall be observed no less frequently than once every four hours and given food and water according to the instructions required by § 14.108(a).
              (e) Suitable and sufficient food shall be made available during transport.
              (f) Additional requirements for feeding and watering particular kinds of animals are found below in the specifications for the various groups.
            
            
              § 14.109
              Care in transit.

              (a) During transportation to the United States, including any stopovers during transport, the carrier shall visually inspect each primary enclosure not less than once every 4 hours, or in the case of air transport, every 4 hours whenever the cargo hold is accessible. During such inspections, the carrier shall verify that the ambient air temperature is within allowable limits (see § 14.109(b)), that enclosures have not been damaged, that adequate ventilation is being provided, and when transport is by air, that air pressure suitable to support live animals is maintained within the cargo area (pressure equivalent to a maximum altitude of 8000 feet). During these observations the carrier shall also determine whether any animals are in obvious distress as described in documents attached to the enclosure. The absence of such a document or the absence of information as to signs of distress shall not remove this responsibility. The carrier shall attempt to correct any condition causing distress and shall consult the shipper concerning any possible need for veterinary care if no veterinary attendant is traveling with the shipment; if the shipper cannot be reached in the case of an emergency, qualified veterinary care should be provided. A veterinarian or qualified attendant traveling with the shipment shall be provided access to the animal.
              (b) Unless otherwise specified in writing by the examining veterinarian the ambient air temperature in a holding area, transporting device, conveyance or terminal facility containing mammals or birds shall not be allowed to fall below 12.8 degrees C (55 degrees F) nor to exceed 26.7 degrees C (80 degrees F). Auxiliary ventilation shall be provided when the ambient air temperature is 23.9 degrees C (75 degrees F) or higher. In the case of penguins and auks, the ambient air temperature shall not be allowed to exceed 18.3 degrees C (65 degrees F) at any time, and auxiliary ventilation shall be provided when the ambient air temperature exceeds 15.6 degrees C (60 degrees F). In the case of polar bears and sea otters, ambient air temperature shall not be allowed to exceed 10 degrees C (50 degrees F).
            
            
              § 14.110
              Terminal facilities.
              (a) Any terminal facility used for wild mammal or bird transport in the country of export, stopover countries, or the United States shall contain an animal holding area or areas. No carrier or shipper shall co-mingle live animal shipments with inanimate cargo in an animal holding area.
              (b) A carrier or shipper holding any wild mammal or bird in a terminal facility shall provide the following:
              (1) A holding area cleaned and sanitized so as to destroy pathogenic agents, maintained so that there is no accumulation of debris or excreta, and in which vermin infestation is minimized;
              (2) An effective program for the control of insects, ectoparasites, and pests of mammals or birds;
              (3) Sufficient fresh air to allow the animals to breathe normally with ventilation maintained so as to minimize drafts, odors, and moisture condensation;
              (4) Ambient air temperatures maintained within prescribed limits as specified in § 14.109(b).
            
            
              § 14.111
              Handling.
              (a) Care shall be exercised to avoid handling the primary enclosure in a manner likely to cause physical or psychological trauma to the mammal or bird.
              (b) A primary enclosure used to move any mammal or bird shall not be dropped, tipped excessively, or otherwise mishandled, and shall not be stacked or placed in a manner that may reasonably be expected to result in its falling or being tipped.
              (c) Animals incompatible with one another shall not be crated together or held in close proximity.
              (d) Transport of mammals or birds to the United States shall be accomplished by the carrier in the most expeditious manner, with the fewest stopovers possible, and without unnecessary delays.
              (e) Consistent with other procedures and requirements of the carrier, live wild mammals or birds shall be last loaded and first unloaded from a conveyance.
              (f) A carrier shall not allow mammals or birds to remain for extended periods of time outside a holding area and shall move them between a holding area and a conveyance as expeditiously as possible. A carrier or shipper maintaining mammals or birds in a holding area, or transporting them to or from a holding area or between a holding area and a conveyance, shall provide the following:
              (1) Shelter from sunlight. When sunlight is likely to cause overheating or discomfort, sufficient shade shall be provided to protect animals from the direct rays of the sun.

              (2) Shelter from precipitation. Animals shall be provided protection so that they remain dry during rain, snow, or other forms of precipitation.
              (3) Shelter from cold. Animals shall be provided protection from cold. Protection shall include, but not be limited to, that provided by covering and/or heating of transporting devices, holding areas, conveyances or terminal facilities.
              (4) Protection from harassment. Animals shall be protected from disturbances, including, but not limited to, harassment by humans, other animals, or machinery that makes noise, emits fumes, heat, or light, or causes vibration.
            
            
              § 14.112
              Other applicable provisions.
              In addition to the provisions of §§ 14.101-14.111, the requirements of §§ 14.121-14.172 applicable for particular groups of animals shall be met for all shipments of wild mammals and birds covered by this part.
            
            
              Specifications for Nonhuman Primates
              
                § 14.121
                Primary enclosures.
                (a) No more than one primate shall be transported in a primary enclosure. However, a mother and her nursing young being transported to the United States for medical treatment, an established male-female pair, a family group, a pair of juvenile animals that have not reached puberty, or other pairs of animals that have been habitually housed together may be shipped in the same primary enclosure. Primates of different species shall not be shipped together in the same enclosure.
                (b) A primary enclosure used to transport a primate shall be large enough to ensure that the animal has sufficient space to turn around freely in a normal manner, lie down, stand up (as appropriate for the species), and sit in a normal upright position without its head touching the top of the enclosure. However, a primate may be restricted in its movements according to professionally accepted standards of care when greater freedom of movement would constitute a danger to the primate or to its handler or other persons.
                (c) Except as provided in § 14.106(j), ventilation openings must be located on at least two walls of a primary enclosure. When the required ventilation openings are located on two opposite walls of the primary enclosure, these ventilation openings shall comprise at least 30 percent of the total surface area of the ventilated wall and be situated above the midline of the enclosure. If ventilation openings are located on all four walls of the enclosure, the openings on each wall shall comprise at least 20 percent of the total surface area of the wall and be situated above the midline of the primary enclosure.
              
              
                § 14.122
                Food and water.
                (a) A nonhuman primate shall be provided water suitable for drinking within 4 hours prior to commencement of transport to the United States unless the shipper's written instructions direct otherwise. A carrier shall provide suitable drinking water to any primate at least every 12 hours after acceptance for transport to the United States, unless instructed in writing to do so more frequently by the shipper.
                (b) After acceptance for transport, and unless otherwise instructed in writing by the shipper, a carrier shall provide suitable food to any nonhuman primate at least once every 12 hours.
              
              
                § 14.123
                Care in transit.
                (a) A primate shall be observed for signs of distress and given food and water according to the shipper's instructions during any intermediate stop that lasts more than 4 hours.
                (b) Care shall be taken to keep enclosures containing primates sufficiently separated in the conveyance or holding area to minimize the risk of spread of disease from one species or shipment to another.
              
            
            
              Specifications for Marine Mammals (Cetaceans, Sirenians, Sea Otters, Pinnipeds, and Polar Bears)
              
                § 14.131
                Primary enclosures.

                (a) A primary enclosure that is not open on top shall have air inlets situated at heights that provide cross ventilation at all levels and that are located on all four sides of the enclosure. Such ventilation openings shall comprise not less than 20 percent of the total surface area of each side of the enclosure.
                (b) Straps, slings, harnesses, or other such devices used for body support or restraint when transporting marine mammals such as cetaceans or sirenians shall meet the following requirements:
                (1) The devices shall not prevent attendants from having access to the mammal to administer care during transportation;
                (2) The devices shall be equipped with sufficient padding to prevent trauma or injury at points of contact with the mammal's body;
                (3) Slings or harnesses shall allow free movement of flippers outside of the harness or sling;
                (4) The devices shall be capable of preventing the mammal from thrashing about and causing injury to itself, handlers, or other persons, but shall be designed so as not to cause injury to the mammal.
                (c) A primary enclosure used to transport marine mammals shall be large enough to assure the following:
                (1) A sea otter or polar bear has sufficient space to turn about freely with all four feet on the floor and to sit in an upright position, stand, or lie in a natural position;
                (2) A pinniped has sufficient space to lie in a natural position;
                (3) If a sling, harness, or other supporting device is used, there are at least 3 inches (7.5 centimeters) of clearance between any body part and the primary enclosure;
                (d) A marine mammal may be restricted in its movements according to professionally accepted standards of care when freedom of movement would constitute a danger to the animal or to handlers or other persons.
                (e) All marine mammals contained in a given primary enclosure shall be of the same species and be maintained in compatible groups. A marine mammal that has not reached puberty shall not be transported in the same primary enclosure with an adult marine mammal other than its mother. Socially dependent animals (e.g., siblings, mother, and offspring) transported in the same conveyance shall be allowed visual and, when appropriate for the species, olfactory contact. A female marine mammal shall not be transported in the same primary enclosure with any mature male marine mammal.
              
              
                § 14.132
                Food and water.
                A marine mammal shall not be transported for more than a period of 36 hours without being offered suitable food unless the shipper's written instructions or the shipper's attendant travelling with the mammal direct otherwise. After feeding, a marine mammal shall be rested for 6 hours prior to resuming transport.
              
              
                § 14.133
                Care in transit.
                (a) Any marine mammal shall be accompanied, in the same conveyance, by the shipper or an authorized representative of the shipper knowledgeable in marine mammal care to provide for the animal's health and well-being. The shipper or representative shall observe such marine mammals to determine whether or not they need veterinary care and shall provide or obtain any needed veterinary care as soon as possible. Care during transport shall include the following (on a species-specific basis):
                (1) Keeping the skin moist or preventing the drying of the skin by such methods as covering with wet cloths, spraying it with water or applying a nontoxic emollient;
                (2) Assuring that the pectoral flippers (when applicable) are allowed freedom of movement at all times;
                (3) Making adjustments in the position of the mammal when necessary to prevent necrosis of the skin at weight pressure points; and
                (4) Calming the mammal to prevent struggling, thrashing, and other activity that may cause overheating or physical trauma.
                (b) Unless otherwise directed by a shipper or authorized representative, at least one-half of the floor area in a primary enclosure used to transport sea otters to the United States shall contain sufficient crushed ice or ice water to provide each otter with moisture necessary to maintain its hair coat by preventing it from drying and to minimize soiling of the hair coat with urine and fecal material.

                (c) A marine mammal exhibiting excited or otherwise dangerous behavior shall not be taken from its primary enclosure except under extreme emergency conditions and then only by the shipper or other authorized individual who is capable of handling the animal safely.
              
            
            
              Specifications for Elephants and Ungulates
              
                § 14.141
                Consignment to carrier.
                Species that grow antlers shall not be accepted for transport unless the antlers have been shed or surgically removed.
              
              
                § 14.142
                Primary enclosures.
                (a) Except as provided in § 14.106(j), ventilation openings must be located on at least two walls of a primary enclosure. When the required ventilation openings are located on two opposite walls of the primary enclosure, these ventilation openings shall comprise at least 16 percent of the total surface area of each ventilated wall. When ventilation openings are located on all four walls of the primary enclosure, the openings shall comprise at least 8 percent of the total surface area of each wall. At least one-third of the minimum area required for ventilation shall be located on the lower one-half of the primary enclosure and at least one-third of the total minimum area required for ventilation shall be located on the upper one-half of the primary enclosure.
                (b) No more than one elephant or ungulate shall be transported in a primary enclosure, except that: a mother and nursing young may be shipped in the same primary enclosure if the shipment complies with the provisions of § 14.105(b); in the case of land or sea transport, a pair of juvenile elephants or ungulates or other pairs that have been habitually housed together may be shipped in the same primary enclosure.
                (c) A primary enclosure used to transport an elephant or ungulate shall be large enough to allow the animal to lie or stand in a natural upright position with the head extended, but not large enough for the animal to roll over.
                (d) A primary enclosure used to transport an elephant or ungulate with horns or tusks shall be designed and constructed to prevent the horns or tusks from becoming trapped or injuring the animal itself, other animals nearby, attendants, or cargo handlers.
                (e) A primary enclosure for an elephant or ungulate shall be equipped with a removable water trough that can be securely hung within the enclosure above the floor and can be filled from outside the enclosure.
              
            
            
              Specifications for Sloths, Bats, and Flying Lemurs (Cynocephalidae)
              
                § 14.151
                Primary enclosures.
                (a) Except as provided in § 14.106(j), ventilation openings must be located on at least two walls of a primary enclosure. When the required ventilation openings are located on two opposite walls of the primary enclosure, these ventilation openings shall comprise at least 16 percent of the total surface area of the ventilated wall. When ventilation openings are located on all four walls, the openings shall comprise at least 8 percent of the total surface area of each wall. At least one-third of the total minimum area required for ventilation of the primary enclosure shall be located on the upper one-half of the primary enclosure.
                (b) No more than one sloth, bat, or flying lemur (Cynocephalidae) shall be transported in a primary enclosure. However, a mother and her nursing young being transported for medical reasons, an established male-female pair, a family group, a pair of juvenile animals that have not reached puberty, or other small groups of animals that have been habitually housed together may be shipped in the same primary enclosure.
                (c) A primary enclosure used to transport sloths, bats, or flying lemurs shall be large enough to ensure that each animal has sufficient space to move freely and in a normal manner and shall have a wide perch, bar, or mesh of suitable strength fitted under the top of the enclosure and spaced from it in such a way that the animals may hang from it freely in a natural position.
              
            
            
              
              Specifications for Other Terrestrial Mammals
              
                § 14.161
                Primary enclosures.
                (a) Except as provided in § 14.106(j), ventilation openings must be located on at least two walls of a primary enclosure. When the required ventilation openings are located on two opposite walls of the primary enclosure, these ventilation openings shall comprise at least 16 percent of the total surface area of each ventilated wall. When openings are located on all four walls of the enclosure, the openings shall comprise at least 8 percent of the total surface area of each wall. At least one-third of the minimum area required for ventilation shall be located on the lower one-half of the enclosure, and at least one-third of the total minimum area required for ventilation shall be located on the upper one-half of the enclosure.
                (b) No more than one terrestrial mammal (other than rodents) shall be transported in a primary enclosure. However, a mother and her nursing young may be shipped in the same primary enclosure if the shipment complies with the provisions of § 14.105(b).
                (c) More than one rodent may be transported in the same primary enclosure if they are members of the same species and are maintained in compatible groups. Rodents that are incompatible shall be transported in individual primary enclosures that are stored and transported so they are visually separated. A female with young being transported for medical reasons shall not be placed in a primary enclosure with other animals. The following chart specifies maximum densities minimum space for transporting rodents that fall within the specified weight limitations. Max. No. refers to maximum number per primary enclosure; Space/animal refers to minimum area of floor space per animals. Rodents weighing more than 5,000 grams shall be transported in individual enclosures.
                
                  Density Guidelines for Rodents
                  
                     
                    Max. No.
                    Space/Animal
                    cm 2
                    
                    in 2
                    
                    Ht. of Box
                    cm
                    in
                  
                  
                    wt. in grams of rodent:
                  
                  
                    220 or less
                    20
                    194
                    30
                    15
                    6
                  
                  
                    220-450
                    12
                    388
                    60
                    20
                    8
                  
                  
                    450-1000
                    6
                    770
                    120
                    25
                    10
                  
                  
                    1,000-5,000
                    2
                    2,310
                    360
                    30
                    12
                  
                
                (d) A primary enclosure used to transport terrestrial mammals shall be large enough to ensure that each animal has sufficient space to turn around freely in a normal manner. The height of the primary enclosure shall provide adequate space for the animal to stand upright in a normal posture with space above its head. The length of the primary enclosure shall be great enough to enable the animal to lie in a full prone position.
              
            
            
              Specifications for Birds
              
                § 14.171
                Consignment to carrier.
                (a) A personally owned pet bird originally transported from the United States and being returned to this country with its original United States certificate of veterinary inspection within 60 days of departure may be accepted by a carrier without a new veterinary examination.
                (b) No carrier shall accept for transport to the United States any bird that was captured in the wild unless a qualified veterinarian, authorized by the national government of the country from which the bird is being exported, certifies that the bird has been held in captivity for at least 14 days.
              
              
                § 14.172
                Primary enclosures.
                (a) A primary enclosure for birds shall have ventilation openings on two vertical sides that comprise at least 16 percent of the surface area of each side and are positioned so as to decrease the likelihood of creating a draft.

                (b) Perches shall be provided for birds that rest by perching. The diameter of the perch shall be sufficient to permit the birds to maintain a firm, comfortable grip. Perches shall be placed so that droppings do not fall into food or water troughs or onto other perched birds. There shall be enough head room to allow the birds to move onto and off the perches without touching the top of the enclosure.
                (c) An enclosure used to transport one or more birds that rest by perching shall be large enough to ensure that sufficient perch space is available for all birds to perch comfortably at the same time. No more than 50 birds that rest by perching shall be transported in one primary enclosure, with the exception of large birds (longer than 23 cm, or 9 inches), which are limited to a maximum of 25 per primary enclosure.
                (d) A primary enclosure used to transport a raptorial bird shall be large enough to transport the bird comfortably and to permit it to turn around without stretching its wings to the fullest extent. Only one raptorial bird shall be contained in a primary enclosure.
                (e) A primary enclosure containing nonraptorial birds that do not rest by perching shall be large enough for the birds to turn around, to lie down, to stand erect, and to change posture in a normal manner.
                (f) Nectar-feeding birds shall either be transported in a primary enclosure equipped with feeding bottles accessible from outside the enclosure for replenishment or hand-carried and fed in accordance with the written instructions of the shipper.
                (g) Birds transported in the same primary enclosure shall be of the same species and be compatible with one another. Birds that are incompatible shall be placed in individual primary enclosures and these enclosures shall not be stored or transported in visual proximity to one another.
              
            
          
          
            Subpart K—Captive Wildlife Safety Act
            
              Source:
              72 FR 45946, Aug. 16, 2007, unless otherwise noted.
            
            
              § 14.250
              What is the purpose of these regulations?
              The regulations in this subpart implement the Captive Wildlife Safety Act (CWSA), 117 Stat. 2871, which amended the Lacey Act Amendments of 1981, 16 U.S.C. 3371-3378, by adding paragraphs 2(g), 3(a)(2)(C), and 3(e) (16 U.S.C. 3371, 3372).
            
            
              § 14.251
              What other regulations may apply?
              The provisions of this subpart are in addition to, and are not in place of, other regulations of this subchapter B that may require a permit or describe additional restrictions or conditions for the importation, exportation, transportation, sale, receipt, acquisition, or purchase of wildlife in interstate or foreign commerce.
            
            
              § 14.252
              What definitions do I need to know?
              In addition to the definitions contained in part 10 of this subchapter, and unless the context otherwise requires, in this subpart:
              
                Accredited wildlife sanctuary means a facility that cares for live specimens of one or more of the prohibited wildlife species and:
              (1) Is approved by the United States Internal Revenue Service as a corporation that is exempt from taxation under § 501(a) of the Internal Revenue Code of 1986, which is described in §§ 501(c)(3) and 170(b)(1)(A)(vi) of that code;
              (2) Does not commercially trade in prohibited wildlife species, including offspring, parts, and products;
              (3) Does not propagate any of the prohibited wildlife species; and
              (4) Does not allow any direct contact between the public and the prohibited wildlife species.
              
                Direct contact means any situation in which any individual other than an authorized keeper or caregiver may potentially touch or otherwise come into physical contact with any live specimen of the prohibited wildlife species.
              
                Licensed person means any individual, facility, agency, or other entity that holds a valid license from and is inspected by the U.S. Department of Agriculture's Animal and Plant Health Inspection Service (APHIS) under the Animal Welfare Act (AWA) (7 U.S.C. 2131 et seq.) (See definition of “licensee” in 9 CFR 1.1.).
              
                Prohibited wildlife species means a specimen of any of the following eight species: Lion (Panthera leo), tiger (Panthera tigris), leopard (Panthera pardus), snow leopard (Uncia uncia), clouded leopard (Neofelis nebulosa), jaguar (Panthera onca), cheetah (Acinonyx jubatus), and cougar (Puma concolor) or any hybrids resulting from the breeding of any combination of any of these species, for example, a liger (a male lion and a female tiger) or a tiglon (a male tiger and a female lion), whether naturally or artificially produced.
              
                Propagate means to allow or facilitate the production of offspring of any of the prohibited wildlife species, by any means.
              
                Registered person means any individual, facility, agency, or other entity that is registered with and inspected by APHIS under the AWA (See definition of “registrant” in 9 CFR 1.1.).
            
            
              § 14.253
              What are the restrictions contained in these regulations?
              Except as provided in § 14.255, it is unlawful for any person to import, export, transport, sell, receive, acquire, or purchase, in interstate or foreign commerce, any live prohibited wildlife species.
            
            
              § 14.254
              What are the requirements contained in these regulations?
              In order to qualify for the exemption in § 14.255, an accredited wildlife sanctuary must maintain complete and accurate records of any possession, transportation, acquisition, disposition, importation, or exportation of the prohibited wildlife species covered by the CWSA. These records must be up to date, and must include the names and addresses of persons to or from whom any prohibited wildlife species has been acquired, imported, exported, purchased, sold, or otherwise transferred; and the dates of these transactions. The accredited wildlife sanctuary must maintain these records for 5 years, must make these records available to Service officials for inspection at reasonable hours, and must copy these records for Service officials, if requested. In addition, by declaring itself to be accredited under this subpart, a wildlife sanctuary agrees to allow access to its facilities and its prohibited wildlife specimens by Service officials at reasonable hours.
            
            
              § 14.255
              Are there any exemptions to the restrictions contained in these regulations?
              The prohibitions of § 14.253 do not apply to:
              (a) A licensed person or registered person;
              (b) A State college, university, or agency;
              (c) A State-licensed wildlife rehabilitator;
              (d) A State-licensed veterinarian;
              (e) An accredited wildlife sanctuary; or
              (f) A person who:
              (1) Can produce documentation showing that he or she is transporting live prohibited wildlife species between persons who are exempt from the prohibitions in § 14.253; and
              (2) Has no financial interest in the prohibited wildlife species other than payment received for transporting them.
            
          
        
        
          Pt. 15
          PART 15—WILD BIRD CONSERVATION ACT
          
            
              Subpart A—Introduction and General Provisions
              Sec.
              15.1
              Purpose of regulations.
              15.2
              Scope of regulations.
              15.3
              Definitions.
              15.4
              Information collection requirements.
            
            
              Subpart B—Prohibitions and Requirements
              15.11
              Prohibitions.
              15.12
              Requirements.
            
            
              Subpart C—Permits and Approval of Cooperative Breeding Programs
              15.21
              General application procedures.
              15.22
              Permits for scientific research.
              15.23
              Permits for zoological breeding or display programs.
              15.24
              Permits for cooperative breeding.
              15.25
              Permits for personal pets.
              15.26
              Approval of cooperative breeding programs.
            
            
              Subpart D—Approved List of Species Listed in the Appendices to the Convention
              15.31
              Criteria for including species in the approved list for captive-bred species.
              15.32
              Criteria for including species in the approved list for non-captive-bred species.
              15.33
              Species included in the approved list.
            
            
              
              Subpart E—Qualifying Facilities Breeding Exotic Birds in Captivity
              15.41
              Criteria for including facilities as qualifying for imports. [Reserved]
              15.42
              List of foreign qualifying breeding facilities. [Reserved]
            
            
              Subpart F—List of Prohibited Species Not Listed in the Appendices to the Convention
              15.51
              Criteria for including species and countries in the prohibited list. [Reserved]
              15.52
              Species included in the prohibited list. [Reserved]
              15.53
              Countries of export included in the prohibited list. [Reserved]
            
          
          
            Authority:
            16 U.S.C. 4901-4916.
          
          
            Source:
            58 FR 60536, Nov. 16, 1993, unless otherwise noted.
          
          
            Subpart A—Introduction and General Provisions
            
              § 15.1
              Purpose of regulations.
              The regulations in this part implement the Wild Bird Conservation Act of 1992, Pub. L. 102-440, 16 U.S.C. 4901-4916.
            
            
              § 15.2
              Scope of regulations.
              (a) The regulations in this part apply to all species of exotic birds, as defined in section 15.3.
              (b) The provisions in this part are in addition to, and are not in lieu of, other regulations of this subchapter B that may require a permit or prescribe additional restrictions or conditions for the import, export, reexport, and transportation of wildlife.
            
            
              § 15.3
              Definitions.
              In addition to the definitions contained in parts 10 and 23 of this subchapter B, and unless the context requires otherwise, in this part:
              
                Documentation means a description of how scientific information was collected, including the methodologies used; names and institutions of individuals conducting the work; dates and locations of any study; and any published results or reports from the work.
              
                Exotic bird means any live or dead member of the Class Aves that is not indigenous to the 50 States or the District of Columbia, including any egg or offspring thereof, but does not include domestic poultry, dead sport-hunted birds, dead museum specimens, dead scientific specimens, products manufactured from such birds, or birds in any of the following families: Phasianidae. Numididae, Cracidae, Meleagrididae, Megapodiidae, Anatidae, Struthionidae Rheidae, Dromaiinae, and Gruidae.
              
                Indigenous means a species that is naturally occurring, not introduced as a result of human activity, and that currently regularly inhabits or breeds in the 50 States or the District of Columbia.
              
                Life cycle means the annual processes involved with breeding, migration, and all other non-breeding activities.
              
                Person means an individual, corporation, partnership, trust, association, or any other private entity; or any officer, employee, agent, department, or instrumentality of the Federal Government, of any State, municipality, or political subdivision of a State, or of any foreign government; any State, municipality, or political subdivision of a State; or any other entity subject to the jurisdiction of the United States.
              
                Species means any species, any subspecies, or any district population segment of a species or subspecies, and includes hybrids of any species or subspecies. Hybrids will be treated according to the more restrictive appendix or category in which either parental species is listed.
              
                Status means a qualitative measure of the vulnerability to extinction or extirpation of a population at a given time (e.g., endangered, threatened, vulnerable, non-threatened, or insufficiently known).
              
                Sustainable use means the use of a species in a manner and at a level such that populations of the species are maintained at biologically viable levels for the long term and involves a determination of the productive capacity of the species and its ecosystem, in order to ensure that utilization does not exceed those capacities or the ability of the population to reproduce, maintain itself and perform its role or function in its ecosystem.
              
              
                Trend means a long-term assessment of any change in the absolute or relative size of a species' population or habitat over time (e.g., increasing, decreasing, at equilibrium, insufficiently known).
              
                United States means the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and the Trust Territory of the Pacific Islands.
              [58 FR 60536, Nov. 16, 1993, as amended at 61 FR 2091, Jan. 24, 1996]
            
            
              § 15.4
              Information collection requirements.
              (a) The Office of Management and Budget approved the information collection requirements contained in this part 15 under 44 U.S.C. 3507 and assigned OMB Control Number 1018-0093. The Service may not conduct or sponsor, and you are not required to respond, to a collection of information unless it displays a currently valid OMB control number. We are collecting this information to provide information necessary to evaluate permit applications. We will use this information to review permit applications and make decisions, according to criteria established in various Federal wildlife conservation statutes and regulations, on the issuance, suspension, revocation, or denial of permits. You must respond to obtain or retain a permit.
              (b) We estimate the public reporting burden for these reporting requirements to vary from 1 to 4 hours per response, with an average of 2 hours per response, including time for reviewing instructions, gathering and maintaining data, and completing and reviewing the forms. Direct comments regarding the burden estimate or any other aspect of these reporting requirements to the Service's Information Collection Clearance Officer at the address provided at 50 CFR 2.1(b).
              [63 FR 52634, Oct. 1, 1998, as amended at 79 FR 43964, July 29, 2014]
            
          
          
            Subpart B—Prohibitions and Requirements
            
              § 15.11
              Prohibitions.
              (a) Except as provided under a permit issued pursuant to subpart C of this part, it is unlawful for any person subject to the jurisdiction of the United States to commit, attempt to commit, to solicit another to commit, or to cause to be committed, any of the acts described in paragraphs (b) through (f) of this section in regard to any exotic bird.
              (b) It is unlawful to import into the United States any exotic bird species listed in the Appendices to the Convention that is not included in the approved list of species, pursuant to subpart D of this part, except that this paragraph (b) does not apply to any exotic bird that was bred in a foreign breeding facility listed as qualifying pursuant to subpart E of this part.
              (c) It is unlawful to import into the United States any exotic bird species not listed in the Appendices to the Convention that is listed in the prohibited species list, pursuant to subpart F of this part.
              (d) It is unlawful to import into the United States any exotic bird species from any country included in the prohibited country list, pursuant to subpart F of this part.
              (e) It is unlawful to import into the United States any exotic bird species from a qualifying facility breeding exotic birds in captivity, listed pursuant to subpart E of this part, if the exotic bird was not captive-bred at the listed facility.
              (f) It is unlawful for any person subject to the jurisdiction of the United States to engage in any activity with an exotic bird imported under a permit issued pursuant to this part that violates a condition of said permit.
              [58 FR 60536, Nov. 16, 1993, as amended at 59 FR 62255, Dec. 2, 1994]
            
            
              § 15.12
              Requirements.

              (a) No person shall import into the United States any exotic bird except as may be permitted under the terms of a valid permit issued pursuant to the provisions of subpart C of this part and 50 CFR part 13, or in accordance with the provisions of subparts D-F of this part 15, or in accordance with the provisions of paragraph (b) of this section.
              (b) Any exotic bird can be imported to the United States if it was legally exported from the United States with a permit issued by the Service's Office of Management Authority, provided that the import is by the same person who exported the bird, the import is accompanied by a copy of the cleared CITES export permit or certificate issued by the Service that was used to export the exotic bird, and the Service is satisfied that the same bird is being imported as is indicted on the aforementioned permit or certificate.
            
          
          
            Subpart C—Permits and Approval of Cooperative Breeding Programs
            
              § 15.21
              General application procedures.
              (a) The Director may issue a permit authorizing the importation of exotic birds otherwise prohibited by § 15.11, in accordance with the issuance criteria of this subpart, for the following purposes only: Scientific research; zoological breeding or display programs; cooperative breeding programs designed to promote the conservation and maintenance of the species in the wild; or personally owned pets accompanying persons returning to the United States after being out of the country for more than 1 year.
              (b) Additional requirements as indicated in parts 13, 14, 17, 21, and 23 of this subchapter must also be met.
              (c) A person wishing to obtain a permit under this subpart or approval of cooperative breeding programs under this subpart submits an application to the attention of the Director, U.S. Fish and Wildlife Service, at the address listed for the Division of Management Authority at 50 CFR 2.1(b). Each application must contain the general information and certification required in § 13.12(a) of this subchapter, and all of the information specified in the applicable section §§ 15.22 through 15.26.
              [58 FR 60536, Nov. 16, 1993, as amended at 63 FR 52634, Oct. 1, 1998; 79 FR 43964, July 29, 2014]
            
            
              § 15.22
              Permits for scientific research.
              (a) Application requirements for permits for scientific research. Each application shall provide the following information and such other information that the Director may require:
              (1) A description of the exotic bird(s) to be imported, including:
              (i) The common and scientific names of the species, number, age or age class, and, when known, sex; and
              (ii) A statement as to whether, at the time of the application, the exotic bird is still in the wild, has already been removed from the wild, or was bred in captivity;
              (2) If the exotic bird is in the wild or was taken from the wild, include:
              (i) The country and region where the removal will occur or occurred;
              (ii) A description of the status of the species in the region of removal; and
              (iii) A copy of any foreign collecting permit or authorizing letter, if applicable;
              (3) If the exotic bird was bred in captivity, include:
              (i) Documents or other evidence that the bird was bred in captivity, including the name and address of the breeder, and when known, hatch date and identity of the parental birds; and
              (ii) If the applicant is not the breeder, documentation showing the bird was acquired from a breeder and a history of multiple transactions, if applicable:
              (4) A statement of the reasons the applicant is justified in obtaining a permit, and a complete description of the scientific research to be conducted on the exotic bird requested, including:
              (i) Formal research protocol with timetable;
              (ii) The relationship of such research to the conservation of the species in the wild;
              (iii) A discussion of possible alternatives and efforts to obtain birds from other sources; and
              (iv) Plans for disposition of the exotic birds and any progeny upon completion of the research project;

              (5) Qualifications of the scientific personnel conducting the proposed research, including applicable experience and a description of relevant past research conducted;
              
              (6) A description of the care and maintenance of the exotic bird, and how the facility meets professionally recognized standards, including;
              (i) The name and address of the facility where the exotic bird will be maintained;
              (ii) Dimensions of existing enclosures for the birds to be imported and number of birds to be housed in each; and
              (iii) Husbandry practices.
              (b) Issuance criteria. Upon receiving an application completed in accordance with paragraph (a) of this section, the Director will decide whether or not a permit should be issued. In making this decision, the Director shall consider, in addition to the general criteria in part 13 of this subchapter, the following factors;
              (1) Whether the purpose of the scientific research is adequate to justify removing the exotic bird from the wild or otherwise changing its status;
              (2) Whether the proposed import would be detrimental to the survival of the exotic bird species in the wild, including whether the exotic bird was bred in captivity or was (or will be) taken from the wild, taking into consideration the conservation status of the species in the wild;
              (3) Whether the permit, if issued, would conflict with any known program intended to enhance the survival of the population from which the exotic bird was or would be removed;
              (4) Whether the research for which the permit is required has scientific merit;
              (5) Whether the expertise, facilities, or other resources available to the applicant appear adequate for proper care and maintenance of the exotic bird and to successfully accomplish the research objectives stated in the application.
              (c) Permit conditions. In addition to the general conditions set forth in part 13 of this subchapter, every permit issued under this section shall be subject to special conditions as the Director may deem appropriate.
              (d) Duration of permits. The duration of the import permits issued under this section shall be designated on the face of the permit, but in no case will these permits be valid for longer than one year.
            
            
              § 15.23
              Permits for zoological breeding or display programs.
              (a) Application requirements for permits for zoological breeding or display programs. Each application shall provide the following information and such other information that the Director may require:
              (1) A description of the exotic bird(s) to be imported, including:
              (i) The common and scientific names of the species, number, age or age class, and, when known, sex; and
              (ii) A statement as to whether, at the time of the application, the exotic bird is still in the wild, has already been removed from the wild, or was bred in captivity;
              (2) If the exotic bird is in the wild or was taken from the wild include:
              (i) The country and region where the removal will occur or occurred;
              (ii) A description of the status of the species in the region of removal; and
              (iii) A copy of any foreign collecting permit or authorizing letter, if applicable;
              (3) If the exotic bird was bred in captivity, include:
              (i) Documents or other evidence that the bird was bred in captivity, including the name and address of the breeder, and when known, identity of the parental birds, and hatch date; and
              (ii) If the applicant is not the breeder, documentation showing the bird was acquired from a breeder and a history of multiple transactions, if applicable;
              (4) A statement of the reasons the applicant is justified in obtaining a permit, and a complete description of the breeding or display program to be conducted with the exotic bird requested, including:
              (i) A breeding or education protocol that provides information on educational materials on the ecology and/or conservation status of the species provided to the general public;
              (ii) Plans, if any, for developing or maintaining a self-sustaining population of the exotic bird species in captivity;

              (iii) A statement on efforts to obtain birds from alternative sources or sources within the United States;
              
              (iv) The relationship of such a breeding or display program to the conservation of the species in the wild; and
              (v) Plans for disposition of the exotic birds and any progeny.
              (5) A description of the care and maintenance of the exotic bird, and how the facility meets professionally recognized standards of the public display community, including:
              (i) The name and address of the facility where the exotic bird will be maintained;
              (ii) Dimensions of existing enclosures for the birds to be imported and number of birds to be housed in each;
              (iii) Husbandry practices;
              (6) A history of the zoological facility's breeding programs with the same or similar species, including:
              (i) Participation in any cooperative breeding programs;
              (ii) Breeding and inventory records for the last two years, including hatching, survival, and mortality records; and
              (iii) Causes of any mortalities and efforts made to correct any problems.
              (b) Issuance criteria. Upon receiving an application completed in accordance with paragraph (a) of this section, the Director will decide whether or not a permit should be issued. In making this decision, the Director shall consider, in addition to the general criteria in part 13 of this subchapter, the following factors:
              (1) Whether the zoological breeding or display program is adequate to justify removing the exotic bird from the wild or otherwise changing its status;
              (2) Whether the proposed import would be detrimental to the survival of the exotic bird species in the wild, including whether the exotic bird was bred in captivity or was (or will be) taken from the wild, taking into consideration the conservation status of the species in the wild;
              (3) Whether the permit, if issued, would conflict with any known program intended to enhance the survival of the population from which the exotic bird was or would be removed;
              (4) Whether the breeding or display program for which the permit is required has conservation merit; and
              (5) Whether the expertise, facilities or other resources available to the applicant appear adequate for proper care and maintenance of the exotic bird and to successfully accomplish the zoological breeding or display objectives stated in the application.
              (c) Permit conditions. In addition to the general conditions set forth in part 13 of this subchapter, every permit issued under this section shall be subject to special conditions as the Director may deem appropriate.
              (d) Duration of permits. The duration of the import permits issued under this section shall be designated on the face of the permit, but in no case will these permits be valid for longer than one year.
            
            
              § 15.24
              Permits for cooperative breeding.
              (a) Application requirements for permits for cooperative breeding. Each application shall provide the following information and such other information that the Director may require:
              (1) A description of the exotic bird(s) to be imported, including:
              (i) The common and scientific names of the species, number, age or age class, and, when known, sex; and
              (ii) A statement as to whether, at the time of the application, the exotic bird is still in the wild, has already been removed from the wild, or was bred in captivity;
              (2) If the exotic bird is still in the wild or was taken from the wild include;
              (i) The country and region where the removal will occur or occurred;
              (ii) A description of the status of the species in the region of removal; and
              (iii) A copy of any foreign collecting permit or authorizing letter, if applicable;
              (3) If the exotic bird was bred in captivity, include;
              (i) Documents or other evidence that the bird was bred in captivity, including the name and address of the breeder, when known, the identity of the parental birds and hatch date; and

              (ii) If the applicant is not the breeder, documentation showing the bird was acquired from the breeder and a history of multiple transactions, if applicable;
              
              (4) A statement of the reasons the applicant is justified in obtaining a permit, and a statement detailing the applicant's participation in a cooperative breeding program approved under section 15.26 of this chapter, including;
              (i) Copies of any signed agreements or protocols with the monitoring avicultural, conservation, or zoological organization overseeing the program; and
              (ii) Applicable records of the cooperative breeding program of any other birds imported, their progeny, and their disposition;
              (5) A complete description of the relationship of the exotic bird to the approved cooperative breeding program, including;
              (i) A statement of the role of the exotic bird in a breeding protocol;
              (ii) A plan for maintaining a self-sustaining captive population of the exotic bird species;
              (iii) Details on recordkeeping; and
              (iv) Plans for disposition of the exotic birds and any progeny produced during the course of this program.
              (6) A statement outlining the applicant's attempts to obtain the exotic bird in a manner that would not cause its removal from the wild, and attempts to obtain the specimens of the exotic bird species from stock available in the United States;
              (7) A description of the care and maintenance of the exotic bird, and how the facility meets professionally recognized standards, including;
              (i) The name and address of the facility where the exotic bird will be maintained;
              (ii) Dimensions of existing enclosures for birds to be imported and number of birds to be housed in each; and
              (iii) Husbandry practices;
              (8) A history of the applicant's past participation in cooperative breeding programs with the same or similar species, including;
              (i) Breeding and inventory records for at least the last two years;
              (ii) Hatching, survival, and mortality records;
              (iii) Causes of any mortalities and efforts made to correct any problems.
              (b) Issuance criteria. Upon receiving an application completed in accordance with paragraph (a) of this section, the Director will decide whether or not a permit should be issued. In making this decision, the Director shall consider, in addition to the general criteria in part 13 of this subchapter, the following factors;
              (1) Whether the cooperative breeding program is adequate to justify removing the exotic bird from the wild or otherwise changing its status;
              (2) Whether the proposed import would be detrimental to the survival of the exotic bird species in the wild, including whether the exotic bird was bred in captivity or was (or will be) taken from the wild, taking into consideration the conservation status of the species in the wild;
              (3) Whether the cooperative breeding program for which the permit is required would be likely to enhance or promote the conservation of the exotic bird species in the wild or result in a self-sustaining population of the exotic bird species in captivity; and
              (4) Whether the expertise, facilities, or other resources available to the applicant appear adequate for proper care and maintenance of the exotic birds and to successfully accomplish the cooperative breeding objectives stated in the application.
              (c) Permit conditions. In addition to the general conditions set forth in part 13 of this subchapter, every permit issued under this section shall be subject to special conditions as the Director may deem appropriate.
              (d) Duration of permits. The duration of the import permits issued under this section shall be designated on the face of the permit, but in no case will these permits be valid for longer than one year.
            
            
              § 15.25
              Permits for personal pets.
              (a) Application requirements for personal pets not intended for sale. No individual may import more than two exotic birds as pets in any year. Each application shall provide the following information and such other information that the Director may require:
              (1) A description of the exotic bird to be imported, including;

              (i) The common and scientific names, number, age, and, when known, sex;
              
              (ii) A band number, house name, or any other unique identifying feature; and
              (iii) A statement as to whether the exotic bird was bred in captivity or taken from the wild;
              (2) A statement of the reasons the applicant is justified in obtaining a permit;
              (3) Documentation showing that the applicant has continually resided outside of the United States for a minimum of one year;
              (4) A statement of the number of exotic birds imported during the previous 12 months as personal pets by the applicant;
              (5) Information on the origin of the exotic bird, including;
              (i) Country of origin; and
              (ii) A description and documentation of how the exotic bird was acquired, including a copy of any Convention permit under which the bird was re-exported or exported. If there is no such permit, a sales receipt or signed statement from seller with name and address of seller, date of sale, species, and other identifying information on the bird or signed breeder's certificate or statement with name and address of breeder, date of sale or transfer, species and hatch date.
              (b) Issuance criteria. Upon receiving an application completed in accordance with paragraph (a) of this section, the Director will decide whether or not a permit should be issued. In making this decision, the Director shall consider, in addition to the general criteria in part 13 of this subchapter, the following factors:
              (1) Whether the proposed import would be detrimental to the survival of the exotic bird species in the wild;
              (2) Whether the exotic bird to be imported is a personal pet owned by the applicant, who has continuously resided outside the United States for a minimum of one year, and who has no intention to sell the bird; and
              (3) Whether the number of exotic birds imported in the previous 12 months by the applicant does not exceed two.
              (c) Permit conditions. In addition to the general conditions set forth in part 13 of this subchapter, every permit issued under this section shall be subject to special conditions that no individual may import more than two exotic birds as personal pets in any year, the exotic birds cannot be sold after importation into the United States, and any other conditions as the Director may deem appropriate.
              (d) Duration of permits. The duration of the import permits issued under this section shall be designated on the face of the permit.
            
            
              § 15.26
              Approval of cooperative breeding programs.
              Upon receipt of a complete application, the Director may approve cooperative breeding programs. Such approval will allow individuals to import exotic birds otherwise prohibited by section 15.11, with permits under section 15.24. Such approval for cooperative breeding programs shall be granted in accordance with the issuance criteria of this section.
              (a) Application requirements for approval of cooperative breeding programs. Each application shall provide the following information and such other information that the Director may require:
              (1) A description of the exotic bird(s) to be imported or to be covered under the program, including the common and scientific names of the species, number, sex ratio (if applicable), and age class;
              (2) A statement of the reasons the applicant is justified in obtaining this approval, and a description of the cooperative breeding program requested for the exotic bird species, including:
              (i) A breeding protocol, including a genetic management plan and breeding methods;
              (ii) A statement on the plans for developing and maintaining a self-sustaining population in captivity of the exotic bird species;
              (iii) Details on the system of recordkeeping and tracking of birds and their progeny, including how individual specimens will be marked or otherwise identified;
              (iv) A statement on the relationship of such a breeding program to the conservation of the exotic bird species in the world;
              (v) Details on the funding of this program; and
              
              (vi) Plans for disposition of the exotic birds and any progeny;
              (3) A qualification statement for each individual who will be overseeing the cooperative breeding program. This statement should include information on the individual's prior experience with the same or similar bird species. Individuals overseeing the program will be required to demonstrate an affiliation with an avicultural, conservation, or zoological organization;
              (4) A statement of the oversight of the program by the avicultural, zoological, or conservation organization, including their monitoring of participation in the program, criteria for acceptance of individuals into the program, and the relationship of the cooperative breeding program to enhancing the propagation and survival of the species; and
              (5) A history of the cooperative breeding program, including an annual report for the last 3 years (if applicable), mortality records, breeding records, and a studbook if one has been developed for the species.
              (b) Issuance criteria. Upon receiving an application completed in accordance with paragraph (a) of this section, the Director will decide whether or not a cooperative breeding program should be approved. In making this decision, the Director shall consider, in addition to the general criteria in part 13 of this subchapter, the following factors:
              (1) Whether the cooperative breeding program for which the approval is requested is adequate to justify removing the exotic bird from the wild or otherwise changing its status;
              (2) Whether the granting of this approval would be detrimental to the survival of the exotic bird species in the wild, including whether the exotic birds were bred in captivity or will be taken from the wild, taking into consideration the conservation status of the species in the wild;
              (3) Whether the granting of this approval would conflict with any known program intended to enhance the survival of the population from which the exotic bird species was or would be removed;
              (4) Whether the cooperative breeding program for which the permit is requested would be likely to enhance or promote the conservation of the exotic bird species in the wild or result in a self-sustaining population of the exotic bird species in captivity; and
              (5) Whether the expertise or other resources available to the program appear adequate to successfully accomplish the objectives stated in the application.
              (c) Publication in the Federal Register. The Director shall publish notice in the Federal Register of each application submitted under § 15.26(a). Each notice shall invite the submission from interested parties of written data, views, or arguments with respect to the application. The Director shall publish periodically a notice as appropriate in the Federal Register of the list of approved cooperative breeding programs.
              (d) Approval conditions. In addition to the general conditions set forth in part 13 of this subchapter, every approval issued under this paragraph shall be subject to the special condition that the cooperative breeding program shall maintain records of all birds imported under permits issued under this subpart and their progeny, including their sale or transfer, death, or escape, and breeding success. These records shall be made available to the Service on request and when renewing an approval.
              (e) Duration of approval. Cooperative breeding programs shall be approved for two years, at which time applicants may apply to the Service for renewal of a program's approval. Applications for renewal of approval shall comply with the general conditions set forth in part 13 of this subchapter.
            
          
          
            Subpart D—Approved List of Species Listed in the Appendices to the Convention
            
              Source:
              59 FR 62262, Dec. 2, 1994, unless otherwise noted.
            
            
              § 15.31
              Criteria for including species in the approved list for captive-bred species.

              The Director will periodically review the list of captive-bred exotic bird species in paragraph 15.33(a), for which importation into the United States is approved. Any exotic bird species listed in paragraph 15.33(a) pursuant to this section must meet all of the following criteria:
              (a) All specimens of the species known to be in trade (legal or illegal) are captive-bred;
              (b) No specimens of the species are known to be removed from the wild for commercial purposes;
              (c) Any importation of specimens of the species would not be detrimental to the survival of the species in the wild; and
              (d) Adequate enforcement controls are in place to ensure compliance with paragraphs (a) through (c) of this section.
            
            
              § 15.32
              Criteria for including species in the approved list for non-captive-bred species.
              Upon receipt of a completed sustainable use management plan for a country of export, the Director may approve a species listed in Appendices II or III of the Convention for importation from that country. Such approval shall be granted in accordance with the issuance criteria of this section. All approved species and countries of export will be listed in section 15.33.
              (a) Requirements for scientifically-based sustainable use management plans. Sustainable use management plans developed by the country of export should be submitted for species which breed in the country of export. If the species does not breed in the country of export, the Service will consider sustainable use management plans only when the plan is scientifically valid and nesting (breeding) information can be provided from countries in which the species breeds. Sustainable use management plans shall include the following information, and any other information that may be appropriate:
              (1) Background information, including the following:
              (i) The scientific and common name of the species;
              (ii) Letters from the country of export's Management and Scientific Authorities transmitting the management plan of this species;
              (iii) A summary of the country of export's legislation related to this species and legislation implementing the Convention, and, where appropriate, a summary of implementing regulations;
              (iv) A summary, from the country of export's Management Authority, of the country's infrastructure and law enforcement and monitoring mechanisms designed to ensure both enforcement of and compliance with the requirements of the management plan, and that the number of birds removed from the wild or exported will be consistent with the management plan;
              (v) Recent information on the distribution of the species within the country of export, including scientific references and maps, and historical information on distributions, if relevant; and
              (vi) The species' status and its current population trend in the country of export, including scientific references and copies of the most recent non-detriment findings made by the exporting country's Scientific Authority.
              (2) Habitat information, including:
              (i) A general description of habitats used by the species for each portion of the life cycle completed within the country of export;
              (ii) Recent information on the size and distribution of these habitats throughout the country of export and in each area or region of take, including scientific references and maps. The approximate location of any reserves that provide protection for this species should be indicated on the accompanying map(s), along with a brief description of how reserves are protected and how that protection is enforced;
              (iii) Status and trends of the important habitats used by the species in the country of export as a whole whenever available and within each area or region of take, including scientific references;
              (iv) Factors, including management activities, favoring or threatening the species' habitat in the foreseeable future within each area or region of take, and throughout the country of export whenever available, including scientific references; and
              (v) A list of management plans that have been or are being planned, developed, or implemented for the species' important habitats, if any.

              (3) Information on the role of the species in its ecosystem, including:
              
              (i) A description of the part(s) of the species' life cycle completed within the country of export;
              (ii) A description of nest sites and/or plant communities that are most frequently used for placement of nests and, if applicable, nesting habits;
              (iii) A general description of the species' diet and where the species forages (aerial feeder, tree canopy, tree trunk, midstory, understory, open water or other), and seasonal changes in foraging habits, including, when available, scientific references; and
              (iv) Information on any species or plant community which is dependent on the occurrence of the exotic bird species.
              (4) Population dynamics of the species, including:
              (i) Recent population data for the population of the species in the country of export, as derived from indices of relative abundance or population estimates, along with documentation for each estimate;

              (ii) Within each area or region of take, documentation for recent population data or estimates, conducted for at least 3 separate years or 1 year with a description of survey plans for future years. These population assessments should have been conducted during the same season (breeding or non-breeding) of each year for which documentation is submitted (i.e., be methodologically comparable—both temporally and spatially);
              (iii) Within each area or region of take, a scientific assessment (with documentation) of recent reproductive (nesting) success. This assessment should include information on the number of young produced per egg-laying female per year or per nesting pair, or if scientifically appropriate for the species to be exported, estimates on the number of young produced per year from pre-breeding and post-breeding surveys conducted within the same annual cycle;
              (iv) Within each area or region of take, estimation (with documentation) of annual mortality or loss including natural mortality and take for subsistence use, export trade, and domestic trade in each area of take; or
              (v) When appropriate, information (with documentation) on the number of young which can be taken from the area, as a result of a conservation enhancement program.
              (5) Determination of biologically sustainable use:
              (i) Estimation of the number exported from the country during the past 2 years, and the number of birds removed from the wild for export, domestic trade, illegal trade, subsistence use, and other purposes (specify) for the country of export during the past 2 years;
              (ii) The estimated number of birds that will be removed from the wild from each area of take each year for all purposes (export trade, domestic trade, illegal trade, and subsistence use), including a description of age-classes (nestlings, fledglings, sub-adults, adults, all classes), when applicable;
              (iii) For the projected take addressed in the management plan, a description of the removal process, including, but not limited to, locations, time of year, capture methods, means of transport, and pre-export conditioning;
              (iv) Documentation of how each projected level of take was determined;
              (v) Explanation of infrastructure and law enforcement and monitoring mechanisms that ensure compliance with the methodology in the management plan and that the species will be removed at a level that ensures sustainable use; and
              (vi) Description of how species in each area or region of take will be monitored in order to determine whether the number and age classes of birds taken is sustainable.
              (6)(i) For species that are considered “pests” in the country of origin: documentation that such a species is a pest, including a description of the type of pest,—e.g., agricultural, disease carrier; a description of the damage the pest species causes to its ecosystem; and a description of how the sustainable use management plan controls population levels of the pest species.

              (ii) For non-pest species: A description of how the sustainable use management plan promotes the value of the species and its habitats. Incentives for conservation may be generated by environmental education, cooperative efforts or projects, development of cooperative management units, and/or activities involving local communities.
              (7) Additional factors:
              (i) Description of any existing enhancement activities developed for the species, including, but not limited to, annual banding programs, nest watching/guarding, and nest improvement; and
              (ii) Description, including photographs or diagrams, of the shipping methods and enclosures proposed to be used to transport the exotic birds, including but not limited to feeding and care during transport, densities of birds in shipping enclosures, and estimated consignment sizes.
              (b) Approval criteria. Upon receiving a sustainable use management plan in accordance with paragraph (a) of this section, the Director will decide whether or not an exotic bird species should be listed as an approved species for importation from the country of export, under section 15.33. In making this decision, the Director shall consider in addition to the general criteria in part 13 of this subchapter, all of the following factors for the species:
              (1) Whether the country of export is effectively implementing the Convention, particularly with respect to:
              (i) Establishment of a functioning Scientific Authority;
              (ii) The requirements of Article IV of the Convention;
              (iii) Remedial measures recommended by the Parties to the Convention with respect to this and similar species, including recommendations of permanent committees of the Convention; and
              (iv) Article VIII of the Convention, including but not limited to establishment of legislation and infrastructure necessary to enforce the Convention, and submission of annual reports to the Convention's Secretariat;
              (2) Whether the country of export has developed a scientifically-based management plan for the species that:
              (i) Provides for the conservation of the species and its habitat(s);
              (ii) Includes incentives for conservation unless the species is a documented pest species;
              (iii) Is adequately implemented and enforced;
              (iv) Ensures that the use of the species is:
              (A) Sustainable;
              (B) Maintained throughout its range at a level that is consistent with the species' role in its ecosystem; and
              (C) Is well above the level at which the species might become threatened;
              (v) Addresses illegal trade, domestic trade, subsistence use, disease, and habitat loss; and
              (vi) Ensures that the methods of capture, transport, and maintenance of the species minimize the risk of injury, damage to health, and inhumane treatment; and
              (3) If the species has a multi-national distribution:
              (i) Whether populations of the species in other countries in which it occurs will not be detrimentally affected by exports of the species from the country requesting approval;
              (ii) Whether factors affecting conservation of the species, including export from other countries, illegal trade, domestic use, or subsistence use are regulated throughout the range of the species so that recruitment and/or breeding stocks of the species will not be detrimentally affected by the proposed export;
              (iii) Whether the projected take and export will not detrimentally affect breeding populations; and
              (iv) Whether the projected take and export will not detrimentally affect existing enhancement activities, conservation programs, or enforcement efforts throughout the species' range.
              (4) For purposes of applying the criterion in paragraph (b)(2)(iv) of this section, the Director may give positive consideration to plans wherein very conservative capture and export quotas are implemented prior to being able to obtain all of the biological information necessary for a more large-scale management plan, if the country can demonstrate that such conservative capture and export quotas are non-detrimental to the species survival in the wild under the criterion in paragraph (b)(2)(iv) of this section.
              (c) Publication in the Federal Register. The Director shall publish notice in the Federal Register of the availability of each complete sustainable use management plan received under paragraph (a) of this section. Each notice shall invite the submission from interested parties of written data, views, or arguments with respect to the proposed approval.
              (d) Duration of approval. A species and country of export listed in section 15.33 as approved shall be approved for 3 years, at which time renewal of approval shall be considered by the Service.
              [61 FR 2091, Jan. 24, 1996]
            
            
              § 15.33
              Species included in the approved list.
              (a) Captive-bred species. The list in this paragraph includes species of captive-bred exotic birds for which importation into the United States is not prohibited by section 15.11. The species are grouped taxonomically by order.
              
                
                  Species
                  Common name
                
                
                  Order Falconiiformes:
                
                
                  
                    Buteo buteo
                  
                  Common European buzzard.
                
                
                  Order Columbiformes:
                
                
                  
                    Columba livia
                  
                  Rock dove.
                
                
                  Order Psittaciformes:
                
                
                  
                    Agapornis personata
                  
                  Masked lovebird.
                
                
                  
                    Agapornis roseicollis
                  
                  Peach-faced lovebird.
                
                
                  
                    Aratinga jandaya
                  
                  Jendaya conure.
                
                
                  
                    Barnardius barnardi
                  
                  Mallee ringneck parrot.
                
                
                  
                    Bolborhynchus lineola (blue form)
                  Lineolated parakeet (blue form).
                
                
                  
                    Bolborhynchus lineola (yellow form)
                  Lineolated parakeet (yellow form).
                
                
                  
                    Bolborhynchus lineola (white form)
                  Lineolated parakeet (white form).
                
                
                  
                    Cyanoramphus auriceps
                  
                  Yellow-fronted Parakeet.
                
                
                  
                    Cyanoramphus novaezelandiae
                  
                  Red-fronted parakeet.
                
                
                  
                    Forpus coelestis (lutino form)
                  Pacific parrotlet (lutino form).
                
                
                  
                    Forpus coelestis (yellow form)
                  Pacific parrotlet (yellow form).
                
                
                  
                    Forpus coelestis (blue form)
                  Pacific parrotlet (blue form).
                
                
                  
                    Forpus coelestis (cinnamon form)
                  Pacific parrotlet (cinnamon form).
                
                
                  
                    Melopsittacus undulatus
                  
                  Budgerigar.
                
                
                  
                    Neophema bourkii
                  
                  Bourke's parrot.
                
                
                  
                    Neophema chrysostoma
                  
                  Blue-winged Parrot.
                
                
                  
                    Neophema elegans
                  
                  Elegant Parrot.
                
                
                  
                    Neophema pulchella
                  
                  Turquoise parrot.
                
                
                  
                    Neophema splendida
                  
                  Scarlet-chested parrot.
                
                
                  
                    Nymphicus hollandicus
                  
                  Cockatiel.
                
                
                  
                    Platycercus adelaide
                  
                  Adelaide rosella.
                
                
                  
                    Platycercus adscitus
                  
                  Pale-headed rosella.
                
                
                  
                    Platycercus elegans
                  
                  Crimson rosella.
                
                
                  
                    Platycercus eximius
                  
                  Eastern rosella
                
                
                  
                    Platycercus icterotis
                  
                  Western (stanley) rosella.
                
                
                  
                    Platycercus venustus
                  
                  Northern rosella.
                
                
                  
                    Polytelis alexandrae
                  
                  Princess parrot.
                
                
                  
                    Polytelis anthopeplus
                  
                  Regent parrot.
                
                
                  
                    Polytelis swainsonii
                  
                  Superb parrot.
                
                
                  
                    Psephotus chrysopterygius 1
                  
                  Golden-shouldered parakeet.
                
                
                  
                    Psephotus haematonotus
                  
                  Red-rumped parakeet.
                
                
                  
                    Psephotus varius
                  
                  Mulga parakeet.
                
                
                  
                    Psittacula eupatria (blue form)
                  Alexandrine parakeet (blue form).
                
                
                  
                    Psittacula eupatria (lutino form)
                  Alexandrine parakeet (lutino form).
                
                
                  
                    Psittacula krameri manillensis
                  
                  Indian ringneck parakeet.
                
                
                  
                    Purpureicephalus spurius
                  
                  Red-capped parrot.
                
                
                  
                    Trichoglossus chlorolepidotus
                  
                  Scaly-breasted lorikeet.
                
                
                  Order Passeriformes:
                
                
                  
                    Aegintha temporalis
                  
                  Red-browed Finch.
                
                
                  
                    Aidemosyne modesta
                  
                  Cherry Finch.
                
                
                  
                    Chloebia gouldiae
                  
                  Gouldian finch.
                
                
                  
                    Emblema guttata
                  
                  Diamond Sparrow.
                
                
                  
                    Emblema picta
                  
                  Painted finch.
                
                
                  
                    Lonchura castaneothorax
                  
                  Chestnut-breasted finch.
                
                
                  
                    Lonchura domestica
                  
                  Society (=Bengalese) finch.
                
                
                  
                    Lonchura pectoralis
                  
                  Pictorella finch.
                
                
                  
                    Neochmia ruficauda
                  
                  Star finch.
                
                
                  
                    Poephila acuticauda
                  
                  Long-tailed grassfinch.
                
                
                  
                    Poephila bichenovii
                  
                  Double-barred finch.
                
                
                  
                    Poephila cincta
                  
                  Parson finch.
                
                
                  
                    Poephila guttata
                  
                  Zebra finch.
                
                
                  
                    Poephila personata
                  
                  Masked finch.
                
                
                  
                  
                    Serinus canaria
                  
                  Common Canary.
                
                
                  1 Note: Permits are still required for this species under part 17 of this chapter.
              
              (b) Non-captive-bred species. The list in this paragraph includes species of non-captive-bred exotic birds and countries for which importation into the United States is not prohibited by section 15.11. The species are grouped taxonomically by order, and may only be imported from the approved country, except as provided under a permit issued pursuant to subpart C of this part.
              [59 FR 62262, Dec. 2, 1994, as amended at 61 FR 2093, Jan. 24, 1996; 82 FR 16540, Apr. 5, 2017]
            
          
          
            Subpart E—Qualifying Facilities Breeding Exotic Birds in Captivity
            
              § 15.41
              Criteria for including facilities as qualifying for imports. [Reserved]
            
            
              § 15.42
              List of foreign qualifying breeding facilities. [Reserved]
            
          
          
            Subpart F—List of Prohibited Species Not Listed in the Appendices to the Convention
            
              § 15.51
              Criteria for including species and countries in the prohibited list. [Reserved]
            
            
              § 15.52
              Species included in the prohibited list. [Reserved]
            
            
              § 15.53
              Countries of export included in the prohibited list. [Reserved]
            
          
        
        
          Pt. 16
          PART 16—INJURIOUS WILDLIFE
          
            
              Subpart A—Introduction
              Sec.
              16.1
              Purpose of regulations.
              16.2
              Scope of regulations.
              16.3
              General restrictions.
            
            
              Subpart B—Importation or Shipment of Injurious Wildlife
              16.11
              Importation of live wild mammals.
              16.12
              Importation of live wild birds or their eggs.
              16.13
              Importation of live or dead fish, mollusks, and crustaceans, or their eggs.
              16.14
              Importation of live or dead amphibians or their eggs.
              16.15
              Importation of live reptiles or their eggs.
            
            
              Subpart C—Permits
              16.22
              Injurious wildlife permits.
            
            
              Subpart D—Additional Exemptions
              16.32
              Importation by Federal agencies.
              16.33
              Importation of natural-history specimens.
            
          
          
            Authority:
            18 U.S.C. 42.
          
          
            Source:
            39 FR 1169, Jan. 4, 1974, unless otherwise noted.
          
          
            Subpart A—Introduction
            
              § 16.1
              Purpose of regulations.
              The regulations contained in this part implement the Lacey Act (18 U.S.C. 42).
            
            
              § 16.2
              Scope of regulations.
              The provisions of this part are in addition to, and are not in lieu of, other regulations of this subchapter B which may require a permit or prescribe additional restrictions or conditions for the importation, exportation, and interstate transportation of wildlife (see also part 13).
            
            
              § 16.3
              General restrictions.

              Any importation or transportation of live wildlife or eggs thereof, or dead fish or eggs or salmonids of the fish family Salmonidae into the United States or its territories or possessions is deemed to be injurious or potentially injurious to the health and welfare of human beings, to the interest of forestry, agriculture, and horticulture, and to the welfare and survival of the wildlife or wildlife resources of the United States; and any such importation into or the transportation of live wildlife or eggs thereof between the continental United States, the District of Columbia, Hawaii, the Commonwealth of Puerto Rico, or any territory or possession of the United States by any means whatsoever, is prohibited except for certain purposes and under certain conditions as hereinafter provided in this part: Provided, That the provisions of this section shall not apply to psittacine birds (see also §§ 16.32 and 16.33 for other exemptions).
            
          
          
            Subpart B—Importation or Shipment of Injurious Wildlife
            
              § 16.11
              Importation of live wild mammals.

              (a) The importation, transportation, or acquisition is prohibited of live specimens of: (1) Any species of so-called “flying fox” or fruit bat of the genus Pteropus; (2) any species of mongoose or meerkat of the genera Atilax, Cynictis, Helogale, Herpestes, Ichneumia, Mungos, and Suricata; (3) any species of European rabbit of the genus Oryctolagus; (4) any species of Indian wild dog, red dog, or dhole of the genus Cuon; (5) any species of multimammate rat or mouse of the genus Mastomys; (6) any raccoon dog, Nyctereutes procyonoides; and (7) any brushtail possum, Trichosurus vulpecula: Provided, that the Director shall issue permits authorizing the importation, transportation, and possession of such mammals under the terms and conditions set forth in § 16.22.

              (b) Upon the filing of a written declaration with the District Director of Customs at the port of entry as required under § 14.61, all other species of live wild mammals may be imported, transported, and possessed in captivity, without a permit, for scientific, medical, educational, exhibition, or propagating purposes, but no such live wild mammals or any progeny thereof may be released into the wild except by the State wildlife conservation agency having jurisdiction over the area of release or by persons having prior written permission for release from such agency: Provided, That the provisions of this paragraph shall not apply to live game mammals from Mexico, the importation of which is governed by regulations under part 14 of this chapter.
              [39 FR 1169, Jan. 4, 1974, as amended at 47 FR 56362, Dec. 16, 1982; 67 FR 39868, June 11, 2002]
            
            
              § 16.12
              Importation of live wild birds or their eggs.

              (a) The importation, transportation, or acquisition is prohibited of any live specimen or egg of (1) the species of so-called “pink starling” or “rosy pastor” Sturnus roseus; (2) the species of dioch (including the subspecies black-fronted, red-billed, or Sudan dioch) Quelea quelea; (3) any species of Java sparrow, Padda oryzivora; (4) the species of red-whiskered bul-bul, Pycnonotus jocosus: Provided, That the Director shall issue permits authorizing the importation, transportation, and possession of such live birds under the terms and conditions set forth in § 16.22.
              (b) Upon the filing of a written declaration with the District Director of Customs at the port of entry as required under § 14.61, all species of live wild game, birds may be imported, transported, and possessed in captivity, without a permit, for scientific, medical, educational, exhibition, or propagating purposes, and the eggs of such birds may be imported, transported, and possessed, without a permit, for propagating or scientific collection purposes, but no such live wild game birds or any progeny thereof may be released into the wild except by the State wildlife conservation agency having jurisdiction over the area of release or by persons having prior written permission for release from such agency.

              (c) Upon the filing of a written declaration with the District Director of Customs at the port of entry as required under § 14.61, all species of live, wild nongame birds (other than those listed in paragraph (a) of this section) may be imported, transported, and possessed in captivity, without a permit, for scientific, medical, educational, exhibition, or propagating purposes, but no such live, wild nongame birds or any progeny thereof may be released into the wild except by or under the direction of State wildlife conservation agencies when such agencies have received prior written permission from the Director for such release: Provided, That the provisions of this paragraph shall not apply to live bald and golden eagles or to live migratory birds, the importation of which is governed by regulations under parts 22 and 21 of this chapter, respectively, or to birds of the Family Psittacidae (parrots, macaws, cockatoos, parakeets, lories, lovebirds, etc.), the importation and transportation of which is governed by U.S. Public Health Service regulations under 42 CFR parts 71 and 72.
              (d) The importation of the eggs of wild nongame birds is prohibited except as permitted under § 16.33.
            
            
              § 16.13
              Importation of live or dead fish, mollusks, and crustaceans, or their eggs.
              (a) Upon an exporter filing a written declaration with the District Director of Customs at the port of entry as required under § 14.61 of this chapter, live or dead fish, mollusks, and crustaceans, or parts thereof, or their gametes or fertilized eggs, may be imported, transported, and possessed in captivity without a permit except as follows:
              (1) No such live fish, mollusks, crustacean, or any progency or eggs thereof may be released into the wild except by the State wildlife conservation agency having jurisdiction over the area of release or by persons having prior written permission from such agency.
              (2) The importation, transportation, or acquisition of any of the species listed in this paragraph is prohibited except as provided under the terms and conditions set forth in § 16.22:
              (i) Live fish or viable eggs of walking catfish, family Clariidae.
              (ii) Live mitten crabs, genus Eriocheir, or their viable eggs.

              (iii) Live mollusks, veligers, or viable eggs of zebra mussels, genus Dreissena.
              

              (iv) Any live fish or viable eggs of snakehead fishes of the genera Channa and Parachanna (or their generic synonyms of Bostrychoides, Ophicephalus, Ophiocephalus, and Parophiocephalus) of the Family Channidae, including but not limited to:
              (A) Channa amphibeus (Chel or Borna snakehead).
              (B) Channa argus (Northern or Amur snakehead).
              (C) Channa asiatica (Chinese or Northern Green snakehead).
              (D) Channa aurantimaculata.
              
              (E) Channa bankanensis (Bangka snakehead).
              (F) Channa baramensis (Baram snakehead).
              (G) Channa barca (barca or tiger snakehead).
              (H) Channa bleheri (rainbow or jewel snakehead).
              (I) Channa cyanospilos (bluespotted snakehead).
              (J) Channa gachua (dwarf, gaucha, or frog snakehead).
              (K) Channa harcourtbutleri (Inle snakehead).
              (L) Channa lucius (shiny or splendid snakehead).
              (M) Channa maculata (blotched snakehead).
              (N) Channa marulius (bullseye, murrel, Indian, great, or cobra snakehead).
              (O) Channa maruloides (emperor snakehead).
              (P) Channa melanoptera.
              
              (Q) Channa melasoma (black snakehead).
              (R) Channa micropeltes (giant, red, or redline snakehead).
              (S) Channa nox.
              
              (T) Channa orientalis (Ceylon or Ceylonese Green snakehead).
              (U) Channa panaw.
              
              (V) Channa pleurophthalmus (ocellated, spotted, or eyespot snakehead).
              (W) Channa punctata (dotted or spotted snakehead).
              (X) Channa stewartii (golden snakehead).
              (Y) Channa striata (chevron or striped snakehead).
              (Z) Parachanna africana (Niger or African snakehead).
              (AA) Parachanna insignis (Congo, square-spotted African or light African snakehead).
              (BB) Parachanna obscura (dark African, dusky, or square-spotted snakehead).
              (v) Any live fish, gametes, viable eggs, or hybrids of the following species in family Cyprinidae:
              (A) Carassius carassius (crucian carp).
              (B) Carassius gibelio (Prussian carp).
              (C) Hypophthalmichthys harmandi (largescale silver carp).
              (D) Hypophthalmichthys molitrix (silver carp).
              (E) Hypophthalmichthys nobilis (bighead carp).
              (F) Mylopharyngodon piceus (black carp).
              
              (G) Phoxinus phoxinus (Eurasian minnow).
              (H) Pseudorasbora parva (stone moroko).
              (I) Rutilus rutilus (roach).

              (vi) Any live fish, gametes, viable eggs, or hybrids of Lates niloticus (Nile perch), family Centropomidae.

              (vii) Any live fish, gametes, viable eggs, or hybrids of Perccottus glenii (Amur sleeper), family Odontobutidae.
              (viii) Any live fish, gametes, viable eggs, or hybrids of the following species in family Percidae:
              (A) Perca fluviatilis (European perch).
              (B) Sander lucioperca (zander).

              (ix) Any live fish, gametes, viable eggs, or hybrids of Silurus glanis (wels catfish), family Siluridae.

              (x) Any live crustacean, gametes, viable eggs, or hybrids of Cherax destructor (common yabby), family Parastacidae.

              (3) Notwithstanding § 16.32, all Federal agencies shall be subject to the requirements stated within this section. Live or dead uneviscerated salmonid fish (family Salmonidae), live fertilized eggs, or gametes of salmonid fish are prohibited entry into the United States for any purpose except by direct shipment accompanied by a certification that: as defined in paragraph (e)(1) of this section, the fish lots, from which the shipments originated, have been sampled; virus assays have been conducted on the samples according to methods described in paragraphs (e)(2) through (4); of this section; and Oncorhynchus masou virus and the viruses causing viral hemorrhagic septicemia, infectious hematopoietic necrosis, and infectious pancreatic necrosis have not been detected in the fish stocks from which the samples were taken. In addition, live salmonid fish can be imported into the United States only upon written approval from the Director of the U.S. Fish and Wildlife Service.
              (4) All live fish eggs of salmonid fish must be disinfected within 24 hours prior to shipment to the United States. Disinfection shall be accomplished by immersion for 15 minutes in a 75 part per million (titratable active iodine) non-detergent solution of polyvinylpyrrolidone iodine (iodophor) buffered to a pH of 6.0 to 7.0. Following disinfection, the eggs shall be rinsed and maintained in water free of fish pathogens until packed and shipped. Any ice or water used for shipping shall be from pathogen-free water.
              (b)(1) The certification to accompany importations as required by this section shall consist of a statement in the English language, printed or typewritten, stating that this shipment of dead uneviscerated salmonid fish, live salmonid fish, or live, disinfected fertilized eggs or gametes of salmonid fish has been tested, by the methods outlined in this section, and none of the listed viruses were detected. The certification shall be signed in the country of origin by a qualified fish pathologist designated as a certifying official by the Director.
              (2) The certification must contain:
              (i) The date and port of export in the country of origin and the anticipated date of arrival in the United States and port of entry;
              (ii) Surface vessel name or number or air carrier and flight number;
              (iii) Bill of lading number or airway bill number;
              (iv) The date and location where fish, tissue, or fluid samples were collected;
              (v) The date and location where virus assays were completed; and
              (vi) The original handwritten signature, in ink, of the certifying official and his or her address and telephone number.

              (3) Certification may be substantially in the following form:
              
              

                I, ____, designated by the Director of the U.S. Fish and Wildlife Service on ____ (date), as a certifying official for ____ (country), as required by Title 50, CFR 16.13, do hereby certify that the fish lot(s) of origin for this shipment of ____ (weight in kilograms) dead uneviscerated salmonid fish, live salmonid fish, live salmonid fish eggs disinfected as described in § 16.13, or live salmonid gametes to be shipped under ____ (bill of lading number or airway bill number), were sampled at ____ (location of fish facility) on ____ (sampling date) and the required viral assays were completed on ____ (date assays were completed) at ____ (location where assays were conducted) using the methodology described in § 16.13. I further certify that Oncorhynchus masou virus and the viruses causing viral hemorrhagic septicemia, infectious hematopoietic necrosis, and infectious pancreatic necrosis have not been detected in viral assays of the fish lot(s) of origin.
                

                The shipment is scheduled to depart ____ (city and country) on ____ (date), via ____ (name of carrier) with anticipated arrival at the port of ____ (city), U.S.A., on ____ (date).
                
                
                (Signature in ink of certifying official)
                
                
                (Printed name of certifying official)
                Date:
                Organization employing certifying official:
                Mailing address:
                City:
                State/Province:
                Zip Code/Mail Code:
                Country:
                Office telephone number: International code
                Telephone number
                Fax number
              
              

              (c) Nothing in this part shall restrict the importation and transportation of dead salmonid fish when such fish have been eviscerated (all internal organs removed, gills may remain) or filleted or when such fish or eggs have been processed by canning, pickling, smoking, or otherwise prepared in a manner whereby the Oncorhynchus masou virus and the viruses causing viral hemorrhagic septicemia, infectious hematopoietic necrosis, and infectious pancreatic necrosis have been killed.
              (d) Any fish caught in the wild in North America under a valid sport or commercial fishing license shall be exempt from sampling and certification requirements and from filing the Declaration for Importation of Wildlife. The Director may enter into formal agreements allowing the importation of gametes, fertilized eggs, live fish, or dead, uneviscerated fish without inspection and certification of pathogen status, if the exporting Nation has an acceptable program of inspection and pathogen control in operation, can document the occurrence and distribution of fish pathogens within its boundaries, and can demonstrate that importation of salmonid fishes into the United States from that National will not pose a substantial risk to the public and private fish stocks of the United States.
              (e) Fish sampling requirements, sample processing, and methods for virus assays—(1) Fish sampling requirements. (i) Sampling for virus assays required by this section must be conducted within the six (6) months prior to the date of shipment of dead uneviscerated salmonid fish, live salmonid fish, live salmonid eggs, or salmonid gametes to the United States. Sampling shall be on a lot-by-lot basis with the samples from each lot distinctively marked, maintained, and processed for virus assay separately. A fish lot is defined as a group of fish of the same species and age that originated from the same discrete spawning population and that always have shared a common water supply. In the case of adult broodstock, various age groups of the same fish species may be sampled as a single lot, provided they meet the other conditions previously stated and have shared the same container(s) for at least 1 year prior to the sampling date.
              (ii) In a sample, or sub-sample of a given lot, collection of 10 or more moribund fish shall be given first preference. The remainder of fish required for collection shall be randomly selected live fish from all containers occupied by the lot being sampled. Moribund fish shall be collected and processed separately from randomly selected fish. In the event the sample is taken from adult broodstock of different ages that share the same container, first preference shall be given to collecting samples from the older fish.

              (iii) The minimum sample numbers collected from each lot must be in accordance with a plan that provides 95 percent confidence that at least one fish, with a detectable level of infection, will be collected and will be present in the sample if the assumed minimum prevalence of infection equals or exceeds 2 percent. A total of 150 fish collected proportionately from among all containers shared by the lot usually meets this requirement. A sampling strategy based on a presumed pathogen prevalence of 5 percent (60 fish) may be used to meet sampling requirements for shipments of gametes, fertilized eggs, or uneviscerated dead fish; provided that in the previous 2 years no disease outbreaks caused by a pathogen of concern have occurred at the facility from which the shipment originated and all stocks held at the facility have been inspected at least four times during that period (at intervals of approximately 6 months) and no pathogens of concern detected.
              
              (iv) Fish must be alive when collected and processed within 48 hours after collection. Tissue and fluid samples shall be stored in sealed, aseptic containers and kept at 4 °Celsius (C.) or on ice but not frozen.
              (v) Tissue collection shall be as follows:
              (A) Sac Fry and fry to 4 centimeter (cm): Assay entire fish. If present, remove the yolk sac.
              (B) Fish 4-6 cm: Assay entire visceral mass including kidney.
              (C) Fish longer than 6 cm: Assay kidney and spleen in approximately equal weight proportions.
              (D) Spawning adult broodstock: Assay kidney and spleen tissues from males and/or females and ovarian fluid from females. Ovarian fluid may comprise up to 50 percent of the samples collected.
              (2) General sample processing requirements. (i) Ovarian fluid samples shall be collected from each spawning female separately. All samples from individual fish shall be measured to ensure that similar quantities from each fish are combined if samples are pooled. Ovarian fluid samples from no more than five fish may be combined to form a pool.
              (ii) Whole fry (less yolk sacs), viscera, and kidney and spleen tissues from no more than five fish may be similarly pooled.
              (iii) Antibiotics and antifungal agents may be added to ovarian fluid or tissue samples to control microbial contaminant growth at the time of sample collection. Final concentrations shall not exceed 200-500 micrograms/milliliter (µg/ml) of Gentamycin, 800 international units/milliliter (IU/ml) of penicillin, or 800 µg/ml of streptomycin. Antifungal agent concentrations should not exceed 200 IU/ml of mycostatin (Nystatin) of 20 µg/ml of amphotericin B (Fungizone).
              (iv) Sample temperature must be maintained between 4 at 15 °C. during processing. Use separate sets of sterile homogenization and processing equipment to process fluids or tissues from each fish lot sampled. Processing equipment need not be sterilized between samples within a single lot.
              (v) Homogenized tissue samples may be diluted 1:10 with buffered cell culture medium (pH 7.4-7.8) containing antibiotics and antifungal agents not exceeding the concentrations described in paragraph (e)(2)(iii) of this section. Centrifuge tissue suspensions and ovarian fluid samples 4 °C. at 2,500 × gravity (g) (relative centrifugal force) for 15 minutes. Resulting supernatant solutions can be stored overnight at 4 °C.
              (vi) At the time of inoculation onto cell cultures, total dilution of processed tissue samples must not exceed 1:100 ((volume to volume) (v/v)); total dilution of ovarian fluid samples must not exceed 1:20 (v/v). In samples inoculated onto cell cultures, the final antibiotic concentration shall not exceed 100 µg/ml of Gentamicin, 100 IU/ml of penicillin, or 100 µg/ml of streptomycin and antifungal agent concentrations should not exceed 25 IU/ml of mycostatin (Nystatin) or 2.5 µg/ml of amphotericin B (Fungizone).
              (3) Cell culture procedures. (i) Both epithelioma papulosum cyprini (EPC) and chinook salmon embryo (CHSE-214) cell lines must be maintained and used in all virus assays. Susceptible, normal appearing, and rapidly dividing cell cultures shall be selected. Penicillin (100 IU/ml), streptomycin (100 µg/ml), and antifungal agents, such as mycostatin/Nystatin (25 IU/ml) or amphotericin B/Fungizone (2.5 µg/ml), are permitted in media used for cell culture and virus assay work.
              (ii) Cell cultures shall be seeded and grown, at optimum temperatures, to 80-90 percent confluence in 24-well plates for virus assay work.
              (iii) Decant the medium from the required number of 24-well plates of each cell line, and inoculate four replicate wells per cell line with .10 ml per well of each processed sample. When all wells have been inoculated, tilt plates to spread the inocula evenly. Incubate inoculated plates for 1 hour at 15 °C. for sample contact. After the 1 hour contact add cell culture medium. Medium shall be buffered or cells incubated so that a pH between 7.4 and 7.8 is maintained. All cell culture assays shall be incubated, without overlays, at 15 °C. for 21 days.
              (4) Virus identification by serological methods. All cell cultures showing cytopathic effects (CPE) must be sub-cultured onto fresh cell cultures. If CPE is observed, determine the presence and identity the virus by serum neutralization, dot blot, enzyme-linked immunosorbent assay, or other equivalent serological technique.
              (f) Information concerning the importation requirements of this section and application requirements for designation as a certifying official for purposes of this section may be obtained by contacting the Division of Fish and Aquatic Conservation Programs at the address provided at 50 CFR 2.1(b) or by telephone at 703-358-1878.

              (g) The information collection requirements contained in this part have been approved by the Office of Management and Budget under 44 U.S.C. 3501 et seq. and assigned clearance number 1018-0078. The information is being collected to inform U.S. Customs and USFWS inspectors of the contents, origin, routing, and destination of fish and eggs shipments and to certify that the fish lots were inspected for listed pathogens. The information will be used to protect the health of the fishery resource. Response is required to obtain a benefit.
              [58 FR 58979, Nov. 5, 1993, as amended at 65 FR 37063, June 13, 2000; 67 FR 62203, Oct. 4, 2002; 72 FR 37469, July 10, 2007; 72 FR 59035, Oct. 18, 2007; 76 FR 15858, Mar. 22, 2011; 79 FR 43964, July 29, 2014; 81 FR 67899, Sept. 30, 2016]
            
            
              § 16.14
              Importation of live or dead amphibians or their eggs.

              (a) The importation, transportation, or acquisition of any live or dead specimen, including parts, but not eggs or gametes, of the genera Chioglossa, Cynops, Euproctus, Hydromantes, Hynobius, Ichthyosaura, Lissotriton, Neurergus, Notophthalmus, Onychodactylus, Paramesotriton, Plethodon, Pleurodeles, Salamandra, Salamandrella, Salamandrina, Siren, Taricha, Triturus, and Tylototriton, including but not limited to, the species listed in this paragraph, is prohibited except as provided under the terms and conditions set forth at § 16.22 of this part:
              (1) Chioglossa lusitanica (golden striped salamander).
              (2) Cynops chenggongensis (Chenggong fire-bellied newt).
              (3) Cynops cyanurus (blue-tailed fire-bellied newt).
              (4) Cynops ensicauda (sword-tailed newt).
              (5) Cynops fudingensis (Fuding fire-bellied newt).
              (6) Cynops glaucus (bluish grey newt, Huilan Rongyuan).
              (7) Cynops orientalis (Oriental fire belly newt, Oriental fire-bellied newt).
              (8) Cynops orphicus (no common name).
              (9) Cynops pyrrhogaster (Japanese newt, Japanese fire-bellied newt).
              (10) Cynops wolterstorffi (Kunming Lake newt).
              (11) Euproctus montanus (Corsican brook salamander).
              (12) Euproctus platycephalus (Sardinian brook salamander).
              (13) Hydromantes ambrosii (Ambrosi salamander).
              (14) Hydromantes brunus (limestone salamander).
              (15) Hydromantes flavus (Mount Albo cave salamander).
              (16) Hydromantes genei (Sardinian cave salamander).
              (17) Hydromantes imperialis (imperial cave salamander).
              (18) Hydromantes italicus (Italian cave salamander).
              (19) Hydromantes platycephalus (Mount Lyell salamander).
              (20) Hydromantes sarrabusensis (no common name).
              (21) Hydromantes shastae (Shasta salamander).
              (22) Hydromantes strinatii or Speleomantes strinatii (French cave salamander, Strinati's cave salamander).
              (23) Hydromantes supramontis (Supramonte cave salamander).
              (24) Hynobius abei (Abe's salamander).
              (25) Hynobius amakusaensis (Amakusa-sanshouo).
              (26) Hynobius amjiensis (Anji salamander).
              (27) Hynobius arisanensis (Arisan hynobid).
              (28) Hynobius boulengeri (Odaigahara salamander).
              (29) Hynobius chinensis (Chinese salamander).
              (30) Hynobius dunni (Oita salamander).
              (31) Hynobius formosanus (Taiwan salamander).
              (32) Hynobius fucus or Hynobius fuca (Taiwan lesser salamander).
              
              (33) Hynobius glacialis (Nanhu salamander).
              (34) Hynobius guabangshanensis (no common name).
              (35) Hynobius hidamontanus (Hakuba salamander).
              (36) Hynobius hirosei (no common name).
              (37) Hynobius katoi (Akaishi sansho-uo).
              (38) Hynobius kimurae (Hida salamander).
              (39) Hynobius leechii (northeastern China hynobiid salamander).
              (40) Hynobius lichenatus (northeast salamander).
              (41) Hynobius maoershanensis (no common name).
              (42) Hynobius naevius (blotched salamander).
              (43) Hynobius nebulosus (misty salamander).
              (44) Hynobius nigrescens (black salamander).
              (45) Hynobius okiensis (Oki salamander).
              (46) Hynobius osumiensis (Osumi-sanshouo).
              (47) Hynobius quelpaertensis (no common name).
              (48) Hynobius retardatus (Hokkaido salamander).
              (49) Hynobius shinichisatoi (Sobo-sanshouo).
              (50) Hynobius sonani (Sonan's hynobiid).
              (51) Hynobius stejnegeri (Bekko Sansho-uo).
              (52) Hynobius takedai (Hokuriku Sansho-uo).
              (53) Hynobius tokyoensis (Tokyo salamander).
              (54) Hynobius tsuensis (Tsushima Sansho-uo).
              (55) Hynobius turkestanicus (Turkestanian salamander).
              (56) Hynobius yangi (no common name).
              (57) Hynobius yatsui (no common name).
              (58) Hynobius yiwuensis (Yiwu hynobiid).
              (59) Ichthyosaura alpestris (alpine newt).
              (60) Lissotriton boscai (Bosca's newt).
              (61) Lissotriton helveticus (palmate newt).
              (62) Lissotriton italicus (Italian newt).
              (63) Lissotriton kosswigi (Triton pontue de Kosswig).
              (64) Lissotriton lantzi (no common name).
              (65) Lissotriton montandoni (Carpathian newt).
              (66) Lissotriton vulgaris (smooth newt).
              (67) Neurergus crocatus (no common name).
              (68) Neurergus derjugini or Neurergus microspilotus (Kurdistan newt).
              (69) Neurergus kaiseri (Lorestan newt, Luristan newt, emperor spotted newt, Zagros newt, Iranian harlequin newt, kaiser newt).
              (70) Neurergus strauchii (no common name).
              (71) Notophthalmus meridionalis (black-spotted newt).
              (72) Notophthalmus perstriatus (striped newt).
              (73) Notophthalmus viridescens (eastern newt).
              (74) Onychodactylus fischeri (long-tailed clawed salamander).
              (75) Onychodactylus fuscus (Tadami clawed salamander).
              (76) Onychodactylus intermedius (Bandai clawed salamander).
              (77) Onychodactylus japonicus (Japanese clawed salamander).
              (78) Onychodactylus kinneburi (Shikoku clawed salamander).
              (79) Onychodactylus koreanus (Korai-Sansyouo).
              (80) Onychodactylus nipponoborealis (Riben Bei Zhaoni).
              (81) Onychodactylus tsukubaensis (Tsukuba clawed salamander).
              (82) Onychodactylus zhangyapingi (Jilin Zhaoni).
              (83) Onychodactylus zhaoermii (Liaoning).
              (84) Paramesotriton caudopunctatus (spot-tailed warty newt).
              (85) Paramesotriton chinensis (Chinese warty newt).
              (86) Paramesotriton deloustali (no common name).
              (87) Paramesotriton fuzhongensis (no common name).
              (88) Paramesotriton guanxiensis (Guangxi warty newt).
              (89) Paramesotriton hongkongensis (no common name).
              (90) Paramesotriton labiatus (spotless stout newt).
              (91) Paramesotriton longliensis (no common name).
              
              (92) Paramesotriton maolanensis (no common name).
              (93) Paramesotriton qixilingensis (no common name).
              (94) Paramesotriton wulingensis (no common name).
              (95) Paramesotriton yunwuensis (no common name).
              (96) Paramesotriton zhijinensis (no common name).
              (97) Plethodon ainsworthi (Catahoula salamander, bay springs salamander).
              (98) Plethodon albagula (western slimy salamander).
              (99) Plethodon amplus (Blue Ridge gray-cheeked salamander).
              (100) Plethodon angusticlavius (Ozark salamander, Ozark zigzag salamander).
              (101) Plethodon asupak (Scott Bar salamander).
              (102) Plethodon aureolus (Tellico salamander).
              (103) Plethodon caddoensis (Caddo Mountain salamander).
              (104) Plethodon chattahoochee (Chattahoochee slimy salamander).
              (105) Plethodon cheoah (Cheoah bald salamander).
              (106) Plethodon chlorobryonis (Atlantic Coast slimy salamander).
              (107) Plethodon cinereus (eastern red-backed salamander, redback salamander, salamandre rayée, red-backed salamander).
              (108) Plethodon cylindraceus (white-spotted slimy salamander).
              (109) Plethodon dorsalis (zigzag salamander, northern zigzag salamander).
              (110) Plethodon dunni (Dunn's salamander).
              (111) Plethodon electromorphus (northern ravine salamander).
              (112) Plethodon elongatus (Del Norte salamander).
              (113) Plethodon fourchensis (Fourche Mountain salamander).
              (114) Plethodon glutinosus (slimy salamander, northern slimy salamander).
              (115) Plethodon grobmani (southeastern slimy salamander).
              (116) Plethodon hoffmani (valley and ridge salamander).
              (117) Plethodon hubrichti (Peaks of Otter salamander).
              (118) Plethodon idahoensis (Coeur d'Alene salamander).
              (119) Plethodon jordani (Appalachian salamander, red-cheeked salamander, Jordan's salamander).
              (120) Plethodon kentucki (Kentucky salamander, Cumberland Plateau salamander).
              (121) Plethodon kiamichi (Kiamichi slimy salamander).
              (122) Plethodon kisatchie (Louisiana slimy salamander).
              (123) Plethodon larselli (Larch Mountain salamander).
              (124) Plethodon meridianus (South Mountain gray-cheeked salamander, southern gray-cheeked salamander).
              (125) Plethodon metcalfi (southern gray-cheeked salamander).
              (126) Plethodon mississippi (Mississippi slimy salamander).
              (127) Plethodon montanus (northern gray-cheeked salamander).
              (128) Plethodon neomexicanus (Jemez Mountains salamander).
              (129) Plethodon nettingi (Cheat Mountain salamander).
              (130) Plethodon ocmulgee (Ocmulgee slimy salamander).
              (131) Plethodon ouachitae (Rich Mountain salamander).
              (132) Plethodon petraeus (Pigeon Mountain salamander).
              (133) Plethodon punctatus (white-spotted salamander, cow knob salamander).
              (134) Plethodon richmondi (southern ravine salamander, ravine salamander).
              (135) Plethodon savannah (Savannah slimy salamander).
              (136) Plethodon sequoyah (Sequoyah slimy salamander).
              (137) Plethodon serratus (southern red-backed salamander).
              (138) Plethodon shenandoah (Shenandoah salamander).
              (139) Plethodon sherando (Big Levels salamander).
              (140) Plethodon shermani (red-legged salamander).
              (141) Plethodon stormi (Siskiyou Mountains salamander).
              (142) Plethodon teyahalee (Southern Appalachian salamander).
              (143) Plethodon vandykei (Van Dyke's salamander).
              (144) Plethodon variolatus (South Carolina slimy salamander).
              (145) Plethodon vehiculum (western red-backed salamander).
              (146) Plethodon ventralis (southern zigzag salamander).
              (147) Plethodon virginia (Shenandoah Mountain salamander).
              
              (148) Plethodon websteri (Webster's salamander).
              (149) Plethodon wehrlei (Wehrle's salamander).
              (150) Plethodon welleri (Weller's salamander).
              (151) Plethodon yonahlossee (Yonahlossee salamander).
              (152) Pleurodeles nebulosus (no common name).
              (153) Pleurodeles poireti (Algerian newt).
              (154) Pleurodeles waltl (Spanish newt).
              (155) Salamandra algira (Algerian salamander).
              (156) Salamandra atra (alpine salamander).
              (157) Salamandra corsica (Corsican fire salamander).
              (158) Salamandra infraimmaculata (no common name).
              (159) Salamandra lanzai (Lanza's alpine salamander, Salamandra di Lanza).
              (160) Salamandra salamandra (fire salamander).
              (161) Salamandrella keyserlingii (Siberian newt).
              (162) Salamandrella tridactyla (no common name).
              (163) Salamandrina perspicillata (northern spectacled salamander).
              (164) Salamandrina terdigitata (southern spectacled salamander).
              (165) Siren intermedia (lesser siren).
              (166) Siren lacertina (greater siren).
              (167) Taricha granulosa (rough-skinned newt).
              (168) Taricha rivularis (red-bellied newt).
              (169) Taricha sierrae (Sierra newt).
              (170) Taricha torosa (California newt).
              (171) Triturus carnifex (Italian crested newt).
              (172) Triturus cristatus (great crested newt).
              (173) Triturus dobrogicus (Danube crested newt).
              (174) Triturus hongkongensis (no common name)
              (175) Triturus ivanbureschi (Balkan-Anatolian crested newt, Buresch's crested newt).
              (176) Triturus karelinii (Southern crested newt).
              (177) Triturus macedonicus (no common name).
              (178) Triturus marmoratus (marbled newt).
              (179) Triturus pygmaeus (pygmy marbled newt).
              (180) Triturus vittatus (no common name).
              (181) Tylototriton anguliceps (angular-headed newt).
              (182) Tylototriton asperrimus (black knobby newt).
              (183) Tylototriton broadoridgus (no common name).
              (184) Tylototriton dabienicus (no common name).
              (185) Tylototriton daweishanensis (no common name).
              (186) Tylototriton hainanensis (Hainan knobby newt).
              (187) Tylototriton kweichowensis (red-tailed knobby newt).
              (188) Tylototriton liuyangensis (no common name).
              (189) Tylototriton lizhenchangi (Mangshan crocodile newt).
              (190) Tylototriton notialis (no common name).
              (191) Tylototriton panhai (no common name).
              (192) Tylototriton pseudoverrucosus (southern Sichuan crocodile newt).
              (193) Tylototriton shanjing (Yunnan newt).
              (194) Tylototriton shanorum (no common name).
              (195) Tylototriton taliangensis (Thailand newt).
              (196) Tylototriton uyenoi (no common name).
              (197) Tylototriton verrucosus (Himalayan newt).
              (198) Tylototriton vietnamensis (no common name).
              (199) Tylototriton wenxianensis (Wenxian knobby newt).
              (200) Tylototriton yangi (Tiannan crocodile newt).
              (201) Tylototriton ziegleri (Ziegler's crocodile newt).

              (b) Upon the filing of a written declaration with the District Director of Customs at the port of entry as required under § 14.61 of this chapter, all other species of amphibians may be imported, transported, and possessed in captivity, without a permit, for scientific, medical, education, exhibition, or propagating purposes, but no such amphibians or any progeny or eggs thereof may be released into the wild except by the State wildlife conservation agency having jurisdiction over the area of release or by persons having prior written permission for release from such agency.
              [81 FR 1554, Jan. 13, 2016]
            
            
              § 16.15
              Importation of live reptiles or their eggs.
              (a) The importation, transportation, or acquisition of any live specimen, gamete, viable egg, or hybrid of the species listed in this paragraph is prohibited except as provided under the terms and conditions set forth at § 16.22:
              (1) Boiga irregularis (brown tree snake).
              (2) Python molurus (including P. molurus molurus (Indian python) and P. molurus bivittatus (Burmese python)).
              (3) Python reticulatus, Broghammerus reticulatus, or Malayopython reticulatus (reticulated python).
              (4) Python sebae (Northern African python or African rock python).
              (5) Python natalensis (Southern African python or African rock python).
              (6) Eunectes notaeus (yellow anaconda).
              (7) Eunectes deschauenseei (DeSchauensee's anaconda).
              (8) Eunectes murinus (green anaconda).
              (9) Eunectes beniensis (Beni anaconda).
              (b) Upon the filing of a written declaration with the District Director of Customs at the port of entry as required under § 14.61, all other species of live reptiles or their eggs may be imported, transported, and possessed in captivity, without a permit, for scientific, medical, educational, exhibitional or propagating purposes, but no such live reptiles or any progency or eggs thereof may be released into the wild except by the State wildlife conservation agency having jurisdiction over the area of release or by persons having prior written permission for release from such agency.
              [55 FR 17441, Apr. 25, 1990, as amended at 77 FR 3366, Jan. 23, 2012; 80 FR 12745, Mar. 10, 2015]
            
          
          
            Subpart C—Permits
            
              § 16.22
              Injurious wildlife permits.
              The Director may, upon receipt of an application and in accordance with the issuance criteria of this section, issue a permit authorizing the importation into or shipment between the continental United States, the District of Columbia, Hawaii, the Commonwealth of Puerto Rico, or any possession of the United States of injurious wildlife (See subpart B of this part) for zoological, educational, medical, or scientific purposes.
              (a) Application requirements. Submit applications for permits to import, transport, or acquire injurious wildlife for such purposes to the attention of the Director, U.S. Fish and Wildlife Service, at the address listed for the Division of Management Authority at 50 CFR 2.1(b). Submit applications in writing on a Federal Fish and Wildlife License/Permit application (Form 3-200) and attach all of the following information:
              (1) The number of specimens and the common and scientific names (genus and species) of each species of live wildlife proposed to be imported or otherwise acquired, transported and possessed;
              (2) The purpose of such importation or other acquisition, transportation and possession;
              (3) The address of the premises where such live wildlife will be kept in captivity;
              (4) A statement of the applicant's qualifications and previous experience in caring for and handling captive wildlife.
              (b) Additional permit conditions. In addition to the general conditions set forth in part 13 of this subchapter B, permits to import or ship injurious wildlife for zoological, educational, medical, or scientific purposes shall be subject to the following conditions:
              (1) All live wildlife acquired under permit and all progeny thereof, must be confined in the approved facilities on the premises authorized in the permit.

              (2) No live wildlife, acquired under permit, or any eggs or progeny thereof, may be sold, donated, traded, loaned, or transferred to any other person unless such person has a permit issued by the Director under § 16.22 authorizing him to acquire and possess such wildlife or the eggs or progeny thereof.
              
              (3) Permittees shall notify the nearest Special Agent-in-Charge (see § 10.22 of this chapter) by telephone or other expedient means within 24 hours following the escape of any wildlife imported or transported under authority of a permit issued under this section, or the escape of any progeny of such wildlife, unless otherwise specifically exempted by terms of the permit.
              (c) Issuance criteria. The Director shall consider the following in determining whether to issue a permit to import or ship injurious wildlife for zoological, educational, medical, or scientific purposes:
              (1) Whether the wildlife is being imported or otherwise acquired for a bona fide scientific, medical, educational, or zoological exhibition purpose;
              (2) Whether the facilities for holding the wildlife in captivity have been inspected and approved, and consist of a basic cage or structure of a design and material adequate to prevent escape which is maintained inside a building or other facility of such structure that the wildlife could not escape from the building or other facility after escaping from the cage or structure maintained therein;
              (3) Whether the applicant is a responsible person who is aware of the potential dangers to public interests posed by such wildlife, and who by reason of his knowledge, experience, and facilities reasonably can be expected to provide adequate protection for such public interests; and
              (4) If such wildlife is to be imported or otherwise acquired for zoological or aquarium exhibition purposes, whether such exhibition or display will be open to the public during regular appropriate hours.
              (d) The Office of Management and Budget approved the information collection requirements contained in this part 16 under 44 U.S.C. 3507 and assigned OMB Control Number 1018-0093. The Service may not conduct or sponsor, and you are not required to respond to, a collection of information unless it displays a currently valid OMB control number. We are collecting this information to provide information necessary to evaluate permit applications. We will use this information to review permit applications and make decisions, according to criteria established in various Federal wildlife conservation statutes and regulations, on the issuance, suspension, revocation, or denial of permits. You must respond to obtain or retain a permit. We estimate the public reporting burden for these reporting requirements to average 2 hours per response, including time for reviewing instructions, gathering and maintaining data, and completing and reviewing the forms. Direct comments regarding the burden estimate or any other aspect of these reporting requirements to the Service's Information Collection Clearance Officer at the address provided at 50 CFR 2.1(b).
              [39 FR 1169, Jan. 4, 1974, as amended at 47 FR 30786, July 15, 1982; 63 FR 52634, Oct. 1, 1998; 79 FR 43964, July 29, 2014]
            
          
          
            Subpart D—Additional Exemptions
            
              § 16.32
              Importation by Federal agencies.

              Nothing in this part shall restrict the importation and transportation, without a permit, of any live wildlife by Federal agencies solely for their own use, upon the filing of a written declaration with the District Director of Customs at the port of entry as required under § 14.61: Provided, That the provisions of this section shall not apply to bald and golden eagles or their eggs, or to migratory birds or their eggs, the importations of which are governed by regulations under parts 22 and 21 of this chapter, respectively.
            
            
              § 16.33
              Importation of natural-history specimens.

              Nothing in this part shall restrict the importation and transportation, without a permit, of dead natural-history specimens of wildlife or their eggs for museum or scientific collection purposes: Provided, That the provisions of this section shall not apply to dead migratory birds, the importation of which is governed by regulations under parts 20 and 21 of this chapter; to dead game mammals from Mexico, the importation of which is governed by regulations under part 14 of this chapter; or to dead bald and golden eagles or their eggs, the importation of which is governed by regulations under part 22 of this chapter.
            
          
        
      
    
  
  
    
      
      FINDING AIDS
      A list of CFR titles, subtitles, chapters, subchapters and parts and an alphabetical list of agencies publishing in the CFR are included in the CFR Index and Finding Aids volume to the Code of Federal Regulations which is published separately and revised annually.
      Table of CFR Titles and Chapters
      Alphabetical List of Agencies Appearing in the CFR
      List of CFR Sections Affected
    
    
      Chap.
      
      Table of CFR Titles and Chapters
      (Revised as of October 1, 2020)
      
        Title 1—General Provisions
        I
        Administrative Committee of the Federal Register (Parts 1—49)
        II
        Office of the Federal Register (Parts 50—299)
        III
        Administrative Conference of the United States (Parts 300—399)
        IV
        Miscellaneous Agencies (Parts 400—599)
        VI
        National Capital Planning Commission (Parts 600—699)
      
      
        Title 2—Grants and Agreements
        Subtitle A—Office of Management and Budget Guidance for Grants and Agreements
        I
        Office of Management and Budget Governmentwide Guidance for Grants and Agreements (Parts 2—199)
        II
        Office of Management and Budget Guidance (Parts 200—299)
        Subtitle B—Federal Agency Regulations for Grants and Agreements
        III
        Department of Health and Human Services (Parts 300—399)
        IV
        Department of Agriculture (Parts 400—499)
        VI
        Department of State (Parts 600—699)
        VII
        Agency for International Development (Parts 700—799)
        VIII
        Department of Veterans Affairs (Parts 800—899)
        IX
        Department of Energy (Parts 900—999)
        X
        Department of the Treasury (Parts 1000—1099)
        XI
        Department of Defense (Parts 1100—1199)
        XII
        Department of Transportation (Parts 1200—1299)
        XIII
        Department of Commerce (Parts 1300—1399)
        XIV
        Department of the Interior (Parts 1400—1499)
        XV
        Environmental Protection Agency (Parts 1500—1599)
        XVIII
        National Aeronautics and Space Administration (Parts 1800—1899)
        XX
        United States Nuclear Regulatory Commission (Parts 2000—2099)
        XXII
        Corporation for National and Community Service (Parts 2200—2299)
        XXIII
        Social Security Administration (Parts 2300—2399)
        XXIV
        Department of Housing and Urban Development (Parts 2400—2499)
        XXV
        National Science Foundation (Parts 2500—2599)
        XXVI

        National Archives and Records Administration (Parts 2600—2699)
        
        XXVII
        Small Business Administration (Parts 2700—2799)
        XXVIII
        Department of Justice (Parts 2800—2899)
        XXIX
        Department of Labor (Parts 2900—2999)
        XXX
        Department of Homeland Security (Parts 3000—3099)
        XXXI
        Institute of Museum and Library Services (Parts 3100—3199)
        XXXII
        National Endowment for the Arts (Parts 3200—3299)
        XXXIII
        National Endowment for the Humanities (Parts 3300—3399)
        XXXIV
        Department of Education (Parts 3400—3499)
        XXXV
        Export-Import Bank of the United States (Parts 3500—3599)
        XXXVI
        Office of National Drug Control Policy, Executive Office of the President (Parts 3600—3699)
        XXXVII
        Peace Corps (Parts 3700—3799)
        LVIII
        Election Assistance Commission (Parts 5800—5899)
        LIX
        Gulf Coast Ecosystem Restoration Council (Parts 5900—5999)
      
      
        Title 3—The President
        I
        Executive Office of the President (Parts 100—199)
      
      
        Title 4—Accounts
        I
        Government Accountability Office (Parts 1—199)
      
      
        Title 5—Administrative Personnel
        I
        Office of Personnel Management (Parts 1—1199)
        II
        Merit Systems Protection Board (Parts 1200—1299)
        III
        Office of Management and Budget (Parts 1300—1399)
        IV
        Office of Personnel Management and Office of the Director of National Intelligence (Parts 1400—1499)
        V
        The International Organizations Employees Loyalty Board (Parts 1500—1599)
        VI
        Federal Retirement Thrift Investment Board (Parts 1600—1699)
        VIII
        Office of Special Counsel (Parts 1800—1899)
        IX
        Appalachian Regional Commission (Parts 1900—1999)
        XI
        Armed Forces Retirement Home (Parts 2100—2199)
        XIV
        Federal Labor Relations Authority, General Counsel of the Federal Labor Relations Authority and Federal Service Impasses Panel (Parts 2400—2499)
        XVI
        Office of Government Ethics (Parts 2600—2699)
        XXI
        Department of the Treasury (Parts 3100—3199)
        XXII
        Federal Deposit Insurance Corporation (Parts 3200—3299)
        XXIII
        Department of Energy (Parts 3300—3399)
        XXIV
        Federal Energy Regulatory Commission (Parts 3400—3499)
        XXV
        Department of the Interior (Parts 3500—3599)
        XXVI
        Department of Defense (Parts 3600—3699)
        
        XXVIII
        Department of Justice (Parts 3800—3899)
        XXIX
        Federal Communications Commission (Parts 3900—3999)
        XXX
        Farm Credit System Insurance Corporation (Parts 4000—4099)
        XXXI
        Farm Credit Administration (Parts 4100—4199)
        XXXIII
        U.S. International Development Finance Corporation (Parts 4300—4399)
        XXXIV
        Securities and Exchange Commission (Parts 4400—4499)
        XXXV
        Office of Personnel Management (Parts 4500—4599)
        XXXVI
        Department of Homeland Security (Parts 4600—4699)
        XXXVII
        Federal Election Commission (Parts 4700—4799)
        XL
        Interstate Commerce Commission (Parts 5000—5099)
        XLI
        Commodity Futures Trading Commission (Parts 5100—5199)
        XLII
        Department of Labor (Parts 5200—5299)
        XLIII
        National Science Foundation (Parts 5300—5399)
        XLV
        Department of Health and Human Services (Parts 5500—5599)
        XLVI
        Postal Rate Commission (Parts 5600—5699)
        XLVII
        Federal Trade Commission (Parts 5700—5799)
        XLVIII
        Nuclear Regulatory Commission (Parts 5800—5899)
        XLIX
        Federal Labor Relations Authority (Parts 5900—5999)
        L
        Department of Transportation (Parts 6000—6099)
        LII
        Export-Import Bank of the United States (Parts 6200—6299)
        LIII
        Department of Education (Parts 6300—6399)
        LIV
        Environmental Protection Agency (Parts 6400—6499)
        LV
        National Endowment for the Arts (Parts 6500—6599)
        LVI
        National Endowment for the Humanities (Parts 6600—6699)
        LVII
        General Services Administration (Parts 6700—6799)
        LVIII
        Board of Governors of the Federal Reserve System (Parts 6800—6899)
        LIX
        National Aeronautics and Space Administration (Parts 6900—6999)
        LX
        United States Postal Service (Parts 7000—7099)
        LXI
        National Labor Relations Board (Parts 7100—7199)
        LXII
        Equal Employment Opportunity Commission (Parts 7200—7299)
        LXIII
        Inter-American Foundation (Parts 7300—7399)
        LXIV
        Merit Systems Protection Board (Parts 7400—7499)
        LXV
        Department of Housing and Urban Development (Parts 7500—7599)
        LXVI
        National Archives and Records Administration (Parts 7600—7699)
        LXVII
        Institute of Museum and Library Services (Parts 7700—7799)
        LXVIII
        Commission on Civil Rights (Parts 7800—7899)
        LXIX
        Tennessee Valley Authority (Parts 7900—7999)
        LXX
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 8000—8099)
        LXXI
        Consumer Product Safety Commission (Parts 8100—8199)
        LXXIII
        Department of Agriculture (Parts 8300—8399)
        
        LXXIV
        Federal Mine Safety and Health Review Commission (Parts 8400—8499)
        LXXVI
        Federal Retirement Thrift Investment Board (Parts 8600—8699)
        LXXVII
        Office of Management and Budget (Parts 8700—8799)
        LXXX
        Federal Housing Finance Agency (Parts 9000—9099)
        LXXXIII
        Special Inspector General for Afghanistan Reconstruction (Parts 9300—9399)
        LXXXIV
        Bureau of Consumer Financial Protection (Parts 9400—9499)
        LXXXVI
        National Credit Union Administration (Parts 9600—9699)
        XCVII
        Department of Homeland Security Human Resources Management System (Department of Homeland Security—Office of Personnel Management) (Parts 9700—9799)
        XCVIII
        Council of the Inspectors General on Integrity and Efficiency (Parts 9800—9899)
        XCIX
        Military Compensation and Retirement Modernization Commission (Parts 9900—9999)
        C
        National Council on Disability (Parts 10000—10049)
        CI
        National Mediation Board (Part 10101)
      
      
        Title 6—Domestic Security
        I
        Department of Homeland Security, Office of the Secretary (Parts 1—199)
        X
        Privacy and Civil Liberties Oversight Board (Parts 1000—1099)
      
      
        Title 7—Agriculture
        Subtitle A—Office of the Secretary of Agriculture (Parts 0—26)
        Subtitle B—Regulations of the Department of Agriculture
        I
        Agricultural Marketing Service (Standards, Inspections, Marketing Practices), Department of Agriculture (Parts 27—209)
        II
        Food and Nutrition Service, Department of Agriculture (Parts 210—299)
        III
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 300—399)
        IV
        Federal Crop Insurance Corporation, Department of Agriculture (Parts 400—499)
        V
        Agricultural Research Service, Department of Agriculture (Parts 500—599)
        VI
        Natural Resources Conservation Service, Department of Agriculture (Parts 600—699)
        VII
        Farm Service Agency, Department of Agriculture (Parts 700—799)
        VIII

        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 800—899)
        
        IX
        Agricultural Marketing Service (Marketing Agreements and Orders; Fruits, Vegetables, Nuts), Department of Agriculture (Parts 900—999)
        X
        Agricultural Marketing Service (Marketing Agreements and Orders; Milk), Department of Agriculture (Parts 1000—1199)
        XI
        Agricultural Marketing Service (Marketing Agreements and Orders; Miscellaneous Commodities), Department of Agriculture (Parts 1200—1299)
        XIV
        Commodity Credit Corporation, Department of Agriculture (Parts 1400—1499)
        XV
        Foreign Agricultural Service, Department of Agriculture (Parts 1500—1599)
        XVI
        [Reserved]
        XVII
        Rural Utilities Service, Department of Agriculture (Parts 1700—1799)
        XVIII
        Rural Housing Service, Rural Business-Cooperative Service, Rural Utilities Service, and Farm Service Agency, Department of Agriculture (Parts 1800—2099)
        XX
        [Reserved]
        XXV
        Office of Advocacy and Outreach, Department of Agriculture (Parts 2500—2599)
        XXVI
        Office of Inspector General, Department of Agriculture (Parts 2600—2699)
        XXVII
        Office of Information Resources Management, Department of Agriculture (Parts 2700—2799)
        XXVIII
        Office of Operations, Department of Agriculture (Parts 2800—2899)
        XXIX
        Office of Energy Policy and New Uses, Department of Agriculture (Parts 2900—2999)
        XXX
        Office of the Chief Financial Officer, Department of Agriculture (Parts 3000—3099)
        XXXI
        Office of Environmental Quality, Department of Agriculture (Parts 3100—3199)
        XXXII
        Office of Procurement and Property Management, Department of Agriculture (Parts 3200—3299)
        XXXIII
        Office of Transportation, Department of Agriculture (Parts 3300—3399)
        XXXIV
        National Institute of Food and Agriculture (Parts 3400—3499)
        XXXV
        Rural Housing Service, Department of Agriculture (Parts 3500—3599)
        XXXVI
        National Agricultural Statistics Service, Department of Agriculture (Parts 3600—3699)
        XXXVII
        Economic Research Service, Department of Agriculture (Parts 3700—3799)
        XXXVIII
        World Agricultural Outlook Board, Department of Agriculture (Parts 3800—3899)
        XLI
        [Reserved]
        XLII

        Rural Business-Cooperative Service and Rural Utilities Service, Department of Agriculture (Parts 4200—4299)
        
        L
        Rural Business-Cooperative Service, Rural Housing Service, and Rural Utilities Service, Department of Agriculture (Parts 5001—5099)
      
      
        Title 8—Aliens and Nationality
        I
        Department of Homeland Security (Parts 1—499)
        V
        Executive Office for Immigration Review, Department of Justice (Parts 1000—1399)
      
      
        Title 9—Animals and Animal Products
        I
        Animal and Plant Health Inspection Service, Department of Agriculture (Parts 1—199)
        II
        Agricultural Marketing Service (Federal Grain Inspection Service, Fair Trade Practices Program), Department of Agriculture (Parts 200—299)
        III
        Food Safety and Inspection Service, Department of Agriculture (Parts 300—599)
      
      
        Title 10—Energy
        I
        Nuclear Regulatory Commission (Parts 0—199)
        II
        Department of Energy (Parts 200—699)
        III
        Department of Energy (Parts 700—999)
        X
        Department of Energy (General Provisions) (Parts 1000—1099)
        XIII
        Nuclear Waste Technical Review Board (Parts 1300—1399)
        XVII
        Defense Nuclear Facilities Safety Board (Parts 1700—1799)
        XVIII
        Northeast Interstate Low-Level Radioactive Waste Commission (Parts 1800—1899)
      
      
        Title 11—Federal Elections
        I
        Federal Election Commission (Parts 1—9099)
        II
        Election Assistance Commission (Parts 9400—9499)
      
      
        Title 12—Banks and Banking
        I
        Comptroller of the Currency, Department of the Treasury (Parts 1—199)
        II
        Federal Reserve System (Parts 200—299)
        III
        Federal Deposit Insurance Corporation (Parts 300—399)
        IV
        Export-Import Bank of the United States (Parts 400—499)
        V
        (Parts 500—599) [Reserved]
        VI
        Farm Credit Administration (Parts 600—699)
        VII
        National Credit Union Administration (Parts 700—799)
        VIII
        Federal Financing Bank (Parts 800—899)
        IX
        (Parts 900—999)[Reserved]
        
        X
        Bureau of Consumer Financial Protection (Parts 1000—1099)
        XI
        Federal Financial Institutions Examination Council (Parts 1100—1199)
        XII
        Federal Housing Finance Agency (Parts 1200—1299)
        XIII
        Financial Stability Oversight Council (Parts 1300—1399)
        XIV
        Farm Credit System Insurance Corporation (Parts 1400—1499)
        XV
        Department of the Treasury (Parts 1500—1599)
        XVI
        Office of Financial Research (Parts 1600—1699)
        XVII
        Office of Federal Housing Enterprise Oversight, Department of Housing and Urban Development (Parts 1700—1799)
        XVIII
        Community Development Financial Institutions Fund, Department of the Treasury (Parts 1800—1899)
      
      
        Title 13—Business Credit and Assistance
        I
        Small Business Administration (Parts 1—199)
        III
        Economic Development Administration, Department of Commerce (Parts 300—399)
        IV
        Emergency Steel Guarantee Loan Board (Parts 400—499)
        V
        Emergency Oil and Gas Guaranteed Loan Board (Parts 500—599)
      
      
        Title 14—Aeronautics and Space
        I
        Federal Aviation Administration, Department of Transportation (Parts 1—199)
        II
        Office of the Secretary, Department of Transportation (Aviation Proceedings) (Parts 200—399)
        III
        Commercial Space Transportation, Federal Aviation Administration, Department of Transportation (Parts 400—1199)
        V
        National Aeronautics and Space Administration (Parts 1200—1299)
        VI
        Air Transportation System Stabilization (Parts 1300—1399)
      
      
        Title 15—Commerce and Foreign Trade
        Subtitle A—Office of the Secretary of Commerce (Parts 0—29)
        Subtitle B—Regulations Relating to Commerce and Foreign Trade
        I
        Bureau of the Census, Department of Commerce (Parts 30—199)
        II
        National Institute of Standards and Technology, Department of Commerce (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        Foreign-Trade Zones Board, Department of Commerce (Parts 400—499)
        VII

        Bureau of Industry and Security, Department of Commerce (Parts 700—799)
        
        VIII
        Bureau of Economic Analysis, Department of Commerce (Parts 800—899)
        IX
        National Oceanic and Atmospheric Administration, Department of Commerce (Parts 900—999)
        XI
        National Technical Information Service, Department of Commerce (Parts 1100—1199)
        XIII
        East-West Foreign Trade Board (Parts 1300—1399)
        XIV
        Minority Business Development Agency (Parts 1400—1499)
        Subtitle C—Regulations Relating to Foreign Trade Agreements
        XX
        Office of the United States Trade Representative (Parts 2000—2099)
        Subtitle D—Regulations Relating to Telecommunications and Information
        XXIII
        National Telecommunications and Information Administration, Department of Commerce (Parts 2300—2399) [Reserved]
      
      
        Title 16—Commercial Practices
        I
        Federal Trade Commission (Parts 0—999)
        II
        Consumer Product Safety Commission (Parts 1000—1799)
      
      
        Title 17—Commodity and Securities Exchanges
        I
        Commodity Futures Trading Commission (Parts 1—199)
        II
        Securities and Exchange Commission (Parts 200—399)
        IV
        Department of the Treasury (Parts 400—499)
      
      
        Title 18—Conservation of Power and Water Resources
        I
        Federal Energy Regulatory Commission, Department of Energy (Parts 1—399)
        III
        Delaware River Basin Commission (Parts 400—499)
        VI
        Water Resources Council (Parts 700—799)
        VIII
        Susquehanna River Basin Commission (Parts 800—899)
        XIII
        Tennessee Valley Authority (Parts 1300—1399)
      
      
        Title 19—Customs Duties
        I
        U.S. Customs and Border Protection, Department of Homeland Security; Department of the Treasury (Parts 0—199)
        II
        United States International Trade Commission (Parts 200—299)
        III
        International Trade Administration, Department of Commerce (Parts 300—399)
        IV
        U.S. Immigration and Customs Enforcement, Department of Homeland Security (Parts 400—599) [Reserved]
      
      
        
        Title 20—Employees' Benefits
        I
        Office of Workers' Compensation Programs, Department of Labor (Parts 1—199)
        II
        Railroad Retirement Board (Parts 200—399)
        III
        Social Security Administration (Parts 400—499)
        IV
        Employees' Compensation Appeals Board, Department of Labor (Parts 500—599)
        V
        Employment and Training Administration, Department of Labor (Parts 600—699)
        VI
        Office of Workers' Compensation Programs, Department of Labor (Parts 700—799)
        VII
        Benefits Review Board, Department of Labor (Parts 800—899)
        VIII
        Joint Board for the Enrollment of Actuaries (Parts 900—999)
        IX
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 1000—1099)
      
      
        Title 21—Food and Drugs
        I
        Food and Drug Administration, Department of Health and Human Services (Parts 1—1299)
        II
        Drug Enforcement Administration, Department of Justice (Parts 1300—1399)
        III
        Office of National Drug Control Policy (Parts 1400—1499)
      
      
        Title 22—Foreign Relations
        I
        Department of State (Parts 1—199)
        II
        Agency for International Development (Parts 200—299)
        III
        Peace Corps (Parts 300—399)
        IV
        International Joint Commission, United States and Canada (Parts 400—499)
        V
        Broadcasting Board of Governors (Parts 500—599)
        VII
        Overseas Private Investment Corporation (Parts 700—799)
        IX
        Foreign Service Grievance Board (Parts 900—999)
        X
        Inter-American Foundation (Parts 1000—1099)
        XI
        International Boundary and Water Commission, United States and Mexico, United States Section (Parts 1100—1199)
        XII
        United States International Development Cooperation Agency (Parts 1200—1299)
        XIII
        Millennium Challenge Corporation (Parts 1300—1399)
        XIV
        Foreign Service Labor Relations Board; Federal Labor Relations Authority; General Counsel of the Federal Labor Relations Authority; and the Foreign Service Impasse Disputes Panel (Parts 1400—1499)
        XV
        African Development Foundation (Parts 1500—1599)
        XVI
        Japan-United States Friendship Commission (Parts 1600—1699)
        XVII
        United States Institute of Peace (Parts 1700—1799)
      
      
        
        Title 23—Highways
        I
        Federal Highway Administration, Department of Transportation (Parts 1—999)
        II
        National Highway Traffic Safety Administration and Federal Highway Administration, Department of Transportation (Parts 1200—1299)
        III
        National Highway Traffic Safety Administration, Department of Transportation (Parts 1300—1399)
      
      
        Title 24—Housing and Urban Development
        Subtitle A—Office of the Secretary, Department of Housing and Urban Development (Parts 0—99)
        Subtitle B—Regulations Relating to Housing and Urban Development
        I
        Office of Assistant Secretary for Equal Opportunity, Department of Housing and Urban Development (Parts 100—199)
        II
        Office of Assistant Secretary for Housing-Federal Housing Commissioner, Department of Housing and Urban Development (Parts 200—299)
        III
        Government National Mortgage Association, Department of Housing and Urban Development (Parts 300—399)
        IV
        Office of Housing and Office of Multifamily Housing Assistance Restructuring, Department of Housing and Urban Development (Parts 400—499)
        V
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 500—599)
        VI
        Office of Assistant Secretary for Community Planning and Development, Department of Housing and Urban Development (Parts 600—699) [Reserved]
        VII
        Office of the Secretary, Department of Housing and Urban Development (Housing Assistance Programs and Public and Indian Housing Programs) (Parts 700—799)
        VIII
        Office of the Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Section 8 Housing Assistance Programs, Section 202 Direct Loan Program, Section 202 Supportive Housing for the Elderly Program and Section 811 Supportive Housing for Persons With Disabilities Program) (Parts 800—899)
        IX
        Office of Assistant Secretary for Public and Indian Housing, Department of Housing and Urban Development (Parts 900—1699)
        XII
        Office of Inspector General, Department of Housing and Urban Development (Parts 2000—2099)
        XV
        Emergency Mortgage Insurance and Loan Programs, Department of Housing and Urban Development (Parts 2700—2799) [Reserved]
        XX
        Office of Assistant Secretary for Housing—Federal Housing Commissioner, Department of Housing and Urban Development (Parts 3200—3899)
        XXIV
        Board of Directors of the HOPE for Homeowners Program (Parts 4000—4099) [Reserved]
        XXV
        Neighborhood Reinvestment Corporation (Parts 4100—4199)
      
      
        
        Title 25—Indians
        I
        Bureau of Indian Affairs, Department of the Interior (Parts 1—299)
        II
        Indian Arts and Crafts Board, Department of the Interior (Parts 300—399)
        III
        National Indian Gaming Commission, Department of the Interior (Parts 500—599)
        IV
        Office of Navajo and Hopi Indian Relocation (Parts 700—899)
        V
        Bureau of Indian Affairs, Department of the Interior, and Indian Health Service, Department of Health and Human Services (Part 900—999)
        VI
        Office of the Assistant Secretary, Indian Affairs, Department of the Interior (Parts 1000—1199)
        VII
        Office of the Special Trustee for American Indians, Department of the Interior (Parts 1200—1299)
      
      
        Title 26—Internal Revenue
        I
        Internal Revenue Service, Department of the Treasury (Parts 1—End)
      
      
        Title 27—Alcohol, Tobacco Products and Firearms
        I
        Alcohol and Tobacco Tax and Trade Bureau, Department of the Treasury (Parts 1—399)
        II
        Bureau of Alcohol, Tobacco, Firearms, and Explosives, Department of Justice (Parts 400—799)
      
      
        Title 28—Judicial Administration
        I
        Department of Justice (Parts 0—299)
        III
        Federal Prison Industries, Inc., Department of Justice (Parts 300—399)
        V
        Bureau of Prisons, Department of Justice (Parts 500—599)
        VI
        Offices of Independent Counsel, Department of Justice (Parts 600—699)
        VII
        Office of Independent Counsel (Parts 700—799)
        VIII
        Court Services and Offender Supervision Agency for the District of Columbia (Parts 800—899)
        IX
        National Crime Prevention and Privacy Compact Council (Parts 900—999)
        XI
        Department of Justice and Department of State (Parts 1100—1199)
      
      
        Title 29—Labor
        Subtitle A—Office of the Secretary of Labor (Parts 0—99)
        Subtitle B—Regulations Relating to Labor
        I
        National Labor Relations Board (Parts 100—199)
        
        II
        Office of Labor-Management Standards, Department of Labor (Parts 200—299)
        III
        National Railroad Adjustment Board (Parts 300—399)
        IV
        Office of Labor-Management Standards, Department of Labor (Parts 400—499)
        V
        Wage and Hour Division, Department of Labor (Parts 500—899)
        IX
        Construction Industry Collective Bargaining Commission (Parts 900—999)
        X
        National Mediation Board (Parts 1200—1299)
        XII
        Federal Mediation and Conciliation Service (Parts 1400—1499)
        XIV
        Equal Employment Opportunity Commission (Parts 1600—1699)
        XVII
        Occupational Safety and Health Administration, Department of Labor (Parts 1900—1999)
        XX
        Occupational Safety and Health Review Commission (Parts 2200—2499)
        XXV
        Employee Benefits Security Administration, Department of Labor (Parts 2500—2599)
        XXVII
        Federal Mine Safety and Health Review Commission (Parts 2700—2799)
        XL
        Pension Benefit Guaranty Corporation (Parts 4000—4999)
      
      
        Title 30—Mineral Resources
        I
        Mine Safety and Health Administration, Department of Labor (Parts 1—199)
        II
        Bureau of Safety and Environmental Enforcement, Department of the Interior (Parts 200—299)
        IV
        Geological Survey, Department of the Interior (Parts 400—499)
        V
        Bureau of Ocean Energy Management, Department of the Interior (Parts 500—599)
        VII
        Office of Surface Mining Reclamation and Enforcement, Department of the Interior (Parts 700—999)
        XII
        Office of Natural Resources Revenue, Department of the Interior (Parts 1200—1299)
      
      
        Title 31—Money and Finance: Treasury
        Subtitle A—Office of the Secretary of the Treasury (Parts 0—50)
        Subtitle B—Regulations Relating to Money and Finance
        I
        Monetary Offices, Department of the Treasury (Parts 51—199)
        II
        Fiscal Service, Department of the Treasury (Parts 200—399)
        IV
        Secret Service, Department of the Treasury (Parts 400—499)
        V
        Office of Foreign Assets Control, Department of the Treasury (Parts 500—599)
        VI
        Bureau of Engraving and Printing, Department of the Treasury (Parts 600—699)
        VII

        Federal Law Enforcement Training Center, Department of the Treasury (Parts 700—799)
        
        VIII
        Office of Investment Security, Department of the Treasury (Parts 800—899)
        IX
        Federal Claims Collection Standards (Department of the Treasury—Department of Justice) (Parts 900—999)
        X
        Financial Crimes Enforcement Network, Department of the Treasury (Parts 1000—1099)
      
      
        Title 32—National Defense
        Subtitle A—Department of Defense
        I
        Office of the Secretary of Defense (Parts 1—399)
        V
        Department of the Army (Parts 400—699)
        VI
        Department of the Navy (Parts 700—799)
        VII
        Department of the Air Force (Parts 800—1099)
        Subtitle B—Other Regulations Relating to National Defense
        XII
        Department of Defense, Defense Logistics Agency (Parts 1200—1299)
        XVI
        Selective Service System (Parts 1600—1699)
        XVII
        Office of the Director of National Intelligence (Parts 1700—1799)
        XVIII
        National Counterintelligence Center (Parts 1800—1899)
        XIX
        Central Intelligence Agency (Parts 1900—1999)
        XX
        Information Security Oversight Office, National Archives and Records Administration (Parts 2000—2099)
        XXI
        National Security Council (Parts 2100—2199)
        XXIV
        Office of Science and Technology Policy (Parts 2400—2499)
        XXVII
        Office for Micronesian Status Negotiations (Parts 2700—2799)
        XXVIII
        Office of the Vice President of the United States (Parts 2800—2899)
      
      
        Title 33—Navigation and Navigable Waters
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Corps of Engineers, Department of the Army, Department of Defense (Parts 200—399)
        IV
        Saint Lawrence Seaway Development Corporation, Department of Transportation (Parts 400—499)
      
      
        Title 34—Education
        Subtitle A—Office of the Secretary, Department of Education (Parts 1—99)
        Subtitle B—Regulations of the Offices of the Department of Education
        I
        Office for Civil Rights, Department of Education (Parts 100—199)
        II

        Office of Elementary and Secondary Education, Department of Education (Parts 200—299)
        
        III
        Office of Special Education and Rehabilitative Services, Department of Education (Parts 300—399)
        IV
        Office of Career, Technical, and Adult Education, Department of Education (Parts 400—499)
        V
        Office of Bilingual Education and Minority Languages Affairs, Department of Education (Parts 500—599) [Reserved]
        VI
        Office of Postsecondary Education, Department of Education (Parts 600—699)
        VII
        Office of Educational Research and Improvement, Department of Education (Parts 700—799) [Reserved]
        Subtitle C—Regulations Relating to Education
        XI
        (Parts 1100—1199) [Reserved]
        XII
        National Council on Disability (Parts 1200—1299)
      
      
        Title 35 [Reserved]
      
      
        Title 36—Parks, Forests, and Public Property
        I
        National Park Service, Department of the Interior (Parts 1—199)
        II
        Forest Service, Department of Agriculture (Parts 200—299)
        III
        Corps of Engineers, Department of the Army (Parts 300—399)
        IV
        American Battle Monuments Commission (Parts 400—499)
        V
        Smithsonian Institution (Parts 500—599)
        VI
        [Reserved]
        VII
        Library of Congress (Parts 700—799)
        VIII
        Advisory Council on Historic Preservation (Parts 800—899)
        IX
        Pennsylvania Avenue Development Corporation (Parts 900—999)
        X
        Presidio Trust (Parts 1000—1099)
        XI
        Architectural and Transportation Barriers Compliance Board (Parts 1100—1199)
        XII
        National Archives and Records Administration (Parts 1200—1299)
        XV
        Oklahoma City National Memorial Trust (Parts 1500—1599)
        XVI
        Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation (Parts 1600—1699)
      
      
        Title 37—Patents, Trademarks, and Copyrights
        I
        United States Patent and Trademark Office, Department of Commerce (Parts 1—199)
        II
        U.S. Copyright Office, Library of Congress (Parts 200—299)
        III
        Copyright Royalty Board, Library of Congress (Parts 300—399)
        IV
        National Institute of Standards and Technology, Department of Commerce (Parts 400—599)
      
      
        
        Title 38—Pensions, Bonuses, and Veterans' Relief
        I
        Department of Veterans Affairs (Parts 0—199)
        II
        Armed Forces Retirement Home (Parts 200—299)
      
      
        Title 39—Postal Service
        I
        United States Postal Service (Parts 1—999)
        III
        Postal Regulatory Commission (Parts 3000—3099)
      
      
        Title 40—Protection of Environment
        I
        Environmental Protection Agency (Parts 1—1099)
        IV
        Environmental Protection Agency and Department of Justice (Parts 1400—1499)
        V
        Council on Environmental Quality (Parts 1500—1599)
        VI
        Chemical Safety and Hazard Investigation Board (Parts 1600—1699)
        VII
        Environmental Protection Agency and Department of Defense; Uniform National Discharge Standards for Vessels of the Armed Forces (Parts 1700—1799)
        VIII
        Gulf Coast Ecosystem Restoration Council (Parts 1800—1899)
      
      
        Title 41—Public Contracts and Property Management
        Subtitle A—Federal Procurement Regulations System [Note]
        Subtitle B—Other Provisions Relating to Public Contracts
        50
        Public Contracts, Department of Labor (Parts 50-1—50-999)
        51
        Committee for Purchase From People Who Are Blind or Severely Disabled (Parts 51-1—51-99)
        60
        Office of Federal Contract Compliance Programs, Equal Employment Opportunity, Department of Labor (Parts 60-1—60-999)
        61
        Office of the Assistant Secretary for Veterans' Employment and Training Service, Department of Labor (Parts 61-1—61-999)
        62—100
        [Reserved]
        Subtitle C—Federal Property Management Regulations System
        101
        Federal Property Management Regulations (Parts 101-1—101-99)
        102
        Federal Management Regulation (Parts 102-1—102-299)
        103—104
        [Reserved]
        105
        General Services Administration (Parts 105-1—105-999)
        109
        Department of Energy Property Management Regulations (Parts 109-1—109-99)
        114
        Department of the Interior (Parts 114-1—114-99)
        115
        Environmental Protection Agency (Parts 115-1—115-99)
        128
        Department of Justice (Parts 128-1—128-99)
        129—200
        [Reserved]

        Subtitle D—Other Provisions Relating to Property Management [Reserved]
        
        Subtitle E—Federal Information Resources Management Regulations System [Reserved]
        Subtitle F—Federal Travel Regulation System
        300
        General (Parts 300-1—300-99)
        301
        Temporary Duty (TDY) Travel Allowances (Parts 301-1—301-99)
        302
        Relocation Allowances (Parts 302-1—302-99)
        303
        Payment of Expenses Connected with the Death of Certain Employees (Part 303-1—303-99)
        304
        Payment of Travel Expenses from a Non-Federal Source (Parts 304-1—304-99)
      
      
        Title 42—Public Health
        I
        Public Health Service, Department of Health and Human Services (Parts 1—199)
        II—III
        [Reserved]
        IV
        Centers for Medicare & Medicaid Services, Department of Health and Human Services (Parts 400—699)
        V
        Office of Inspector General-Health Care, Department of Health and Human Services (Parts 1000—1099)
      
      
        Title 43—Public Lands: Interior
        Subtitle A—Office of the Secretary of the Interior (Parts 1—199)
        Subtitle B—Regulations Relating to Public Lands
        I
        Bureau of Reclamation, Department of the Interior (Parts 400—999)
        II
        Bureau of Land Management, Department of the Interior (Parts 1000—9999)
        III
        Utah Reclamation Mitigation and Conservation Commission (Parts 10000—10099)
      
      
        Title 44—Emergency Management and Assistance
        I
        Federal Emergency Management Agency, Department of Homeland Security (Parts 0—399)
        IV
        Department of Commerce and Department of Transportation (Parts 400—499)
      
      
        Title 45—Public Welfare
        Subtitle A—Department of Health and Human Services (Parts 1—199)
        Subtitle B—Regulations Relating to Public Welfare
        II

        Office of Family Assistance (Assistance Programs), Administration for Children and Families, Department of Health and Human Services (Parts 200—299)
        
        III
        Office of Child Support Enforcement (Child Support Enforcement Program), Administration for Children and Families, Department of Health and Human Services (Parts 300—399)
        IV
        Office of Refugee Resettlement, Administration for Children and Families, Department of Health and Human Services (Parts 400—499)
        V
        Foreign Claims Settlement Commission of the United States, Department of Justice (Parts 500—599)
        VI
        National Science Foundation (Parts 600—699)
        VII
        Commission on Civil Rights (Parts 700—799)
        VIII
        Office of Personnel Management (Parts 800—899)
        IX
        Denali Commission (Parts 900—999)
        X
        Office of Community Services, Administration for Children and Families, Department of Health and Human Services (Parts 1000—1099)
        XI
        National Foundation on the Arts and the Humanities (Parts 1100—1199)
        XII
        Corporation for National and Community Service (Parts 1200—1299)
        XIII
        Administration for Children and Families, Department of Health and Human Services (Parts 1300—1399)
        XVI
        Legal Services Corporation (Parts 1600—1699)
        XVII
        National Commission on Libraries and Information Science (Parts 1700—1799)
        XVIII
        Harry S. Truman Scholarship Foundation (Parts 1800—1899)
        XXI
        Commission of Fine Arts (Parts 2100—2199)
        XXIII
        Arctic Research Commission (Parts 2300—2399)
        XXIV
        James Madison Memorial Fellowship Foundation (Parts 2400—2499)
        XXV
        Corporation for National and Community Service (Parts 2500—2599)
      
      
        Title 46—Shipping
        I
        Coast Guard, Department of Homeland Security (Parts 1—199)
        II
        Maritime Administration, Department of Transportation (Parts 200—399)
        III
        Coast Guard (Great Lakes Pilotage), Department of Homeland Security (Parts 400—499)
        IV
        Federal Maritime Commission (Parts 500—599)
      
      
        Title 47—Telecommunication
        I
        Federal Communications Commission (Parts 0—199)
        II
        Office of Science and Technology Policy and National Security Council (Parts 200—299)
        III

        National Telecommunications and Information Administration, Department of Commerce (Parts 300—399)
        
        IV
        National Telecommunications and Information Administration, Department of Commerce, and National Highway Traffic Safety Administration, Department of Transportation (Parts 400—499)
        V
        The First Responder Network Authority (Parts 500—599)
      
      
        Title 48—Federal Acquisition Regulations System
        1
        Federal Acquisition Regulation (Parts 1—99)
        2
        Defense Acquisition Regulations System, Department of Defense (Parts 200—299)
        3
        Department of Health and Human Services (Parts 300—399)
        4
        Department of Agriculture (Parts 400—499)
        5
        General Services Administration (Parts 500—599)
        6
        Department of State (Parts 600—699)
        7
        Agency for International Development (Parts 700—799)
        8
        Department of Veterans Affairs (Parts 800—899)
        9
        Department of Energy (Parts 900—999)
        10
        Department of the Treasury (Parts 1000—1099)
        12
        Department of Transportation (Parts 1200—1299)
        13
        Department of Commerce (Parts 1300—1399)
        14
        Department of the Interior (Parts 1400—1499)
        15
        Environmental Protection Agency (Parts 1500—1599)
        16
        Office of Personnel Management, Federal Employees Health Benefits Acquisition Regulation (Parts 1600—1699)
        17
        Office of Personnel Management (Parts 1700—1799)
        18
        National Aeronautics and Space Administration (Parts 1800—1899)
        19
        Broadcasting Board of Governors (Parts 1900—1999)
        20
        Nuclear Regulatory Commission (Parts 2000—2099)
        21
        Office of Personnel Management, Federal Employees Group Life Insurance Federal Acquisition Regulation (Parts 2100—2199)
        23
        Social Security Administration (Parts 2300—2399)
        24
        Department of Housing and Urban Development (Parts 2400—2499)
        25
        National Science Foundation (Parts 2500—2599)
        28
        Department of Justice (Parts 2800—2899)
        29
        Department of Labor (Parts 2900—2999)
        30
        Department of Homeland Security, Homeland Security Acquisition Regulation (HSAR) (Parts 3000—3099)
        34
        Department of Education Acquisition Regulation (Parts 3400—3499)
        51
        Department of the Army Acquisition Regulations (Parts 5100—5199) [Reserved]
        52
        Department of the Navy Acquisition Regulations (Parts 5200—5299)
        53

        Department of the Air Force Federal Acquisition Regulation Supplement (Parts 5300—5399) [Reserved]
        
        54
        Defense Logistics Agency, Department of Defense (Parts 5400—5499)
        57
        African Development Foundation (Parts 5700—5799)
        61
        Civilian Board of Contract Appeals, General Services Administration (Parts 6100—6199)
        99
        Cost Accounting Standards Board, Office of Federal Procurement Policy, Office of Management and Budget (Parts 9900—9999)
      
      
        Title 49—Transportation
        Subtitle A—Office of the Secretary of Transportation (Parts 1—99)
        Subtitle B—Other Regulations Relating to Transportation
        I
        Pipeline and Hazardous Materials Safety Administration, Department of Transportation (Parts 100—199)
        II
        Federal Railroad Administration, Department of Transportation (Parts 200—299)
        III
        Federal Motor Carrier Safety Administration, Department of Transportation (Parts 300—399)
        IV
        Coast Guard, Department of Homeland Security (Parts 400—499)
        V
        National Highway Traffic Safety Administration, Department of Transportation (Parts 500—599)
        VI
        Federal Transit Administration, Department of Transportation (Parts 600—699)
        VII
        National Railroad Passenger Corporation (AMTRAK) (Parts 700—799)
        VIII
        National Transportation Safety Board (Parts 800—999)
        X
        Surface Transportation Board (Parts 1000—1399)
        XI
        Research and Innovative Technology Administration, Department of Transportation (Parts 1400—1499) [Reserved]
        XII
        Transportation Security Administration, Department of Homeland Security (Parts 1500—1699)
      
      
        Title 50—Wildlife and Fisheries
        I
        United States Fish and Wildlife Service, Department of the Interior (Parts 1—199)
        II
        National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 200—299)
        III
        International Fishing and Related Activities (Parts 300—399)
        IV
        Joint Regulations (United States Fish and Wildlife Service, Department of the Interior and National Marine Fisheries Service, National Oceanic and Atmospheric Administration, Department of Commerce); Endangered Species Committee Regulations (Parts 400—499)
        V
        Marine Mammal Commission (Parts 500—599)
        
        VI
        Fishery Conservation and Management, National Oceanic and Atmospheric Administration, Department of Commerce (Parts 600—699)
      
    
    
      
      Alphabetical List of Agencies Appearing in the CFR
      (Revised as of October 1, 2020)
      Agency
      CFR Title, Subtitle or Chapter
      Administrative Conference of the United States
      1, III
      Advisory Council on Historic Preservation
      36, VIII
      Advocacy and Outreach, Office of
      7, XXV
      Afghanistan Reconstruction, Special Inspector General for
      5, LXXXIII
      African Development Foundation
      22, XV
      Federal Acquisition Regulation
      48, 57
      Agency for International Development
      2, VII; 22, II
      Federal Acquisition Regulation
      48, 7
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Agriculture, Department of
      2, IV; 5, LXXIII
      Advocacy and Outreach, Office of
      7, XXV
      Agricultural Marketing Service
      7, I, VIII, IX, X, XI; 9, II
      Agricultural Research Service
      7, V
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Chief Financial Officer, Office of
      7, XXX
      Commodity Credit Corporation
      7, XIV
      Economic Research Service
      7, XXXVII
      Energy Policy and New Uses, Office of
      2, IX; 7, XXIX
      Environmental Quality, Office of
      7, XXXI
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 4
      Federal Crop Insurance Corporation
      7, IV
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Forest Service
      36, II
      Information Resources Management, Office of
      7, XXVII
      Inspector General, Office of
      7, XXVI
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National Institute of Food and Agriculture
      7, XXXIV
      Natural Resources Conservation Service
      7, VI
      Operations, Office of
      7, XXVIII
      Procurement and Property Management, Office of
      7, XXXII
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Secretary of Agriculture, Office of
      7, Subtitle A
      Transportation, Office of
      7, XXXIII
      World Agricultural Outlook Board
      7, XXXVIII
      Air Force, Department of
      32, VII
      Federal Acquisition Regulation Supplement
      48, 53
      Air Transportation Stabilization Board
      14, VI
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      AMTRAK
      49, VII
      American Battle Monuments Commission
      36, IV
      American Indians, Office of the Special Trustee
      25, VII
      Animal and Plant Health Inspection Service
      7, III; 9, I
      Appalachian Regional Commission
      5, IX
      Architectural and Transportation Barriers Compliance Board
      36, XI
      
      Arctic Research Commission
      45, XXIII
      Armed Forces Retirement Home
      5, XI; 38, II
      Army, Department of
      32, V
      Engineers, Corps of
      33, II; 36, III
      Federal Acquisition Regulation
      48, 51
      Benefits Review Board
      20, VII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Blind or Severely Disabled, Committee for Purchase from People Who Are
      41, 51
      Broadcasting Board of Governors
      22, V
      Federal Acquisition Regulation
      48, 19
      Career, Technical, and Adult Education, Office of
      34, IV
      Census Bureau
      15, I
      Centers for Medicare & Medicaid Services
      42, IV
      Central Intelligence Agency
      32, XIX
      Chemical Safety and Hazard Investigation Board
      40, VI
      Chief Financial Officer, Office of
      7, XXX
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Civil Rights, Commission on
      5, LXVIII; 45, VII
      Civil Rights, Office for
      34, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Commerce, Department of
      2, XIII; 44, IV; 50, VI
      Census Bureau
      15, I
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 13
      Foreign-Trade Zones Board
      15, IV
      Industry and Security, Bureau of
      15, VII
      International Trade Administration
      15, III; 19, III
      National Institute of Standards and Technology
      15, II; 37, IV
      National Marine Fisheries Service
      50, II, IV
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV
      National Weather Service
      15, IX
      Patent and Trademark Office, United States
      37, I
      Secretary of Commerce, Office of
      15, Subtitle A
      Commercial Space Transportation
      14, III
      Commodity Credit Corporation
      7, XIV
      Commodity Futures Trading Commission
      5, XLI; 17, I
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Community Services, Office of
      45, X
      Comptroller of the Currency
      12, I
      Construction Industry Collective Bargaining Commission
      29, IX
      Consumer Financial Protection Bureau
      5, LXXXIV; 12, X
      Consumer Product Safety Commission
      5, LXXI; 16, II
      Copyright Royalty Board
      37, III
      Corporation for National and Community Service
      2, XXII; 45, XII, XXV
      Cost Accounting Standards Board
      48, 99
      Council on Environmental Quality
      40, V
      Council of the Inspectors General on Integrity and Efficiency
      5, XCVIII
      Court Services and Offender Supervision Agency for the District of Columbia
      5, LXX; 28, VIII
      Customs and Border Protection
      19, I
      Defense, Department of
      2, XI; 5, XXVI; 32, Subtitle A; 40, VII
      Advanced Research Projects Agency
      32, I
      Air Force Department
      32, VII
      Army Department
      32, V; 33, II; 36, III; 48, 51
      Defense Acquisition Regulations System
      48, 2
      Defense Intelligence Agency
      32, I
      
      Defense Logistics Agency
      32, I, XII; 48, 54
      Engineers, Corps of
      33, II; 36, III
      National Imagery and Mapping Agency
      32, I
      Navy, Department of
      32, VI; 48, 52
      Secretary of Defense, Office of
      2, XI; 32, I
      Defense Contract Audit Agency
      32, I
      Defense Intelligence Agency
      32, I
      Defense Logistics Agency
      32, XII; 48, 54
      Defense Nuclear Facilities Safety Board
      10, XVII
      Delaware River Basin Commission
      18, III
      Denali Commission
      45, IX
      Disability, National Council on
      5, C; 34, XII
      District of Columbia, Court Services and Offender Supervision Agency for the
      5, LXX; 28, VIII
      Drug Enforcement Administration
      21, II
      East-West Foreign Trade Board
      15, XIII
      Economic Analysis, Bureau of
      15, VIII
      Economic Development Administration
      13, III
      Economic Research Service
      7, XXXVII
      Education, Department of
      2, XXXIV; 5, LIII
      Bilingual Education and Minority Languages Affairs, Office of
      34, V
      Career, Technical, and Adult Education, Office of
      34, IV
      Civil Rights, Office for
      34, I
      Educational Research and Improvement, Office of
      34, VII
      Elementary and Secondary Education, Office of
      34, II
      Federal Acquisition Regulation
      48, 34
      Postsecondary Education, Office of
      34, VI
      Secretary of Education, Office of
      34, Subtitle A
      Special Education and Rehabilitative Services, Office of
      34, III
      Educational Research and Improvement, Office of
      34, VII
      Election Assistance Commission
      2, LVIII; 11, II
      Elementary and Secondary Education, Office of
      34, II
      Emergency Oil and Gas Guaranteed Loan Board
      13, V
      Emergency Steel Guarantee Loan Board
      13, IV
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employees Loyalty Board
      5, V
      Employment and Training Administration
      20, V
      Employment Policy, National Commission for
      1, IV
      Employment Standards Administration
      20, VI
      Endangered Species Committee
      50, IV
      Energy, Department of
      2, IX; 5, XXIII; 10, II, III, X
      Federal Acquisition Regulation
      48, 9
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Property Management Regulations
      41, 109
      Energy, Office of
      7, XXIX
      Engineers, Corps of
      33, II; 36, III
      Engraving and Printing, Bureau of
      31, VI
      Environmental Protection Agency
      2, XV; 5, LIV; 40, I, IV, VII
      Federal Acquisition Regulation
      48, 15
      Property Management Regulations
      41, 115
      Environmental Quality, Office of
      7, XXXI
      Equal Employment Opportunity Commission
      5, LXII; 29, XIV
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Executive Office of the President
      3, I
      Environmental Quality, Council on
      40, V
      Management and Budget, Office of
      2, Subtitle A; 5, III, LXXVII; 14, VI; 48, 99
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Security Council
      32, XXI; 47, II
      Presidential Documents
      3
      Science and Technology Policy, Office of
      32, XXIV; 47, II
      Trade Representative, Office of the United States
      15, XX
      Export-Import Bank of the United States
      2, XXXV; 5, LII; 12, IV
      
      Family Assistance, Office of
      45, II
      Farm Credit Administration
      5, XXXI; 12, VI
      Farm Credit System Insurance Corporation
      5, XXX; 12, XIV
      Farm Service Agency
      7, VII, XVIII
      Federal Acquisition Regulation
      48, 1
      Federal Aviation Administration
      14, I
      Commercial Space Transportation
      14, III
      Federal Claims Collection Standards
      31, IX
      Federal Communications Commission
      5, XXIX; 47, I
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Crop Insurance Corporation
      7, IV
      Federal Deposit Insurance Corporation
      5, XXII; 12, III
      Federal Election Commission
      5, XXXVII; 11, I
      Federal Emergency Management Agency
      44, I
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Federal Energy Regulatory Commission
      5, XXIV; 18, I
      Federal Financial Institutions Examination Council
      12, XI
      Federal Financing Bank
      12, VIII
      Federal Highway Administration
      23, I, II
      Federal Home Loan Mortgage Corporation
      1, IV
      Federal Housing Enterprise Oversight Office
      12, XVII
      Federal Housing Finance Agency
      5, LXXX; 12, XII
      Federal Labor Relations Authority
      5, XIV, XLIX; 22, XIV
      Federal Law Enforcement Training Center
      31, VII
      Federal Management Regulation
      41, 102
      Federal Maritime Commission
      46, IV
      Federal Mediation and Conciliation Service
      29, XII
      Federal Mine Safety and Health Review Commission
      5, LXXIV; 29, XXVII
      Federal Motor Carrier Safety Administration
      49, III
      Federal Prison Industries, Inc.
      28, III
      Federal Procurement Policy Office
      48, 99
      Federal Property Management Regulations
      41, 101
      Federal Railroad Administration
      49, II
      Federal Register, Administrative Committee of
      1, I
      Federal Register, Office of
      1, II
      Federal Reserve System
      12, II
      Board of Governors
      5, LVIII
      Federal Retirement Thrift Investment Board
      5, VI, LXXVI
      Federal Service Impasses Panel
      5, XIV
      Federal Trade Commission
      5, XLVII; 16, I
      Federal Transit Administration
      49, VI
      Federal Travel Regulation System
      41, Subtitle F
      Financial Crimes Enforcement Network
      31, X
      Financial Research Office
      12, XVI
      Financial Stability Oversight Council
      12, XIII
      Fine Arts, Commission of
      45, XXI
      Fiscal Service
      31, II
      Fish and Wildlife Service, United States
      50, I, IV
      Food and Drug Administration
      21, I
      Food and Nutrition Service
      7, II
      Food Safety and Inspection Service
      9, III
      Foreign Agricultural Service
      7, XV
      Foreign Assets Control, Office of
      31, V
      Foreign Claims Settlement Commission of the United States
      45, V
      Foreign Service Grievance Board
      22, IX
      Foreign Service Impasse Disputes Panel
      22, XIV
      Foreign Service Labor Relations Board
      22, XIV
      Foreign-Trade Zones Board
      15, IV
      Forest Service
      36, II
      General Services Administration
      5, LVII; 41, 105
      Contract Appeals, Board of
      48, 61
      Federal Acquisition Regulation
      48, 5
      Federal Management Regulation
      41, 102
      Federal Property Management Regulations
      41, 101
      Federal Travel Regulation System
      41, Subtitle F
      
      General
      41, 300
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Relocation Allowances
      41, 302
      Temporary Duty (TDY) Travel Allowances
      41, 301
      Geological Survey
      30, IV
      Government Accountability Office
      4, I
      Government Ethics, Office of
      5, XVI
      Government National Mortgage Association
      24, III
      Grain Inspection, Packers and Stockyards Administration
      7, VIII; 9, II
      Gulf Coast Ecosystem Restoration Council
      2, LIX; 40, VIII
      Harry S. Truman Scholarship Foundation
      45, XVIII
      Health and Human Services, Department of
      2, III; 5, XLV; 45, Subtitle A
      Centers for Medicare & Medicaid Services
      42, IV
      Child Support Enforcement, Office of
      45, III
      Children and Families, Administration for
      45, II, III, IV, X, XIII
      Community Services, Office of
      45, X
      Family Assistance, Office of
      45, II
      Federal Acquisition Regulation
      48, 3
      Food and Drug Administration
      21, I
      Indian Health Service
      25, V
      Inspector General (Health Care), Office of
      42, V
      Public Health Service
      42, I
      Refugee Resettlement, Office of
      45, IV
      Homeland Security, Department of
      2, XXX; 5, XXXVI; 6, I; 8, I
      Coast Guard
      33, I; 46, I; 49, IV
      Coast Guard (Great Lakes Pilotage)
      46, III
      Customs and Border Protection
      19, I
      Federal Emergency Management Agency
      44, I
      Human Resources Management and Labor Relations Systems
      5, XCVII
      Immigration and Customs Enforcement Bureau
      19, IV
      Transportation Security Administration
      49, XII
      HOPE for Homeowners Program, Board of Directors of
      24, XXIV
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Housing and Urban Development, Department of
      2, XXIV; 5, LXV; 24, Subtitle B
      Community Planning and Development, Office of Assistant Secretary for
      24, V, VI
      Equal Opportunity, Office of Assistant Secretary for
      24, I
      Federal Acquisition Regulation
      48, 24
      Federal Housing Enterprise Oversight, Office of
      12, XVII
      Government National Mortgage Association
      24, III
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Inspector General, Office of
      24, XII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Secretary, Office of
      24, Subtitle A, VII
      Housing—Federal Housing Commissioner, Office of Assistant Secretary for
      24, II, VIII, X, XX
      Housing, Office of, and Multifamily Housing Assistance Restructuring, Office of
      24, IV
      Immigration and Customs Enforcement Bureau
      19, IV
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Office of
      28, VII
      Independent Counsel, Offices of
      28, VI
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Indian Health Service
      25, V
      Industry and Security, Bureau of
      15, VII
      
      Information Resources Management, Office of
      7, XXVII
      Information Security Oversight Office, National Archives and Records Administration
      32, XX
      Inspector General
      Agriculture Department
      7, XXVI
      Health and Human Services Department
      42, V
      Housing and Urban Development Department
      24, XII, XV
      Institute of Peace, United States
      22, XVII
      Inter-American Foundation
      5, LXIII; 22, X
      Interior, Department of
      2, XIV
      American Indians, Office of the Special Trustee
      25, VII
      Endangered Species Committee
      50, IV
      Federal Acquisition Regulation
      48, 14
      Federal Property Management Regulations System
      41, 114
      Fish and Wildlife Service, United States
      50, I, IV
      Geological Survey
      30, IV
      Indian Affairs, Bureau of
      25, I, V
      Indian Affairs, Office of the Assistant Secretary
      25, VI
      Indian Arts and Crafts Board
      25, II
      Land Management, Bureau of
      43, II
      National Indian Gaming Commission
      25, III
      National Park Service
      36, I
      Natural Resource Revenue, Office of
      30, XII
      Ocean Energy Management, Bureau of
      30, V
      Reclamation, Bureau of
      43, I
      Safety and Enforcement Bureau, Bureau of
      30, II
      Secretary of the Interior, Office of
      2, XIV; 43, Subtitle A
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Internal Revenue Service
      26, I
      International Boundary and Water Commission, United States and Mexico, United States Section
      22, XI
      International Development, United States Agency for
      22, II
      Federal Acquisition Regulation
      48, 7
      International Development Cooperation Agency, United States
      22, XII
      International Development Finance Corporation, U.S.
      5, XXXIII; 22, VII
      International Joint Commission, United States and Canada
      22, IV
      International Organizations Employees Loyalty Board
      5, V
      International Trade Administration
      15, III; 19, III
      International Trade Commission, United States
      19, II
      Interstate Commerce Commission
      5, XL
      Investment Security, Office of
      31, VIII
      James Madison Memorial Fellowship Foundation
      45, XXIV
      Japan-United States Friendship Commission
      22, XVI
      Joint Board for the Enrollment of Actuaries
      20, VIII
      Justice, Department of
      2, XXVIII; 5, XXVIII; 28, I, XI; 40, IV
      Alcohol, Tobacco, Firearms, and Explosives, Bureau of
      27, II
      Drug Enforcement Administration
      21, II
      Federal Acquisition Regulation
      48, 28
      Federal Claims Collection Standards
      31, IX
      Federal Prison Industries, Inc.
      28, III
      Foreign Claims Settlement Commission of the United States
      45, V
      Immigration Review, Executive Office for
      8, V
      Independent Counsel, Offices of
      28, VI
      Prisons, Bureau of
      28, V
      Property Management Regulations
      41, 128
      Labor, Department of
      2, XXIX; 5, XLII
      Benefits Review Board
      20, VII
      Employee Benefits Security Administration
      29, XXV
      Employees' Compensation Appeals Board
      20, IV
      Employment Standards Administration
      20, VI
      Employment and Training Administration
      20, V
      Federal Acquisition Regulation
      48, 29
      Federal Contract Compliance Programs, Office of
      41, 60
      Federal Procurement Regulations System
      41, 50
      
      Labor-Management Standards, Office of
      29, II, IV
      Mine Safety and Health Administration
      30, I
      Occupational Safety and Health Administration
      29, XVII
      Public Contracts
      41, 50
      Secretary of Labor, Office of
      29, Subtitle A
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Wage and Hour Division
      29, V
      Workers' Compensation Programs, Office of
      20, I, VII
      Labor-Management Standards, Office of
      29, II, IV
      Land Management, Bureau of
      43, II
      Legal Services Corporation
      45, XVI
      Libraries and Information Science, National Commission on
      45, XVII
      Library of Congress
      36, VII
      Copyright Royalty Board
      37, III
      U.S. Copyright Office
      37, II
      Management and Budget, Office of
      5, III, LXXVII; 14, VI; 48, 99
      Marine Mammal Commission
      50, V
      Maritime Administration
      46, II
      Merit Systems Protection Board
      5, II, LXIV
      Micronesian Status Negotiations, Office for
      32, XXVII
      Military Compensation and Retirement Modernization Commission
      5, XCIX
      Millennium Challenge Corporation
      22, XIII
      Mine Safety and Health Administration
      30, I
      Minority Business Development Agency
      15, XIV
      Miscellaneous Agencies
      1, IV
      Monetary Offices
      31, I
      Morris K. Udall Scholarship and Excellence in National Environmental Policy Foundation
      36, XVI
      Museum and Library Services, Institute of
      2, XXXI
      National Aeronautics and Space Administration
      2, XVIII; 5, LIX; 14, V
      Federal Acquisition Regulation
      48, 18
      National Agricultural Library
      7, XLI
      National Agricultural Statistics Service
      7, XXXVI
      National and Community Service, Corporation for
      2, XXII; 45, XII, XXV
      National Archives and Records Administration
      2, XXVI; 5, LXVI; 36, XII
      Information Security Oversight Office
      32, XX
      National Capital Planning Commission
      1, IV, VI
      National Counterintelligence Center
      32, XVIII
      National Credit Union Administration
      5, LXXXVI; 12, VII
      National Crime Prevention and Privacy Compact Council
      28, IX
      National Drug Control Policy, Office of
      2, XXXVI; 21, III
      National Endowment for the Arts
      2, XXXII
      National Endowment for the Humanities
      2, XXXIII
      National Foundation on the Arts and the Humanities
      45, XI
      National Geospatial-Intelligence Agency
      32, I
      National Highway Traffic Safety Administration
      23, II, III; 47, VI; 49, V
      National Imagery and Mapping Agency
      32, I
      National Indian Gaming Commission
      25, III
      National Institute of Food and Agriculture
      7, XXXIV
      National Institute of Standards and Technology
      15, II; 37, IV
      National Intelligence, Office of Director of
      5, IV; 32, XVII
      National Labor Relations Board
      5, LXI; 29, I
      National Marine Fisheries Service
      50, II, IV
      National Mediation Board
      5, CI; 29, X
      National Oceanic and Atmospheric Administration
      15, IX; 50, II, III, IV, VI
      National Park Service
      36, I
      National Railroad Adjustment Board
      29, III
      National Railroad Passenger Corporation (AMTRAK)
      49, VII
      National Science Foundation
      2, XXV; 5, XLIII; 45, VI
      Federal Acquisition Regulation
      48, 25
      National Security Council
      32, XXI
      National Security Council and Office of Science and Technology Policy
      47, II
      
      National Technical Information Service
      15, XI
      National Telecommunications and Information Administration
      15, XXIII; 47, III, IV, V
      National Transportation Safety Board
      49, VIII
      Natural Resource Revenue, Office of
      30, XII
      Natural Resources Conservation Service
      7, VI
      Navajo and Hopi Indian Relocation, Office of
      25, IV
      Navy, Department of
      32, VI
      Federal Acquisition Regulation
      48, 52
      Neighborhood Reinvestment Corporation
      24, XXV
      Northeast Interstate Low-Level Radioactive Waste Commission
      10, XVIII
      Nuclear Regulatory Commission
      2, XX; 5, XLVIII; 10, I
      Federal Acquisition Regulation
      48, 20
      Occupational Safety and Health Administration
      29, XVII
      Occupational Safety and Health Review Commission
      29, XX
      Ocean Energy Management, Bureau of
      30, V
      Oklahoma City National Memorial Trust
      36, XV
      Operations Office
      7, XXVIII
      Patent and Trademark Office, United States
      37, I
      Payment From a Non-Federal Source for Travel Expenses
      41, 304
      Payment of Expenses Connected With the Death of Certain Employees
      41, 303
      Peace Corps
      2, XXXVII; 22, III
      Pennsylvania Avenue Development Corporation
      36, IX
      Pension Benefit Guaranty Corporation
      29, XL
      Personnel Management, Office of
      5, I, IV, XXXV; 45, VIII
      Federal Acquisition Regulation
      48, 17
      Federal Employees Group Life Insurance Federal Acquisition Regulation
      48, 21
      Federal Employees Health Benefits Acquisition Regulation
      48, 16
      Human Resources Management and Labor Relations Systems, Department of Homeland Security
      5, XCVII
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Postal Regulatory Commission
      5, XLVI; 39, III
      Postal Service, United States
      5, LX; 39, I
      Postsecondary Education, Office of
      34, VI
      President's Commission on White House Fellowships
      1, IV
      Presidential Documents
      3
      Presidio Trust
      36, X
      Prisons, Bureau of
      28, V
      Privacy and Civil Liberties Oversight Board
      6, X
      Procurement and Property Management, Office of
      7, XXXII
      Public and Indian Housing, Office of Assistant Secretary for
      24, IX
      Public Contracts, Department of Labor
      41, 50
      Public Health Service
      42, I
      Railroad Retirement Board
      20, II
      Reclamation, Bureau of
      43, I
      Refugee Resettlement, Office of
      45, IV
      Relocation Allowances
      41, 302
      Research and Innovative Technology Administration
      49, XI
      Rural Business-Cooperative Service
      7, XVIII, XLII
      Rural Development Administration
      7, XLII
      Rural Housing Service
      7, XVIII, XXXV
      Rural Utilities Service
      7, XVII, XVIII, XLII
      Safety and Environmental Enforcement, Bureau of
      30, II
      Saint Lawrence Seaway Development Corporation
      33, IV
      Science and Technology Policy, Office of
      32, XXIV
      Science and Technology Policy, Office of, and National Security Council
      47, II
      Secret Service
      31, IV
      Securities and Exchange Commission
      5, XXXIV; 17, II
      Selective Service System
      32, XVI
      Small Business Administration
      2, XXVII; 13, I
      Smithsonian Institution
      36, V
      Social Security Administration
      2, XXIII; 20, III; 48, 23
      Soldiers' and Airmen's Home, United States
      5, XI
      
      Special Counsel, Office of
      5, VIII
      Special Education and Rehabilitative Services, Office of
      34, III
      State, Department of
      2, VI; 22, I; 28, XI
      Federal Acquisition Regulation
      48, 6
      Surface Mining Reclamation and Enforcement, Office of
      30, VII
      Surface Transportation Board
      49, X
      Susquehanna River Basin Commission
      18, VIII
      Tennessee Valley Authority
      5, LXIX; 18, XIII
      Trade Representative, United States, Office of
      15, XX
      Transportation, Department of
      2, XII; 5, L
      Commercial Space Transportation
      14, III
      Emergency Management and Assistance
      44, IV
      Federal Acquisition Regulation
      48, 12
      Federal Aviation Administration
      14, I
      Federal Highway Administration
      23, I, II
      Federal Motor Carrier Safety Administration
      49, III
      Federal Railroad Administration
      49, II
      Federal Transit Administration
      49, VI
      Maritime Administration
      46, II
      National Highway Traffic Safety Administration
      23, II, III; 47, IV; 49, V
      Pipeline and Hazardous Materials Safety Administration
      49, I
      Saint Lawrence Seaway Development Corporation
      33, IV
      Secretary of Transportation, Office of
      14, II; 49, Subtitle A
      Transportation Statistics Bureau
      49, XI
      Transportation, Office of
      7, XXXIII
      Transportation Security Administration
      49, XII
      Transportation Statistics Bureau
      49, XI
      Travel Allowances, Temporary Duty (TDY)
      41, 301
      Treasury, Department of the
      2, X; 5, XXI; 12, XV; 17, IV; 31, IX
      Alcohol and Tobacco Tax and Trade Bureau
      27, I
      Community Development Financial Institutions Fund
      12, XVIII
      Comptroller of the Currency
      12, I
      Customs and Border Protection
      19, I
      Engraving and Printing, Bureau of
      31, VI
      Federal Acquisition Regulation
      48, 10
      Federal Claims Collection Standards
      31, IX
      Federal Law Enforcement Training Center
      31, VII
      Financial Crimes Enforcement Network
      31, X
      Fiscal Service
      31, II
      Foreign Assets Control, Office of
      31, V
      Internal Revenue Service
      26, I
      Investment Security, Office of
      31, VIII
      Monetary Offices
      31, I
      Secret Service
      31, IV
      Secretary of the Treasury, Office of
      31, Subtitle A
      Truman, Harry S. Scholarship Foundation
      45, XVIII
      United States and Canada, International Joint Commission
      22, IV
      United States and Mexico, International Boundary and Water Commission, United States Section
      22, XI
      U.S. Copyright Office
      37, II
      Utah Reclamation Mitigation and Conservation Commission
      43, III
      Veterans Affairs, Department of
      2, VIII; 38, I
      Federal Acquisition Regulation
      48, 8
      Veterans' Employment and Training Service, Office of the Assistant Secretary for
      41, 61; 20, IX
      Vice President of the United States, Office of
      32, XXVIII
      Wage and Hour Division
      29, V
      Water Resources Council
      18, VI
      Workers' Compensation Programs, Office of
      20, I, VII
      World Agricultural Outlook Board
      7, XXXVIII
    
    
      50 CFR (10-1-20 Edition)
      List of CFR Sections Affected
      
      List of CFR Sections Affected

      All changes in this volume of the Code of Federal Regulations (CFR) that were made by documents published in the Federal Register since January 1, 2015 are enumerated in the following list. Entries indicate the nature of the changes effected. Page numbers refer to Federal Register pages. The user should consult the entries for chapters, parts and subparts as well as sections for revisions.

      For changes to this volume of the CFR prior to this listing, consult the annual edition of the monthly List of CFR Sections Affected (LSA). The LSA is available at www.govinfo.gov. For changes to this volume of the CFR prior to 2001, see the “List of CFR Sections Affected, 1949-1963, 1964-1972, 1973-1985, and 1986-2000” published in 11 separate volumes. The “List of CFR Sections Affected 1986-2000” is available at www.govinfo.gov.
      
      
        2015
        50 CFR
        80 FR
        Page
        Chapter I
        10.21 (a) revised; (b) amended
        26467
        16.15 (a) revised
        12745
      
      
        2016
        50 CFR
        81 FR
        Page
        Chapter I
        11 Authority citation revised
        41865
        Regulation at 81 FR 41865 confirmed
        94274
        11.2 Revised; interim
        41865
        Regulation at 81 FR 41865 confirmed
        94274
        11.15 Revised; interim
        41865
        Regulation at 81 FR 41865 confirmed
        94274
        11.25 (a) revised; interim
        41865
        Regulation at 81 FR 41865 confirmed
        94274
        11.26 Revised; interim
        41865
        Regulation at 81 FR 41865 confirmed
        94274
        11.31—11.34 (Subpart D) Added; interim
        41865
        11.34 (Subpart D) Regulation at 81 FR 41865 confirmed
        94274
        13.11 (d)(4) table revised
        8002
        (d)(4) table amended
        91549
        16.13 (a)(2)(v) revised; (a)(2)(vi) through (x) added; eff. 10-31-16
        67899
        16.14 Revised; interim
        1554
      
      
        2017
        50 CFR
        82 FR
        Page
        Chapter I
        Chapter I Policy statement
        50532
        11.33 Table revised
        6308
        13.11 Regulation at 81 FR 91549 confirmed
        7708
        (d)(4) correctly amended
        41177
        15.33 (a) table amended
        16540
      
      
        2018
        50 CFR
        83 FR
        Page
        Chapter I
        Chapter I Policy statement
        36469, 36472
        11.33 Table revised
        5951
      
      
        2019
        50 CFR
        84 FR
        Page
        Chapter I
        11.33 Table revised
        15526
        14 Authority citation revised
        29808
        
        14.92 (a)(5) added
        29808
      
      
        2020
        (Regulations published from January 1, 2020, through October 1, 2020)
        50 CFR
        85 FR
        Page
        Chapter I
        10.13 (c) revised
        21290
        11.33 Table revised
        10311
      
      ○
    
  
